Exhibit 10.3


EXECUTION COPY




First Supplemental Indenture
First Supplemental Indenture, dated as of August 30, 2018 (the “First
Supplemental Indenture”) to the Indenture dated as of June 26, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Indenture”) between Carlyle Direct Lending CLO 2015-1R LLC, a
Delaware limited liability company (f/k/a Carlyle GMS Finance MM CLO 2015-1 LLC,
the “Issuer”) and State Street Bank and Trust Company, as trustee (the
“Trustee”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings set forth in the Indenture.
WITNESSETH:
WHEREAS, pursuant to Section 8.2(a) of the Indenture, with the consent of the
Collateral Manager and a Majority of the Securities of each Class materially and
adversely affected thereby (or in certain instances, 100% of the Outstanding
Aggregate Amount of each Class materially and adversely affected thereby),
subject to Section 8.2(b) and Section 8.2(c) of the Indenture, the Trustee and
the Issuer may execute one or more indentures supplemental to the Indenture to
add any provisions to, or change in any manner or eliminate any provisions of,
the Indenture or modify in any manner the rights of the Holders of the
Securities of any Class under the Indenture;
WHEREAS, the conditions set forth for an amendment to the Indenture pursuant to
Article VIII of the Indenture have been satisfied; and
WHEREAS, the Issuer wishes to amend the Indenture as set forth below;
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties agree as follows:
1.    Amendments.
(a)    As of the date hereof, the Indenture is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Indenture attached as
Appendix A hereto.
(b)    As of the date hereof, the Exhibits to the Indenture are hereby amended,
relabeled or removed, or new Exhibits to the Indenture are hereby added, as
applicable, to conform to the terms of this First Supplemental Indenture.
2.    Noteholder Consent.
Written consents to this First Supplemental Indenture have been obtained from
100% of the Outstanding Aggregate Amount of the Preferred Interests. In
addition, subject to the issuance of the First Refinancing Replacement Notes on
the First Refinancing Date, each Holder of the Preferred Interests consenting to
this First Supplemental Indenture agrees, and each Holder or beneficial owner of
a First Refinancing Replacement Note, by its acquisition thereof on the First
Refinancing Date, shall be deemed to agree to the Indenture, as supplemented by
this First Supplemental Indenture and the execution by the Issuer and the
Trustee hereof.


1

--------------------------------------------------------------------------------




3.    Governing Law.
THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
4.    Execution in Counterparts.
This First Supplemental Indenture may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of this First Supplemental Indenture by electronic
means (including email or telecopy) will be effective as delivery of a manually
executed counterpart of this First Supplemental Indenture.
5.    Concerning the Trustee.
The recitals contained in this First Supplemental Indenture shall be taken as
the statements of the Issuer, and the Trustee assumes no responsibility for
their correctness. The Trustee makes no representation as to the validity or
sufficiency of this First Supplemental Indenture (except as may be made with
respect to the validity of the Trustee’s obligations hereunder). In entering
into this First Supplemental Indenture, the Trustee shall be entitled to the
benefit of every provision of the Indenture relating to the conduct of or
affecting the liability of or affording protection to the Trustee.
6.    No Other Changes.
Except as provided herein, the Indenture shall remain unchanged and in full
force and effect and each reference to the Indenture and words of similar import
in the Indenture, as amended hereby, shall be a reference to the Indenture as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.
7.    Execution, Delivery and Validity.
The Issuer represents and warrants to the Trustee that this First Supplemental
Indenture has been duly and validly executed and delivered by the Issuer and
constitutes its legal, valid and binding obligation, enforceable against the
Issuer in accordance with its terms.
8.    Binding Effect.
This First Supplemental Indenture shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
9.    Amended and Restated Indenture.
This First Supplemental Indenture may be incorporated into an amended and
restated Indenture.
10.    Limited Recourse.
The obligations of the Issuer hereunder are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Priority of
Payments.


2

--------------------------------------------------------------------------------




11.    Non-Petition.
Each party and each Holder of the First Refinancing Replacement Notes agrees not
to, prior to the date which is one year (or, if longer, the applicable
preference period then in effect) plus one day after the payment in full of all
Securities, institute against, or join any other Person in instituting against,
the Issuer any bankruptcy, reorganization, arrangement, insolvency, winding-up,
moratorium or liquidation proceedings, or other similar proceedings under U.S.
federal or state bankruptcy or similar laws.
12.    Direction to Trustee.
The Issuer hereby directs the Trustee to execute this First Supplemental
Indenture and acknowledges and agrees that the Trustee will be fully protected
in relying upon the foregoing direction.






3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.
CARLYLE DIRECT LENDING CLO 2015-1R LLC, as Issuer
Executed as a Deed




By:     /s/ Justin Plouffe                                                  
Name: Justin Plouffe
Title: Managing Director


STATE STREET BANK AND TRUST COMPANY, as Trustee
By:     /s/ Thomas M. Sheehan                                       
Name: Thomas M. Sheehan
Title: Assistant Vice President





--------------------------------------------------------------------------------




APPENDIX A





--------------------------------------------------------------------------------


Conformed through the First Supplemental Indenture dated as of August 30, 2018


CARLYLE DIRECT LENDING CLO 2015‑1R LLC
Issuer
STATE STREET BANK AND TRUST COMPANY
Trustee
INDENTURE
Dated as of June 26, 2015








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




PRELIMINARY STATEMENT
1

GRANTING CLAUSES
1

ARTICLE I DEFINITIONS
2

Section 1.1.
Definitions    2

Section 1.2.
Assumptions    72

ARTICLE II THE NOTES
76

Section 2.1.
Forms Generally    76

Section 2.2.
Forms of Notes    76

Section 2.3.
Authorized Amount; Stated Maturity; Denominations    78

Section 2.4.
Execution, Authentication, Delivery and Dating    79

Section 2.5.
Registration, Registration of Transfer and Exchange    80

Section 2.6.
Mutilated, Defaced, Destroyed, Lost or Stolen Note    95

Section 2.7.
Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved    96

Section 2.8.
Persons Deemed Owners    100

Section 2.9.
Cancellation    100

Section 2.10.
DTC Ceases to be Depository    100

Section 2.11.
Non‑Permitted Holders    101

Section 2.12.
Additional Issuance    102

Section 2.13.
Issuer Purchases of Notes    104

ARTICLE III CONDITIONS PRECEDENT
106

Section 3.1.
Conditions to Issuance of Notes on Closing Date    106

Section 3.2.
Conditions to Additional Issuance    109

Section 3.3.
Delivery of Assets    110

ARTICLE IV SATISFACTION AND DISCHARGE; ILLIQUID ASSETS; LIMITATION ON
ADMINISTRATIVE EXPENSES
111

Section 4.1.
Satisfaction and Discharge of Indenture    111

Section 4.2.
Application of Trust Money    112

Section 4.3.
Repayment of Monies Held by Paying Agent    113

Section 4.4.
Disposition of Illiquid Assets    113

Section 4.5.
Limitation on Obligation to Incur Administrative Expenses    114

ARTICLE V REMEDIES
114

Section 5.1.
Events of Default    114

Section 5.2.
Acceleration of Maturity; Rescission and Annulment    116

Section 5.3.
Collection of Indebtedness and Suits for Enforcement by Trustee    117

Section 5.4.
Remedies    119

Section 5.5.
Optional Preservation of Assets    121

Section 5.6.
Trustee May Enforce Claims Without Possession of Notes    122

Section 5.7.
Application of Money Collected    123






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.8.
Limitation on Suits    123

Section 5.9.
Unconditional Rights of Holders to Receive Principal and Interest    124

Section 5.10.
Restoration of Rights and Remedies    124

Section 5.11.
Rights and Remedies Cumulative    124

Section 5.12.
Delay or Omission Not Waiver    124

Section 5.13.
Control by Majority of Controlling Class    125

Section 5.14.
Waiver of Past Defaults    125

Section 5.15.
Undertaking for Costs    126

Section 5.16.
Waiver of Stay or Extension Laws    126

Section 5.17.
Sale of Assets    126

Section 5.18.
Action on the Notes    127

ARTICLE VI THE TRUSTEE
127

Section 6.1.
Certain Duties and Responsibilities    127

Section 6.2.
Notice of Default    130

Section 6.3.
Certain Rights of Trustee    130

Section 6.4.
Not Responsible for Recitals or Issuance of Notes    134

Section 6.5.
May Hold Securities    134

Section 6.6.
Money Held in Trust    134

Section 6.7.
Compensation and Reimbursement    134

Section 6.8.
Corporate Trustee Required; Eligibility    135

Section 6.9.
Resignation and Removal; Appointment of Successor    136

Section 6.10.
Acceptance of Appointment by Successor    137

Section 6.11.
Merger, Conversion, Consolidation or Succession to Business of Trustee    138

Section 6.12.
Co‑Trustees    138

Section 6.13.
Certain Duties of Trustee Related to Delayed Payment of Proceeds    139

Section 6.14.
Authenticating Agents    140

Section 6.15.
Withholding    140

Section 6.16.
Representative for Noteholders Only; Agent for each other Secured Party    141

Section 6.17.
Representations and Warranties of the Bank    141

ARTICLE VII COVENANTS
142

Section 7.1.
Payment of Principal and Interest    142

Section 7.2.
Maintenance of Office or Agency    142

Section 7.3.
Money for Note Payments to be Held in Trust    143

Section 7.4.
Existence of Issuer    144

Section 7.5.
Protection of Assets    145

Section 7.6.
Opinions as to Assets    147

Section 7.7.
Performance of Obligations    147

Section 7.8.
Negative Covenants    148

Section 7.9.
Statement as to Compliance    150

Section 7.10.
Issuer May Consolidate, etc., Only on Certain Terms    150

Section 7.11.
Successor Substituted    151

Section 7.12.
No Other Business    152

Section 7.13.
Maintenance of Listing    152



2

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 7.14.
Ratings; Review of Credit Estimates    152

Section 7.15.
Reporting    152

Section 7.16.
Calculation Agent    153

Section 7.17.
Certain Tax Matters    153

Section 7.18.
S&P CDO Monitor    159

Section 7.19.
Representations Relating to Security Interests in the Assets    159

Section 7.20.
Rule 17g‑5 Compliance    161

Section 7.21.
Contesting Insolvency Filings    162

ARTICLE VIII SUPPLEMENTAL INDENTURES
162

Section 8.1.
Supplemental Indentures Without Consent of Holders of Securities    162

Section 8.2.
Supplemental Indentures With Consent of Holders    166

Section 8.3.
Execution of Supplemental Indentures    167

Section 8.4.
Effect of Supplemental Indentures    170

Section 8.5.
Reference in Notes to Supplemental Indentures    171

Section 8.6.
Re‑Pricing Amendment    171

Section 8.7.
Reset Amendment    171

ARTICLE IX REDEMPTION OF NOTES
171

Section 9.1.
Mandatory Redemption    171

Section 9.2.
Optional Redemption    171

Section 9.3.
Tax Redemption    175

Section 9.4.
Redemption Procedures    175

Section 9.5.
Notes Payable on Redemption Date    177

Section 9.6.
Special Redemption    178

Section 9.7.
Clean‑Up Call Redemption    178

Section 9.8.
Optional Re‑Pricing    179

ARTICLE X ACCOUNTS, ACCOUNTING AND RELEASES
182

Section 10.1.
Collection of Money    182

Section 10.2.
Collection Account    183

Section 10.3.
Transaction Accounts    185

Section 10.4.
The Revolver Funding Account    188

Section 10.5.
Reinvestment of Funds in Accounts; Reports by Trustee    189

Section 10.6.
Accountings    191

Section 10.7.
Release of Assets    199

Section 10.8.
Reports by Independent Accountants    200

Section 10.9.
Reports to Rating Agencies and Additional Recipients    201

Section 10.10.
Procedures Relating to the Establishment of Accounts Controlled by the
Trustee    202

Section 10.11.
Section 3(c)(7) Procedures    202

ARTICLE XI APPLICATION OF MONIES
203

Section 11.1.
Disbursements of Monies from Payment Account    203



3

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL
OBLIGATIONS
217

Section 12.1.
Sales of Collateral Obligations    217

Section 12.2.
Purchase of Additional Collateral Obligations    220

Section 12.3.
Conditions Applicable to All Sale and Purchase Transactions    225

Section 12.4.
Optional Purchase of any Carlyle Collateral Obligation or Substitution    225

ARTICLE XIII HOLDERS’ RELATIONS
228

Section 13.1.
Subordination    228

Section 13.2.
Standard of Conduct    229

ARTICLE XIV MISCELLANEOUS
229

Section 14.1.
Form of Documents Delivered to Trustee    230

Section 14.2.
Acts of Holders    230

Section 14.3.
Notices, etc., to Certain Parties    231

Section 14.4.
Notices to Holders; Waiver    232

Section 14.5.
Effect of Headings and Table of Contents    234

Section 14.6.
Successors and Assigns    234

Section 14.7.
Severability    234

Section 14.8.
Benefits of Indenture    235

Section 14.9.
Legal Holidays    235

Section 14.10.
Governing Law    235

Section 14.11.
Submission to Jurisdiction    235

Section 14.12.
WAIVER OF JURY TRIAL    235

Section 14.13.
Counterparts    236

Section 14.14.
Acts of Issuer    236

Section 14.15.
Confidential Information    236

ARTICLE XV ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT
237

Section 15.1.
Assignment of Collateral Management Agreement    237

Section 15.2.
Standard of Care Applicable to the Collateral Manager    240








Schedules and Exhibits
Schedule 1
Approved Index List

Schedule 2
Moody’s Rating Definitions

Schedule 3
S&P Recovery Rate and Default Rate Tables; S&P Rating Definitions

Schedule 4
S&P Non‑Model Version CDO Monitor Definitions

Schedule 5
Fitch Rating Definitions

Schedule 6
S&P Industry Classifications



Exhibit A
Forms of Notes
Exhibit A‑1    Form of Class A-1-1-R Note




4

--------------------------------------------------------------------------------





Exhibit A‑2    Form of Class A-1-2-R Note
Exhibit A‑3    Form of Class A-1-3-R Note
Exhibit A‑4    Form of Class A‑2‑R Note
Exhibit A‑5    Form of Class B Note
Exhibit A‑6    Form of Class C Note
Exhibit A‑7    Form of Reinvesting Holder Note


Exhibit B
Forms of Transfer and Exchange Certificates
Exhibit B‑1    Form of Transferor Certificate for Transfer to Rule 144A Global
Note
Exhibit B‑2    Form of Transferor Certificate for Transfer to Regulation S
Global Note
Exhibit B‑3    Form of Transferee Certificate for Transfer to Regulation S
Global Note Exhibit B‑4    Form of Transferee Representation Letter for
Certificated Notes (with ERISA Certificate Attached)



Exhibit C
Form of Note Owner Certificate

Exhibit D
Form of Account Agreement

Exhibit E
Form of Reinvestment Amount Direction







Schedule 3

1

--------------------------------------------------------------------------------






INDENTURE, dated as of June 26, 2015, between Carlyle Direct Lending CLO 2015-1R
LLC, a Delaware limited liability company (f/k/a Carlyle GMS Finance MM CLO
2015-1 LLC, the “Issuer”) and State Street Bank and Trust Company, as trustee
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Trustee”).
PRELIMINARY STATEMENT
The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture. Except as otherwise
provided herein, all covenants and agreements made by the Issuer herein are for
the benefit and security of the Secured Parties. The Issuer is entering into
this Indenture, and the Trustee is accepting the trusts created hereby, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.
All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.
GRANTING CLAUSES
I.Subject to the priorities and the exclusions, if any, specified below in this
Granting Clause, the Issuer hereby Grants to the Trustee, for the benefit and
security of Holders of the Rated Notes, the Trustee, the Collateral Manager, the
Collateral Administrator and the Fiscal Agent (collectively, the “Secured
Parties”) to the extent of such Secured Party’s interest hereunder, including
under the Priority of Payments, all of its right, title and interest in, to and
under, in each case, whether now owned or existing, or hereafter acquired or
arising, in each case as defined in the UCC, accounts, chattel paper, commercial
tort claims, deposit accounts, documents, financial assets, general intangibles,
goods, instruments, investment property, letter‑of‑credit rights and other
property of any type or nature in which the Issuer has an interest, including
all proceeds (as defined in the UCC) with respect to the foregoing (subject to
the exclusions noted below, the “Assets” or the “Collateral”). Such Grants
include, but are not limited to the Issuer’s interest in and rights under:
(a)
the Collateral Obligations and Equity Securities and all payments thereon or
with respect thereto,

(b)
each Account, and all Eligible Investments purchased with funds on deposit
therein, and all income from the investment of funds therein,

(c)
the Collateral Management Agreement, the Collateral Administration Agreement,
the Fiscal Agency Agreement and the Retention Undertaking Letter,

(d)
Cash,

(e)
any Selling Institution Collateral, subject to the prior lien of the relevant
Selling Institution, and

(f)
all proceeds with respect to the foregoing;

Such Grants exclude (i) the amounts (if any) remaining from the proceeds of the
issuance and allotment of the Issuer’s ordinary membership interests and (ii)
the Preferred Interest Payment





--------------------------------------------------------------------------------





Account and any funds deposited in or credited to any such account, including
the proceeds from the issuance of the Notes designated by the Issuer for payment
of the Initial Dividend (the amounts referred to in clauses (i) and (ii)
collectively, “Excepted Property”).
The above Grants are made in trust to secure the Rated Notes equally and ratably
without prejudice, priority or distinction between any Rated Note and any other
Rated Note by reason of difference of time of issuance or otherwise, except as
expressly provided in this Indenture, and to secure, in accordance with the
priorities set forth in the Priority of Payments, (A) the payment of all amounts
due on the Rated Notes in accordance with their terms, (B) the payment of all
other sums payable under this Indenture to any Secured Party and (C) compliance
with the provisions of this Indenture, all as provided in this Indenture
(collectively, the “Secured Obligations”).
II.    The Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
in accordance with the terms hereof.
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions
Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Except as otherwise
specified herein or as the context may otherwise require: (i) references to an
agreement or other document are to it as amended, supplemented, restated and
otherwise modified from time to time and to any successor document (whether or
not already so stated); (ii) references to a statute, regulation or other
government rule are to it as amended from time to time and, as applicable, are
to corresponding provisions of successor governmental rules (whether or not
already so stated); (iii) the word “including” and correlative words shall be
deemed to be followed by the phrase “without limitation” unless actually
followed by such phrase or a phrase of like import; (iv) the word “or” is always
used inclusively herein (for example, the phrase “A or B” means “A or B or
both,” not “either A or B but not both”), unless used in an “either … or”
construction; (v) references to a Person are references to such Person’s
successors and assigns (whether or not already so stated); (vi) all references
in this Indenture to designated “Articles,” “Sections,” “subsections” and other
subdivisions are to the designated articles, sections, subsections and other
subdivisions of this Indenture; and (vii) the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular article, section, subsection or other subdivision.
“17g‑5 Website”: The Issuer’s website, which shall initially be located at
https://www.structuredfn.com, or such other address as the Issuer may provide to
the Trustee, the Collateral Administrator, the Collateral Manager and the Rating
Agencies.
“Account Agreement”: An agreement in substantially the form of Exhibit D hereto.
“Accountants’ Report”: An agreed upon procedures report from the firm or firms
appointed by the Issuer pursuant to Section 10.8(a).


2

--------------------------------------------------------------------------------





“Accounts”: (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp‑Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Custodial Account, (vii) the Reinvestment Amount Account and
(viii) the Interest Reserve Account.
“Accredited Investor”: Any person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Notes, is an “accredited
investor” within the meaning of Rule 501(a) under Regulation D under the
Securities Act that is not also a Qualified Institutional Buyer.
“Act” and “Act of Holders”: The meanings specified in Section 14.2.
“Adjusted Collateral Principal Amount”: As of any date of determination:
(a)
the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Discount Obligations, Deferring Obligations, Long-Dated
Obligations and Non‑Exempt Closing Date Participations); plus

(b)
without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp‑Up Account (including Eligible
Investments therein) representing Principal Proceeds; plus

(c)
the lower of the S&P Collateral Value and the Fitch Collateral Value of all
Defaulted Obligations; provided that the adjusted amount determined under this
clause (c) will be zero for any Defaulted Obligation that the Issuer has owned
for more than three years after its default date; plus

(d)
the S&P Collateral Value of all Deferring Obligations and Non‑Exempt Closing
Date Participations; plus

(e)
the aggregate, for each Discount Obligation, of the product of (i) the ratio of
the purchase price, excluding accrued interest, expressed as a Dollar amount,
over the Principal Balance of the Discount Obligation as of the date of
acquisition and (ii) the current Principal Balance of such Discount Obligation;
minus

(f)
the Excess CCC Adjustment Amount; minus

(g)
the Purchased Discount Obligation Haircut Amount; plus

(h)
(1) for each Long-Dated Obligation with a stated maturity less than or equal to
12 months after the Stated Maturity of the Rated Notes, as follows, the lower of
(i) its Market Value and (ii)(A) for each Long-Dated Obligation with a stated
maturity less than or equal to six months after the Stated Maturity of the Rated
Notes, 90% multiplied by its Principal Balance or (B) for each Long-Dated
Obligation with a stated maturity greater than six months but less than or equal
to 12 months after the Stated Maturity of the Rated Notes, 80% multiplied by its
Principal Balance, (2) for each Long-Dated Obligation with a stated maturity
greater than 12 months but less than or equal to 24 months after the Stated
Maturity of the Rated Notes, 70% multiplied by its Principal Balance and (3) for
each Long-Dated Obligation with a



3

--------------------------------------------------------------------------------





stated maturity greater than 24 months after the Stated Maturity of the Rated
Notes, zero;
provided that, with respect to any Collateral Obligation that satisfies more
than one of the definitions of Defaulted Obligation, Deferring Obligation,
Discount Obligation, Purchased Discount Obligation, Long-Dated Obligation or
Non‑Exempt Closing Date Participation or falls into the Excess CCC Adjustment
Amount, such Collateral Obligation shall, for the purposes of this definition,
be treated as belonging to the category of Collateral Obligations which results
in the lowest Adjusted Collateral Principal Amount on any date of determination.
“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360‑day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360‑day year and twelve 30‑day months) or, with respect
to this clause (b), if an Event of Default has occurred and is continuing, such
higher amount as may be agreed between the Trustee and a Majority of the
Controlling Class; provided that (1) in respect of any Payment Date after the
third Payment Date following the Closing Date, if the aggregate amount of
Administrative Expenses paid pursuant to clause (A) of the Priority of Interest
Proceeds, clause (A) of the Priority of Principal Proceeds and clause (A) of the
Special Priority of Payments (including any excess applied in accordance with
this proviso) on the three immediately preceding Payment Dates and during the
related Collection Periods is less than the stated Administrative Expense Cap
(without regard to any excess applied in accordance with this proviso) in the
aggregate for such three preceding Payment Dates, then the excess may be applied
to the Administrative Expense Cap with respect to the then‑current Payment Date;
and (2) in respect of the third Payment Date following the Closing Date, such
excess amount shall be calculated based on the Payment Dates preceding such
Payment Date; provided, further, that Special Petition Expenses shall be paid
without regard to the Administrative Expense Cap and shall be excluded from the
foregoing calculations.
“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date) and payable in the following order by the Issuer: first, to the
Trustee pursuant to Section 6.7 and the other provisions of this Indenture,
second, to the Bank (in each of its capacities other than in clause first)
including as Collateral Administrator pursuant to the Collateral Administration
Agreement and Fiscal Agent pursuant to the Fiscal Agency Agreement, third, to
the payment of Special Petition Expenses, fourth, on a pro rata basis, the
following amounts (excluding indemnities) to the following parties:
(i)
the Independent accountants, the Originator, agents (other than the Collateral
Manager) and counsel of the Issuer for fees and expenses;

(ii)
the Rating Agencies for fees and expenses (including any annual fee, amendment
fees and surveillance fees) in connection with any rating of the Rated Notes or
in



4

--------------------------------------------------------------------------------





connection with the rating of (or provision of credit estimates in respect
of) any Collateral Obligations;
(iii)
the Collateral Manager under this Indenture and the Collateral Management
Agreement, including without limitation reasonable expenses of the Collateral
Manager (including (x) actual fees incurred and paid by the Collateral Manager
for its accountants, agents, counsel and administration of the Issuer,
(y) reasonable costs and expenses incurred in connection with the Collateral
Manager’s management of the Collateral Obligations, Eligible Investments and
other assets of the Issuer (including, without limitation, costs and expenses
incurred with respect to potential investments by the Issuer, even if such
investment is not made by or on behalf of the Issuer, and brokerage
commissions), and (z) data services fees of up to U.S.$100,000 per annum, which
shall be allocated among the Issuer and other clients of the Collateral Manager
to the extent such expenses are incurred in connection with the Collateral
Manager’s activities on behalf of the Issuer and such other clients) actually
incurred and paid in connection with the Collateral Manager’s management of the
Collateral Obligations, but excluding the Management Fees;

(iv)
any expenses in connection with a Partial Redemption or Re‑Pricing (as a reserve
for such expenses to be incurred prior to the next Payment Date);

(v)
any other Person in respect of any other fees or expenses permitted under this
Indenture and the documents delivered pursuant to or in connection with this
Indenture (including any expenses related to the payment of facility rating fees
and all legal and other fees and expenses incurred in connection with the
purchase or sale of any Collateral Obligations and any other expenses incurred
in connection with the Collateral Obligations), the Fiscal Agency Agreement and
the Securities, including but not limited to, Petition Expenses not constituting
Special Petition Expenses and any amounts due in respect of the listing of the
Securities on any stock exchange or trading system;

and fifth, on a pro rata basis, indemnities payable to any Person pursuant to
any Transaction Document or the Purchase Agreement; provided that (x) amounts
due in respect of actions taken on or before the Closing Date or in connection
with the First Refinancing Date shall not be payable as Administrative Expenses,
but shall be payable only from the Expense Reserve Account pursuant to
Section 10.3(d), (y) for the avoidance of doubt, amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
(including, without limitation, interest and principal in respect of the Rated
Notes and distributions on the Reinvesting Holder Notes or Preferred Interests)
shall not constitute Administrative Expenses and (z) no amount shall be payable
to the Collateral Manager as Administrative Expenses in reimbursement of fees or
expenses of any third party unless the Collateral Manager shall have first paid
the fees or expenses that are the subject of such reimbursement.


5

--------------------------------------------------------------------------------





“Affected Class”: Any Class of Rated Notes that, as a result of the occurrence
of a Tax Event described in the definition of Tax Redemption, has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.
“Affiliate”: With respect to a Person, (a) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (b) any other Person who is a director, Officer, employee or
general partner (i) of such Person, (ii) of any subsidiary or parent company of
such Person or (iii) of any Person described in clause (a) of this sentence. For
the purposes of this definition, “control” of a Person means the power, direct
or indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. For purposes of this definition, no entity to which the Collateral
Manager provides collateral management or advisory services shall be deemed an
Affiliate of the Collateral Manager solely because the Collateral Manager acts
in such capacity, unless either of the foregoing clauses (a) or (b) is satisfied
as between such entity and the Collateral Manager. For the avoidance of doubt,
an obligor will not be considered an Affiliate of any other obligor (A) solely
due to the fact that each such obligor is under the control of the same
financial sponsor or (B) if they have distinct corporate family ratings and/or
distinct issuer credit ratings.
“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.
“Aggregate Coupon”: As of any Measurement Date, the sum of (A) the sum of the
products obtained by multiplying, in the case of each Fixed Rate Obligation
(other than Purchased Discount Obligations), (a) the stated coupon on such
Collateral Obligation (excluding the unfunded portion of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation and, in the case of any
security that in accordance with its terms is making payments due thereon “in
kind” in lieu of Cash, any interest to the extent not paid in Cash) expressed as
a percentage; and (b) the Principal Balance (including for this purpose any
capitalized interest) of such Collateral Obligation plus (B) the
Discount‑Adjusted Coupon.
“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to the Reference Rate applicable
to the Rated Notes during the Interest Accrual Period in which such Measurement
Date occurs; by (b) the amount (not less than zero) equal to (i) the Aggregate
Principal Balance (including for this purpose any capitalized interest) of the
Collateral Obligations as of such Measurement Date minus (ii) the Reinvestment
Target Par Balance.
“Aggregate Funded Spread”: As of any Measurement Date, the sum of
(a)
in the case of each Floating Rate Obligation (other than Purchased Discount
Obligations) that bears interest at a spread over a London interbank offered
rate based index, (i) the stated interest rate spread (excluding the unfunded
portion of any Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation and, in the case of any security that in accordance with its terms is
making payments due thereon “in kind” in lieu of Cash, any interest to the
extent not paid in Cash) on such Collateral Obligation above such index
multiplied by (ii) the Principal Balance



6

--------------------------------------------------------------------------------





(including for this purpose any capitalized interest but excluding the unfunded
portion of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation) of such Collateral Obligation; and
(b)
in the case of each Floating Rate Obligation (other than Purchased Discount
Obligations) that bears interest at a spread over an index other than a London
interbank offered rate based index, (i) the excess of the sum of such spread and
such index (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation and, in the case of any security
that in accordance with its terms is making payments due thereon “in kind” in
lieu of Cash, any interest to the extent not paid in Cash) over the Reference
Rate as of the immediately preceding Interest Determination Date (which spread
or excess may be expressed as a negative percentage) multiplied by (ii) the
Principal Balance (including for this purpose any capitalized interest but
excluding the unfunded portion of any Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation) of each such Collateral Obligation; and

(c)
the Discount‑Adjusted Spread;

provided that for purposes of this definition, the interest rate spread will be
deemed to be, with respect to any Floating Rate Obligation that has a Reference
Rate floor, the stated interest rate spread plus, if positive, (x) the Reference
Rate floor value minus (y) the Reference Rate as in effect for the current
Interest Accrual Period.
“Aggregate Outstanding Amount”: As of any date, with respect to any of the (i)
Notes, the aggregate unpaid principal amount of such Notes Outstanding
(including any Deferred Interest previously added to the principal amount of any
Class of Rated Notes that remains unpaid) on such date and (ii) Preferred
Interests, the amount represented by such Outstanding Preferred Interests,
assuming an amount of $1.00 per Preferred Interest.
“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.
“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.
“AIFMD”: EU Directive 2011/61/EU on Alternative Investment Fund Managers, as
amended from time to time and as implemented by Member States of the European
Union.
“AIFMD Level 2 Regulation”: The European Union Commission Delegated Regulation
(EU) 231/2013 supplementing the AIFMD, as amended from time to time.


7

--------------------------------------------------------------------------------





“AIFMD Retention Requirements”: Article 17 of the AIFMD, as supplemented by
Section 5 of the AIFMD Level 2 Regulation, together with any implementing or
delegated regulations, technical standards and guidance related thereto as may
be adopted, amended, replaced or supplemented from time to time, provided that
any reference to the AIFMD Retention Requirements shall be deemed to include any
successor or replacement provisions of Section 5 of the AIFMD Level 2 Regulation
included in any European Union directive or regulation subsequent to the AIFMD
or the AIFMD Level 2 Regulation (without prejudice to the availability and
benefit of any grandfathering arrangements that are implemented in connection
with the successor or replacement provisions in respect of securitisations
issued or closed prior to the relevant provisions becoming effective).
“Alternative Reference Rate”: Any reference rate adopted in a Reference Rate
Amendment.
“Approved Index List”: The nationally recognized indices specified in Schedule 1
hereto as amended from time to time by the Collateral Manager to delete any
index or add any additional nationally recognized index that is reasonably
comparable to the then‑current indexes, with prior notice of any amendment to
the Rating Agencies in respect of such amendment and a copy of any such amended
Approved Index List to the Collateral Administrator.
“Assets”: The meaning specified in the Granting Clauses hereof.
“Assumed Reinvestment Rate”: The Reference Rate determined for the Notes (as
determined on the most recent Interest Determination Date relating to an
Interest Accrual Period beginning on a Payment Date or the Closing Date, as
applicable).
“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14.
“Authorized Officer”: With respect to the Issuer, any Officer or any other
Person who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer. With respect to the Collateral Manager, any Officer,
employee, member or agent of the Collateral Manager who is authorized to act for
the Collateral Manager in matters relating to, and binding upon, the Collateral
Manager with respect to the subject matter of the request, certificate or order
in question. With respect to the Collateral Administrator, any Officer,
employee, partner or agent of the Collateral Administrator who is authorized to
act for the Collateral Administrator in matters relating to, and binding upon,
the Collateral Administrator with respect to the subject matter of the request,
certificate or order in question. With respect to the Trustee or any other bank
or trust company acting as trustee of an express trust or as custodian, a Trust
Officer. With respect to any Authenticating Agent, any Officer of such
Authenticating Agent who is authorized to authenticate the Notes. Each party may
receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.
“Average Life”: The meaning specified in the definition of “Weighted Average
Life.”
“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal


8

--------------------------------------------------------------------------------





funds; (ii) principal amount of interest‑bearing corporate and government
securities, money market accounts and repurchase obligations; and (iii) purchase
price (but not greater than the face amount) of non‑interest‑bearing government
and corporate securities and commercial paper.
“Bank”: State Street Bank and Trust Company, in its individual capacity and not
as Trustee, or any successor thereto.
“Bankruptcy Event”: Either (a) the entry of a decree or order by a court having
competent jurisdiction adjudging the Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, winding‑up,
arrangement, adjustment or composition of or in respect of the Issuer under the
Bankruptcy Law or any other applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or of any substantial part of its property, respectively, or ordering the
winding‑up or liquidation of its affairs, and the continuance of any such decree
or order unstayed and in effect for a period of 90 consecutive days; or (b) the
institution by the member of the Issuer of proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent by the member of the Issuer
to the institution of bankruptcy, winding‑up or insolvency proceedings against
the Issuer, or the filing by the Issuer of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer to the filing of any such petition
or to the appointment in a proceeding of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Issuer or of any
substantial part of its property, respectively, or the making by the Issuer of
an assignment for the benefit of creditors, or the admission by the Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer in furtherance of any such action.
“Bankruptcy Exchange”: The exchange of a Defaulted Obligation (without the
payment of any additional funds other than reasonable and customary transfer
costs) for another debt obligation issued by another obligor which, but for the
fact that such debt obligation is a Defaulted Obligation, would otherwise
qualify as a Collateral Obligation and (i) in the Collateral Manager’s
reasonable business judgment, at the time of the exchange, such debt obligation
received on exchange has a better likelihood of recovery than the Defaulted
Obligation to be exchanged, (ii) as determined by the Collateral Manager, at the
time of the exchange, the debt obligation received on exchange is no less senior
in right of payment vis‑à‑vis such obligor’s other outstanding indebtedness than
the Defaulted Obligation to be exchanged vis‑à‑vis its obligor’s other
outstanding indebtedness, (iii) as determined by the Collateral Manager, both
prior to and after giving effect to such exchange, each of the
Overcollateralization Ratio Tests is satisfied or, if any Overcollateralization
Ratio Test was not satisfied prior to such exchange, such Overcollateralization
Ratio Test will be maintained or improved by such exchange, (iv) as determined
by the Collateral Manager, both prior to and after giving effect to such
exchange, not more than 2.5% of the Collateral Principal Amount consists of
obligations received in a Bankruptcy Exchange, (v) the period for which the
Issuer held the Defaulted Obligation to be exchanged will be included for all
purposes in this Indenture when determining the period for which the Issuer
holds the debt obligation received on exchange, (vi) as determined by the
Collateral Manager, such exchanged Defaulted Obligation was not acquired in a
Bankruptcy Exchange, (vii) the exchange does not take place during the
Restricted Trading Period, (viii) the Bankruptcy Exchange Test is satisfied, and
(ix) the Aggregate Principal Balance of the assets


9

--------------------------------------------------------------------------------





acquired in Bankruptcy Exchanges since the First Refinancing Date is not more
than 5% of the Target Initial Par Amount.
“Bankruptcy Exchange Test”: The test that will be satisfied if, in the
Collateral Manager’s reasonable business judgment, the projected internal rate
of return of the obligation obtained as a result of a Bankruptcy Exchange is
greater than the projected internal rate of return of the Defaulted Obligation
exchanged in a Bankruptcy Exchange, calculated by the Collateral Manager by
aggregating all cash and the Market Value of any Collateral Obligation subject
to a Bankruptcy Exchange at the time of each Bankruptcy Exchange; provided that
the foregoing calculation will not be required for any Bankruptcy Exchange prior
to and including the occurrence of the third Bankruptcy Exchange.
“Bankruptcy Filing”: Either of (i) the institution of any proceeding to have the
Issuer adjudicated as bankrupt or insolvent or (ii) the filing of any petition
seeking relief, reorganization, arrangement, adjustment or composition of or in
respect of the Issuer under applicable bankruptcy law or other applicable law.
“Bankruptcy Law”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.
“Base Management Fee”: The fee payable to the Collateral Manager in arrears on
each Payment Date pursuant to the Collateral Management Agreement and the
Priority of Payments in an amount equal to the product of (i) 0.15% per annum
(calculated on the basis of a 360‑day year and the actual number of days elapsed
during the related Interest Accrual Period) of the Fee Basis Amount measured as
of the first day of the Collection Period relating to each Payment Date, and
(ii) if CGCIM (or an Affiliate thereof) is not the Collateral Manager, 1.0,
otherwise (x) the Aggregate Outstanding Amount of Preferred Interests not held
by the Carlyle Holders divided by (y) the Aggregate Outstanding Amount of the
Preferred Interests.
“Benefit Plan Investor”: Any of (a) an employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (b) a “plan” described in
Section 4975(e)(1) of the Code to which Section 4975 of the Code applies or (c)
any other entity whose underlying assets could be deemed to include “plan
assets” by reason of an employee benefit plan’s or a plan’s investment in the
entity within the meaning of the Plan Asset Regulation or otherwise.
“Board of Managers”: The board of managers of the Issuer.
“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings; provided, that any such loan
or debt security that has a nominal maturity date of one year or less from the
incurrence thereof may have a term‑out or other provision whereby (automatically
or at the sole option of the obligor thereof) the maturity of the indebtedness
thereunder can be extended to a later date.
“Broadly Syndicated Cov‑Lite Loan”: Any Cov‑Lite Loan that is a Broadly
Syndicated Loan.


10

--------------------------------------------------------------------------------





“Broadly Syndicated Loan”: Any debt obligation (a) that is part of a credit
facility with a facility size on the date of origination thereof at least equal
to U.S.$400,000,000 and (b) as to which, on the date of origination or
acquisition by the Issuer thereof, Moody’s has assigned to such credit facility
a monitored, publicly‑available rating.
“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.
“Calculation Agent”: The meaning specified in Section 7.16.
“Carlyle Collateral Obligations”: Originated Assets and other Collateral
Obligations acquired from any Carlyle Entity.
“Carlyle Entities”: Collectively, the Originator, Middle Market Credit Fund, LLC
and their respective subsidiaries, and each of their respective Affiliates.
“Carlyle Holders”: Each Holder of Preferred Interests that is not a Benefit Plan
Investor and is (i) CGCIM, (ii) the Originator, (iii) TC Group, L.L.C., (iv) the
managing members or employees of CGCIM or its Affiliates, (v) any entity
controlled by any or all of the Persons described in clauses (i) through (iv) of
this definition, (vi) persons whom, no later than the last Business Day of the
Collection Period preceding the first Payment Date, CGCIM has notified the
Trustee in writing, constitute Carlyle Holders, (vii) with respect to Persons
described in clauses (iv) and (vi) of this definition, such Persons’ estates and
heirs, and certain members of such persons’ families, (viii) trusts,
partnerships, corporations or other entities, all of the beneficial interest of
which is owned, directly or indirectly, by Persons described in clauses (iv),
(vi) or (vii) of this definition, and (ix) any Persons who hold Preferred
Interests identified with the following CUSIP numbers and ISIN numbers: CUSIP:
14311H 206, ISIN: US14311H2067; CUSIP: 14311H 305, ISIN: US14311H3057; provided
that any person described in clauses (iv) or (vii) of this definition shall not
constitute a Carlyle Holder if, no later than the last Business Day of the
Collection Period preceding the first Payment Date, CGCIM has notified the
Trustee in writing that such Person does not constitute a Carlyle Holder;
provided further that, no later than 45 Business Days after the Closing Date,
CGCIM shall certify to the Trustee and the Issuer as to the parties set forth
above who are “Carlyle Holders” and thereafter notify the Trustee and the Issuer
of any additions or deletions from such certification.
“Carlyle Holders Distribution Amounts”: Collectively, each of the Carlyle
Holders First Distribution Amount, the Carlyle Holders Second Distribution
Amount and the Carlyle Holders Third Distribution Amount.
“Carlyle Holders First Distribution Amount”: (a) With respect to any Payment
Date and relating to any Collection Period (or a portion thereof) in which CGCIM
(or any Affiliate of CGCIM) is the Collateral Manager, an amount equal to the
product of (i) 0.15% per annum (calculated on the basis of a 360‑day year and
the actual number of days elapsed during the related Interest Accrual Period) of
the Fee Basis Amount measured as of the first day of the Collection Period
relating to each


11

--------------------------------------------------------------------------------





Payment Date, and (ii) (x) the Aggregate Outstanding Amount of Preferred
Interests held by the Carlyle Holders divided by (y) the Aggregate Outstanding
Amount of the Preferred Interests, and (b) with respect to any other Payment
Date, zero. To the extent any accrued and unpaid Carlyle Holders First
Distribution Amount is not paid on any Payment Date, such payment will be
deferred and will not accrue interest.
“Carlyle Holders Second Distribution Amount”: (a) With respect to any Payment
Date and relating to any Collection Period (or a portion thereof) in which CGCIM
(or any Affiliate of CGCIM) is the Collateral Manager, an amount equal to the
product of (i) 0.35% per annum (calculated on the basis of a 360‑day year and
the actual number of days elapsed during the related Interest Accrual Period) of
the Fee Basis Amount measured as of the first day of the Collection Period
relating to each Payment Date, and (ii) (x) the Aggregate Outstanding Amount of
Preferred Interests held by the Carlyle Holders divided by (y) the Aggregate
Outstanding Amount of the Preferred Interests, and (b) with respect to any other
Payment Date, zero. To the extent any accrued and unpaid Carlyle Holders Second
Distribution Amount is not paid on any Payment Date as a result of insufficient
funds, such payment will be deferred and will accrue interest at the Reference
Rate (calculated in the same manner as the Reference Rate in respect of the
Rated Notes) plus 0.35%; otherwise such accrued and unpaid amounts will not
accrue interest; provided, however, that no interest shall accrue for any such
payments not made on the first Payment Date.
“Carlyle Holders Third Distribution Amount”: (a) With respect to any Payment
Date on which the Incentive Management Fee is eligible to be paid and relating
to any Collection Period (or a portion thereof) in which CGCIM (or any Affiliate
of CGCIM) is the Collateral Manager, an amount equal to the product of (i) 20%
of any remaining Interest Proceeds and Principal Proceeds, as applicable, on
such Payment Date in accordance with the Priority of Payments and (ii) (x) the
Aggregate Outstanding Amount of Preferred Interests held by the Carlyle Holders
divided by (y) the Aggregate Outstanding Amount of the Preferred Interests, and
(b) with respect to any other Payment Date, zero.
“Carlyle Owner”: The meaning specified in Section 7.17(a).
“Carlyle SPV”: TCG BDC SPV LLC (f/k/a Carlyle GMS Finance SPV LLC).
“Cash”: Such money (as defined in Article 1 of the UCC) or funds denominated in
currency of the United States of America as at the time shall be legal tender
for payment of all public and private debts, including funds standing to the
credit of an Account.
“CCC Collateral Obligation”: A CCC Fitch Collateral Obligation and/or a CCC S&P
Collateral Obligation, as the context requires.
“CCC Excess”: The amount equal to the greater of:
i.    the excess of the Aggregate Principal Balance of all CCC Fitch Collateral
Obligations over an amount equal to 17.5% of the Collateral Principal Amount as
of the current Determination Date; and


12

--------------------------------------------------------------------------------





ii.    the excess of the Aggregate Principal Balance of all CCC S&P Collateral
Obligations over an amount equal to 17.5% of the Collateral Principal Amount as
of the current Determination Date.
provided that, in determining which of the CCC Collateral Obligations shall be
included in the CCC Excess, the CCC Collateral Obligations with the lowest
Market Value (assuming that such Market Value is expressed as a percentage of
the Aggregate Principal Balance of such Collateral Obligations as of such
Determination Date) shall be deemed to constitute such CCC Excess.
“CCC Fitch Collateral Obligation”: A Collateral Obligation (other than a
Defaulted Obligation or a Deferring Obligation) with a Fitch Rating of “CCC+” or
lower.
“CCC S&P Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with an S&P Rating of “CCC+” or lower.
“Certificate of Authentication”: The meaning specified in Section 2.1.
“Certificated Note”: Any Note issued in the form of a definitive, fully
registered form without coupons registered in the name of the owner or nominee
thereof, duly executed by the Issuer and authenticated by the Trustee as herein
provided.
“Certificated Security”: The meaning specified in Article 8 of the UCC.
“CGCIM”: Carlyle Global Credit Investment Management L.L.C.
“Citigroup”: Citigroup Global Markets Inc.
“Class”: In the case of (a) the Rated Notes, all of the Rated Notes having the
same Interest Rate, Stated Maturity and designation, (b)  the Preferred
Interests, all of the Preferred Interests and (c) the Reinvesting Holder Notes,
all of the Reinvesting Holder Notes. For purpose of exercising any rights to
consent, give direction or otherwise vote, (i) pari passu Classes will be
treated as a single Class, except as expressly provided in this Indenture and
(ii) the Preferred Interests and the Reinvesting Holder Notes will be treated as
a single Class and the Reinvesting Holder Notes shall be deemed to have a
principal balance of zero.
“Class A Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class A Notes (in the
aggregate and not separately by Class).
“Class A Notes”: The Class A‑1 Notes and the Class A‑2 Notes, collectively.
“Class A‑1 Notes”: (i) Prior to the First Refinancing, the Class A‑1A Notes, the
Class A‑1B Notes and the Class A‑1C Notes, collectively, and (ii) after the
First Refinancing, the Class A‑1‑R Notes.
“Class A‑1A Notes”: The Class A‑1A Senior Secured Floating Rate Notes issued
pursuant to this Indenture on the Closing Date and having the characteristics
specified in Section 2.3.


13

--------------------------------------------------------------------------------





“Class A‑1B Notes”: The Class A‑1B Senior Secured Floating Rate Notes issued
pursuant to this Indenture on the Closing Date and having the characteristics
specified in Section 2.3.
“Class A‑1C Notes”: The Class A‑1C Senior Secured Fixed Rate Notes issued
pursuant to this Indenture on the Closing Date and having the characteristics
specified in Section 2.3.
“Class A‑1‑R Notes”: The Class A-1-1-R Notes, the Class A-1-2-R Notes and the
Class A-1-3-R Notes, collectively.
“Class A-1-1-R Notes”: The Class A-1-1-R Senior Secured Floating Rate Notes
issued pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.
“Class A-1-2-R Notes”: The Class A-1-2-R Senior Secured Floating Rate Notes
issued pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.
“Class A-1-3-R Notes”: The Class A-1-3-R Senior Secured Fixed Rate Notes issued
pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.
“Class A‑2 Notes”: (i) Prior to the First Refinancing, the Class A‑2 Senior
Secured Floating Rate Notes issued pursuant to this Indenture on the Closing
Date and having the characteristics specified in Section 2.3 and (ii) after the
First Refinancing, the Class A‑2‑R Notes.
“Class A‑2‑R Notes”: The Class A‑2‑R Senior Secured Floating Rate Notes issued
pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.
“Class B Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class B Notes.
“Class B Notes”: The Class B Senior Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.
“Class Break‑even Default Rate”:  With respect to the Highest Ranking Class, the
maximum percentage of defaults, as determined at any time through application of
the applicable S&P CDO Monitor chosen by the Collateral Manager in accordance
with the definition of S&P CDO Monitor that is applicable to the portfolio of
Collateral Obligations, that the Current Portfolio or the Proposed Portfolio, as
applicable, can sustain, which, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments, will result in
sufficient funds remaining for the payment of such Class of Notes in full.
“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.
“Class C Notes”: The Class C Senior Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture on the First Refinancing Date and having the
characteristics specified in Section 2.3.


14

--------------------------------------------------------------------------------





“Class Default Differential”: With respect to the Highest Ranking Class, at any
time, the rate calculated by subtracting the Class Scenario Default Rate for
such Class or Classes of Notes at such time from the Class Break‑even Default
Rate for such Class or Classes of Notes at such time.
“Class Scenario Default Rate”: With respect to the Highest Ranking Class, at any
time, (i) prior to the S&P CDO Monitor Formula Election Date, an estimate of the
cumulative default rate for the Current Portfolio or the Proposed Portfolio, as
applicable, consistent with S&P’s initial rating of such Class, determined by
application by the Collateral Manager and the Collateral Administrator of the
S&P CDO Monitor at such time and (ii) on or after the S&P CDO Monitor Formula
Election Date, the rate equal to the value calculated based on the formula
contained in the definition of S&P CDO Monitor SDR.
“Clean‑Up Call Redemption”: The meaning specified in Section 9.7(a).
“Clean‑Up Call Redemption Price”: The meaning specified in Section 9.7(b).
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under Article 8 of
the UCC.
“Clearing Corporation Security”: Securities that are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are “Certificated Securities” in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).
“CLO Information Service”: Initially, Intex, and thereafter any third‑party
vendor that compiles and provides access to information regarding CLO
transactions and is selected by the Collateral Manager to receive copies of the
Monthly Report and Distribution Report.
“Closing Date”: June 26, 2015.
“Closing Date Certificate”: A certificate of the Issuer delivered on the Closing
Date pursuant to Section 3.1.
“Closing Date Committed Par Amount”: U.S.$380,000,000.
“Closing Date Originator Participation Interests”: Any participation interest in
an asset contributed to the Issuer pursuant to the Contribution Agreement until
elevated by assignment.
“Code”: The United States Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.


15

--------------------------------------------------------------------------------





“Collateral”: The meaning specified in the Granting Clauses hereof.
“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time.
“Collateral Administrator”: The Bank, in its capacity as collateral
administrator under the Collateral Administration Agreement, and any successor
thereto.
“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).
“Collateral Management Agreement”: The agreement dated as of the Closing Date
entered into between the Issuer and the Collateral Manager relating to the
management of the Collateral Obligations and the other Assets by the Collateral
Manager on behalf of the Issuer, as amended from time to time in accordance with
the terms hereof and thereof.
“Collateral Manager”: Carlyle Global Credit Investment Management L.L.C. (f/k/a
Carlyle GMS Investment Management L.L.C.), a Delaware limited liability company,
until a successor Person shall have become the Collateral Manager pursuant to
the provisions of the Collateral Management Agreement, and thereafter Collateral
Manager shall mean such successor Person.
“Collateral Obligation”: A Senior Secured Loan, Second Lien Loan or Unsecured
Loan (including, but not limited to, interests in bank loans acquired by way of
a purchase or assignment), or Participation Interest therein that, as of the
date of commitment to acquire the asset by the Issuer:
(i)
is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency;

(ii)
is not a Defaulted Obligation or a Credit Risk Obligation, unless such
obligation is being acquired in connection with a Bankruptcy Exchange or an
Exchange Transaction;

(iii)
is not a lease (including a finance lease);

(iv)
is not an Interest Only Security;

(v)
provides (in the case of a Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, with respect to amounts drawn thereunder) for a fixed
amount of principal payable in Cash on scheduled payment dates and/or at
maturity and does not by its terms provide for earlier amortization or
prepayment at a price of less than par;



16

--------------------------------------------------------------------------------





(vi)
does not constitute Margin Stock;

(vii)
entitles the Issuer to receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding tax, other
than (A) withholding tax with respect to FATCA, (B) withholding tax as to which
the obligor or issuer must make additional payments so that the net amount
received by the Issuer after satisfaction of such tax is the amount due to the
Issuer before the imposition of any withholding tax and (C) withholding tax on
(x) amendment, waiver, consent and extension fees and (y) commitment fees and
other similar fees in respect of Revolving Collateral Obligations or Delayed
Drawdown Collateral Obligations;

(viii)
has an S&P Rating of no lower than “CCC-” or a Fitch Rating of no lower than
“CCC-” (or solely in the case of DIP Collateral Obligations, was assigned such a
point‑in‑time rating by S&P or Fitch in the prior 12 months that was withdrawn);

(ix)
is not a debt obligation whose repayment is subject to substantial non‑credit
related risk as determined by the Collateral Manager in its reasonable judgment;

(x)
except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the obligor thereof may be required to be made by
the Issuer;

(xi)
does not have an “f”, “p”, “pi”, “t” or “sf” subscript assigned by S&P or an
“sf” subscript assigned by Moody’s;

(xii)
is not an obligation that is a Related Obligation, a Zero Coupon Bond or a
Structured Finance Obligation;

(xiii)
will not require the Issuer or the pool of Assets to be registered as an
investment company under the Investment Company Act;

(xiv)
is not an Equity Security or attached with a warrant to purchase Equity
Securities and is not by its terms convertible into or exchangeable for an
Equity Security;

(xv)
is not the subject of an Offer for a price less than its purchase price plus all
accrued and unpaid interest;

(xvi)
unless such obligation is a Long-Dated Obligation, does not mature after the
Stated Maturity of the Notes;

(xvii)
if a Floating Rate Obligation, accrues interest at a floating rate determined by
reference to (a) the Dollar prime rate, federal funds rate or LIBOR or (b) a
similar interbank offered rate or commercial deposit rate or (c) any other
then‑customary index;

(xviii)
is Registered;



17

--------------------------------------------------------------------------------





(xix)
is not a Synthetic Security;

(xx)
does not pay interest less frequently than semi‑annually;

(xxi)
does not include or support a letter of credit;

(xxii)
is not an interest in a grantor trust;

(xxiii)
is purchased at a price at least equal to 60.0% of its par amount;

(xxiv)
is issued by an obligor Domiciled in the United States, Canada, a Group I
Country, a Group II Country, a Group III Country or a Tax Jurisdiction;

(xxv)
is not issued by a sovereign, or by a corporate issuer located in a country,
which sovereign or country on the date on which the obligation is acquired by
the Issuer imposed foreign exchange controls that effectively limit the
availability or use of U.S. Dollars to make when due the scheduled payments of
principal thereof and interest thereon;

(xxvi)
is not a Bond, Senior Secured Bond, Senior Secured Floating Rate Note, Senior
Unsecured Bond, Step‑Down Obligation, Step‑Up Obligation, commodity forward
contract, Bridge Loan, letter of credit or Letter of Credit Reimbursement
Obligation;

(xxvii)
is not issued by obligors Domiciled in Greece, Ireland, Italy, Portugal, Spain,
Anguilla, Curacao, Indonesia, Jamaica, Kazakhstan, Marshall Islands, Trinidad
and Tobago, Sint Maarten and Turkey;

(xxviii)
is an obligation of an obligor that had earnings before interest, taxes,
depreciation and amortization (as defined in the Underlying Instrument for such
obligation) of at least $5,000,000 during its most recent fiscal year; and

(xxix)
is not an obligation of an obligor that is owned by or controlled by the
Collateral Manager or any of its Affiliates that would result in violation of
the Investment Company Act.

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations) plus (b) without duplication, the amounts on deposit in
the Collection Account, the Reinvestment Amount Account and the Ramp‑Up Account
(including Eligible Investments therein) representing Principal Proceeds.
“Collateral Quality Test”: A test satisfied on any date of determination on and
after the first Payment Date after the First Refinancing Date if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer satisfy
each of the tests set forth below (or, if a test is not satisfied on such date
of determination, the degree of compliance with such test is maintained or
improved after giving effect to any purchase or sale effected on such date of
determination or the relevant Trading Plan), calculated in each case as required
by Section 1.2 herein:


18

--------------------------------------------------------------------------------





(i)
the Minimum Floating Spread Test;

(ii)
the Minimum Weighted Average Coupon Test;

(iii)
at any time during an S&P CDO Monitor Model Election Period, so long as any
outstanding Class of Notes is rated by S&P, the Minimum S&P Weighted Average
Recovery Rate Test;

(iv)
the S&P CDO Monitor Test;

(v)
the Maximum Fitch Rating Factor Test;

(vi)
the Minimum Weighted Average Fitch Recovery Rate Test;

(vii)
the Minimum Fitch Floating Spread Test; and

(viii)
the Weighted Average Life Test.

“Collection Account”: The meaning specified in Section 10.2(a).
“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the eighth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Securities, on the day
preceding such Stated Maturity, (b) in the case of the final Collection Period
preceding an Optional Redemption or a Tax Redemption in whole of the Securities,
on the day preceding the Redemption Date and (c) in any other case, at the close
of business on the eighth Business Day prior to such Payment Date.
“Concentration Limitations”: Limitations satisfied on any date of determination
on or after the first Payment Date after the First Refinancing Date and during
the Reinvestment Period if, in the aggregate, the Collateral Obligations owned
(or in relation to a proposed purchase of a Collateral Obligation, proposed to
be owned) by the Issuer comply with all of the requirements set forth below (or
in relation to a proposed purchase after the first Payment Date after the First
Refinancing Date, if not in compliance, the relevant requirements must be
maintained or improved after giving effect to the purchase), calculated in each
case as required by Section 1.2 herein:
(i)
(a) not less than 90.0% of the Collateral Principal Amount may consist of Senior
Secured Loans, Cash and Eligible Investments; (b) not more than 7.5% of the
Collateral Principal Amount may consist, in the aggregate, of Second Lien Loans
and Unsecured Loans and (c) not more than 7.5% of the Collateral Principal
Amount may consist of First Lien Last Out Loans;

(ii)
(a) not more than 3.0% of the Collateral Principal Amount may consist of
Collateral Obligations issued by a single obligor and its Affiliates, except
that Collateral Obligations (other than DIP Collateral Obligations, Cov-Lite
Loans, Second Lien Loans, Unsecured Loans and First Lien Last Out Loans) issued
by up to three obligors



19

--------------------------------------------------------------------------------





and their respective Affiliates may each constitute up to 3.5% of the Collateral
Principal Amount and (b) not more than 1.5% of the Collateral Principal Amount
may consist of Collateral Obligations issued by a single obligor and its
Affiliates that are First Lien Last Out Loans, Second Lien Loans or Unsecured
Loans;
(iii)
(a) not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with a Fitch Rating of “CCC+” or below and (b) not more
than 17.5% of the Collateral Principal Amount may consist of Collateral
Obligations with an S&P Rating of “CCC+” or below;

(iv)
not more than 5.0% of the Collateral Principal Amount may consist of Collateral
Obligations that pay interest less frequently than quarterly;

(v)
not more than 5.0% of the Collateral Principal Amount may consist of Fixed Rate
Obligations;

(vi)
not more than 5.0% of the Collateral Principal Amount may consist of Current Pay
Obligations;

(vii)
not more than 5.0% of the Collateral Principal Amount may consist of DIP
Collateral Obligations;

(viii)
not more than 10.0% of the Collateral Principal Amount may consist, in the
aggregate, of unfunded commitments under Delayed Drawdown Collateral Obligations
and unfunded and funded commitments under Revolving Collateral Obligations;

(ix)
not more than 5.0% of the Collateral Principal Amount may consist of Deferrable
Obligations, and not more than 2.5% of the Collateral Principal Amount may
consist of Partial Deferring Obligations;

(x)
not more than 5.0% of the Collateral Principal Amount may consist of
Participation Interests, provided that First Refinancing Date Participation
Interests will be excluded for purposes of this clause (x) until the Monthly
Report Determination Date of the December 2018 Monthly Report;

(xi)
the Third Party Credit Exposure Limits (determined without regard for any First
Refinancing Date Participation Interests) are not exceeded;

(xii)
not more than 10.0% of the Collateral Principal Amount may consist of Collateral
Obligations with an S&P Rating derived from a Fitch Rating or a Moody’s Rating;

(xiii)
(a) all of the Collateral Obligations must be issued by Non‑Emerging Market
Obligors; and (b) no more than the percentage listed below of the Collateral
Principal Amount may be issued by obligors Domiciled in the country or countries
set forth opposite such percentage:



20

--------------------------------------------------------------------------------





% Limit
Country or Countries
20.0%
All countries (in the aggregate) other than the United States;
15.0%
Canada;
15.0%
any individual Group I Country;
10.0%
all Group II Countries in the aggregate;
0.0%
all Group III Countries in the aggregate;
7.5%
all Tax Jurisdictions in the aggregate;
3.0%
any individual country other than the United States, the United Kingdom, Canada,
the Netherlands, any Group II Country or any Group III Country; and
0.0%
Italy, Greece, Portugal and Spain.



(xiv)
not more than 12.0% of the Collateral Principal Amount may consist of Collateral
Obligations that are issued by obligors that belong to any single S&P Industry
Classification, except that (x) the largest S&P Industry Classification may
represent up to 20.0% of the Collateral Principal Amount, (y) the second‑largest
S&P Industry Classification may represent up to 17.0% of the Collateral
Principal Amount and (z) the third‑largest S&P Industry Classification may
represent up to 15.0% of the Collateral Principal Amount;

(xv)
not more than 17.5% of the Collateral Principal Amount may consist of Broadly
Syndicated Cov‑Lite Loans;

(xvi)
not more than 2.5% of the Collateral Principal Amount may consist of Middle
Market Cov‑Lite Loans; and

(xvii)
not more than 50.0% of the Collateral Principal Amount may consist of debt
obligations that are part of a credit facility with a facility size on the date
of origination thereof greater than U.S.$500,000,000.

“Confidential Information”: The meaning specified in Section 14.15(b).
“Contribution Agreement”: The Contribution Agreement dated as of the Closing
Date between the Issuer and the Originator, as amended from time to time.
“Controlling Class”: The Class A‑1 Notes so long as any Class A‑1 Notes are
Outstanding; then the Class A‑2 Notes so long as any Class A‑2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Preferred Interests.
“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. “Control,”


21

--------------------------------------------------------------------------------





with respect to a person other than an individual, means the power to exercise a
controlling influence over the management or policies of such person.
“Corporate Trust Office”: The designated corporate trust office of the Trustee,
currently located at 1 Iron Street, Boston, Massachusetts 02210, Attention:
Structured Trust and Analytics, or such other address as the Trustee may
designate from time to time by notice to the Holders, the Collateral Manager,
the Issuer and the Fiscal Agent, or the principal corporate trust office of any
successor Trustee.
“Cov‑Lite Loan”: A Senior Secured Loan whose Underlying Instrument (i) does not
contain any financial covenants or (ii) does not require the borrower to comply
with a Maintenance Covenant; provided that a Loan described in clause (i) or
(ii) above which contains either a cross‐default provision to, or is pari passu
with, another loan of the underlying obligor or cross‑acceleration that requires
the underlying obligor to comply with an Incurrence Covenant or a Maintenance
Covenant will be deemed not to be a Cov‐Lite Loan. For the avoidance of doubt, a
loan that is capable of being described in clause (i) or (ii) above only
(x) until the expiration of a certain period of time after the initial issuance
thereof or (y) for so long as there is no funded balance in respect thereof, in
each case as set forth in the related Underlying Instruments, will be deemed not
to be a Cov‐Lite Loan; provided that (1) this sentence and (2) the proviso in
the immediately preceding sentence shall not apply for purposes of calculating
the S&P Recovery Rate.
“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class of Rated Notes.
“Credit Amendment”: The meaning set forth in Section 12.2(e).
“Credit Improved Criteria”: The criteria that will be met if (a) with respect to
any Collateral Obligation the change in price of such Collateral Obligation
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either is more positive, or less negative,
as the case may be, than the percentage change in the average price of any index
specified on the Approved Index List plus 0.25% over the same period, (b) with
respect to a Fixed Rate Obligation only, there has been a decrease in the
difference between its yield compared to the yield on the United States Treasury
security of the same duration of more than 7.5% since the date of purchase, or
(c) the Sale Proceeds (excluding Sale Proceeds that constitute Interest
Proceeds) of such Collateral Obligation would be at least 101% of its purchase
price.
“Credit Improved Obligation”: Any Collateral Obligation which, in the Collateral
Manager’s judgment exercised in accordance with the Collateral Management
Agreement, has significantly improved in credit quality after it was acquired by
the Issuer, which improvement may (but need not) be evidenced by one of the
following: (a) such Collateral Obligation satisfies the Credit Improved
Criteria, (b) such Collateral Obligation has been upgraded at least one rating
subcategory by either Rating Agency or has been placed and remains on credit
watch with positive implication by either Rating Agency, (c) the issuer of such
Collateral Obligation has raised equity capital or other capital subordinated to
the Collateral Obligation, or (d) the issuer of such Collateral Obligation has,
in the Collateral Manager’s reasonable commercial judgment, shown improved
results or possesses less credit risk, in each case since such Collateral
Obligation was acquired by the Issuer;


22

--------------------------------------------------------------------------------





provided that during a Restricted Trading Period, in addition to the foregoing,
a Collateral Obligation will qualify as a Credit Improved Obligation only if
(i) it has been upgraded by any Rating Agency at least one rating subcategory or
has been placed and remains on a credit watch with positive implication by
Moody’s or S&P since it was acquired by the Issuer, (ii) the Credit Improved
Criteria are satisfied with respect to such Collateral Obligation or (iii) a
Majority of the Controlling Class votes to treat such Collateral Obligation as a
Credit Improved Obligation.
“Credit Risk Criteria”: The criteria that will be met with respect to any
Collateral Obligation if (a) the change in price of such Collateral Obligation
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either is more negative, or less positive,
as the case may be, than the percentage change in the average price of any index
specified on the Approved Index List less 0.25% over the same period, or (b)
with respect to a Fixed Rate Obligation only, there has been an increase in the
difference between its yield compared to the yield on the United States Treasury
security of the same duration of more than 7.5% since the date of purchase.
“Credit Risk Obligation”: Any Collateral Obligation that, in the Collateral
Manager’s judgment exercised in accordance with the Collateral Management
Agreement, has a significant risk of declining in credit quality or price;
provided that, during a Restricted Trading Period, a Collateral Obligation will
qualify as a Credit Risk Obligation for purposes of sales of Collateral
Obligations only if, in addition to the foregoing, (i) such Collateral
Obligation has been downgraded by any Rating Agency at least one rating
subcategory or has been placed and remains on a credit watch with negative
implication by Moody’s or S&P since it was acquired by the Issuer, (ii) the
Credit Risk Criteria are satisfied with respect to such Collateral Obligation or
(iii) a Majority of the Controlling Class votes to treat such Collateral
Obligation as a Credit Risk Obligation.
“Cross Transaction”: The meaning set forth in the Collateral Management
Agreement.
“CRR”: Regulation (E.U.) No. 575/2013 of the European Parliament and of the
Council (as the same may be amended from time to time).
“CRR Retention Requirements”: Part Five of the CRR, together with any
implementing or supplemental delegated regulations, regulatory technical
standards and guidance related thereto as may be adopted, amended, replaced or
supplemented, from time to time, provided that any reference to the CRR
Retention Requirements shall be deemed to include any successor or replacement
provisions to Part Five of the CRR (without prejudice to the availability and
benefit of any grandfathering arrangements that are implemented in connection
with the successor or replacement provisions in respect of securitisations
issued or closed prior to the relevant provisions becoming effective).
“Current Pay Obligation”: Any Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be treated as a Defaulted Obligation but as to
which no payments are due and payable that are unpaid and with respect to which
the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that (a) the issuer or obligor of such Collateral Obligation
will continue to make scheduled payments of interest (and/or fees, as
applicable, in the case of a Delayed Drawdown Collateral


23

--------------------------------------------------------------------------------





Obligation or Revolving Collateral Obligation) thereon and will pay the
principal thereof by maturity or as otherwise contractually due, (b) if the
issuer or obligor is subject to a bankruptcy proceeding, it has been the subject
of an order of a bankruptcy court that permits it to make the scheduled payments
on such Collateral Obligation and all payments authorized by the bankruptcy
court have been paid in cash when due, (c) the Collateral Obligation has a
Market Value (such Market Value being determined, solely for the purposes of
clause (c), without taking into consideration clause (iii) of the definition of
Market Value) of at least 80.0% of its par value and (d) if the Rated Notes are
then rated by S&P, satisfies the S&P Additional Current Pay Criteria.
“Current Portfolio”: At any time, the portfolio of Collateral Obligations and
Eligible Investments representing Principal Proceeds (determined in accordance
with this Indenture to the extent applicable) then held by the Issuer.
“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).
“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.
“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:
(a)
a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit‑related causes) of
five Business Days or seven days, whichever is greater);

(b)
a default known to the Collateral Manager as to the payment of principal and/or
interest has occurred and is continuing on another debt obligation of the same
issuer which is senior or pari passu in right of payment to such Collateral
Obligation (without regard to any grace period applicable thereto, or waiver or
forbearance thereof, except that, in the case of a default that in the
Collateral Manager’s judgment is not due to credit-related causes, such default
shall be subject to a grace period of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto); and the holders of such Collateral Obligation have
accelerated the maturity of all or a portion of such Collateral Obligation;
provided that (x) such Collateral Obligation shall constitute a Defaulted
Obligation under this clause (b) only until such acceleration has been rescinded
and (y) both the Collateral Obligation and such other debt obligation are full
recourse obligations of the applicable issuer or secured by the same collateral;

(c)
the issuer or others have instituted proceedings to have the issuer adjudicated
as bankrupt or insolvent or placed into receivership and such proceedings have
not been stayed or dismissed for a period of 60 consecutive days of filing or
such issuer has filed for protection under Chapter 11 of the United States
Bankruptcy Code;



24

--------------------------------------------------------------------------------





(d)
such Collateral Obligation has a Fitch Rating of “D” or “RD” or had such rating
immediately before such rating was withdrawn, such Collateral Obligation has an
S&P Rating of “CC” or lower or “SD” or had such rating immediately before such
rating was withdrawn; provided, further that, in the event a Current Pay
Obligation received via a Bankruptcy Exchange is rated “SD” by S&P at the time
it is received, such Current Pay Obligation shall not be considered a Defaulted
Obligation hereunder but shall be considered a Current Pay Obligation (unless
and until such Current Pay Obligation becomes a Defaulted Obligation for any
other reason as set forth in this definition).

(e)
a default with respect to which the Collateral Manager has received notice or
has actual knowledge that a default has occurred under the Underlying
Instruments and any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of the Collateral
Obligation (but only until such acceleration has been rescinded) in the manner
provided in the Underlying Instrument;

(f)
the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a Defaulted Obligation;

(g)
such Collateral Obligation is a Participation Interest with respect to which the
Selling Institution has defaulted in any respect in the performance of any of
its payment obligations under the Participation Interest; or

(h)
such Collateral Obligation is a Participation Interest in a loan that would, if
such loan were a Collateral Obligation, constitute a Defaulted Obligation or
with respect to which the Selling Institution has an S&P Rating of “CC” or lower
or “SD” or had such rating before such rating was withdrawn; or

(i)
(A) such Collateral Obligation has been subject to a Specified Amendment and (B)
a Carlyle Entity owns any security or debt obligation of the obligor thereon
that is not pari passu to such Collateral Obligation.

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) and (h) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Senior
Secured Loan, Second Lien Loan or Unsecured Loan) is a Current Pay Obligation
(provided that the Aggregate Principal Balance of Current Pay Obligations
exceeding 5.0% of the Collateral Principal Amount will be treated as Defaulted
Obligations) and (y) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to any of clauses (b), (c), (d), (e) and (h) if such
Collateral Obligation (or, in the case of a Participation Interest, the
underlying Senior Secured Loan, Second Lien Loan or Unsecured Loan) is a DIP
Collateral Obligation (other than a DIP Collateral Obligation that has an S&P
Rating of “CC” or lower).
Each obligation received in connection with a Distressed Exchange that (a) would
be a Collateral Obligation but for the fact that it is a Defaulted Obligation or
(b) would satisfy the proviso in the definition of Distressed Exchange but for
the fact that it exceeds the percentage limit therein, shall


25

--------------------------------------------------------------------------------





in each case be deemed to be a Defaulted Obligation, and each other obligation
received in connection with a Distressed Exchange shall be deemed to be an
Equity Security.
For the avoidance of doubt, each Purchased Defaulted Obligation and any
Collateral Obligation received in connection with a Bankruptcy Exchange shall be
deemed to be a Defaulted Obligation.
“Deferrable Obligation”: A Collateral Obligation (not including any Partial
Deferring Obligation) which by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.
“Deferred Base Management Fee”: The meaning specified in the Collateral
Management Agreement.
“Deferred Base Management Fee Cap”: The meaning specified in the Collateral
Management Agreement.
“Deferred Interest”: With respect to any specified Class of Deferred Interest
Notes, the meaning specified in Section 2.7(a).
“Deferred Interest Notes”: The Notes specified as having “Interest Deferrable”
in Section 2.3.
“Deferred Management Fee”: Each of the Deferred Base Management Fee and the
Deferred Subordinated Management Fee.
“Deferred Subordinated Management Fee”: The meaning specified in the Collateral
Management Agreement.
“Deferring Obligation”: A Deferrable Obligation that is deferring the payment of
interest due thereon and has been so deferring the payment of interest due
thereon (i) with respect to Collateral Obligations that have an S&P Rating of at
least “BBB”, for the shorter of two consecutive accrual periods or one year, and
(ii) with respect to Collateral Obligations that have an S&P Rating of “BB+” or
below, for the shorter of one accrual period or six consecutive months, which
deferred capitalized interest has not, as of the date of determination, been
paid in cash.
“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re‑borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.
“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:
(a)
in the case of each Certificated Security or Instrument (other than a Clearing
Corporation Security or a Certificated Security or an Instrument evidencing debt
underlying a participation interest in a loan), (i) causing the delivery of such
Certificated Security or Instrument to the Intermediary registered in the name
of the



26

--------------------------------------------------------------------------------





Intermediary or its affiliated nominee, (ii) causing the Intermediary to
continuously identify on its books and records that such Certificated Security
or Instrument is credited to the relevant Account and (iii) causing the
Intermediary to maintain continuous possession of such Certificated Security or
Instrument;
(b)
in the case of each Uncertificated Security (other than a Clearing Corporation
Security), (i) causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof to the Intermediary and
(ii) causing the Intermediary to continuously identify on its books and records
that such Uncertificated Security is credited to the relevant Account;

(c)
in the case of each Clearing Corporation Security, (i) causing the relevant
Clearing Corporation to continuously credit such Clearing Corporation Security
to the securities account of the Intermediary at such Clearing Corporation and
(ii) causing the Intermediary to continuously identify on its books and records
that such Clearing Corporation Security is credited to the relevant Account;

(d)
in the case of any Financial Asset that is maintained in book‑entry form on the
records of an FRB, (i) causing the continuous crediting of such Financial Asset
to a securities account of the Intermediary at any FRB and (ii) causing the
Intermediary to continuously identify on its books and records that such
Financial Asset is credited to the relevant Account;

(e)
in the case of cash, causing (i) the deposit of such cash with the Intermediary
and (ii) the Intermediary to continuously identify on its books and records that
such cash is credited to the relevant Account;

(f)
in the case of each Financial Asset not covered by the foregoing clauses (a)
through (e), causing (i) the transfer of such Financial Asset to the
Intermediary in accordance with applicable law and regulation and (ii) the
Intermediary to continuously identify on its books and records that such
Financial Asset is credited to the relevant Account;

(g)
in the case of each general intangible (including any participation interest in
a loan that is not, or the debt underlying which is not, evidenced by an
Instrument or a Certificated Security, notifying the obligor thereunder, if any
of the Grant to the Trustee (unless no applicable law requires such notice);

(h)
in the case of each participation interest in a loan as to which the underlying
debt is represented by a Certificated Security or an Instrument, obtaining the
acknowledgment of the Person in possession of such Certificated Security or
Instrument (which may not be the Issuer) that it holds the Issuer’s interest in
such Certificated Security or Instrument solely on behalf and for the benefit of
the Trustee; and



27

--------------------------------------------------------------------------------





(i)
in all cases, the filing of an appropriate Financing Statement in the
appropriate filing office in accordance with the Uniform Commercial Code as in
effect in any relevant jurisdiction.

“Determination Date”: The last day of each Collection Period.
“DIP Collateral Obligation”: A loan made to a debtor‑in‑possession pursuant to
Section 364 of the U.S. Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the U.S. Bankruptcy Code and fully secured by senior
liens.
“Discount Obligation”: Any Loan or Participation Interest in a Loan that (i) is
a Senior Secured Loan that (a) if it has an S&P Rating below “B‑”, the purchase
price thereof is less than 85% of its principal balance or (b) if it has an S&P
Rating of “B‑” or higher, the purchase price thereof is less than 80% of its
principal balance, in each case until the Market Value of the Collateral
Obligation for any period of thirty (30) consecutive days equals or exceeds 90%
of its principal balance or (ii) is not a Senior Secured Loan that (a) if it has
an S&P Rating below “B‑”, the purchase price thereof is less than 80% of its
principal balance or (b) if it has an S&P Rating of “B‑” or higher, the purchase
price thereof is less than 75% of its principal balance, in each case until the
Market Value of the Collateral Obligation for any period of thirty (30)
consecutive days equals or exceeds 85% of its principal balance; provided that
any Collateral Obligation that would otherwise be considered a Discount
Obligation, but that is purchased in accordance with the Investment Criteria
with the Sale Proceeds of a Collateral Obligation that was not a Discount
Obligation at the time of its purchase, so long as such purchased Collateral
Obligation (x) has an S&P Rating no lower than the S&P Rating of the previously
sold Collateral Obligation, (y) is purchased or committed to be purchased within
twenty (20) Business Days of such sale and (z) is purchased at a purchase price
that equals or exceeds both (1) the sale price of the sold Collateral Obligation
and (2) 50% of its principal balance, will not be considered to be a Discount
Obligation; provided, that, to the extent that (i) the aggregate principal
balance of Collateral Obligations purchased under this clause, as of any date of
determination, exceeds 7.5% of the Collateral Principal Amount or (ii) the
aggregate principal balance of Collateral Obligations purchased after the First
Refinancing Date under this clause cumulatively exceeds 12.5% of the Target
Initial Par Amount, in each case, such excess shall be considered Discount
Obligations; provided, further, that such Collateral Obligation will cease to be
a Discount Obligation at such time as the Market Value of the Collateral
Obligation for any period of thirty (30) consecutive days equals or exceeds,
(i) for Senior Secured Loans, 90% of its principal balance and (ii) for
non‑Senior Secured Loans, 85% of its principal balance; provided, further that
if such Collateral Obligation would otherwise be a Discount Obligation and was
acquired pursuant to the Sale Agreement or the Contribution Agreement, then such
Collateral Obligation will not be deemed to be a Discount Obligation.
“Discount‑Adjusted Coupon”: With respect to all Purchased Discount Obligations
that are Fixed Rate Obligations, the lesser of (a) the number obtained by (i)
dividing the current per annum rate of interest of each Purchased Discount
Obligation by the purchase price (expressed as a percentage of such Purchased
Discount Obligation) and multiplying the resulting number by the Principal
Balance of such Purchased Discount Obligation and (ii) summing the amounts
determined pursuant to clause (a)(i) above and (b) the number obtained by (i)
multiplying the sum of the current per


28

--------------------------------------------------------------------------------





annum rate of interest of each Purchased Discount Obligation plus 0.50% by the
Principal Balance of such Purchased Discount Obligation and (ii) summing the
amounts determined pursuant to clause (b)(i) above.
“Discount‑Adjusted Spread”: With respect to all Purchased Discount Obligations
that are Floating Rate Obligations, the lesser of (a) the number obtained by (i)
dividing the “spread” (as calculated pursuant to the definition of “Aggregate
Funded Spread”) of each Purchased Discount Obligation by the purchase price
(expressed as a percentage of such Purchased Discount Obligation) and
multiplying the resulting number by the Principal Balance of such Purchased
Discount Obligation and (ii) summing the amounts determined pursuant to clause
(a)(i) above and (b) the number obtained by (i) multiplying the sum of the
“spread” of each Purchased Discount Obligation plus 0.50% by the Principal
Balance of such Purchased Discount Obligation and (ii) summing the amounts
determined pursuant to clause (b)(i) above.
“Dissolution Expenses”: The sum of (i) an amount not to exceed the greater of
(a) U.S.$30,000 and (b) the amount (if any) reasonably certified by the
Collateral Manager or the Issuer, including fees and expenses incurred by the
Trustee and reported to the Collateral Manager, as the sum of expenses
reasonably likely to be incurred in connection with the discharge of this
Indenture, the liquidation of the Assets and the dissolution of the Issuer and
(ii) any accrued and unpaid Administrative Expenses.
“Distressed Exchange”: In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the obligor of such
Collateral Obligation has issued to the holders of such Collateral Obligation a
new security or obligation or package of securities or obligations that, in the
sole judgment of the Collateral Manager, amounts to a diminished financial
obligation or has the purpose of helping the obligor of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring (i) are not a Letter of Credit
Reimbursement Obligation and (ii) satisfy the definition of Collateral
Obligation (provided that the Aggregate Principal Balance of all securities and
obligations to which this proviso applies or has applied, measured cumulatively
from the First Refinancing Date onward, may not exceed 10.0% of the Target
Initial Par Amount).
“Distribution Report”: The meaning specified in Section 10.6(b).
“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.
“Domicile” or “Domiciled”: With respect to any issuer of, or obligor with
respect to, a Collateral Obligation:
(a)
except as provided in clause (b) or (c) below, its country of organization;

(b)
if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Collateral Manager’s good faith estimate, a substantial
portion of its



29

--------------------------------------------------------------------------------





operations are located or from which a substantial portion of its revenue is
derived, in each case directly or through subsidiaries (which shall be any
jurisdiction and country known at the time of designation by the Collateral
Manager to be the source of the majority of revenues, if any, of such issuer or
obligor); or
(c)
if its payment obligations are guaranteed by a person or entity organized in the
United States, then the United States; provided that (x) in the commercially
reasonable judgment of the Collateral Manager, such guarantee is enforceable in
the United States and the related Collateral Obligation is supported by U.S.
revenue sufficient to service such Collateral Obligation and all obligations
senior to or pari passu with such Collateral Obligation and (y) such guarantee
satisfies the Domicile Guarantee Criteria.

“Domicile Guarantee Criteria”: The following criteria.
(a)
the guarantee is one of payment and not of collection;

(b)
the guarantee provides that the guarantor agrees to pay the guaranteed
obligations on the date due and waives demand, notice and marshaling of assets;

(c)
the guarantee provides that the guarantor’s right to terminate or amend the
guarantee is appropriately restricted;

(d)
the guarantee is unconditional, irrespective of value, genuineness, validity, or
enforceability of the guaranteed obligations; the guarantee provides that the
guarantor waives any other circumstance or condition that would normally release
a guarantor from its obligations; and the guarantor also waives the right of
set‑off and counterclaim;

(e)
the guarantee provides that it reinstates if any guaranteed payment made by the
primary obligor is recaptured as a result of the primary obligor’s bankruptcy or
insolvency; and

(f)
in the case of cross‑border transactions, the risk of withholding tax with
respect to payments by the guarantor is addressed if necessary.

“DTC”: The Depository Trust Company, its nominee and their respective
successors.
“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.
“Effective Date”: The earlier to occur of (a) the Effective Date Cut‑Off and
(b) the first date on which the Collateral Manager certifies to the Trustee and
the Collateral Administrator that the Target Initial Par Condition has been
satisfied.
“Effective Date Cut‑Off”: September 15, 2015.


30

--------------------------------------------------------------------------------





“Eligible Account”: Any account established and maintained (a) with a federal or
state‑chartered depository institution that (i) has a long‑term debt rating of
at least “A” and a short‑term debt rating of at least “A‑1” by S&P (or has a
long‑term debt rating of at least “A+” if such institution has no short‑term
rating) and (ii) so long as any Notes rated by Fitch remain Outstanding, has a
short‑term credit rating of at least “F1” by Fitch and a long‑term credit rating
of at least “A” by Fitch (or at least “A+” from Fitch if such institution has no
short‑term rating) or (b) in segregated trust accounts with the corporate trust
department of a federal‑ or state‑chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulations Section 9.10(b), (i) which institution has a long‑term
debt rating of at least “BBB+” by S&P and (ii) that satisfies the Fitch rating
requirements set forth in clause (a)(ii) above. If any such institution’s
ratings fall below the ratings set forth in clause (a) or (b), the assets held
in such account will be moved to another institution that satisfies such ratings
within 30 calendar days.
“Eligible Custodian”: A custodian that satisfies, mutatis mutandis, the
eligibility requirements set out in Section 6.8.
“Eligible Investment Required Ratings”: (a) If such obligation (i) has only a
long‑term credit rating from S&P, such rating is “A+” or (ii) has only a
short‑term credit rating from S&P, such rating is “A‑1” and (b) if such
obligation has (x) if maturing in up to 30 days, a short‑term credit rating of
at least “F1” and a long‑term credit rating of at least “A” (if such long‑term
rating exists) from Fitch or (y) if maturing in more than 30 days but not in
excess of 60 days, a short‑term credit rating of at least “F1+” and a long‑term
credit rating of at least “AA‑” (if such long‑term rating exists) from Fitch.
“Eligible Investments”: (a) Cash or (b) any U.S. Dollar‑denominated investment
that, at the time it is Delivered to the Trustee (directly or through an
intermediary or bailee), (x) matures (or are redeemable at par) not later than
the earlier of (A) the date that is 60 days after the date of Delivery thereof
(or such shorter period required under this Indenture), and (B) the Business Day
immediately preceding the Payment Date immediately following the date of
Delivery, and (y) is both a “cash equivalent” for purposes of the loan
securitization exclusion under the Volcker Rule and is one or more of the
following obligations or securities including investments for which the Bank or
an Affiliate of the Bank provides services and receives compensation therefor:
(i)
(A) direct Registered obligations (1) of the United States of America or (2) the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or (B) Registered obligations (1) of
any agency or instrumentality of the United States of America the obligations of
which are expressly backed by the full faith and credit of the United States of
America or (2) the timely payment of principal and interest on which is fully
and expressly guaranteed by such agency or instrumentality, in each case so long
as the obligors or such obligations have the Eligible Investment Required
Ratings;

(ii)
demand and time deposits in, certificates of deposit of, trust accounts with,
bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank, Affiliates of the Bank and Affiliates of the
Collateral Manager) or any state



31

--------------------------------------------------------------------------------





thereof and subject to supervision and examination by federal and/or state
banking authorities, in each case payable within 183 days of issuance, so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment have the Eligible Investment Required
Ratings, or such demand or time deposits are covered by an extended Federal
Deposit Insurance Corporation (the “FDIC”) insurance program where 100% of the
deposits are insured by the FDIC, which is backed by the full faith and credit
of the United States (and, if a Class of Rated Notes is rated by Fitch, the
United States meets the Eligible Investment Required Ratings); or
(iii)
shares or other securities of non‑U.S. registered money market funds which funds
have, at all times, credit ratings of “AAAm” by S&P and “AAAmmf” by Fitch;

provided that Eligible Investments shall not include (a) any interest‑only
security, any security purchased at a price in excess of 100% of the par value
thereof or any security whose repayment is subject to substantial non‑credit
related risk as determined in the sole judgment of the Collateral Manager, (b)
any security whose rating assigned by S&P includes an “f,” “p,” “sf” or “t”
subscript or whose rating assigned by Moody’s includes an “sf” subscript, (c)
any security that is subject to an Offer, (d) any other security the payments on
which are subject to withholding tax unless the issuer or obligor or other
Person (and guarantor, if any) is required to make “gross‑up” payments that
cover the full amount of any such withholding taxes, (e) any security secured by
real property, (f) any Structured Finance Obligation or (g) such obligation or
security is represented by a certificate of interest in a grantor trust.
“Enforcement Event”: The meaning specified in Section 5.4(a).
“Entitlement Order”: The meaning specified in Article 8 of the UCC.
“Equity Security”: Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.
“E.U. Retention Requirements”: The CRR Retention Requirements, the AIFMD
Retention Requirements and the Solvency II Retention Requirements.
“Euroclear”: Euroclear Bank S.A./N.V.
“Event of Default”: The meaning specified in Section 5.1.
“Excepted Property”: The meaning specified in the Granting Clauses hereof.
“Excess CCC Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of:


32

--------------------------------------------------------------------------------





(a)
the Aggregate Principal Balance of all Collateral Obligations included in the
CCC Excess; over

(b)
the sum of the Market Values of all Collateral Obligations included in the CCC
Excess.

“Excess Interest”: Any Interest Proceeds distributed on the Preferred Interests
pursuant to the Priority of Payments.
“Excess Par Amount”: An amount, as of any Determination Date, equal to (i) the
Collateral Principal Amount less (ii) the Reinvestment Target Par Balance;
provided, that such amount will not be less than zero.
“Excess Weighted Average Coupon”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained, including for this purpose any capitalized interest, by
dividing the Aggregate Principal Balance of all Fixed Rate Obligations by the
Aggregate Principal Balance of all Floating Rate Obligations.
“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained, including for this purpose any capitalized interest, by
dividing the Aggregate Principal Balance of all Floating Rate Obligations by the
Aggregate Principal Balance of all Fixed Rate Obligations.
“Exchange”: The meaning specified in Section 2.5(i).
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.
“Exchange Transaction”: The meaning specified in Section 12.2(a).
“Exchanged Defaulted Obligation”: The meaning specified in Section 12.2(a).
“Exercise Notice”: The meaning specified in Section 9.8(d).
“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).
“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Aggregate Principal Balance of the Collateral Obligations, (b) without
duplication, the Aggregate Principal Balance of the Defaulted Obligations, (c)
without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp‑Up Account (including Eligible
Investments therein) representing Principal Proceeds and (d) the aggregate
amount of all Principal Financed Accrued Interest.
“Financial Asset”: The meaning specified in Article 8 of the UCC.


33

--------------------------------------------------------------------------------





“Financing Statement”: The meaning specified in Article 9 of the Uniform
Commercial Code in the applicable jurisdiction.
“First Interest Determination End Date”: July 15, 2015.
“First Lien Last Out Loan”: A Senior Secured Loan that, prior to a default with
respect to such Loan, is entitled to receive payments pari passu with other
Senior Secured Loans of the same Obligor, but following a default becomes fully
subordinated to other Senior Secured Loans of the same Obligor and is not
entitled to any payments until such other Senior Secured Loans are paid in full.
“First Refinancing”: The redemption of the First Refinancing Replaced Notes and
the issuance of the First Refinancing Replacement Notes on the First Refinancing
Date.
“First Refinancing Date”: August 30, 2018.
“First Refinancing Date Assets”: All of the assets acquired by the Issuer from
the Originator and Carlyle SPV pursuant to the Sale Agreement on the First
Refinancing Date.
“First Refinancing Date Participation Interests”: Any participation interest in
an asset sold to the Issuer on the First Refinancing Date pursuant to the Sale
Agreement until elevated by assignment.
“First Refinancing Replaced Notes”: The Class A‑1A Notes, the Class A‑1B Notes,
the Class A‑1C Notes and the Class A‑2 Notes.
“First Refinancing Replacement Notes”: The Class A‑1‑R Notes, the Class A‑2‑R
Notes, the Class B Notes and the Class C Notes.
“Fiscal Agency Agreement”: The fiscal agency agreement dated as of the Closing
Date among the Fiscal Agent, the Preferred Interest Registrar and the Issuer, as
amended on the First Refinancing Date, and as further amended from time to time
in accordance with the terms thereof.
“Fiscal Agent”: The Bank, solely in its capacity as fiscal agent under the
Fiscal Agency Agreement, unless a successor Person shall have become the Fiscal
Agent pursuant to the applicable provisions of the Fiscal Agency Agreement, and
thereafter, the Fiscal Agent shall mean such successor Person.
“Fitch”: Fitch Ratings, Inc. and any successor thereto.
“Fitch Collateral Value”: With respect to any Defaulted Obligation, the lesser
of (i) the product of the Fitch Recovery Rate of such Defaulted Obligation
multiplied by its Principal Balance, in each case, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation as of
the relevant Measurement Date; provided that if the Market Value cannot be
determined for any reason, the Fitch Collateral Value shall be determined in
accordance with clause (i) above.
“Fitch Rating”: The meaning specified in Schedule 5 hereto.


34

--------------------------------------------------------------------------------





“Fixed Rate Notes”: Any Class of Notes that accrues interest at a fixed rate for
so long as such Class of Notes accrues interest at a fixed rate.
“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.
“Floating Rate Notes”: Any Class of Notes that accrues interest at a floating
rate for so long as such Class of Notes accrues interest at a floating rate.
“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.
“Form 15‑E”: United States Securities and Exchange Commission Form ABS Due
Diligence 15‑E, as amended, supplemented or modified from time to time and/or or
any applicable successor form.
“FRB”: Any Federal Reserve Bank.
“GAAP”: The meaning specified in Section 6.3(j).
“Global Note”: Any Rule 144A Global Note, Temporary Global Note or Regulation S
Global Note.
“Grant” or “Granted”: To grant, bargain, sell, alienate, convey, assign,
transfer, mortgage, pledge, create and grant a security interest in and right of
set off against. A Grant of property shall include all rights, powers and
options (but none of the obligations) of the granting party thereunder,
including without limitation the immediate and continuing right to claim for,
collect, receive and receipt for principal and interest payments in respect
thereof, and all other amounts payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring legal or other proceedings in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.
“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom (or such other country as may be specified in publicly available
published criteria from Moody’s from time to time).
“Group II Country”: Germany, Ireland, Sweden and Switzerland (or such other
country as may be specified in publicly available published criteria from
Moody’s from time to time).
“Group III Country”: Austria, Belgium, Denmark, Finland, France, Hong Kong,
Iceland, Liechtenstein, Luxembourg, Norway and Singapore (or such other country
as may be specified in publicly available published criteria from Moody’s from
time to time).
“Hedge Agreement”: The meaning specified in Section 8.3(d).
“Highest Ranking Class”: Solely with respect to any Class or Classes of Notes
rated by S&P as of any date of determination, the outstanding Class of Notes
that ranks higher in right of payment than each other Class of Notes in the Note
Payment Sequence.


35

--------------------------------------------------------------------------------





“Holder”: With respect to any Security, the Person whose name appears on the
Register or the Preferred Interest Register, as applicable, as the registered
holder of such Security.
“Illiquid Asset”: (a) A Defaulted Obligation, Equity Security, obligation
received in connection with an Offer or other exchange or any other security or
debt obligation that is part of the Assets, in respect of which (i) the Issuer
has not received a payment in Cash during the preceding twelve calendar months
and (ii) the Collateral Manager certifies that it is not aware, after reasonable
inquiry, that the issuer or obligor of such asset has publicly announced or
informed the holders of such asset that it intends to make a payment in Cash in
respect of such asset within the next twelve calendar months or (b) any asset,
claim or other property identified in a certificate of the Collateral Manager as
having a Market Value of less than U.S.$1,000.
“Incentive Management Fee”: The fee payable to the Collateral Manager with the
meaning set forth in the Collateral Management Agreement and pursuant thereto
and to the Priority of Payments, on each Payment Date on and after which the
Incentive Management Fee Threshold has been met, in an amount equal to the
product of (i) 20% of any remaining Interest Proceeds and Principal Proceeds, as
applicable, on such Payment Date pursuant to the Priority of Payments, and (ii)
if CGCIM (or an Affiliate thereof) is not the Collateral Manager, 1.0, otherwise
(x) the Aggregate Outstanding Amount of Preferred Interests not held by the
Carlyle Holders divided by (y) the Aggregate Outstanding Amount of the Preferred
Interests.
“Incentive Management Fee Threshold”: The threshold that will be satisfied on
any Payment Date if the Holders of the Preferred Interests have received an
annualized internal rate of return (computed using the “XIRR” function in
Microsoft® Excel or an equivalent function in another software package and based
on the respective dates of issuance and an aggregate purchase price for the
Preferred Interests of 100% of their initial principal amount, and excluding the
receipt of the Carlyle Holders Distribution Amounts, if any) of at least 12.0%,
on the outstanding investment in the Preferred Interests as of such Payment Date
(or such greater percentage threshold as the Collateral Manager may specify in
its sole discretion on or prior to the first Payment Date following the
Effective Date by written notice to the Issuer and the Trustee), after giving
effect to all payments made or to be made in respect of the Preferred Interests
on such Payment Date. Such calculation shall consider all Reinvestment Amounts
transferred to the Reinvestment Amount Account on or prior to such Payment Date
as payments on the related Preferred Interests (whether or not any relevant
Reinvesting Holder continues to hold the applicable Preferred Interests).
“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.
“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any


36

--------------------------------------------------------------------------------





material indirect financial interest in such Person or in any Affiliate of such
Person, and (ii) is not connected with such Person as an Officer, employee,
promoter, underwriter, voting trustee, partner, director or Person performing
similar functions. When used with respect to any accountant, “Independent” may
include an accountant who audits the books of such Person if in addition to
satisfying the criteria set forth above the accountant is independent with
respect to such Person within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants.
Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.
Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
respective Affiliates.
“Independent Manager”: The Independent Manager under the Limited Liability
Company Agreement.
“Index Maturity”: A term of three months; provided that for the period from the
Closing Date to the First Interest Determination End Date, the Reference Rate
will be determined by interpolating linearly (and rounding to five decimal
places) between the rate for the next shorter period of time for which rates are
available and the rate for the next longer period of time for which rates are
available; provided further that for the first Interest Accrual Period following
the First Refinancing Date, the Reference Rate will be determined by
interpolating linearly (and rounding to five decimal places) between the rate
for the next shorter period of time for which rates are available and the rate
for the next longer period of time for which rates are available. If at any time
the three month rate is applicable but not available, the Reference Rate will be
determined by interpolating linearly (and rounding to five decimal places)
between the rate for the next shorter period of time for which rates are
available and the rate for the next longer period of time for which rates are
available.
“Information Agent”: The meaning specified in Section 7.20(b).
“Initial Dividend”: The dividend authorized by the Issuer for distribution to
the Originator on the Closing Date pursuant to the Resolution of the Issuer
delivered under Section 3.1(a) of this Indenture, which shall not be in excess
of U.S.$265,000,000.
“Initial Principal Amount”: With respect to any Class of Rated Notes, the U.S.
dollar amount specified with respect to such Class in Section 2.3.
“Initial Purchaser”: Citigroup, in its capacity as initial purchaser of the
Rated Notes under the Purchase Agreement.
“Initial Rating”: With respect to the Rated Notes, the rating or ratings, if
any, indicated in Section 2.3.
“Instrument”: The meaning specified in Article 9 of the UCC.


37

--------------------------------------------------------------------------------





“Interest Accrual Period”: (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Rated Notes is paid or made available
for payment; provided that any interest‑bearing notes issued after the Closing
Date in accordance with the terms of this Indenture shall accrue interest during
the Interest Accrual Period in which such additional notes are issued from and
including the applicable date of issuance of such additional notes to but
excluding the last day of such Interest Accrual Period at the applicable
Interest Rate. For purposes of determining any Interest Accrual Period, (i) in
the case of the Fixed Rate Notes, the Payment Date shall be assumed to be the
15th day of the relevant month (irrespective of whether such day is a Business
Day) and (ii) in the case of the Floating Rate Notes, if the 15th day of the
relevant month is not a Business Day, then the Interest Accrual Period with
respect to such Payment Date shall end on but exclude the Business Day on which
payment is made and the succeeding Interest Accrual Period shall begin on and
include such date.
“Interest Coverage Ratio”: For any designated Class or Classes of Rated Notes,
as of any date of determination, the percentage derived from the following
equation: (A – B) / C, where:
A = The Collateral Interest Amount as of such date of determination;
B = Amounts payable (or expected as of the date of determination to be payable)
on the following Payment Date as set forth in clauses (A) and (B) under the
Priority of Interest Proceeds; and
C = Interest due and payable on the Rated Notes of such Class or Classes and
each Class of Rated Notes that rank senior to or pari passu with such Class or
Classes (excluding Deferred Interest, but including any interest on Deferred
Interest with respect to the Deferred Interest Notes) on such Payment Date.
“Interest Coverage Test”: A test that is satisfied with respect to any Class or
Classes of Rated Notes as of any date of determination after the second Payment
Date following the First Refinancing Date if (i) the Interest Coverage Ratio for
such Class or Classes is at least equal to the Required Interest Coverage Ratio
for such Class or Classes or (ii) such Class or Classes is no longer
Outstanding.
“Interest Determination Date”: With respect to (a) the first Interest Accrual
Period, (x) for the period from the Closing Date to but excluding the First
Interest Determination End Date, the second London Banking Day preceding the
Closing Date, and (y) for the remainder of the first Interest Accrual Period,
the second London Banking Day preceding the First Interest Determination End
Date, and (b) each Interest Accrual Period thereafter, the second London Banking
Day preceding the first day of such Interest Accrual Period.
“Interest Diversion Test”: A test that shall be satisfied on any Measurement
Date after the first Payment Date following the First Refinancing Date on which
the Class C Notes remain outstanding, if the Overcollateralization Ratio for the
Class C Notes is at least equal to 117.4%.


38

--------------------------------------------------------------------------------





“Interest Only Security”: Any obligation or security that does not provide in
the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.
“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:
(i)
all payments of interest and delayed compensation (representing compensation for
delayed settlement) received in Cash by the Issuer during the related Collection
Period on the Collateral Obligations and Eligible Investments, including the
accrued interest received in connection with a sale thereof during the related
Collection Period, less any such amount that represents Principal Financed
Accrued Interest;

(ii)
all principal and interest payments received by the Issuer during the related
Collection Period on Eligible Investments purchased with Interest Proceeds;

(iii)
all amendment and waiver fees, late payment fees and other fees and commissions
received by the Issuer during the related Collection Period other than (A) fees
and commissions received in connection with the purchase of Collateral
Obligations or Eligible Investments, in connection with a Distressed Exchange or
a Bankruptcy Exchange, in connection with Defaulted Obligations (including
Purchased Defaulted Obligations), in connection with Specified Amendments or in
connection with the extension of the maturity or the reduction of principal of a
Collateral Obligation or Eligible Investment and (B) such other fees and
commissions which the Collateral Manager elects to treat as Principal Proceeds
upon written notice to the Trustee;

(iv)
commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

(v)
any amounts deposited in the Collection Account from (i) the Expense Reserve
Account and/or Interest Reserve Account that are designated as Interest Proceeds
pursuant to this Indenture in respect of the related Determination Date and (ii)
the Ramp‑Up Account that are designated as Interest Proceeds pursuant to
Section 10.3(c);

(vi)
all premiums (including prepayment premiums) paid above par received during such
Collection Period on any Collateral Obligation purchased at a purchase price
equal to or at a discount from par; provided that the Collateral Manager may in
its sole discretion designate such premiums as Principal Proceeds, except that
if at the time any premium is received the Overcollateralization Ratio Tests are
not satisfied, such premium will be treated as Principal Proceeds;

(vii)
any amounts designated by the Collateral Manager as Interest Proceeds in
connection with a direction by a Majority of the Preferred Interests to
designate Principal Proceeds up to the Excess Par Amount as Interest Proceeds
for payment on the



39

--------------------------------------------------------------------------------





Redemption Date of a Refinancing upon a redemption of each Class of Rated Notes
in whole but not in part; and
(viii)
at the direction of the Originator, and in an amount certified by the Originator
to be the minimum amount necessary to avoid a Retention Deficiency, at any time
on or after the one year anniversary of the Effective Date, any Trading Gains
realized (and not previously distributed) in respect of any Collateral
Obligations if (A) the Retention Basis Amount is greater than or equal to
U.S.$22,000,000 as of such Determination Date (and after giving effect to any
designation as Interest Proceeds pursuant to this clause (viii)), (B) the
deposit of such amounts into the Collection Account as Principal Proceeds would,
in the sole determination of the Collateral Manager, cause (or be likely to
cause) a Retention Deficiency and (C) the Overcollateralization Ratio of the
Class C Notes is at least 126.1% after giving effect to such designation, it
being understood that the amount of Trading Gains that is not deposited into the
Interest Collection Account as Interest Proceeds pursuant to this clause (viii)
will constitute Principal Proceeds;

provided that (1) any amounts received in respect of any Defaulted Obligation or
any asset received in exchange therefor will constitute Principal Proceeds (and
not Interest Proceeds) until the aggregate of all collections in respect of such
Defaulted Obligation since it became a Defaulted Obligation equals the
outstanding Principal Balance of such Collateral Obligation at the time it
became a Defaulted Obligation, (2) any amounts received in respect of any new
security or obligation or package of securities or obligations issued in
connection with a Distressed Exchange will constitute Principal Proceeds (and
not Interest Proceeds) until the aggregate of all collections in respect of such
new asset since it was issued equals the outstanding Principal Balance of the
corresponding Collateral Obligation at the time it was subject to such
Distressed Exchange and (3) any amounts received in respect of any asset
received for a payment applied to a Permitted Use in connection with the workout
or restructuring of a Collateral Obligation will constitute Principal Proceeds
(and not Interest Proceeds); provided further that, for the avoidance of doubt,
any fees or commissions set forth in clauses (iii)(A) and (iii)(B) above will
constitute Principal Proceeds (and not Interest Proceeds).
“Interest Rate”: With respect to each Class of Rated Notes, the applicable per
annum stated interest rate payable on such Class with respect to each Interest
Accrual Period as specified in Section 2.3, which, if a Re‑Pricing has occurred
with respect to such Class of Rated Notes, will be the applicable Re‑Pricing
Rate.
“Interest Reserve Account”: The account established pursuant to Section 10.3(e).
“Interest Reserve Amount”: The meaning specified in Section 10.3(e).
“Intermediary”: The entity maintaining an Account pursuant to an Account
Agreement.
“Intex”: Intex Solutions, Inc.
“Investment Company Act”: The United States Investment Company Act of 1940, as
amended.


40

--------------------------------------------------------------------------------





“Investment Criteria”: The meaning specified in Section 12.2(a).
“Investment Criteria Adjusted Balance”: With respect to each Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
the Investment Criteria Adjusted Balance of any:
(a)
Deferring Obligation will be the S&P Collateral Value of such Deferring
Obligation;

(b)
Discount Obligation will be the product of the (i) purchase price (expressed as
a percentage of par and, for the avoidance of doubt, without averaging) and
(ii) Principal Balance of such Discount Obligation;

(c)
Collateral Obligation included in the CCC Excess will be the Market Value of
such Collateral Obligation; and

(d)
Purchased Discount Obligation will be the outstanding principal amount of such
Purchased Discount Obligation minus the Purchased Discount Obligation Haircut
Amount;

provided further that the Investment Criteria Adjusted Balance for any
Collateral Obligation that satisfies more than one of the definitions of
Deferring Obligation, Purchased Discount Obligation or Discount Obligation or is
included in the CCC Excess will be the lowest amount determined pursuant to
clauses (a), (b), (c) and (d) above.
“Irish Listing Agent”: Walkers Listing & Support Services Limited, in its
capacity as Irish Listing Agent for the Issuer, and any successor thereto.
“Irish Stock Exchange”: The Irish Stock Exchange plc.
“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.
“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer by an
Authorized Officer of the Issuer, or by the Collateral Manager by an Authorized
Officer thereof, on behalf of the Issuer. An instruction, order or request
provided in an email by an Authorized Officer of the Issuer or by an Authorized
Officer of the Collateral Manager on behalf of the Issuer will constitute an
Issuer Order hereunder.
“Junior Class”: With respect to a particular Class of Securities, each Class of
Securities that is subordinated to such Class, as indicated in Section 2.3.
“Knowledgeable Employee”: The meaning set forth in Rule 3c‑5 promulgated under
the Investment Company Act (which includes an entity owned exclusively by
knowledgeable employees).
“LC Commitment Amount”: With respect to any Letter of Credit Reimbursement
Obligation, the amount which the Issuer could be required to pay to the LOC
Agent Bank in respect thereof


41

--------------------------------------------------------------------------------





(including, for the avoidance of doubt, any portion thereof which the Issuer has
collateralized or deposited into a trust or with the LOC Agent Bank for the
purpose of making such payments).
“Letter of Credit Reimbursement Obligation”: A facility whereby (i) a fronting
bank (“LOC Agent Bank”) issues or will issue a letter of credit (“LC”) for or on
behalf of a borrower pursuant to an Underlying Instrument, (ii) in the event
that the LC is drawn upon, and the borrower does not reimburse the LOC Agent
Bank, the lender/participant is obligated to fund its portion of the facility,
(iii) the LOC Agent Bank passes on (in whole or in part) the fees and any other
amounts it receives for providing the LC to the lender/participant and (iv)(a)
the related Underlying Instruments require the Issuer to fully collateralize the
Issuer’s obligations to the related LOC Agent Bank or obligate the Issuer to
make a deposit into a trust in an aggregate amount equal to the related LC
Commitment Amount, (b) the collateral posted by the Issuer is held by, or the
Issuer’s deposit is made in, a depository institution meeting the requirement
set forth in the definition of “Eligible Accounts” and (c) the collateral posted
by the Issuer is invested in Eligible Investments.
“LIBOR”: With respect to the Rated Notes for any Interest Accrual Period (or,
for the first Interest Accrual Period, the relevant portion thereof), will equal
(a) the rate appearing on the Reuters Screen for deposits with the Index
Maturity; provided that LIBOR with respect to the Rated Notes for the first
Interest Accrual Period will equal the linear interpolation between the rate
appearing on the Reuters Screen for deposits with the next shorter term and the
rate appearing on the Reuters Screen for deposits with the next longer term or
(b) if such rate is unavailable at the time LIBOR is to be determined, LIBOR
shall be determined on the basis of the rates at which deposits in U.S. Dollars
are offered by four major banks in the London market selected by the Calculation
Agent after consultation with the Collateral Manager (the “Reference Banks”) at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the amount of
the Aggregate Outstanding Amount of the Rated Notes. The Calculation Agent will
request the London office of each Reference Bank to provide a quotation of its
rate. If at least two such quotations are provided, LIBOR shall be the
arithmetic mean of such quotations (rounded upward to the next higher
1/100,000). If fewer than two quotations are provided as requested, LIBOR with
respect to such period will be the arithmetic mean of the rates quoted by three
major banks in New York, New York selected by the Calculation Agent after
consultation with the Collateral Manager at approximately 11:00 a.m., New York
time, on such Interest Determination Date for loans in U.S. Dollars to leading
European banks for a term approximately equal to such Interest Accrual Period
and an amount approximately equal to the amount of the Rated Notes. If the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures described above, LIBOR will be LIBOR as
determined on the previous Interest Determination Date. LIBOR, when used with
respect to a Collateral Obligation, means the LIBOR rate determined in
accordance with the terms of such Collateral Obligation.
“Limited Liability Company Agreement”: The limited liability company agreement
of the Issuer, effective as of June 26, 2015, as amended from time to time.
“Listed Notes”: The Rated Notes specified as such in Section 2.3 for so long as
such Class of Rated Notes is listed on the Irish Stock Exchange.


42

--------------------------------------------------------------------------------





“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.
“Long-Dated Obligation”: Any Collateral Obligation received in connection with a
workout or restructuring that has a stated maturity later than the Stated
Maturity of the Rated Notes.
“LOC Agent Bank”: The meaning specified in the definition of the term Letter of
Credit Reimbursement Obligation.
“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period (but not more frequently than
quarterly), whether or not such borrower has taken any specified action;
provided that a covenant that otherwise satisfies the definition hereof and only
applies when amounts are outstanding under the related loan shall be a
Maintenance Covenant.
“Majority”: With respect to any Class or Classes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Securities of such Class or Classes.
“Management Fee”: The Base Management Fee, the Subordinated Management Fee and
the Incentive Management Fee.
“Manager Securities”: As of any date of determination, (a) all Securities held
on such date by (i) the Collateral Manager, (ii) any Affiliate of the Collateral
Manager, or (iii) any account, fund, client or portfolio managed or advised on a
discretionary basis by the Collateral Manager or any of its Affiliates and
(b) all Securities as to which economic exposure is held on such date (whether
through any derivative financial transaction or otherwise) by any Person
identified in the foregoing clause (a).
“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the Board
of Governors of the Federal Reserve System, including any debt security which is
by its terms convertible into Margin Stock.
“Market Replacement Reference Rate”: The reference rate and, if applicable, the
methodology for calculating such base rate (which in all cases may include a
Reference Rate Modifier recognized or acknowledged by the Loan Syndications and
Trading Association®) determined by the Collateral Manager (in its commercially
reasonable discretion) based on (1) the rate recognized as a replacement for
LIBOR in the leveraged loan market by the Alternative Reference Rates Committee
convened by the Federal Reserve (which may be in the form of a press release, a
member announcement, a member advice, a letter, protocol, publication of
standard terms or other writing), (2) the rate acknowledged as a standard
replacement in the leveraged loan market for LIBOR by the Loan Syndications and
Trading Association® (which may be in the form of a press release, a member
announcement, a member advice, a letter, protocol, publication of standard terms
or other writing) or (3) the rate that is consistent with the reference rate
being used in at least 50% (by


43

--------------------------------------------------------------------------------





principal amount) of (x) the quarterly pay Floating Rate Obligations included in
the Assets or (y) the floating rate securities issued in the new‑issue
collateralized loan obligation market in the prior month that bear interest
based on a base rate other than LIBOR.
“Market Value”: With respect to any Loans or other Assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:
(i)
the bid price determined by the Loan Pricing Corporation, Markit Group Limited,
Loan X Mark‑It Partners, FT Interactive, Bridge Information Systems, KDP, IDC,
Bank of America High Yield Index, Interactive Data Pricing and Reference Data,
Inc., Pricing Direct Inc., S&P Security Evaluations Service, Thompson Reuters
Pricing Service, TradeWeb Markets LLC or any other nationally recognized loan or
bond pricing service selected by the Collateral Manager (with notice to the
Rating Agencies); or

(ii)
if a price described in clause (i) is not available,

(A)
the average of the bid prices determined by three broker‑dealers active in the
trading of such asset that are Independent from each other and the Issuer and
the Collateral Manager;

(B)
if only two such bids can be obtained, the lower of the bid prices of such two
bids; or

(C)
if only one such bid can be obtained, and such bid was obtained from a Qualified
Broker/Dealer, the bid price of such bid; provided that the aggregate principal
balance of Collateral Obligations held by the Issuer at any one time with Market
Values determined pursuant to this clause (ii)(C) may not exceed 5% of the
Collateral Principal Amount; or

(iii)
if a price described in clause (i) or (ii) is not available, then the Market
Value of an asset will be the lower of (x) 70% of the notional amount of such
asset, (y) the price at which the Collateral Manager reasonably believes such
asset could be sold in the market within 30 days, as certified by the Collateral
Manager to the Trustee and determined by the Collateral Manager consistent with
the manner in which it would determine the market value of an asset for purposes
of other funds or accounts managed by it; provided, however, that, if the
Collateral Manager is not a registered investment adviser (or, relying adviser)
under the Advisers Act, the Market Value of any such asset may not be determined
in accordance with this clause (iii)(y) for more than 30 days; and (z) solely if
such asset either was purchased within the three preceding months or was
previously assigned a Market Value within the three preceding months in
accordance with clause (i) or (ii), either (A) if such asset was purchased
within the three preceding months, its purchase price or (B) otherwise, the last
Market Value that was assigned to it; or



44

--------------------------------------------------------------------------------





(iv)
if the Market Value of an asset is not determined in accordance with clause (i),
(ii) or (iii) above, then such Market Value shall be deemed to be zero until
such determination is made in accordance with clause (i), (ii) or (iii) above.

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.
“Maturity”: With respect to any Security, the date on which the unpaid principal
of such Security becomes due and payable as therein or herein provided, whether
at the Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.
“Maturity Amendment”: With respect to any Collateral Obligation, any waiver,
modification, amendment or variance that would extend the stated maturity date
of such Collateral Obligation. For the avoidance of doubt, a waiver,
modification, amendment or variance that would extend the stated maturity date
of the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity date of the Collateral Obligation held by the Issuer,
does not constitute a Maturity Amendment.
“Maximum Fitch Rating Factor Test”: A test that will be satisfied on any date of
determination if the Weighted Average Fitch Rating Factor as at such date is
less than or equal to the applicable level in the Fitch Test Matrix.
“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days’ prior written
notice to the Issuer and the Trustee (with a copy to the Collateral Manager),
any Business Day requested by either Rating Agency, (v) the Effective Date and
(vi) for purposes of determining whether a Retention Deficiency has occurred,
any Business Day.
“Merging Entity”: The meaning specified in Section 7.10.
“Middle Market Cov‑Lite Loan”: Any Cov‑Lite Loan that is a Middle Market Loan.
“Middle Market Loan”: Any Collateral Obligation other than a Broadly Syndicated
Loan.
“Minimum Denominations”: With respect to the Notes, such minimum denominations
as indicated in Section 2.3.
“Minimum Fitch Floating Spread”: As of any date of determination, the weighted
average spread (expressed as a percentage) applicable to the current Fitch Test
Matrix selected by the Collateral Manager.
“Minimum Fitch Floating Spread Test”: The test that will be satisfied on any
date of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon as of such date equals or exceeds the Minimum Fitch
Floating Spread as of such date.


45

--------------------------------------------------------------------------------





“Minimum Floating Spread”: As of any date of determination during the
Reinvestment Period, the weighted average spread for the then‑applicable S&P CDO
Monitor under the case selected for the S&P CDO Monitor Test.
“Minimum Floating Spread Test”: The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.
“Minimum Weighted Average Coupon”: 7.50%.
“Minimum Weighted Average Coupon Test”: The test that will be satisfied on any
date of determination if the Weighted Average Coupon plus the Excess Weighted
Average Floating Spread equals or exceeds the Minimum Weighted Average Coupon.
“Minimum Weighted Average Fitch Recovery Rate Test”: The test that will be
satisfied on any date of determination if the Weighted Average Fitch Recovery
Rate is greater than or equal to the applicable level in the Fitch Test Matrix.
“Minimum S&P Weighted Average Recovery Rate Test”: The test that will be
satisfied on any date of determination if the S&P Weighted Average Recovery Rate
for the Highest Ranking Class equals or exceeds the S&P Recovery Rate case
selected by the Collateral Manager in connection with the S&P CDO Monitor Test.
“Monthly Report”: The meaning specified in Section 10.6(a).
“Monthly Report Determination Date”: The meaning specified in Section 10.6(a).
“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to the methodology set forth under the heading “Moody’s
Rating” on Schedule 2 hereto (or such other schedule provided by Moody’s to the
Issuer, the Trustee, the Collateral Administrator and the Collateral Manager).
“Non‑Call Period”: The period from the First Refinancing Date to but excluding
the Payment Date in October 2020.
“Non‑Consent Notice”: The meaning specified in Section 9.8(d).
“Non‑Consenting Balance”: The meaning specified in Section 9.8(d).
“Non‑Consenting Holder”: The meaning specified in Section 9.8(e)(i).
“Non‑Consenting Notes”: The meaning specified in Section 9.8(e)(i).
“Non‑Emerging Market Obligor”: An obligor that is Domiciled in (x) any country
that has a country ceiling for foreign currency bonds of at least “Aa3” by
Moody’s; provided, that an obligor Domiciled in a country with a Moody’s foreign
currency country ceiling rating of “A1,” “A2” or “A3” shall


46

--------------------------------------------------------------------------------





be deemed to be a Non‑Emerging Market Obligor on the date of the Issuer’s
commitment to purchase as long as the Collateral Obligations of all Non‐Emerging
Market Obligors permitted by this proviso do not exceed 10.0% of the Collateral
Principal Amount on such date or (y) the United States (including Puerto Rico).
“Non‑Exempt Closing Date Participation”: Closing Date Originator Participation
Interests and First Refinancing Date Participation Interests that have not been
elevated to an assignment on or before the Monthly Report Determination Date of
the December 2018 Monthly Report.
“Non‑Permitted ERISA Holder”: Any Person that is or becomes the beneficial owner
of an interest in any Note who has made or is deemed to have made a prohibited
transaction representation or a Benefit Plan Investor, Controlling Person or
Similar Law representation required by this Indenture or by its investor
representation letter that is subsequently shown to be false or misleading or
whose beneficial ownership otherwise results in Benefit Plan Investors owning
Reinvesting Holder Notes, assuming, for this purpose, that all the
representations made (or, in the case of Global Notes, deemed to be made) by
holders of such Notes are true.
“Non‑Permitted Holder”: (i) Any Person that is not a Qualified Institutional
Buyer (or, solely in the case of Reinvesting Holder Notes held in the form of
Certificated Notes, an Accredited Investor) and a Qualified Purchaser (or,
solely in the case of Reinvesting Holder Notes held in the form of Certificated
Notes, a Knowledgeable Employee) or that does not have an exemption available
under the Securities Act and the Investment Company Act that becomes the holder
or beneficial owner of an interest in any Note or (ii) any Non‑Permitted ERISA
Holder.
“Note Purchase Offer”: The meaning specified in Section 2.13(b)
“Note Interest Amount”: With respect to any Class of Rated Notes and any Payment
Date, the amount of interest for the related Interest Accrual Period payable in
respect of each U.S.$100,000 Aggregate Outstanding Amount of such Class of Rated
Notes.
“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:
Prior to and on the First Refinancing Date:
(i)
to the payment of principal of the Class A‑1 Notes (pro rata) until such amount
has been paid in full; and

(ii)
to the payment of principal of the Class A‑2 Notes until such amount has been
paid in full.

After the First Refinancing Date:
(i)
to the payment, pro rata, based on their respective Aggregate Outstanding
Amounts, of principal of the Class A-1-1-R Notes, the Class A-1-2-R Notes and
the Class A-1-3-R Notes, until the Class A‑1‑R Notes have been paid in full;



47

--------------------------------------------------------------------------------





(ii)
to the payment of principal of the Class A‑2‑R Notes, until the Class A‑2‑R
Notes have been paid in full;

(iii)
to the payment of principal of the Class B Notes (including any Deferred
Interest in respect of the Class B Notes), until the Class B Notes have been
paid in full;

(iv)
to the payment of accrued and unpaid interest (including any interest on
defaulted interest) on the Class B Notes, until such amount has been paid in
full;

(v)
to the payment of principal of the Class C Notes (including any Deferred
Interest in respect of the Class C Notes), until the Class C Notes have been
paid in full; and

(vi)
to the payment of accrued and unpaid interest (including any interest on
defaulted interest) on the Class C Notes until such amount has been paid in
full.

“Noteholder”: With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note or with respect to any Preferred
Interest, the Person whose name appears in the Preferred Interest Register as
the registered holder of such Preferred Interest, as applicable.
“Notes”: The Rated Notes and the Reinvesting Holder Notes authorized by, and
authenticated and delivered under, this Indenture (as specified in Section 2.3).
“NRSRO”: The meaning specified in Section 7.20(f).
“OECD”: The Organisation for Economic Co-operation and Development.
“Obligor”: The obligor or guarantor under a loan.
“Offer”: The meaning specified in Section 10.7(c).
“Offering”: The offering of any Securities pursuant to the relevant Offering
Circular.
“Offering Circular”: Each offering circular relating to the offer and sale of
the Rated Notes, including any supplements thereto.
“Officer”: (a) With respect to the Issuer and any limited liability company, any
managing member or manager thereof or any Person to whom the rights and powers
of management thereof are delegated in accordance with the limited liability
company agreement of such limited liability company; (b) with respect to any
corporation, any director, the chairman of the board of directors, any vice
president, the secretary, an assistant secretary, the treasurer or an assistant
treasurer of such entity or any Person authorized by such entity and shall, for
the avoidance of doubt, include any duly appointed attorney in fact thereof;
(c) with respect to any partnership, any general partner thereof or any Person
authorized by such entity; and (d) with respect to the Trustee and any bank or
trust company acting as trustee of an express trust or as custodian or agent,
any vice president or assistant vice president of such entity or any officer
customarily performing functions similar to those performed by a vice president
or assistant vice president of such entity.


48

--------------------------------------------------------------------------------





“offshore transaction”: The meaning specified in Regulation S.
“Opinion of Counsel”: A written opinion addressed to the Trustee (or upon which
the Trustee is permitted to rely) and, if required by the terms hereof, a Rating
Agency, in form and substance reasonably satisfactory to the Trustee, of a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia, which law firm may,
except as otherwise expressly provided in this Indenture, be counsel for the
Issuer or the Collateral Manager, as the case may be, but must be Independent of
the Collateral Manager, and which law firm shall be reasonably satisfactory to
the Trustee. Whenever an Opinion of Counsel is required hereunder, such Opinion
of Counsel may rely on opinions of other counsel who are so admitted and so
satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to the same addressees or state that the
addressees of the Opinion of Counsel shall be entitled to rely thereon.
“Optional Redemption”: A redemption of the Securities in accordance with
Section 9.2.
“Originated Asset”: A Collateral Obligation that is sold or transferred to the
Issuer and with respect to which the Originator either (i) acted or will act as
original lender or itself or through related entities, directly or indirectly,
was involved or will be involved in the original agreement which created or will
create such Collateral Obligation or (ii) purchased or will purchase such
Originated Asset for its own account prior to selling or transferring such
Collateral Obligation to the Issuer.
“Originator”: TCG BDC, Inc. (f/k/a Carlyle GMS Finance, Inc.), or any successor
thereto to the extent permitted under the E.U. Retention Requirements and the
Retention Undertaking Letter.
“Originator Requirement”: The requirement that will be satisfied if:
(a)
the aggregate principal balance of Collateral Obligations (for such purposes
disregarding any partial repayments or prepayments thereon) and the balance of
Eligible Investments, in each case, acquired by the Issuer from the Originator
in its capacity as an “originator” for the purposes of Article 405 of the CRR;
divided by

(b)
the sum of (i) the aggregate principal balance of all Collateral Obligations
(for such purposes disregarding any partial repayments or prepayments thereon)
and (ii) the balance of all Eligible Investments standing to the credit of the
Collection Account, is greater than 50% or, upon receipt of written advice from
Latham & Watkins LLP, such lesser percentage permitted by the CRR Retention
Requirements (as determined by the Collateral Manager), where for the purposes
of determining paragraphs (a) and (b) above, Eligible Investments that have been
designated for application towards the acquisition of Collateral Obligations
that the Issuer has committed to purchase but which has not yet settled will be
disregarded; provided, however, that if, following the First Refinancing Date,
the Collateral Manager reasonably determines (based on guidance provided by the
European Banking Authority (or any predecessor, successor or replacement agency
or authority) or a legal opinion from legal counsel of reputable standing) that
Eligible Investments may be excluded for the purposes



49

--------------------------------------------------------------------------------





of the calculation in Article 3(4)(b) of the European Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 supplementing the CRR and notifies
the Issuer, the Trustee and the Collateral Administrator (for the avoidance of
doubt, none of whose consent is required to be obtained) in writing of such
determination, then the Originator Requirement shall be amended by removal of
the reference to Eligible Investments in paragraphs (a) and (b) above.
“Outstanding”: With respect to (a) the Notes or the Notes of any specified
Class, as of any date of determination, all of the Notes or all of the Notes of
such Class, as the case may be, theretofore authenticated and delivered under
this Indenture, except:
(i)
Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9;

(ii)
Notes or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Trustee or any
Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(x)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

(iii)
Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture, unless proof satisfactory to the
Trustee is presented that any such Notes are held by a “Protected Purchaser;”
and

(iv)
Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6; and

(b)    Preferred Interests, as of any date of determination, all of the
Preferred Interests shown as issued and outstanding in the Preferred Interest
Register;
provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, the following Securities shall be
disregarded and deemed not to be Outstanding:
(i)
Securities owned by the Issuer or any other obligor upon the Securities; or

(ii)
only in the case of a vote to (i) terminate the Collateral Management Agreement,
(ii) remove or replace the Collateral Manager or (iii) waive an event
constituting “cause” under the Collateral Management Agreement as a basis for
termination of the Collateral Management Agreement or removal of the Collateral
Manager, any Securities that are Manager Securities;

except that (1) in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Securities that a Trust Officer of the Trustee actually knows to be
so owned or to be Manager Securities shall be so


50

--------------------------------------------------------------------------------





disregarded; and (2) Securities so owned that have been pledged in good faith
may be regarded as Outstanding if the pledgee establishes to the satisfaction of
the Trustee the pledgee’s right so to act with respect to such Securities and
that the pledgee is not one of the Persons specified above.
“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Rated Notes as of any date of determination, the percentage derived from:
(i) the Adjusted Collateral Principal Amount on such date divided by (ii) the
Aggregate Outstanding Amount on such date of the Rated Notes of such Class and
each pari passu or Priority Class.
“Overcollateralization Ratio Test”: A test that is satisfied with respect to any
Class or Classes of Rated Notes as of any date of determination after the first
Payment Date following the First Refinancing Date on which such test is
applicable if (i) the Overcollateralization Ratio for such Class on such date is
at least equal to the Required Overcollateralization Ratio for such Class or
Classes or (ii) such Class or Classes of Rated Notes is no longer Outstanding.
“Pari Passu Class”: With respect to any specified Class of Securities, each
Class of Securities that ranks pari passu to such Class, as indicated in
Section 2.3.
“Partial Deferring Obligation”: A Collateral Obligation on which the interest,
in accordance with its related underlying instrument, is currently being (i)
partly paid in cash (with a minimum cash payment of (a) in the case of Floating
Rate Obligations, the Reference Rate plus 1.00% and (b) in the case of Fixed
Rate Obligations, the zero‑coupon swap rate in a fixed/floating interest rate
swap with a term equal to five years, in each case required under its Underlying
Instruments) and (ii) partly deferred, or paid by the issuance of additional
debt securities identical to such debt security or through additions to the
principal amount thereof.
“Partial Redemption”: A redemption of one or more (but fewer than all) Classes
of Securities from Refinancing Proceeds pursuant to Section 9.2(a).
“Partial Redemption Date”: Any day on which a Partial Redemption occurs.
“Participation Interest”: A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer’s
commitment to acquire the same, satisfies each of the following criteria:
(i) such participation would constitute a Collateral Obligation were it acquired
directly, (ii) the Selling Institution is a lender on the loan, (iii) the
aggregate participation in the loan granted by such Selling Institution to any
one or more participants does not exceed the principal amount or commitment with
respect to which the Selling Institution is a lender under such loan, (iv) such
participation does not grant, in the aggregate, to the participant in such
participation a greater interest than the Selling Institution holds in the loan
or commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full (without the benefit of financing
from the Selling Institution or its affiliates) at the time of the Issuer’s
acquisition (or, to the extent of a participation in the unfunded commitment
under a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, at the time of the funding of such loan), (vi) the participation
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the loan participation and
(vii) such participation is documented under a Loan Syndications and Trading
Association, Loan Market Association or


51

--------------------------------------------------------------------------------





similar agreement standard for loan participation transactions among
institutional market participants.  For the avoidance of doubt, a Participation
Interest shall not include a sub‑participation interest in any loan.
“Partner”: The meaning specified in Section 7.17(g)(i).
“Partnership Interest”: The meaning specified in Section 7.17(g)(i).
“Partnership Representative”: The meaning specified in Section 7.17(g)(iii).
“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.
“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).
“Payment Date”: The 15th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in October 2018, any Redemption Date (other than a Partial Redemption
Date) and the Stated Maturity; provided that, following the redemption or
repayment in full of the Rated Notes, Holders of Preferred Interests may receive
payments on any dates designated by the Collateral Manager (which dates may or
may not be the dates stated above) upon three Business Days prior written notice
to the Trustee and the Collateral Administrator (which notice the Trustee shall
promptly forward to the Holders of the Preferred Interests) and such dates shall
thereafter constitute “Payment Dates”.
“PBGC”: The United States Pension Benefit Guaranty Corporation.
“Permitted Use”: With respect to (a) the proceeds of an additional issuance of
additional Preferred Interests and/or notes of any one or more new classes of
notes that are fully subordinated to the existing Rated Notes as designated for
a Permitted Use and (b) any excess Refinancing Proceeds received into the
Permitted Use Account: as directed by the Collateral Manager with the consent of
a Majority of the Preferred Interests, (i) the transfer of the applicable
portion of such amount to the Collection Account for application as Interest
Proceeds; (ii) the transfer of the applicable portion of such amount to the
Collection Account for application as Principal Proceeds; (iii) the repurchase
of Rated Notes of any Class in accordance with this Indenture; (iv) the payment
of expenses incurred in connection with a Refinancing, additional issuance of
Notes or a Re‑Pricing, in each case as determined by the Collateral Manager and
subject to the limitations set forth in this Indenture; and (v) to make payments
in connection with the exercise of an option, warrant, right of conversion,
pre‑emptive right, rights offering, credit bid or similar right in connection
with the workout or restructuring of a Collateral Obligation (so long as the
asset received in connection with such payment would be considered “received in
lieu of debts previously contracted for” with respect to the Collateral
Obligation under the Volcker Rule), in each case subject to the limitations set
forth in this Indenture.
“Permitted Use Account”: The meaning specified in Section 10.3(g).


52

--------------------------------------------------------------------------------





“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.
“Petition Expenses”: The reasonable fees, costs, charges and expenses incurred
by the Issuer (including reasonable attorneys’ fees and expenses) in connection
with a Bankruptcy Filing.
“Plan Asset Regulation”: U.S. Department of Labor regulation 29 C.F.R.
Section 2510.3‑101 (as modified by Section 3(42) of ERISA).
“Preferred Interest Payment Account”: An account established by the Fiscal Agent
pursuant to the terms of the Fiscal Agency Agreement.
“Preferred Interest Register”: The register of holders of Preferred Interests
maintained on behalf of the Issuer.
“Preferred Interest Registrar”: The preferred interest registrar appointed by
the Issuer pursuant to the Fiscal Agency Agreement.
“Preferred Interests”: The Preferred Interests issued by the Issuer on the
Closing Date and any additional Preferred Interests issued pursuant to the
Limited Liability Company Agreement and in compliance with the terms of this
Indenture, all shown as issued and Outstanding in the Preferred Interest
Register.
“Principal Balance”: Subject to Section 1.2, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth in this Indenture) any undrawn
commitments that have not been irrevocably reduced or withdrawn with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.
“Principal Financed Accrued Interest”: (a) With respect to any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, any unpaid
interest on such Collateral Obligation that accrued prior to the Closing Date
that was owing to the Issuer and remained unpaid as of the Closing Date and (b)
with respect to any Collateral Obligation purchased after the Closing Date, the
amount of Principal Proceeds, if any, applied towards the purchase of accrued
interest on such Collateral Obligation.
“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds


53

--------------------------------------------------------------------------------





and any amounts that have been designated as Principal Proceeds pursuant to the
terms of this Indenture.
“Priority Class”: With respect to any specified Class of Securities, each
Class of Securities that ranks senior to such Class, as indicated in
Section 2.3.
“Priority of Interest Proceeds”: The meaning specified in Section 11.1(a)(i).
“Priority of Partial Redemption Proceeds”: The meaning specified in
Section 11.1(a)(iv).
“Priority of Payments”: The Priority of Interest Proceeds, the Priority of
Principal Proceeds, the Special Priority of Payments and the Priority of Partial
Redemption Proceeds.
“Priority of Principal Proceeds”: The meaning specified in Section 11.1(a)(ii).
“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.
“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.
“Process Agent”: The meaning specified in Section 7.2.
“Protected Purchaser”: The meaning specified in Article 8 of the UCC.
“Purchase Agreement”: (i) Prior to the First Refinancing Date, the agreement
dated as of the Closing Date between the Issuer and Citigroup, as initial
purchaser of the First Refinancing Replaced Notes, as amended from time to time
and (ii) on and after the First Refinancing Date, the agreement dated as of the
First Refinancing Date between the Issuer and Citigroup, as initial purchaser of
the First Refinancing Replacement Notes, as amended from time to time.
“Purchased Defaulted Obligation”: The meaning specified in Section 12.2(a).
“Purchased Discount Obligation”: Any Collateral Obligation (other than a
Discount Obligation or a Defaulted Obligation) that (a) has been purchased at a
purchase price of less than 100% and (b) has been irrevocably designated as a
Purchased Discount Obligation in the sole discretion of the Collateral Manager
no later than the first Determination Date after the settlement date therefor
(with written notice to the Trustee); provided, however, that a Collateral
Obligation may be designated as a Purchased Discount Obligation only if, as of
the date on which the Issuer makes a binding commitment to purchase such asset
(after giving effect to all sales and purchases, based on outstanding Issuer
orders, trade confirmations or executed assignments, and after giving effect to
any Purchased Discount Obligation Haircut Amount applicable to such designated
Purchased Discount Obligation), the Collateral Quality Test, the Coverage Tests,
the Interest Diversion Test and the Concentration Limitations are satisfied;
provided further that, the Aggregate Principal Balance of all Purchased Discount
Obligations designated as such, as of any date of determination, does not exceed
10.0% of the Target Initial Par Amount.


54

--------------------------------------------------------------------------------





“Purchased Discount Obligation Haircut Amount”: As of any date of determination,
an amount equal to the sum of the amount for each Purchased Discount Obligation
then comprising the Collateral Obligations as of such date, equal to (i) the
outstanding principal amount of such Purchased Discount Obligation as of such
date, multiplied by (ii) 100% minus the purchase price (expressed as a
percentage of par) of such Purchased Discount Obligation.
“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Securities is both a Qualified Institutional Buyer
and a Qualified Purchaser.
“Qualified Broker/Dealer”: Any of Bank of America, N.A., The Bank of Montreal,
The Bank of New York Mellon, The Royal Bank of Scotland plc, Barclays Bank plc,
BNP Paribas, Broadpoint Securities Inc., Canadian Imperial Bank of Commerce,
Cantor Fitzgerald, Citadel Securities, Citibank, N.A., Credit Agricole S.A.,
Credit Suisse, Deutsche Bank AG, FBR Capital Markets, Gleacher & Company
Securities, Inc., Goldman Sachs & Co. LLC, HSBC Bank, JPMorgan Chase Bank, N.A.,
Knight/Libertas, Lazard Ltd., Macquarie Bank, Mizuho Bank, Ltd., Morgan Stanley
& Co., Natixis, Nomura Securities Inc., Northern Trust Company, Oppenheimer &
Co. Inc., Royal Bank of Canada, Scotia Bank, Société Générale, Sun Trust Bank,
The Toronto‑Dominion Bank, U.S. Bank, National Association, UBS AG or Wells
Fargo Bank, National Association, or a banking or securities Affiliate of any of
the foregoing, and any other financial institution with experience in the
relevant market so designated by the Collateral Manager with notice to the
Rating Agencies.
“Qualified Institutional Buyer”: Any Person that, at the time of its
acquisition, purported acquisition or proposed acquisition of Notes, is a
qualified institutional buyer within the meaning of Rule 144A.
“Qualified Purchaser”: Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Notes, is a qualified purchaser
within the meaning of the Investment Company Act (including an entity owned
exclusively by qualified purchasers).
“Ramp‑Up Account”: The account established pursuant to Section 10.3(c).
“Rated Noteholders”: The Holders of the Rated Notes.
“Rated Notes”: (i) Prior to the First Refinancing, the Class A‑1A Notes, the
Class A‑1B Notes, the Class A‑1C Notes and the Class A‑2 Notes and (ii) after
the First Refinancing, the Class A‑1‑R Notes, the Class A‑2‑R Notes, the Class B
Notes and the Class C Notes.
“Rating Agency”: Each of S&P and Fitch, in each case for so long as it assigns a
rating at the request of the Issuer to the Class or Classes to which it assigned
a rating on the First Refinancing Date. If a Rating Agency withdraws all of its
ratings on the Notes rated by it on the First Refinancing Date at the request of
the Issuer (at the direction of a Majority of the Preferred Interests or the
Collateral Manager) or otherwise, or the Notes rated by it on the First
Refinancing Date are no longer outstanding, then it shall no longer constitute a
Rating Agency for purposes of this Indenture or any other Transaction Document.
“Rating Agency Confirmation”: (i) Confirmation in writing (which may be in the
form of a press release) from S&P that a proposed action or designation will not
cause the then‑current ratings of


55

--------------------------------------------------------------------------------





any Class of Rated Notes to be reduced or withdrawn and (ii) notice provided to
Fitch of the proposed action or designation at least five Business Days prior to
such action or designation taking effect (for so long as Fitch is a Rating
Agency). If S&P (i) makes a public announcement or informs the Issuer, the
Collateral Manager or the Trustee that (x) it believes Rating Agency
Confirmation is not required with respect to an action or (y) its practice is to
not give such confirmations or (ii) no longer constitutes a Rating Agency under
the Indenture, the requirement for Rating Agency Confirmation with respect to
S&P will not apply. Any requirement for Rating Agency Confirmation from a Rating
Agency in respect of any supplemental indenture requiring the consent of all
holders of Rated Notes will not apply if such holders have been advised prior to
consenting to such amendment that the current ratings of the Rated Notes of such
Rating Agency may be reduced or withdrawn as a result of such amendment.
“Re‑Priced Class”: The meaning specified in Section 9.8(a).
“Re‑Pricing”: The meaning specified in Section 9.8(a).
“Re‑Pricing Date”: The meaning specified in Section 9.8(c).
“Re‑Pricing Eligible Class”: Each Class that is specified as such under
Section 2.3.
“Re‑Pricing Intermediary”: The meaning specified in Section 9.8(b).
“Re‑Pricing Notice”: The meaning specified in Section 9.8(c).
“Re‑Pricing Proceeds”: The proceeds of Re‑Pricing Replacement Notes.
“Re‑Pricing Rate”: The meaning specified in Section 9.8(c).
“Re‑Pricing Redemption”: In connection with a Re‑Pricing, the redemption by the
Issuer of the Rated Notes of the Re‑Priced Class(es) held by Non‑Consenting
Holders.
“Re‑Pricing Redemption Date”: The Business Day on which a Re‑Pricing Redemption
occurs.
“Re‑Pricing Replacement Notes”: Rated Notes issued in connection with a
Re‑Pricing that have terms identical to the Re‑Priced Class (after giving effect
to the Re‑Pricing) and are issued in an Aggregate Outstanding Amount such that
the Re‑Priced Class will have the same Aggregate Outstanding Amount after giving
effect to the Re‑Pricing as it did before the Re‑Pricing.
“Re‑Pricing Transfer”: The meaning specified in Section 9.8(d).
“Record Date”: With respect to the Global Notes, the date one day prior to the
applicable Payment Date and, with respect to the Certificated Notes, the last
Business Day of the month preceding the applicable Payment Date.
“Redemption Date”: Any Business Day specified for a redemption of Securities
pursuant to Article IX.


56

--------------------------------------------------------------------------------





“Redemption Price”: (a) For each Class of Rated Notes to be redeemed or
re‑priced (x) 100% of the Aggregate Outstanding Amount of such Class, plus
(y) accrued and unpaid interest thereon (including interest on any accrued and
unpaid Deferred Interest, in the case of the Deferred Interest Notes) to the
Redemption Date or Re‑Pricing Redemption Date, as applicable, and (b) for each
Preferred Interest and Reinvesting Holder Note, its proportional share (based on
the Aggregate Outstanding Amount of the Preferred Interests or Reinvesting
Holder Notes, as applicable) of the portion of the proceeds of the remaining
Assets (after giving effect to the Optional Redemption or Tax Redemption of the
Rated Notes in whole or after all of the Rated Notes have been repaid in full,
payment in full of (and/or creation of a reserve for) all expenses (including
all Management Fees and Administrative Expenses) of the Issuer) and payment of
all other amounts senior to such Securities that is distributable to the
Preferred Interests or Reinvesting Holder Notes, as applicable, in accordance
with the Priority of Payments; provided that Holders of 100% of the Aggregate
Outstanding Amount of any Class of Rated Notes may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Rated Notes in any Optional Redemption (including a Refinancing)
in which all Outstanding Classes of Rated Notes will be redeemed.
“Reference Rate”: With respect to the Rated Notes, the greater of (a) zero and
(b)(i) LIBOR, or (ii) the Alternative Reference Rate adopted in a Reference Rate
Amendment. With respect to the Collateral Obligations, the reference rate
applicable to such Collateral Obligations calculated in accordance with the
related Underlying Instruments.
“Reference Rate Amendment”: A supplemental indenture to modify the Reference
Rate.
“Reference Rate Modifier”: A modifier applied to a reference rate in order to
cause such rate to be comparable to LIBOR, which may include an addition to or
subtraction from such unadjusted rate.
“Refinancing”: The meaning specified in Section 9.2(d).
“Refinancing Proceeds”: The Cash proceeds from the Refinancing.
“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).
“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984, provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.
“Regulation S”: Regulation S under the Securities Act.
“Regulation S Global Note”: Any Note sold to non‑“U.S. persons” in an “offshore
transaction” (each as defined in Regulation S) in reliance on Regulation S and
issued in the form of a permanent global security as specified in Section 2.2 in
definitive, fully registered form without interest coupons substantially in the
form set forth in the applicable Exhibit A hereto.
“Regulation U”: Regulation U (12 C.F.R. 221) issued by the Board of Governors of
the Federal Reserve System.


57

--------------------------------------------------------------------------------





“Reinvesting Holder”: On the Closing Date, each Person that is a Holder of
Preferred Interests that is a U.S. person and thereafter, any transferee of a
Reinvesting Holder Note.
“Reinvesting Holder Notes”: The Reinvesting Holder Notes issued pursuant to this
Indenture and having the characteristics specified in Section 2.3.
“Reinvestment Amount”: With respect to the Preferred Interests held by a
Reinvesting Holder, any amount that is available to be distributed on any
Payment Date during the Reinvestment Period to such Reinvesting Holder in
respect of its Preferred Interests pursuant to the Priority of Payments but is
instead deposited in the Reinvestment Amount Account on such Payment Date at the
direction of such Reinvesting Holder in accordance with Section 11.1(e).
“Reinvestment Amount Account”: The meaning specified in Section 10.3(f).
“Reinvestment Balance Criteria”: Any of the following requirements, in each case
determined after giving effect to the proposed purchase of Collateral
Obligations and all other sales or purchases previously or simultaneously
committed to: (i) the Adjusted Collateral Principal Amount is maintained or
increased, (ii) the Aggregate Principal Balance of the Collateral Obligations
plus, without duplication, the amounts on deposit in the Collection Account, the
Permitted Use Account and the Ramp‑Up Account (including Eligible Investments
therein) representing Principal Proceeds is (x) maintained or increased or
(y) greater than or equal to the Reinvestment Target Par Balance, or (iii) in
the case of an additional Collateral Obligation purchased with the proceeds from
the sale or other disposition of a Credit Risk Obligation or a Defaulted
Obligation, the Aggregate Principal Balance of all additional Collateral
Obligations purchased with the proceeds from such disposition will at least
equal the Sale Proceeds from such disposition.
“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) the Payment Date in October 2023, (ii) any date on
which the Maturity of any Class of Rated Notes is accelerated following an Event
of Default pursuant to this Indenture and (iii) any date on which the Collateral
Manager reasonably determines that it can no longer reinvest in additional
Collateral Obligations in accordance with this Indenture or the Collateral
Management Agreement; provided, in the case of this clause (iii), (A) there is
no Retention Deficiency and (B) the Collateral Manager notifies the Issuer, the
Trustee (who shall notify the Holders of Securities), the Collateral
Administrator and each Rating Agency thereof at least five Business Days prior
to such date.
“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus (i) the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds or
Interest Proceeds plus (ii) the amount of any increase in the Aggregate
Outstanding Amount of the Notes through the addition of any Deferred Interest to
the principal amount of any Class of Rated Notes plus (iii) the aggregate amount
of Principal Proceeds that result from the issuance of any additional notes
pursuant to Sections 2.13 and 3.2 (after giving effect to such issuance of any
additional notes).
“Related Obligation”: An obligation issued by the Collateral Manager, any of its
Affiliates that are collateralized debt obligation funds or any other Person
that is a collateralized debt obligation fund whose investments are primarily
managed by the Collateral Manager or any of its Affiliates.


58

--------------------------------------------------------------------------------





“Required Interest Coverage Ratio”: For the (a) Class A Notes, 120.0%, (b) the
Class B Notes, 115.0% and (c) Class C Notes, 110.0%.
“Required Overcollateralization Ratio”: For the (a) Class A Notes, 136.4%, (b)
the Class B Notes, 122.3% and (b) Class C Notes, 116.4%.
“Required Redemption Amount”: The meaning specified in Section 9.2(b).
“Requisite Equity”: The meaning specified in Section 8.7.
“Reset Amendment”: The meaning specified in Section 8.7.
“Resolution”: With respect to the Issuer, (1) a resolution of the Independent
Manager or the Board of Managers or (2) an authorization contained in the
Limited Liability Company Agreement.
“Restricted Trading Period”: The period (a) while any Class A‑1 Notes are
Outstanding during which either the S&P rating or the Fitch rating of the
Class A‑1 Notes is one or more subcategories below its rating on the First
Refinancing Date or has been withdrawn and not reinstated or (b) while any
Class A‑2 Notes are Outstanding during which the S&P rating of such Class is two
or more subcategories below its rating on the First Refinancing Date or has been
withdrawn and not reinstated, provided that (1) such period will not be a
Restricted Trading Period (so long as such S&P rating or Fitch rating, as
applicable, has not been further downgraded, withdrawn or put on watch for
potential downgrade) (x) if (A) after giving effect to any sale of the relevant
Collateral Obligation, the Aggregate Principal Balance of the Collateral
Obligations (excluding the Collateral Obligations being sold) and Eligible
Investments constituting Principal Proceeds (including, without duplication, the
anticipated net proceeds of such sale) will be at least equal to the
Reinvestment Target Par Balance, (B) each test specified in the definition of
Collateral Quality Test is satisfied and (C) each Overcollateralization Ratio
Test is satisfied or (y) upon the direction of a Majority of the Controlling
Class, which direction shall remain in effect until the earlier of (A) a
subsequent direction to the Issuer (with a copy to the Trustee and the
Collateral Administrator) by a Majority of the Controlling Class declaring the
beginning of a Restricted Trading Period or (B) a further downgrade or
withdrawal of such S&P or Fitch rating, as applicable, that, disregarding such
direction, would cause the condition set forth in clauses (a) or (b) above to be
true. For the avoidance of doubt, no Restricted Trading Period will restrict any
sale of a Collateral Obligation entered into by the Issuer at a time when the
Restricted Trading Period was not in effect, regardless of whether such sale has
settled.
“Retention Amount”: As of any Measurement Date, an amount equal to 5% of the
Aggregate Outstanding Amount of all Collateral Obligations as of such
Measurement Date.
“Retention Basis Amount”: On any date of determination, an amount equal to the
Aggregate Principal Balance on such date with the following adjustments: (i)
Defaulted Obligations shall be included in the Aggregate Principal Balance and
the Principal Balances thereof shall be deemed to be equal to their respective
outstanding principal amounts, and (ii) any Equity Security owned by the Issuer
shall be included in the Aggregate Principal Balance with a Principal Balance
determined as follows: (a) in the case of a debt obligation or other debt
security, the principal amount outstanding


59

--------------------------------------------------------------------------------





of such obligation or security, (b) in the case of an equity security received
upon a “debt for equity swap” in relation to a restructuring or other similar
event, the principal amount outstanding of the debt at the time of the exchange
which was swapped for the equity security and (c) in the case of any other
equity security, the nominal value thereof as determined by the Collateral
Manager.
“Retention Deficiency”: As of any Measurement Date, an event that will occur if
the aggregate Dollar purchase price of the Retention Securities (calculated as
of the date of issuance thereof) is less than the Retention Amount.
“Retention Securities”: The Preferred Interests acquired and held on an ongoing
basis by the Originator for the purpose of satisfying the E.U. Retention
Requirements.
“Retention Undertaking Letter”: The letter from the Originator dated as of the
Closing Date (as amended by the Amendment to the Retention Undertaking Letter
dated as of the First Refinancing Date) and addressed to the Issuer, the Initial
Purchaser, the Trustee and the Collateral Administrator pursuant to which the
Originator has made certain undertakings and agreements in respect of the E.U.
Retention Requirements.
“Revolver Funding Account”: The account established pursuant to Section 10.4.
“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (other than Letter of Credit
Reimbursement Obligations), unfunded commitments under specific facilities and
other similar loans) that by its terms may require one or more future advances
to be made to the borrower by the Issuer; provided that any such Collateral
Obligation will be a Revolving Collateral Obligation only until all commitments
to make advances to the borrower expire or are terminated or irrevocably reduced
to zero.
“Rule 144A”: Rule 144A, as amended, under the Securities Act.
“Rule 144A Global Note”: Any Note sold in reliance on Rule 144A and issued in
the form of a permanent global security as specified in Section 2.2(d) in
definitive, fully registered form without interest coupons substantially in the
form set forth in the applicable Exhibit A hereto.
“Rule 144A Information”: The meaning specified in Section 7.15.
“Rule 17g‑5”: Rule 17g‑5 under the Exchange Act.
“S&P”: S&P Global Ratings, an S&P Global business, and any successor thereto.
“S&P Additional Current Pay Criteria”: Criteria satisfied with respect to any
Collateral Obligation (other than a DIP Collateral Obligation) if either (i) the
issuer of such Collateral Obligation has made a Distressed Exchange and the
Collateral Obligation is already held by the Issuer and is subject to the
Distressed Exchange or ranks equal to or higher in priority than the obligation
subject to the Distressed Exchange, or (ii) such Collateral Obligation has a
Market Value of at least 80% of its par value.


60

--------------------------------------------------------------------------------





“S&P Asset Specific Recovery Rating”: With respect to any Collateral Obligation,
the corporate recovery rating assigned by S&P (i.e., the S&P Recovery Rate) to
such Collateral Obligation.
“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P,
which as of the First Refinancing Date is available at
www.sp.sfproducttools.com, used to calculate the default frequency in terms of
the amount of debt assumed to default as a percentage of the original principal
amount of the Collateral Obligations consistent with a specified benchmark
rating level based upon certain assumptions (including the applicable S&P
Weighted Average Recovery Rate) and S&P’s proprietary corporate default studies,
as may be amended by S&P from time to time upon notice to the Issuer, the
Trustee and the Collateral Administrator. Each S&P CDO Monitor shall be chosen
by the Collateral Manager (with notice to the Collateral Administrator) and
associated with either (x) an S&P Weighted Average Recovery Rate, a Weighted
Average Life and a Weighted Average Floating Spread from Section 2 of Schedule 3
or (y) an S&P Weighted Average Recovery Rate, a Weighted Average Life and a
Weighted Average Floating Spread selected by the Collateral Manager and, if
prior to the S&P CDO Monitor Formula Election Date, confirmed by S&P; provided
that, as of any date of determination, the S&P Weighted Average Recovery Rate
for the Highest Ranking Class equals or exceeds the S&P Weighted Average
Recovery Rate for such Class chosen by the Collateral Manager (or otherwise the
lowest S&P Weighted Average Recovery Rate case will be chosen to apply), the
Weighted Average Life is lower than the Weighted Average Life chosen by the
Collateral Manager (or otherwise the longest Weighted Average Life case will be
chosen to apply) and the Weighted Average Floating Spread equals or exceeds the
Weighted Average Floating Spread chosen by the Collateral Manager (or otherwise
the lowest Weighted Average Floating Spread case will be chosen to apply).
“S&P CDO Monitor Adjusted BDR”: The meaning specified in Schedule 4.
“S&P CDO Monitor Formula Election Date”: The date designated by the Collateral
Manager upon at least five Business Days’ prior written notice to S&P, the
Trustee and the Collateral Administrator as the date on which the Issuer will
begin to utilize the definitions set forth in Schedule 4 hereto; provided that
an S&P CDO Monitor Formula Election Date may only occur once.
“S&P CDO Monitor Formula Election Period”: (i) The period from the First
Refinancing Date until the occurrence of an S&P CDO Monitor Model Election Date
(if any) and (ii) thereafter, any date on and after an S&P CDO Monitor Formula
Election Date so long as no S&P CDO Monitor Model Election Date has occurred
since such S&P CDO Monitor Formula Election Date.
“S&P CDO Monitor Model Election Date”: The date designated by the Collateral
Manager upon at least five Business Days’ prior written notice to S&P, the
Trustee and the Collateral Administrator as the date on which the Issuer will
begin to utilize the S&P CDO Monitor; provided that an S&P CDO Monitor Model
Election Date may only occur once.
“S&P CDO Monitor Model Election Period”: Any date on and after an S&P CDO
Monitor Model Election Date so long as no S&P CDO Monitor Formula Election Date
has occurred since such S&P CDO Monitor Model Election Date.
“S&P CDO Monitor SDR”: The meaning specified in Schedule 4.


61

--------------------------------------------------------------------------------





“S&P CDO Monitor Test”: A test that will be satisfied on any date of
determination if, after giving effect to the sale of a Collateral Obligation or
the purchase of a Collateral Obligation, (i) during an S&P CDO Monitor Model
Election Period, the Class Default Differential of the Highest Ranking Class of
the Proposed Portfolio is positive and (ii) during an S&P CDO Monitor Formula
Election Period, the S&P CDO Monitor Adjusted BDR is equal to or greater than
the S&P CDO Monitor SDR. During an S&P CDO Monitor Model Election Period, the
S&P CDO Monitor Test will be considered to be improved if the Class Default
Differential of the Proposed Portfolio is greater than the corresponding
Class Default Differential of the Current Portfolio. During an S&P CDO Monitor
Formula Election Period, the S&P CDO Monitor Test will be considered to be
maintained or improved if the difference between the S&P CDO Monitor Adjusted
BDR less the S&P CDO Monitor SDR of the Proposed Portfolio is greater than or
equal to the difference between the S&P CDO Monitor Adjusted BDR less the S&P
CDO Monitor SDR of the Current Portfolio.
Compliance with the S&P CDO Monitor Test will be measured only during the
Reinvestment Period and will be measured by the Collateral Manager on each
Measurement Date; provided, however, that on each Measurement Date after receipt
by the Issuer of the S&P CDO Monitor, the Collateral Manager will be required to
provide to the Collateral Administrator a report on the portfolio of Collateral
Obligations containing such information as will be reasonably necessary to
permit the Collateral Administrator to calculate the Class Default Differential
with respect to the Highest Ranking Class on such Measurement Date. In the event
that the Collateral Manager’s measurement of compliance and the Collateral
Administrator’s measurement of compliance show different results, the Collateral
Manager and the Collateral Administrator will be required to cooperate promptly
in order to reconcile such discrepancy.
“S&P Collateral Value”: On any date of determination, with respect to any
Defaulted Obligation, Deferring Obligation or Non-Exempt Closing Date
Participation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation, Deferring Obligation or Non-Exempt Closing Date Participation as of
such date and (ii) the Market Value of such Defaulted Obligation, Deferring
Obligation or Non-Exempt Closing Date Participation as of such date.
“S&P Default Rate”: With respect to a Collateral Obligation, the default rate as
determined in accordance with Section 2 of Schedule 3 hereto.
“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 6 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.
“S&P Rating”: The meaning set forth in Section 3 of Schedule 3.
“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to the product of (i) the applicable S&P Recovery Rate and (ii) the
Principal Balance of such Collateral Obligation.
“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
determined in the manner set forth in Section 1 of Schedule 3 using the initial
rating of the Highest Ranking Class at the time of determination.


62

--------------------------------------------------------------------------------





“S&P Weighted Average Recovery Rate”: As of any date of determination, the
number, expressed as a percentage and determined for the Highest Ranking Class,
obtained by summing the products obtained by multiplying the outstanding
Principal Balance of each Collateral Obligation (excluding any Defaulted
Obligation) by its corresponding recovery rate as determined in accordance with
Section 1 of Schedule 3, dividing such sum by the Aggregate Principal Balance of
all Collateral Obligations (excluding any Defaulted Obligation), and rounding to
the nearest tenth of a percent.
“Sale”: The meaning specified in Section 5.17(a).
“Sale Agreement”: (i) Prior to the First Refinancing Date, the sale agreement
dated the Closing Date between the Issuer and the Originator, as may be amended
from time to time and (ii) on and after the First Refinancing Date, the amended
and restated sale agreement dated the First Refinancing Date among the Issuer,
the Carlyle SPV and the Originator, as may be amended from time to time.
“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales or other dispositions of such Assets in
accordance with Article XII (or Section 4.4 or Article V, as applicable) less
any reasonable expenses incurred by the Collateral Manager, the Collateral
Administrator or the Trustee (other than amounts payable as Administrative
Expenses) in connection with such sales or other dispositions.
“Scheduled Distribution”: With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest due on such Due Date with respect
to such Asset, determined in accordance with the assumptions specified in
Section 1.2.
“Section 385 Rules”: The final and temporary regulations issued under Section
385 of the Code (as amended from time to time).
“Second Lien Loan”: Any assignment of or Participation Interest in a Loan that
is a First Lien Last Out Loan or that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the obligor
of the Loan (other than with respect to trade claims, capitalized leases or
similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
obligor; (b) is secured by a valid second‑priority perfected security interest
or lien in, to or on specified collateral securing the obligor’s obligations
under the Second Lien Loan the value of which is adequate (in the commercially
reasonable judgment of the Collateral Manager) to repay the Loan in accordance
with its terms and to repay all other Loans of equal or higher seniority secured
by a lien or security interest in the same collateral and (c) is not secured
solely or primarily by common stock or other equity interests; provided that the
limitation set forth in this clause (c) shall not apply with respect to a Loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a lien on its own property would violate law
or regulations applicable to such subsidiary (whether the obligation secured is
such Loan or any other similar type of indebtedness owing to third parties).
“Secured Obligations”: The meaning specified in the Granting Clauses.
“Secured Parties”: The meaning specified in the Granting Clauses.


63

--------------------------------------------------------------------------------





“Securities”: The Rated Notes, the Reinvesting Holder Notes and the Preferred
Interests, collectively.
“Securities Act”: The United States Securities Act of 1933, as amended.
“Securities Intermediary”: As defined in Section 8‑102(a)(14) of the UCC.
“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.
“Selling Institution Collateral”: The meaning specified in Section 10.4.
“Senior Secured Bond”: Any obligation that: (a) constitutes borrowed money, (b)
is in the form of, or represented by, a bond, note, certificated debt security
or other debt security (other than any of the foregoing that evidences a Loan, a
Senior Secured Floating Rate Note or a Participation Interest), (c) is not
secured solely by common stock or other equity interests, (d) if it is
subordinated by its terms, is subordinated only to indebtedness for borrowed
money, trade claims, capitalized leases or other similar obligations and (e) is
secured by a valid first priority perfected security interest or lien in, to or
on specified collateral securing the obligor’s obligations under such
obligation.
“Senior Secured Floating Rate Note”: Any obligation that: (a) constitutes
borrowed money, (b) is in the form of, or represented by, a bond, note (other
than any note evidencing a Loan), certificated debt security or other debt
security, (c) is expressly stated to bear interest based upon a London interbank
offered rate for Dollar deposits in Europe or a relevant reference bank’s
published base rate or prime rate for Dollar‑denominated obligations in the
United States or the United Kingdom, (d) does not constitute, and is not secured
by, Margin Stock, (e) if it is subordinated by its terms, is subordinated only
to indebtedness for borrowed money, trade claims, capitalized leases or other
similar obligations and (f) is secured by a valid first priority perfected
security interest or lien in, to or on specified collateral securing the
obligor’s obligations under such obligation.
“Senior Secured Loan”: Any assignment of, or Participation Interest in, a Loan
(other than a First Lien Last Out Loan) that: (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
obligor of the Loan (other than with respect to a Senior Working Capital
Facility, if any, or trade claims, capitalized leases or similar obligations);
(b) is secured by a valid first‑priority perfected security interest or lien in,
to or on specified collateral securing the obligor’s obligations under the Loan,
which security interest or lien is subject to customary liens and liens securing
a Senior Working Capital Facility, if any; (c) the value of the collateral
securing the Loan together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral and (d) is not secured solely or primarily by common stock or other
equity interests; provided that, other than for purposes of the S&P Recovery
Rate, the limitation set forth in this clause (d) shall not apply with respect
to a Loan made to an obligor that is secured solely or primarily by the stock
of, or other equity interests in, such obligor


64

--------------------------------------------------------------------------------





or one or more of its subsidiaries to the extent that either (1) in the
Collateral Manager’s judgment, the applicable Underlying Instruments of such
Loan limit the activities of such obligor or such subsidiary, as applicable, in
such a manner so as to provide a reasonable expectation that (x) cash flows from
such obligor or from such subsidiary and such obligor, as applicable, are
sufficient to provide debt service on such Loan and (y) assets of such obligor
or of such subsidiary and such obligor, as applicable, would be available to
repay principal of and interest on such Loan in the event of the enforcement of
such Underlying Instruments or (2) the granting by such obligor or any such
subsidiary of a lien on its own property (whether to secure such Loan or to
secure any other similar type of indebtedness owing to third parties) would
violate laws or regulations applicable to such obligor or to such subsidiary.
“Senior Unsecured Bond”: Any unsecured obligation that: (a) constitutes borrowed
money, (b) is in the form of, or represented by, a bond, note, certificated debt
security or other debt security (other than any of the foregoing that evidences
a Loan or Participation Interest) and (c) if it is subordinated by its terms, is
subordinated only to indebtedness for borrowed money, trade claims, capitalized
leases or other similar obligations.
“Senior Working Capital Facility”: With respect to a Loan, a working capital
facility incurred by the obligor of such Loan; provided that the outstanding
principal balance and unfunded commitments of such working capital facility do
not exceed 20% of the sum of (x) the outstanding principal balance and unfunded
commitments of such working capital facility, plus (y) the outstanding principal
balance of the Loan, plus (z) the outstanding principal balance of any other
debt for borrowed money incurred by such obligor that is pari passu with such
Loan.
“Similar Laws”: Local, state, federal or non‑U.S. laws that are substantially
similar to the fiduciary responsibility provisions of ERISA and Section 4975 of
the Code.
“Sole Equity Owner”: A person who is treated for U.S. federal income tax
purposes as the sole owner of the Preferred Interests, the Reinvesting Holder
Notes and the other securities that are treated as equity of the Issuer for U.S.
federal income tax purposes.
“Solvency II”: Article 135(2) of European Union Directive 2009/138/EC, as
amended from time to time.
“Solvency II Level 2 Regulation”: Article 254 of European Union Commission
Delegated Regulation (EU) 2015/35 supplementing Solvency II, as amended from
time to time.
“Solvency II Retention Requirements”: Solvency II, as supplemented by the
Solvency II Level 2 Regulation, together with any implementing or delegated
regulations, technical standards and guidance related thereto as may be adopted,
amended, replaced or supplemented from time to time, provided that any reference
to the Solvency II Retention Requirements shall be deemed to include any
successor or replacement provisions of Solvency II or the Solvency II Level 2
Regulation (without prejudice to the availability and benefit of any
grandfathering arrangements that are implemented in connection with the
successor or replacement provisions in respect of securitisations issued or
closed prior to the relevant provisions becoming effective).


65

--------------------------------------------------------------------------------





“Special Petition Expenses”: Petition Expenses in an amount up to U.S.$250,000
in the aggregate (such limit to be in effect throughout the transaction and
until the dissolution of the Issuer).
“Special Priority of Payments”: The meaning specified in Section 11.1(a)(iii).
“Special Redemption”: The meaning specified in Section 9.6.
“Special Redemption Date”: The meaning specified in Section 9.6.
“Specified Amendment”: With respect to any Carlyle Collateral Obligation, any
amendment, waiver or modification which would:
(a)
modify the amortization schedule with respect to such Carlyle Collateral
Obligation in a manner that (i) reduces the dollar amount of any Scheduled
Distribution by more than the greater of (x) 25% and (y) U.S.$250,000,
(ii) postpones any Scheduled Distribution by more than two payment periods or
(iii) causes the Weighted Average Life of the applicable Carlyle Collateral
Obligation to increase by more than 25%;

(b)
reduce or increase the cash interest rate payable by the obligor thereunder by
more than 100 basis points (excluding any increase in an interest rate arising
by operation of a default or penalty interest clause under an Carlyle Collateral
Obligation or as a result of an increase in the interest rate index for any
reason other than such amendment, waiver or modification);

(c)
extend the stated maturity date of such Carlyle Collateral Obligation by more
than 24 months or beyond the Stated Maturity;

(d)
contractually or structurally subordinate such Carlyle Collateral Obligation by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related obligor or the granting of liens
(other than permitted liens) on any of the underlying collateral securing such
Carlyle Collateral Obligation;

(e)
release any party from its obligations under such Carlyle Collateral Obligation,
if such release would have a material adverse effect on the Carlyle Collateral
Obligation; or

(f)
reduce the principal amount of the applicable Carlyle Collateral Obligation.

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3, or, if such date is not a Business Day, the next succeeding
Business Day.
“Step‑Down Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant


66

--------------------------------------------------------------------------------





rate of interest at all times after the date of acquisition by the Issuer shall
not constitute a Step‑Down Obligation.
“Step‑Up Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step‑Up Obligation.
“Structured Finance Obligation”: Any obligation secured directly by, referenced
to, or representing ownership of, a pool of receivables or other financial
assets of any obligor, including collateralized debt obligations,
mortgage‑backed securities and other similar investments generally considered to
be repackaged securities (including, without limitation, repackagings of a
single financial asset).
“Subordinated Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date, pursuant to the Collateral Management Agreement
and the Priority of Payments, in an amount equal to the product of (i) 0.35% per
annum (calculated on the basis of a 360‑day year and the actual number of days
elapsed during the related Interest Accrual Period) of the Fee Basis Amount
measured as of the first day of the Collection Period relating to each Payment
Date and (ii) if CGCIM (or an Affiliate thereof) is not the Collateral Manager,
1.0 otherwise (x) the Aggregate Outstanding Amount of Preferred Interests not
held by the Carlyle Holders divided by (y) the Aggregate Outstanding Amount of
the Preferred Interests.
“Successor Entity”: The meaning specified in Section 7.10(a).
“Supermajority”: With respect to any Class of Securities, the Holders of at
least 66 2/3% of the Aggregate Outstanding Amount of the Securities of such
Class.
“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.
“Target Initial Par Amount”: (i) Prior to the First Refinancing Date,
U.S.$400,000,000 and (ii) after the First Refinancing Date, U.S.$550,000,000.
“Target Initial Par Condition”: A condition satisfied as of the first Payment
Date following the First Refinancing Date if the Aggregate Principal Balance of
Collateral Obligations that are held by the Issuer and that the Issuer has
committed to purchase on such date, together with the amount of any proceeds of
prepayments, maturities or redemptions of Collateral Obligations purchased by
the Issuer prior to such date (other than any such proceeds that have been
reinvested or are designated for reinvestment in Collateral Obligations held by
the Issuer or that the Issuer has committed to purchase on the first Payment
Date following the First Refinancing Date), will equal or exceed the Target
Initial Par Amount; provided that for purposes of this definition, any
Collateral Obligation that becomes a Defaulted Obligation prior to the first
Payment Date following the First Refinancing Date and any Closing Date
Originator Participation Interest or First Refinancing Date Participation
Interest shall be treated as having a Principal Balance equal to its S&P
Collateral Value.


67

--------------------------------------------------------------------------------





“Tax”: Any tax, levy, impost, duty, charge, assessment, deduction, withholding
or fee of any nature (including interest, penalties and additions thereto)
imposed by any governmental taxing authority.
“Tax Advances”: The meaning specified in Section 7.17(g).
“Tax Advice”: Written advice from tax counsel of nationally recognized standing
in the United States experienced in transactions of the type being addressed
that (i) is based on knowledge by the person giving the advice of all relevant
facts and circumstances of the Issuer and transaction (which are described in
the advice or in a written description referred to in the advice which may be
provided by the Issuer or Collateral Manager) and (ii) is intended by the person
rendering the advice to be relied upon by the Issuer in determining whether to
take a given action.
“Tax Event”: An event that occurs if (i) any Obligor under any Collateral
Obligation is required to deduct or withhold from any payment under such
Collateral Obligation to the Issuer for or on account of any Tax for whatever
reason (other than withholding tax on (1) amendment, waiver, consent and
extension fees and (2) commitment fees and other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations)
and such Obligor is not required to pay to the Issuer such additional amount as
is necessary to ensure that the net amount actually received by the Issuer (free
and clear of Taxes, whether assessed against such obligor or the Issuer) will
equal the full amount that the Issuer would have received had no such deduction
or withholding occurred or (ii) any jurisdiction imposes net income, profits or
similar Tax on the Issuer.
“Tax Jurisdiction”: (a) A sovereign jurisdiction that is commonly used as the
place of organization of special purpose vehicles (including but not limited to
the Bahamas, Bermuda, the British Virgin Islands, the U.S. Virgin Islands,
Jersey, Singapore, the Cayman Islands, St. Maarten, the Channel Islands, the
Netherlands Antilles and Curaçao) and (b) any other jurisdiction as may be
designated a Tax Jurisdiction by the Collateral Manager with notice to S&P from
time to time.
“Tax Matters Partner”: The meaning specified in Section 7.17(g)(ii).
“Tax Redemption”: The meaning specified in Section 9.3(a).
“Temporary Global Note”: Any Note sold in an “offshore transaction” to non‑“U.S.
persons” (each as defined in Regulation S) in reliance on Regulation S and
issued in the form of a Temporary Global Note as specified in Section 2.2(c) in
definitive, fully registered form without interest coupons substantially set
forth in the applicable Exhibit A hereto.
“Trading Gains”: In respect of any Collateral Obligation that is repaid,
prepaid, redeemed or sold, any excess of (a) the Principal Proceeds received in
respect thereof over (b) the greater of (1) the Principal Balance thereof (where
for such purpose “Principal Balance” shall be determined as set out in the
definition of Retention Basis Amount) and (2) an amount equal to the purchase
price thereof (expressed as a percentage of par) multiplied by the Principal
Balance (where for such purpose “Principal Balance” shall be determined as set
out in the definition of Retention Basis Amount), in each case net of (i) any
expenses incurred in connection with any repayment, prepayment, redemption or
sale thereof, and (ii) in the case of a sale of such Collateral Obligation,


68

--------------------------------------------------------------------------------





any interest accrued but not paid thereon that has not been capitalized as
principal and included in the sale price thereof.
“Third Party Credit Exposure”: As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.
“Third Party Credit Exposure Limits”: The limits that will be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:
S&P’s credit rating of Selling Institution
Aggregate Percentage Limit
Individual Percentage Limit
AAA
20%
20%
AA+
10%
10%
AA
10%
10%
AA‑
10%
10%
A+
5%
5%
A
5%
5%
A‑ or below
0%
0%

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short‑term S&P Rating of “A‑1”, otherwise its Aggregate Percentage Limit
and Individual Percentage Limit shall be 0%.
“Trading Plan”: The meaning specified in Section 1.2(o).
“Trading Plan Period”: The meaning specified in Section 1.2(o).
“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Retention Undertaking Letter, the Collateral Administration Agreement, the
Fiscal Agency Agreement and the Account Agreement.
“Transaction Party”: Each of the Issuer, the Initial Purchaser, the Collateral
Administrator, the Fiscal Agent, the Trustee and the Collateral Manager.
“Transfer”: The meaning specified in Section 2.5(i)(xiv).
“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.
“Transfer Certificate”: A duly executed certificate substantially in the form of
the applicable Exhibit B.
“Transfer Deposit Amount”: On any date of determination with respect to any
Carlyle Collateral Obligation, an amount equal to the sum of the outstanding
principal balance of such Carlyle Collateral Obligation, together with accrued
interest thereon through such date of determination.
“Treasury Regulations”: The regulations promulgated under the Code.


69

--------------------------------------------------------------------------------





“Trust Officer”: When used with respect to the Trustee, any Officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
Officer to whom any corporate trust matter is referred at the Corporate Trust
Office because of such person’s knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.
“Trustee”: As defined in the first sentence of this Indenture.
“Trustee’s Website”: The Trustee’s internet website, which shall initially be
located at www.mystatestreet.com, or such other address as the Trustee may
provide to the Issuer, the Collateral Manager and the Rating Agencies.
“UCC”: The Uniform Commercial Code, as in effect from time to time in the State
of New York.
“Uncertificated Security”: The meaning specified in Article 8 of the UCC.
“Underlying Instrument”: The indenture or other agreement pursuant to which an
Asset has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Asset or of which the holders
of such Asset are the beneficiaries.
“Unregistered Securities”: The meaning specified in Section 5.17(c).
“Unsecured Loan”: A senior unsecured Loan which is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the obligor under such Loan.
“U.S. Person” and “U.S. person”: The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.
“U.S. Retention Requirements”: The credit risk retention requirements under
Section 15G of the Exchange Act and the applicable rules and regulations.
“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and any applicable rules and implementing regulations thereunder.
“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:
(a)
the amount equal to the Aggregate Coupon in respect of any Fixed Rate
Obligation by;

(b)
an amount equal to the Aggregate Principal Balance (including for this purpose
any capitalized interest) of all Fixed Rate Obligations as of such Measurement
Date.

“Weighted Average Fitch Rating Factor”: The number determined by (a) summing the
products of (i) the Principal Balance of each Collateral Obligation multiplied
by (ii) its Fitch Rating Factor, (b) dividing such sum by the Aggregate
Principal Balance of all such Collateral Obligations and (c) rounding the result
down to the nearest two decimal places. For the purposes of determining the


70

--------------------------------------------------------------------------------





Principal Balance and Aggregate Principal Balance of Collateral Obligations in
this definition, the Principal Balance of each Defaulted Obligation shall be
excluded.
“Weighted Average Fitch Recovery Rate”: As of any date of determination, the
rate (expressed as a percentage) determined by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation by the Fitch
Recovery Rate in relation thereto and dividing such sum by the Aggregate
Principal Balance of all Collateral Obligations and rounding up to the nearest
0.1 percent. For the purposes of determining the Principal Balance and Aggregate
Principal Balance of Collateral Obligations in this definition, the Principal
Balance of each Defaulted Obligation shall be excluded.
“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (i) the Aggregate Funded Spread
plus (ii) the Aggregate Unfunded Spread plus (iii) the Aggregate Excess Funded
Spread by (b) an amount equal to the lesser of (I) the Reinvestment Target Par
Balance minus the Aggregate Principal Balance of all Fixed Rate Obligations and
(II) an amount equal to the Aggregate Principal Balance (including for this
purpose any capitalized interest) of all Floating Rate Obligations as of such
Measurement Date; provided, that for the purposes of the S&P CDO Monitor Test
(1) the Aggregate Excess Funded Spread will not be included in the calculation
of the amount described in clause (a), (2) clause (b) will in all cases be equal
to the Aggregate Principal Balance (including for this purpose any capitalized
interest) of all Floating Rate Obligations as of such Measurement Date and (3)
the Discount‑Adjusted Spread will be excluded.
“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by
(I)summing the products obtained by multiplying:
(a)
the Average Life at such time of each such Collateral Obligation, by

(b)
the outstanding Principal Balance of such Collateral Obligation,

and
(II)    dividing such sum by: the Aggregate Principal Balance remaining at such
time of all Collateral Obligations other than Defaulted Obligations.
For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.
“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of all Collateral Obligations as of such date is less
than the number of years (rounded to the nearest one hundredth thereof) during
the period from such date of determination to August 30, 2027.


71

--------------------------------------------------------------------------------





“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi‑annually or (c) pays interest only at its stated maturity.
Section 1.2.    Assumptions
In connection with all calculations required to be made pursuant to this
Indenture with respect to Scheduled Distributions on any Asset, or any payments
on any other assets included in the Assets, with respect to the sale of and
reinvestment in Collateral Obligations, and with respect to the income that can
be earned on Scheduled Distributions on such Assets and on any other amounts
that may be received for deposit in the Collection Account, the provisions set
forth in this Section 1.2 shall be applied. The provisions of this Section 1.2
shall be applicable to any determination or calculation that is covered by this
Section 1.2, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision.
(a)
For purposes of calculating all Concentration Limitations, in both the numerator
and the denominator of any component of the Concentration Limitations, Defaulted
Obligations will be treated as having a Principal Balance equal to zero.

(b)
Except where expressly referenced herein for inclusion in such calculations,
Defaulted Obligations will not be included in the calculation of the Collateral
Quality Test.

(c)
For purposes of calculating the Coverage Tests and the Interest Diversion Test,
except as otherwise specified in the Coverage Tests, such calculations will not
include scheduled interest and principal payments on Defaulted Obligations,
unless such payments have actually been received in cash.

(d)
In determining any amount of principal payments required to satisfy any Coverage
Test after the Reinvestment Period, for purposes of the Priority of Interest
Proceeds, the Aggregate Outstanding Amount of the Rated Notes shall give effect,
first, to the application of Principal Proceeds to be used on the applicable
Payment Date to repay principal of the Rated Notes and, second, to the
application of Interest Proceeds on such Payment Date pursuant to all prior
clauses in the Priority of Interest Proceeds. In determining any amount of
principal payments required to satisfy any Overcollateralization Test after the
Reinvestment Period, for purposes of the Priority of Principal Proceeds and the
Priority of Interest Proceeds, the Adjusted Collateral Principal Amount shall
(i) give effect to the application of Principal Proceeds to be used on the
applicable Payment Date to repay principal of the Rated Notes in order to
satisfy such test and (ii) exclude any Trading Gains to be included as Interest
Proceeds pursuant to clause (ix) of the definition thereof.

(e)
For purposes of calculating clause (i) of the Concentration Limitations, the
amounts on deposit in the Collection Account and the Ramp‑Up Account (including
Eligible Investments therein) representing Principal Proceeds shall each be
deemed to be a Floating Rate Obligation that is a Senior Secured Loan.



72

--------------------------------------------------------------------------------





(f)
For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.1%. All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten‑thousandth if expressed as a
percentage, and to the nearest one‑hundredth if expressed otherwise.

(g)
For purposes of calculating the Sale Proceeds of a Collateral Obligation in sale
transactions, Sale Proceeds will include any Principal Financed Accrued Interest
received in respect of such sale.

(h)
For each Collection Period and as of any date of determination, the Scheduled
Distribution on any Asset (other than a Defaulted Obligation, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero) shall be the sum of (i) the total amount of payments and collections to be
received during such Collection Period in respect of such Asset (including the
proceeds of the sale of such Asset received and, in the case of sales which have
not yet settled, to be received during the Collection Period and not reinvested
in additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if received as scheduled, will be available in the Collection Account at the end
of the Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date.

(i)
Each Scheduled Distribution receivable with respect to an Asset shall be assumed
to be received on the applicable Due Date, and each such Scheduled Distribution
shall be assumed to be immediately deposited in the Collection Account to earn
interest at the Assumed Reinvestment Rate. All such funds shall be assumed to
continue to earn interest until the date on which they are required to be
available in the Collection Account for application, in accordance with the
terms hereof, to payments on the Securities or other amounts payable pursuant to
this Indenture. For purposes of the applicable determinations required by
Section 10.6(b)(iv), Article XII and the definition of Interest Coverage Ratio,
the expected interest on the Rated Notes and Floating Rate Obligations will be
calculated using the then current interest rates applicable thereto.

(j)
All calculations with respect to Scheduled Distributions on the Assets shall be
made on the basis of information as to the terms of each such Asset and upon
reports of payments, if any, received on such Asset that are furnished by or on
behalf of the issuer of such Asset and, to the extent they are not manifestly in
error, such information or reports may be conclusively relied upon in making
such calculations.

(k)
For purposes of calculating compliance with the Collateral Quality Test (other
than the Weighted Average Life Test, the Minimum Fitch Floating Spread Test and
the Minimum Floating Spread Test) and other Investment Criteria, upon the
direction of the Collateral Manager by notice to the Trustee and the Collateral
Administrator, any Eligible Investment representing Principal Proceeds received
upon the sale or other disposition of or principal payment on a Collateral
Obligation may be deemed to have the characteristics of such Collateral
Obligation until reinvested in an additional Collateral



73

--------------------------------------------------------------------------------





Obligation. Such calculations shall be based upon the principal amount of such
Collateral Obligation, except in the case of Defaulted Obligations and Credit
Risk Obligations, in which case the calculations will be based upon the
Principal Proceeds received on the sale or other disposition of such Defaulted
Obligation or Credit Risk Obligation.
(l)
If a Collateral Obligation included in the Assets would be deemed a Current Pay
Obligation but for the applicable percentage limitation in the proviso to clause
(x) of the proviso to the definition of Defaulted Obligation, then the Current
Pay Obligations with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the Principal Balance of such Current Pay
Obligations as of the date of determination) shall be deemed Defaulted
Obligations. Each such Defaulted Obligation will be treated as a Defaulted
Obligation for all purposes until such time as the Aggregate Principal Balance
of Current Pay Obligations would not exceed, on a pro forma basis including such
Defaulted Obligation, the applicable percentage of the Collateral Principal
Amount.

(m)
References in Priority of Payments to calculations made on a “pro forma basis”
shall mean such calculations after giving effect to all payments, in accordance
with the Priority of Payments described herein, that precede (in priority of
payment) or include the clause in which such calculation is made.

(n)
For purposes of determining whether the purchase of a Collateral Obligation is
permitted, the calculation as to whether any Concentration Limitation or the
Collateral Quality Test (or any of its component tests) is satisfied will be
made on a pro forma basis as of the date the Collateral Manager commits on
behalf of the Issuer to make such purchase, in each case as determined by the
Collateral Manager after giving effect to the settlement of such purchase and
all other sales (or other dispositions) or purchases to which the Issuer has
previously or simultaneously been committed.

(o)
For purposes of calculating compliance with the Investment Criteria, at the
election of the Collateral Manager in its sole discretion, any proposed
investment (whether a single Collateral Obligation or a group of Collateral
Obligations) identified by the Collateral Manager as such at the time when
compliance with the Investment Criteria is required to be calculated (a “Trading
Plan”) may be evaluated after giving effect to all sales and reinvestments
proposed to be entered into within a specified period of no longer than
10 Business Days (which period does not extend over a Determination Date)
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (u) no Trading Plan may result in the
purchase of Collateral Obligations that mature in less than six months and the
maximum difference in maturity dates of the Collateral Obligations purchased
shall be three years, (v) the Collateral Manager, on behalf of the Issuer,
notifies the Trustee, the Collateral Administrator and the Rating Agencies
promptly upon the commencement of a Trading Plan, (w) no Trading Plan may result
in the purchase of Collateral Obligations having an Aggregate Principal Balance
that exceeds 5% of the Collateral Principal Amount as of the first day of the
Trading Plan



74

--------------------------------------------------------------------------------





Period, (x) no Trading Plan Period may include a Determination Date, (y) no more
than one Trading Plan may be in effect at any time during a Trading Plan Period
and (z) if the Investment Criteria are not satisfied with respect to any such
identified reinvestment, notice will be provided to the Trustee, the Collateral
Administrator and each Rating Agency.
(p)
Notwithstanding any other provision of this Indenture to the contrary, all
monetary calculations under this Indenture shall be in Dollars.

(q)
If withholding tax is imposed on (x) any amendment, waiver, consent or extension
fees or (y) commitment fees or other similar fees in respect of Revolving
Collateral Obligations and Delayed Drawdown Collateral Obligations, the
calculations of the Weighted Average Floating Spread, the Weighted Average
Coupon and the Interest Coverage Test (and all component calculations of such
calculations and tests, including when such a component calculation is
calculated independently), as applicable, shall be made on a net basis after
taking into account such withholding, unless the Obligor is required to make
“gross‑up” payments to the Issuer that cover the full amount of any such
withholding tax on an after‑tax basis pursuant to the Underlying Instrument with
respect thereto.

(r)
Any reference in this Indenture to an amount of the Trustee’s or the Collateral
Administrator’s fees calculated with respect to a period at a per annum rate
shall be computed on the basis of a 360‑day year and the actual number of days
elapsed during the related Interest Accrual Period and shall be based on the Fee
Basis Amount.

(s)
To the extent there is, in the reasonable determination of the Collateral
Administrator or the Trustee, any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent the Collateral
Administrator or the Trustee reasonably determines that more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Collateral Administrator and/or the Trustee, as the case may
be, shall be entitled to request direction from the Collateral Manager as to the
interpretation and/or methodology to be used, and the Collateral Administrator
and the Trustee, as applicable, shall be entitled to follow such direction and
conclusively rely thereon without any responsibility or liability therefor.

(t)
For purposes of calculating compliance with any tests under this Indenture
(including the Target Initial Par Condition (but subject to the definition
thereof), Collateral Quality Test and the Concentration Limitations) in the
Monthly Reports and Distribution Reports, the settlement date with respect to
any acquisition or disposition of a Collateral Obligation or Eligible Investment
will be used to determine whether and when such acquisition or disposition has
occurred.

(u)
For purposes of calculating compliance with any Overcollateralization Ratio
Tests hereunder, the Principal Balance of a Purchased Discount Obligation will
be the outstanding principal amount of such Purchased Discount Obligation minus
the Purchased Discount Obligation Haircut Amount applicable to such Purchased
Discount Obligation without duplication.



75

--------------------------------------------------------------------------------





ARTICLE II    
THE NOTES
Section 2.1.    Forms Generally
The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer
executing such Notes as evidenced by their execution of such Notes. Any portion
of the text of any such Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of such Note.
Global Notes and Certificated Notes may have the same identifying numbers (e.g.,
CUSIP). As an administrative convenience or in connection with a Re‑Pricing of
Notes, the Issuer or its agent may obtain a separate CUSIP or separate CUSIPs
(or similar identifying numbers) for all or a portion of any Class.
Section 2.2.    Forms of Notes
(a)
The forms of the Notes will be as set forth in the applicable Exhibit A hereto.

(b)
Notes of each Class will be duly executed by the Issuer and authenticated by the
Trustee or the Authenticating Agent as hereinafter provided.

(c)
Rated Notes offered to non‑“U.S. persons” (as defined in Regulation S) in
offshore transactions in reliance on Regulation S will be issued as Temporary
Global Notes. Temporary Global Notes will be deposited on behalf of the
subscribers for such Notes represented thereby with the Trustee as custodian for
DTC and registered in the name of a nominee of DTC for the respective accounts
of Euroclear and Clearstream; provided that such Notes may be issued in the form
of Certificated Notes upon request of such person. On or after the 40th day
after the later of the First Refinancing Date and the commencement of the
offering of the Notes (the “Restricted Period”), interests in a Temporary Global
Note of any Class will be exchangeable for interests in a Regulation S Global
Note of the same Class upon certification that the beneficial interests in such
Temporary Global Note are owned by Persons who are not “U.S. persons” (as
defined in Regulation S) and that are Qualified Institutional Buyers and are
also Qualified Purchasers. Upon the exchange of a Temporary Global Note for a
Regulation S Global Note, the Regulation S Global Note will be deposited with
the Trustee as custodian for DTC and registered in the name of a nominee of DTC
for the account of Euroclear and Clearstream. A beneficial interest in a
Temporary Global Note will not be transferable to a person that takes delivery
in the form of an interest in a Rule 144A Global Note or Certificated Note
during the Restricted Period.



76

--------------------------------------------------------------------------------





(d)
Except as provided in Section 2.2(e) below, Notes sold to persons that are
QIB/QPs in reliance on Rule 144A will be issued as Rule 144A Global Notes and
will be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for DTC and registered in the name of a
nominee of DTC; provided that such Notes may be issued in the form of
Certificated Notes upon request of such person.

(e)
Book Entry Provisions. This Section 2.2(e) shall apply only to Global Notes
deposited with or on behalf of DTC.

(i)
The aggregate principal amount of Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee or DTC
or its nominee, as the case may be, as hereinafter provided.

(ii)
The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

(iii)
Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC and DTC
may be treated by the Issuer, the Trustee and any agent of the Issuer or the
Trustee as the absolute owner of such Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

Section 2.3.    Authorized Amount; Stated Maturity; Denominations
(a)
The aggregate principal amount of Notes, that may be authenticated and delivered
under this Indenture is limited to U.S.$449,200,000 aggregate principal amount
of Notes (except for (i) Deferred Interest with respect to the Deferred Interest
Notes, (ii) Notes authenticated and delivered upon registration of transfer of,
or in exchange for, or in lieu of, or refinancing of, other Notes pursuant to
Section 2.5, Section 2.6, Section 8.5 or Section 9.2, (iii) additional notes
issued in accordance with Sections 2.12 and 3.2 or (iv) Re‑Pricing Replacement
Notes). The Issuer has issued, on the Closing Date, Preferred Interests with an
aggregate notional amount of U.S.$125,900,000 and shall, on the First
Refinancing Date, apply a portion of the net proceeds of the First Refinancing
Replacement Notes to pay a return of equity on the Preferred Interests, after
which the Preferred Interests will have an aggregate notional amount of
U.S.$104,525,000.

(b)
The Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:



77

--------------------------------------------------------------------------------





Prior to the First Refinancing:
Notes
Designation
Class A‑1A Notes
Class A‑1B Notes
Class A‑1C Notes
Class A‑2 Notes
Type
Senior Secured Floating Rate
Senior Secured Floating Rate
Senior Secured Fixed Rate
Senior Secured Floating Rate
Initial Principal Amount (U.S.$)
$160,000,000
$40,000,000
$27,000,000
$46,000,000
Expected Moody’s Initial Rating
“Aaa(sf)”
“Aaa(sf)”
“Aaa(sf)”
“Aa2(sf)”
Expected Fitch Initial Rating
“AAAsf”
“AAAsf”
“AAAsf”
N/A
Index Maturity
3 month
3 month
N/A
3 month
Interest Rate(1)
LIBOR + 1.85%
(2) 
3.75%
LIBOR + 2.70%
Interest Deferrable
No
No
No
No
Stated Maturity (Payment Date)
July 15, 2027
July 15, 2027
July 15, 2027
July 15, 2027
Minimum Denominations (U.S.$) (Integral Multiples)
$1,000,000
($1)
$1,000,000
($1)
$1,000,000
($1)
$1,000,000
($1)
Priority Class(es)(3)
None
None
None
A‑1
Pari Passu Class(es)
A‑1B, A‑1C
A‑1A, A‑1C
A‑1A, A‑1B
None
Junior Class(es)(4)
A‑2, Reinvesting Holder, Preferred Interests
A‑2, Reinvesting Holder, Preferred Interests
A‑2, Reinvesting Holder, Preferred Interests
Reinvesting Holder, Preferred Interests
Listed Notes
Yes
Yes
Yes
Yes



1    Amounts payable to the Fiscal Agent in respect of the Preferred Interests
on each Payment Date will consist solely of Excess Interest payable in respect
of the Preferred Interests, if any, on such Payment Date as determined on the
related Determination Date and payable in accordance with the Priority of
Payments and the Fiscal Agency Agreement. The interest rate applicable with
respect to any Class of Rated Notes other than the Class A‑1 Notes may be
reduced in connection with a Re‑Pricing of such Class of Rated Notes, subject to
the conditions set forth in Section 9.8.
2    The Interest Rate for the Class A‑1B Notes will be LIBOR + 1.75% through
the Interest Accrual Period that ends on the Payment Date in July, 2017 and will
be LIBOR + 2.05% thereafter.
3    The Reinvesting Holder Notes will be a Class of Notes and (i) each
Reinvesting Holder Note will have an initial principal amount and a Minimum
Denomination of zero, (ii) such Notes will not be rated, (iii) such Notes will
not bear interest, (iv) such Notes will have the same Stated Maturity as the
Rated Notes, (v) such Class will be a Priority Class in respect of the Preferred
Interests, and the Preferred Interests will be a Junior Class of Securities in
respect of the Reinvesting Holder Notes and (vi) will not be listed.
4    The Preferred Interests will not have a principal balance but will be
issued with a notional amount.
After the First Refinancing:
Notes


78

--------------------------------------------------------------------------------





Designation
Class A-1-1-R Notes
Class A-1-2-R Notes
Class A-1-3-R Notes
Class A‑2‑R Notes
Class B Notes
Class C Notes
Type
Senior Secured Floating Rate
Senior Secured Floating Rate
Senior Secured Fixed Rate
Senior Secured Floating Rate
Senior Secured Deferrable Floating Rate
Senior Secured Deferrable Floating Rate
Initial Principal Amount (U.S.$)
$234,800,000
$50,000,000
$25,000,000
$66,000,000
$46,400,000
$27,000,000
Expected S&P Initial Rating
“AAA (sf)”
“AAA (sf)”
“AAA (sf)”
“AA (sf)”
“A (sf)”
“BBB‑ (sf)”
Expected Fitch Initial Rating
“AAAsf”
“AAAsf”
“AAAsf”
N/A
N/A
N/A
Index Maturity
3 month
3 month
N/A
3 month
3 month
3 month
Interest Rate(1)(2)
The Reference Rate + 1.55%
(3) 
4.56%
The Reference Rate + 2.20%
The Reference Rate + 3.15%
The Reference Rate + 4.00%
Interest Deferrable
No
No
No
No
Yes
Yes
Re‑Pricing Eligible
No
Yes
Yes
Yes
Yes
Yes
Stated Maturity (Payment Date in)
October 2031
October 2031
October 2031
October 2031
October 2031
October 2031
Minimum Denominations (U.S.$) (Integral Multiples)
$250,000
($1)
$250,000
($1)
$250,000
($1)
$250,000
($1)
$250,000
($1)
$250,000
($1)
Priority Class(es)
None
None
None
A‑1
A‑1, A‑2
A‑1, A‑2, B
Pari Passu Class(es)
A-1-2-R, A-1-3-R
A-1-1-R, A-1-3-R
A-1-1-R, A-1-2-R
None
None
None
Junior Class(es)(4)
A‑2, B, C, Reinvesting Holder, Preferred Interests
A‑2, B, C, Reinvesting Holder, Preferred Interests
A‑2, B, C, Reinvesting Holder, Preferred Interests
B, C, Reinvesting Holder, Preferred Interests
C, Reinvesting Holder, Preferred Interests
Reinvesting Holder, Preferred Interests
Listed Notes
No
No
No
No
No
No



1    The Reference Rate will be determined as set forth in Section 7.16. The
Reference Rate will initially be LIBOR, but may be changed as set forth in this
Indenture. The Interest Rate for each Re‑Pricing Eligible Class may be reduced
in connection with a Re‑Pricing of such Class, subject to the conditions set
forth in Section 9.8.
2    The interest rate applicable with respect to any Re‑Pricing Eligible
Class may be reduced in connection with a Re‑Pricing of such Class of Rated
Notes, subject to the conditions set forth in Section 9.8. The Preferred
Interests do not have a principal balance but have been issued with a notional
amount.
3    The Interest Rate for the Class A-1-2-R Notes will be the Reference Rate +
1.48% through the Interest Accrual Period that ends on the Payment Date in
October 2020 and will be the Reference Rate + 1.78% thereafter.
4    Amounts payable to the Fiscal Agent in respect of the Preferred Interests
on each Payment Date will consist solely of Excess Interest payable in respect
of the Preferred Interests, if any, on such Payment Date as determined on the
related Determination Date and payable in accordance with the Priority of
Payments and the Fiscal Agency Agreement. The Reinvesting Holder Notes are a
Class of Notes and (i) each Reinvesting Holder Note has an initial principal
amount and a Minimum Denomination of zero, (ii) such Notes are not rated, (iii)
such Notes do not bear interest, (iv) such Notes have the same Stated Maturity
as the Rated Notes, (v) such Class are a Priority Class in respect of the
Preferred Interests, and the Preferred Interests are a Junior Class of
Securities in respect of the Reinvesting Holder Notes and (vi) are not listed.
Section 2.4.    Execution, Authentication, Delivery and Dating
The Notes shall be executed on behalf of the Issuer by one of its Authorized
Officers. The signature of such Authorized Officer on the Notes may be manual or
facsimile.
Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.


79

--------------------------------------------------------------------------------





At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order (which Issuer Order shall, in respect of
a transfer of Notes hereunder, have been deemed to have been provided upon the
Issuer’s delivery of an executed Note to the Trustee), shall authenticate and
deliver such Notes as provided in this Indenture and not otherwise.
Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated and delivered after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.
Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the Aggregate Outstanding Amount of the Notes so transferred, exchanged or
replaced. In the event that any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.
Section 2.5.    Registration, Registration of Transfer and Exchange
(a)
The Issuer shall cause the Notes to be registered and shall cause to be kept a
register (the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed “registrar” (the “Registrar”) for the purpose of
maintaining the Register and registering Notes and transfers of such Notes in
the Register. Upon any resignation or removal of the Registrar, the Issuer shall
promptly appoint a successor or, in the absence of such appointment or until
such appointment is effective, assume the duties of Registrar.

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice (with a copy to the
Collateral Manager) of the appointment of a Registrar and of the location, and
any change in the location, of the Register, and the Trustee shall have the
right to inspect the Register at all reasonable times and to obtain copies
thereof and the Trustee shall have the right to rely upon a certificate executed
on behalf of the Registrar by an Officer thereof as to the names and addresses
of the Holders of the Notes and the principal or face amounts and numbers of
such Notes. Upon written request at any time, the Registrar shall provide to the
Issuer, the Collateral Manager, the Initial Purchaser or any Holder a current
list of Holders as reflected in the Register.


80

--------------------------------------------------------------------------------





Subject to this Section 2.5, upon surrender for registration of transfer of any
Note at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized Minimum Denomination and of a like aggregate
principal or face amount.
At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized Minimum Denominations and of like aggregate principal amount,
upon surrender of the Notes to be exchanged at such office or agency. Whenever
any Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.
All Notes authenticated and delivered upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture and/or as the Notes surrendered upon such registration of
transfer or exchange.
Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, with such signature guaranteed by
an “eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in Securities Transfer
Agents Medallion Program (“STAMP”) or such other “signature guarantee program”
as may be determined by the Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Exchange Act.
No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer, the Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Registrar or the Trustee shall be permitted
to request such evidence reasonably satisfactory to it documenting the identity
and/or signatures of the transferor and transferee.
(b)
(i)    No Note may be sold or transferred (including, without limitation, by
pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Issuer or the pool of collateral to become subject to the requirement that it
register as an investment company under the Investment Company Act.

(i)
No Note may be offered, sold or delivered or transferred (including, without
limitation, by pledge or hypothecation) except (i) to (A) a QIB/QP or (B) in the
case of Reinvesting Holder Notes, an Accredited Investor that is also a
Qualified Purchaser or Knowledgeable Employee and (ii) in accordance with any
applicable law.



81

--------------------------------------------------------------------------------





(ii)
No Note may be offered, sold or delivered (i) as part of the distribution by the
Initial Purchaser at any time or (ii) otherwise until 40 days after the First
Refinancing Date within the United States to, or for the benefit of, “U.S.
persons” (as defined in Regulation S) except in accordance with Rule 144A or an
exemption from the registration requirements of the Securities Act, to Persons
purchasing for their own account or for the accounts of one or more Qualified
Institutional Buyers for which the purchaser is acting as a fiduciary or agent.
The Notes may be sold or resold, as the case may be, in offshore transactions in
Reliance on Regulation S to non‑‑“U.S. persons” (as defined in Regulation S)
that are Qualified Institutional Buyers and also Qualified Purchasers. No Global
Note may at any time be held by or on behalf of any Person that is not a QIB/QP,
and no Temporary Global Note or Regulation S Global Note may be held at any time
by or on behalf of any U.S. person. None of the Issuer, the Trustee or any other
Person may register the Notes under the Securities Act or any state securities
laws or the applicable laws of any other jurisdiction.

(c)
(i)    No transfer of an interest in a Reinvesting Holder Note to a proposed
transferee that has represented that it is a Benefit Plan Investor will be
effective, and the Trustee, the Registrar, and the Issuer will not recognize any
such transfer, assuming, for this purpose, that all of the representations made
(or, in the case of Rule 144A Global Notes, deemed to be made) by Holders of
such Notes are true.

(ii)
No transfer of a beneficial interest in a Note will be effective, and the
Trustee and the Issuer will not recognize any such transfer, if the transferee’s
acquisition, holding and disposition of such interest would constitute or result
in a prohibited transaction under Section 406 of ERISA or Section 4975 of the
Code (or in a violation of any Similar Laws or other applicable law), unless an
exemption is available and all conditions have been satisfied.

(d)
Notwithstanding anything contained herein to the contrary, the Trustee will not
be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code or the
Investment Company Act; provided that if a Transfer Certificate is specifically
required by the terms of this Section 2.5 to be provided to the Trustee, the
Trustee shall be under a duty to receive and examine the same to determine
whether or not the certificate substantially conforms on its face to the
applicable requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate does not comply with such terms.
Notwithstanding the foregoing, the Registrar, relying solely on representations
made or deemed to have been made by Holders of Reinvesting Holder Notes, shall
not recognize any transfer of Reinvesting Holder Notes if such transfer would
result in Reinvesting Holder Notes being held by Benefit Plan Investors.

(e)
[reserved]



82

--------------------------------------------------------------------------------





(f)
Transfers of Global Notes shall only be made in accordance with this
Section 2.5(f).

(i)
Rule 144A Global Note to Regulation S Global Note. If a holder of a beneficial
interest in a Rule 144A Global Note wishes at any time to exchange its interest
in such Rule 144A Global Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Note, such holder (provided that such holder
or, in the case of a transfer, the transferee is not a U.S. person, has
completed a Transfer Certificate in which it represents that it is a QIB/QP, and
is acquiring such interest in an offshore transaction) may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Registrar of (A) instructions given in accordance with DTC’s procedures
from an Agent Member directing the Registrar to credit or cause to be credited a
beneficial interest in the corresponding Regulation S Global Note, but not less
than the Minimum Denomination applicable to such holder’s Notes, in an amount
equal to the beneficial interest in the Rule 144A Global Note to be exchanged or
transferred, (B) a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase and (C) a
Transfer Certificate, then the Registrar shall approve the instructions at DTC
to reduce the principal amount of the Rule 144A Global Note and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note to be exchanged
or transferred, and to credit or cause to be credited to the securities account
of the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Note equal to the reduction in the principal
amount of the Rule 144A Global Note.

(ii)
Regulation S Global Note to Rule 144A Global Note. If a holder of a beneficial
interest in a Regulation S Global Note deposited with DTC wishes at any time to
exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or to transfer its interest in such
Regulation S Global Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Rule 144A Global Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Note. Upon receipt by the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
Minimum



83

--------------------------------------------------------------------------------





Denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and (B) a Transfer Certificate, then the
Registrar will approve the instructions at DTC to reduce, or cause to be
reduced, such Regulation S Global Note by the aggregate principal amount of the
beneficial interest in such Regulation S Global Note to be transferred or
exchanged and the Registrar shall instruct DTC, concurrently with such
reduction, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the reduction in the principal amount of such
Regulation S Global Note.
(g)
Transfer of Certificated Notes. Transfers of Certificated Notes will only be
made in accordance with this Section 2.5(g).

(i)
Transfer and Exchange of Certificated Notes to Certificated Notes. If a holder
of a Certificated Note wishes at any time to exchange its interest in such
Certificated Note for a Certificated Note or to transfer such Certificated Note
to a Person who wishes to take delivery in the form of a Certificated Note, such
holder may exchange or transfer its interest upon delivery of the documents set
forth in the following sentence. Upon receipt by the Registrar of (A) a Holder’s
Certificated Note properly endorsed for assignment to the transferee, and (B) a
Transfer Certificate, the Registrar shall cancel such Certificated Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and upon execution by the Issuer and authentication and
delivery by the Trustee, deliver one or more Certificated Notes bearing the same
designation as the Certificated Notes endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Certificated Note
surrendered by the transferor), and in authorized denominations.

(ii)
Transfer of Regulation S Global Notes to Certificated Notes. If a holder of a
beneficial interest in a Regulation S Global Note deposited with DTC wishes at
any time to exchange its interest in such Regulation S Global Note for a
Certificated Note, or to transfer its interest in such Regulation S Global Note
to a Person who wishes to take delivery thereof in the form of a Certificated
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such interest for a
Certificated Note. Upon receipt by the Registrar of (A) Transfer Certificates
and (B) appropriate instructions from DTC, if required, the Registrar will
(1) approve the instructions at DTC to reduce, or cause to be reduced, the
Regulation S Global Note by the aggregate principal amount of the beneficial
interest in the Regulation S Global Note to be transferred or exchanged, (2)
record the transfer in the



84

--------------------------------------------------------------------------------





Register in accordance with Section 2.5(a) and (3) upon execution by the Issuer
and authentication and delivery by the Trustee, deliver one or more Certificated
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in the Regulation S Global Note transferred by the transferor), and in
authorized Minimum Denominations.
(iii)
Transfer of Certificated Notes to Regulation S Global Notes. If a Holder of a
Certificated Note wishes at any time to exchange its interest in such Note for a
beneficial interest in a Regulation S Global Note or to transfer such Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in a Regulation S Global Note, such Holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Note for a beneficial interest in a Regulation S Global Note
of the same Class. Upon receipt by the Registrar of (A) in the case of the
Holder of a Certificated Note, such Holder’s Certificated Note properly endorsed
for assignment to the transferee, (B) a Transfer Certificate, (C) instructions
given in accordance with Euroclear, Clearstream or DTC’s procedures, as the case
may be, from an Agent Member to instruct DTC to cause to be credited a
beneficial interest in the Regulation S Global Notes of the same Class in an
amount equal to the Certificated Notes to be transferred or exchanged, and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account at DTC and/or Euroclear or Clearstream to be
credited with such increase, the Registrar shall (1) in the case of a
Certificated Note, cancel such Certificated Note in accordance with Section 2.9,
(2) record the transfer in the Register in accordance with Section 2.5(a) and
(3) approve the instructions at DTC, concurrently with such recordation, to
credit or cause to be credited to the securities account of the Person specified
in such instructions a beneficial interest in the corresponding Regulation S
Global Note equal to the principal amount of the Certificated Note transferred
or exchanged.

(iv)
Transfer of Rule 144A Global Notes to Certificated Notes. If a holder of a
beneficial interest in a Rule 144A Global Note wishes at any time to exchange
its interest in such Rule 144A Global Note for a Certificated Note, or to
transfer its interest in such Rule 144A Global Note to a Person who wishes to
take delivery thereof in the form of a Certificated Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC exchange or transfer, or cause the exchange or transfer of, such interest
for a Certificated Note. Upon receipt by the Registrar of (A) Transfer
Certificates and (B) appropriate instructions from DTC, the Registrar will
(1) approve the instructions at DTC to reduce, or cause to be reduced, the Rule
144A Global Note by the aggregate principal amount of the beneficial interest in
the Rule 144A Global Note to be transferred or exchanged, (2) record the
transfer in the Register



85

--------------------------------------------------------------------------------





in accordance with Section 2.5(a) and (3) upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in the Rule 144A Global Note transferred by the transferor), and in
authorized Minimum Denominations.
(v)
Transfer of Certificated Notes to Rule 144A Global Notes. If a Holder of a
Certificated Note wishes at any time to exchange its interest in such Note for a
beneficial interest in a Rule 144A Global Note or to transfer such Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in a Rule 144A Global Note, such Holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such Note for a beneficial interest in a
Rule 144A Global Note of the same Class. Upon receipt by the Registrar of (A) in
the case of the Holder of a Certificated Note, such Holder’s Certificated Note
properly endorsed for assignment to the transferee, (B) a Transfer Certificate,
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes of the same Class in an amount equal to the Certificated Notes to
be transferred or exchanged and (D) a written order given in accordance with
DTC’s procedures containing information regarding the participant’s account at
DTC to be credited with such increase, the Registrar shall cancel such
Certificated Note in accordance with Section 2.9, (2) record the transfer in the
Register in accordance with Section 2.5(a) and (3) approve the instructions at
DTC, concurrently with such recordation, to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the principal
amount of the Certificated Note transferred or exchanged.

(h)
If Notes are issued upon the transfer, exchange or replacement of Notes bearing
the applicable legends set forth in the applicable Exhibit A hereto, and if a
request is made to remove such applicable legend on such Notes, the Notes so
issued shall bear such applicable legend, or such applicable legend shall not be
removed, as the case may be, unless there is delivered to the Trustee and the
Issuer such satisfactory evidence, which may include an Opinion of Counsel
acceptable to them, as may be reasonably required by the Issuer (and which shall
by its terms permit reliance by the Trustee), to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of the
Securities Act, the Investment Company Act, ERISA or the Code. Upon provision of
such satisfactory evidence, the Trustee or its Authenticating Agent, at the
written direction of the Issuer shall, after due execution by the Issuer
authenticate and deliver Notes that do not bear such applicable legend.



86

--------------------------------------------------------------------------------





(i)
Each purchaser of a beneficial interest in Notes represented by Rule 144A Global
Notes will be deemed to have represented and agreed, and each purchaser of a
beneficial interest in Notes represented by Regulation S Global Notes will be
required to represent and agree in writing, as follows:

(i)
(A)    In the case of Regulation S Global Notes, (1) it is not a “U.S. person”
as defined in Regulation S and it is acquiring such Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration under the Securities Act provided by Regulation S and (2) it is
both (x) a “qualified institutional buyer” (as defined under Rule 144A under the
Securities Act) and (y) a “qualified purchaser” for purposes of Section 3(c)(7)
of the Investment Company Act or an entity owned exclusively by “qualified
purchasers.”

(B)    In the case of both Rule 144A Global Notes and Regulation S Global Notes,
(1) it is both (x) a “qualified institutional buyer” (as defined under Rule 144A
under the Securities Act) that is not a broker‑dealer which owns and invests on
a discretionary basis less than U.S.$25,000,000 in securities of issuers that
are not affiliated persons of the dealer and is not a plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (y) a
“qualified purchaser” for purposes of Section 3(c)(7) of the Investment Company
Act or an entity owned exclusively by “qualified purchasers;” (2) it is
acquiring its interest in such Notes for its own account or for one or more
accounts all of the holders of which are Qualified Institutional Buyers and
Qualified Purchasers and as to which accounts it exercises sole investment
discretion; (3) if it would be an investment company but for the exclusions from
the Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7)
thereof, (x) all of the beneficial owners of its outstanding securities (other
than short‑term paper) that acquired such securities on or before April 30, 1996
(“pre‑amendment beneficial owners”) have consented to its treatment as a
“qualified purchaser” and (y) all of the pre‑amendment beneficial owners of a
company that would be an investment company but for the exclusions from the
Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7) thereof
and that directly or indirectly owned any of its outstanding securities (other
than short‑term paper) have consented to its treatment as a “qualified
purchaser;” and (4) it is acquiring such Notes for investment and not for sale
in connection with any distribution thereof and was not formed for the purpose
of investing in such Notes and is not a partnership, common trust fund, special
trust or pension, profit sharing or other retirement trust fund or plan in which
partners, beneficiaries or participants, as applicable, may designate the
particular investments to be made, and it agrees that it will not hold such
Notes for the benefit of any other person and will be the sole beneficial owner
thereof for all purposes and that, in accordance with the provisions therefor in
this Indenture, it will not sell participation interests in such Notes or enter
into any other arrangement pursuant to which any other person will be entitled
to a beneficial interest in the distributions


87

--------------------------------------------------------------------------------





on such Notes, and further that all Notes purchased directly or indirectly by it
constitute an investment of no more than 40% of its assets.
(ii)
It understands that a beneficial interest in such Notes may be transferred to a
person who takes delivery in the form of an interest in the applicable
Regulation S Global Note only upon receipt by the Trustee of a written
certification from it in the form required by this Indenture to the effect that
such transfer is being made in accordance with Regulation S under the Securities
Act and that such transfer is being made to a person whom it reasonably believes
is a Qualified Institutional Buyer and a Qualified Purchaser and a written
certification from the transferee in the form required by this Indenture to the
effect, among other things, that such transferee is a non‑U.S. person purchasing
such Note in an offshore transaction pursuant to Regulation S that is also (x) a
Qualified Institutional Buyer and (y) a Qualified Purchaser.

(iii)
In connection with its purchase of such Notes: (A) none of the Transaction
Parties or any of their respective Affiliates is acting as a fiduciary or
financial or investment advisor for it; (B) it is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Transaction Parties or any of
their respective Affiliates; (C) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
this Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Transaction Parties or any of their respective Affiliates; (D) it has read and
understands the Offering Circular for such Notes; (E) it will hold at least the
Minimum Denomination of such Notes; (F) it is a sophisticated investor and is
purchasing such Notes with a full understanding of all of the terms, conditions
and risks thereof, and is capable of and willing to assume those risks; and (G)
it is not purchasing such Notes with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act; provided that none of
the representations in clauses (A) through (C) is made with respect to the
Collateral Manager by any Affiliate of the Collateral Manager or any account for
which the Collateral Manager or any of its Affiliates acts as investment
adviser.

(iv)
It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of this Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of such



88

--------------------------------------------------------------------------------





Notes. It understands that the Issuer has not been registered under the
Investment Company Act in reliance on an exemption from registration thereunder.
(v)
It will provide notice to each person to whom it proposes to transfer any
interest in such Notes of the transfer restrictions and representations set
forth in Section 2.5 of this Indenture, including the Exhibits referenced
therein.

(vi)
It agrees that it will not, prior to the date which is one year (or, if longer,
the applicable preference period then in effect) plus one day after the payment
in full of all Securities, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, winding‑up, moratorium or liquidation proceedings, or other similar
proceedings under U.S. federal or state bankruptcy or similar laws. It further
acknowledges and agrees that if it causes a Bankruptcy Filing against the Issuer
prior to the expiration of the period specified in the preceding sentence, any
claim that it has against the Issuer (including under all Notes of any
Class held by it) or with respect to any Assets (including any proceeds thereof)
will, notwithstanding anything to the contrary in the Priority of Payments and
notwithstanding any objection to, or rescission of, such filing, be fully
subordinate in right of payment to the claims of each Holder of any Note (and
each other secured creditor of the Issuer) that is not a Filing Holder, with
such subordination being effective until each Note held by holders that are not
Filing Holders (and each claim of each other secured creditor of the Issuer) is
paid in full in accordance with the Priority of Payments (after giving effect to
such subordination). This agreement will constitute a “subordination agreement”
within the meaning of Section 510(a) of the Bankruptcy Code. The Issuer will
direct the Trustee to segregate payments and take other reasonable steps to make
the subordination agreement effective. In order to give effect to the foregoing,
the Issuer will, to the extent necessary, obtain and assign a separate CUSIP or
CUSIPs to the Notes of each Class of Notes held by each Filing Holder.

(vii)
It understands and agrees that such Notes are limited recourse obligations of
the Issuer, payable solely from proceeds of the Assets in accordance with the
Priority of Payments, and following realization of the Assets and application of
the proceeds thereof in accordance with this Indenture, all obligations of and
any claims against the Issuer thereunder or in connection therewith after such
realization shall be extinguished and shall not thereafter revive.

(viii)
It acknowledges and agrees that (A) the Issuer has the right to compel any
Non‑Permitted Holder to sell its interest in such Notes or to sell such interest
on behalf of such Non‑Permitted Holder and (B) in the case of Re‑Pricing
Eligible Notes, the Issuer has the right to compel any Non‑Consenting Holder to
sell its interest in such Notes, to sell such interest on behalf of such
Non‑Consenting Holder or to redeem such Notes.

(ix)
It understands that (A) the Trustee will provide to the Issuer and the
Collateral Manager upon reasonable request all information reasonably available
to the Trustee



89

--------------------------------------------------------------------------------





in connection with regulatory matters, including any information that is
necessary or advisable in order for the Issuer or the Collateral Manager (or its
parent or Affiliates) to comply with regulatory requirements, (B) the Trustee
will provide to the Issuer and the Collateral Manager upon request a list of
Holders (and, with respect to each Certifying Person, unless such Certifying
Person instructs the Trustee otherwise, the Trustee will upon request of the
Issuer or the Collateral Manager share with the Issuer and the Collateral
Manager the identity of such Certifying Person, as identified to the Trustee by
written certification from such Certifying Person), (C) the Trustee will obtain
and provide to the Issuer and the Collateral Manager upon request a list of
participants in DTC, Euroclear or Clearstream holding positions in the Notes and
(D) subject to the duties and responsibilities of the Trustee set forth in this
Indenture, the Trustee will have no liability for any such disclosure under (A),
(B) or (C) or the accuracy thereof.
(x)
It agrees to provide to the Issuer and the Collateral Manager all information
reasonably available to it that is reasonably requested by the Collateral
Manager in connection with regulatory matters, including any information that is
necessary or advisable in order for the Collateral Manager (or its parent or
Affiliates) to comply with regulatory requirements applicable to the Collateral
Manager (or its parent or Affiliates) from time to time.

(xi)
It has read the description of the acquisition of the First Refinancing Date
Assets by the Issuer in the Offering Circular and it understands and
acknowledges that (A) the First Refinancing Date Assets will be sold by the
Originator and the Carlyle SPV to the Issuer and that more than a majority of
the First Refinancing Date Assets were previously held by Carlyle SPV, a
financing subsidiary of the Originator, (B) the Issuer will distribute to the
Originator as holder of the Preferred Interests net proceeds of the issuance of
First Refinancing Replacement Notes in approximately the amount described in the
Offering Circular under “Use of Proceeds” and (C) on an ongoing basis, the
Originator and the Carlyle SPV, which are Affiliates of the Issuer, may sell or
contribute assets to the Issuer.

(xii)
It acknowledges and agrees that (A) the Transaction Documents contain
limitations on the rights of the holders to institute legal or other proceedings
against the Transaction Parties, (B) it will comply with the express terms of
the applicable Transaction Documents if it seeks to institute any such
proceeding and (C) the Transaction Documents do not impose any duty or
obligation on the Issuer or its directors, officers, shareholders, members or
managers to institute on behalf of any holder, or join any holder or any other
person in instituting, any such proceeding.

(xiii)
It agrees to provide upon request certification acceptable to the Issuer to
permit the Issuer to (A) make payments to it without, or at a reduced rate of,
withholding, (B) qualify for a reduced rate of withholding in any jurisdiction
from or through which the Issuer receives payments on its assets and (C) comply
with applicable law. It has read and understands the summary of the U.S. federal
income tax considerations



90

--------------------------------------------------------------------------------





contained in the Offering Circular as it relates to such Notes, and it
represents that it will treat such Notes for U.S. tax purposes in a manner
consistent with the treatment of such Notes by the Issuer described therein and
will take no action inconsistent with such treatment.
(xiv)
In the case of the Reinvesting Holder Notes and Preferred Interests, it agrees
that (A) it will not (1) acquire or directly or indirectly sell, encumber,
assign, participate, pledge, hypothecate, rehypothecate, exchange, or otherwise
dispose of, suffer the creation of a lien on, or transfer or convey in any
manner (each, a “Transfer”) such Notes or Preferred Interests (or any interest
therein that is described in United States Treasury Regulations
Section 1.7704‑1(a)(2)(i)(B)) on or through (x) a United States national,
regional or local securities exchange, (y) a foreign securities exchange or (z)
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers ((x), (y) and (z), collectively, an
“Exchange”) or (2) cause any of such Notes or Preferred Interests or any
interest therein to be marketed on or through an Exchange; (B) it will not enter
into any financial instrument payments on which are, or the value of which is,
determined in whole or in part by reference to such Notes, Preferred Interests
or the Issuer (including the amount of Issuer distributions on such Notes or
Preferred Interests, the value of the Issuer’s assets, or the result of the
Issuer’s operations), or any contract that otherwise is described in United
States Treasury Regulations Section 1.7704‑1(a)(2)(i)(B); (C) if it is, for U.S.
federal income tax purposes, a partnership, grantor trust or S corporation, then
less than 50% of the value of any person’s interest in it will be attributable
to such Notes and Preferred Interests, unless the Issuer has obtained Tax Advice
that such Noteholder will not cause the Issuer to be unable to rely on the
“private placement” safe harbor of United States Treasury Regulations
Section 1.7704‑1(h); (D) it will not Transfer all or any portion of such Notes
or Preferred Interests unless such Transfer does not violate this clause (xiv);
and (E) any Transfer made in violation of this clause (xiv) will be void and of
no force or effect, and will not bind or be recognized by the Issuer or any
other person, and no person to which such Notes or Preferred Interests are
Transferred shall become a Noteholder unless such person agrees to be bound by
this clause (xiv); provided that, notwithstanding the immediately preceding
sentence, a Transfer in violation of this clause (xiv) shall be permitted if the
Issuer or the Trustee receives Tax Advice to the effect that the Transfer should
not cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

(xv)
In the case of Reinvesting Holder Notes and Preferred Interests or other
interests that might be treated as equity of the Issuer, it will not Transfer
all or any portion of such Securities if such Transfer would cause the combined
number of holders of such Securities and any equity interests of the Issuer to
be more than 90 for purposes of Treasury Regulations Section 1.7704-1(h). Any
Transfer made in violation of this paragraph (xv) will be void and of no force
or effect, and will not bind or be recognized by the Issuer or any other person,
and no person to which such Securities are Transferred shall become a holder
unless such person agrees to be bound by this



91

--------------------------------------------------------------------------------





paragraph (xv); provided that, notwithstanding the immediately preceding
sentence, a Transfer in violation of this paragraph (xv) shall be permitted if
the Issuer or the Trustee receives Tax Advice to the effect that the Transfer
should not cause the Issuer to be treated as a publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes.
(xvi)
In the case of Reinvesting Holder Notes, Preferred Interests or other interests
that might be treated as equity of the Issuer, it is a “United States person” as
defined in Section 7701(a)(30) of the Code and agrees to provide the Issuer, the
Collateral Manager and the Trustee (and any of their agents) with a correct,
complete and properly executed IRS Form W‑9 (or applicable successor form) with
appropriate attachments (if any). Furthermore, it agrees that in connection with
the Transfer of any such Note, such purchaser or holder shall provide the
transferee with the appropriate documentation in compliance with Section 1446(f)
and regulations promulgated thereunder such that no withholding tax is required
pursuant to Section 1446(f) with respect to the Transfer and shall provide any
forms, documentation, proof of payment or other certifications as reasonably
requested by the Issuer or the Trustee (or their agents or representatives) to
evidence that such purchaser or holder provided the transferee with the
appropriate documentation in compliance with Section 1446(f) and regulations
promulgated thereunder such that no withholding tax was required pursuant to
Section 1446(f) with respect to the Transfer and (y) a transferring purchaser or
holder shall pay and/or reimburse and hold harmless the Issuer for any
withholding tax imposed on the Issuer pursuant to Section 1446(f) of the Code,
together with any related interest, costs, expenses, and penalties, that would
not have been imposed had the transferring purchaser or holder properly complied
with the certification procedures under Section 1446(f) and regulations
promulgated thereunder. This indemnification will continue even after such
purchaser or holder ceases to have an ownership interest in such Notes.

(xvii)
Each Holder of a Rated Note (or any interest therein) will be required or deemed
to represent that it is not a member of an “expanded group” (within the meaning
of the Section 385 Rules) that includes a domestic corporation (as determined
for U.S. federal income tax purposes) if such domestic corporation, directly or
indirectly (through one or more entities that are treated for U.S. federal
income tax purposes as partnerships, disregarded entities, or grantor trusts)
owns Reinvesting Holder Notes, Preferred Interests, or other interests that
might be treated as equity in the Issuer; provided that it may acquire Rated
Notes in violation of this restriction if it provides the Issuer with an opinion
of nationally recognized tax counsel experienced in such matters reasonably
acceptable to the Issuer to the effect that the acquisition or transfer of such
Rated Notes will not cause such Rated Notes to be treated as equity pursuant to
Section 385 of the Code and the Section 385 Rules.

(xviii)
Prior to the transfer by the Sole Equity Owner of any Rated Notes, (A) the Sole
Equity Owner must receive an opinion of counsel that any Rated Notes that are
issued or treated as issued for U.S. federal income tax purposes upon a transfer
will



92

--------------------------------------------------------------------------------





be treated as indebtedness for U.S. federal income tax purposes following such
transfer, which opinion need not address the effect of any regulations that
would treat debt as equity for periods in which it is held by a Holder or
beneficial owner that is related to the issuer of such debt, and (B) any Rated
Notes that will be issued or treated as issued for U.S. federal income tax
purposes as a result of the transfer with more original issue discount than the
Notes of the corresponding Class that have already been issued or treated as
issued for U.S. federal income tax purposes, taking into account the qualified
reopening rules, will be issued with a separate CUSIP from the Notes of the
corresponding Class.
(xix)
For so long as the Issuer is treated as a disregarded entity for U.S. federal
income tax purposes and the Sole Equity Owner owns any Rated Notes, prior to the
transfer (as determined by applying U.S. federal income tax principles) by the
Sole Equity Owner of any Reinvesting Holder Notes, Preferred Interest, or other
interests that might be treated as equity in the Issuer, (A) the Sole Equity
Owner must receive an opinion of counsel that any Rated Notes that will be
issued or treated as issued for U.S. federal income tax purposes as a result of
the transfer will be treated as indebtedness for U.S. federal income tax
purposes following such transfer, which opinion need not address the effect of
any regulations that would treat debt as equity for periods in which it is held
by a Holder or beneficial owner that is related to the issuer of such debt, and
(B) any Rated Notes that will be issued or treated as issued for U.S. federal
income tax purposes as a result of the transfer with more original issue
discount than the Notes of the corresponding Class that have already been issued
or treated as issued for U.S. federal income tax purposes, taking into account
the qualified reopening rules, will be issued with a separate CUSIP from the
Notes of the corresponding Class.

(xx)
In the case of Reinvesting Holder Notes, Preferred Interests or other interests
that might be treated as equity of the Issuer, it agrees to (a) provide tax
information or certifications (including evidence of filing or payment of tax)
as reasonably requested by the Partnership Representative or Tax Matters
Partner, as applicable, in connection with an audit adjustment; (b) comply with
the Partnership Representative’s reasonable request to file accurate and timely
amended returns to reflect an audit adjustment; (c) provide information
reasonably requested by the Partnership Representative in connection with the
procedures under Section 6225(c)(2)(B) of the Code and its efforts to reduce the
Issuer-level liability; and (d) be liable for and economically bear, all taxes
and related interest, additional amounts and penalties and other liabilities
including reasonable administrative costs resulting from or otherwise
attributable to the partner’s allocable share (determined with respect to the
adjustment period) of the tax items affected by the audit adjustment.

(xxi)
In the case of the Rated Notes, it acknowledges that the failure to provide the
Issuer, the Collateral Manager and the Trustee (and any of their agents) with
the properly completed and signed tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W‑9 (or applicable successor form) with
appropriate attachments



93

--------------------------------------------------------------------------------





(if any) in the case of a person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code or the appropriate IRS Form W‑8 (or
applicable successor form) with appropriate attachments (if any) in the case of
a person that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code) may result in withholding from payments in
respect of the Notes, including U.S. federal withholding or back‑up withholding.
(xxii)
In the case of Reinvesting Holder Notes, it agrees to provide the Issuer and the
Trustee (A) any information as is necessary (in the sole determination of the
Issuer or the Trustee, as applicable) for the Issuer and the Trustee to comply
with U.S. tax information reporting requirements relating to its adjusted basis
in such Notes and (B) any additional information that the Issuer, the Trustee or
their agents request in connection with any 1099 reporting requirements, and to
update any such information provided in clause (A) or (B) promptly upon learning
that any such information previously provided has become obsolete or incorrect
or is otherwise required. It acknowledges that the Issuer or the Trustee may
provide such information and any other information concerning its investment in
such Notes to the U.S. Internal Revenue Service.

(xxiii)
It is not a person with whom dealings are restricted or prohibited under any law
relating to economic sanctions or anti‑money laundering of the United States,
the European Union, Switzerland or any other applicable jurisdiction, and its
purchase of such Notes will not result in the violation of any such law by any
Transaction Party, whether as a result of the identity of it or its beneficial
owners, their source of funds or otherwise.

(xxiv)
(A)    Its acquisition, holding and disposition of such Rated Notes will not
constitute or result in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code (or in a violation of any Similar Law or other
applicable law) unless an exemption is available and all conditions have been
satisfied.

(B)    In the case of the Reinvesting Holder Notes, for so long as it holds a
beneficial interest in such Notes, it is not a Benefit Plan Investor.
(C)    It understands that the representations made in this clause (xxiv) will
be deemed made on each day from the date of its acquisition of an interest in
such Notes through and including the date on which it disposes of such interest.
If any such representation becomes untrue, or if there is a change in its status
as a Benefit Plan Investor or a Controlling Person, it will immediately notify
the Trustee. It agrees to indemnify and hold harmless the Issuer, the Trustee,
the Fiscal Agent, the Initial Purchaser and the Collateral Manager and their
respective Affiliates from any cost, damage, or loss incurred by them as a
result of any such representation being untrue.
(j)
Each Person who becomes an owner of a Certificated Note and each Person who
becomes an owner of or transfers a beneficial interest in a Regulation S Global
Note will be required to provide an applicable Transfer Certificate to the
Trustee.



94

--------------------------------------------------------------------------------





(k)
No Reinvesting Holder Note may be sold or transferred (including, without
limitation, by pledge or hypothecation) to any Person other than an Affiliate of
a Reinvesting Holder and otherwise in accordance with this Section 2.5.

(l)
Any purported transfer of a Note not in accordance with this Section 2.5 shall
be null and void and shall not be given effect for any purpose whatsoever.

(m)
The Registrar, the Trustee and the Issuer shall be entitled to conclusively rely
on any transferor and transferee certificate delivered pursuant to this
Section 2.5 (or any certificate of ownership delivered pursuant to
Section 2.10(d)) and shall be able to presume conclusively the continuing
accuracy thereof, in each case without further inquiry or investigation. The
Trustee shall not be required to obtain any certificate specifically required by
the terms of this Section 2.5 if the Trustee is not notified of or in a position
to know of any transfer requiring such a certificate to be presented by the
proposed transferee or transferor.

(n)
Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from DTC and may conclusively rely on, and shall be fully
protected in relying on, such direction as to the names of the beneficial owners
in whose names such Certificated Notes shall be registered or as to delivery
instructions for such Certificated Notes.

Section 2.6.    Mutilated, Defaced, Destroyed, Lost or Stolen Note
If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a Protected
Purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.
If, after delivery of such new Note, a Protected Purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.
In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.


95

--------------------------------------------------------------------------------





Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.
Section 2.7.    Payment of Principal and Interest and Other Amounts; Principal
and Interest Rights Preserved
(a)
Payments of Interest on the Notes.

(i)
Rated Notes of each Class shall accrue interest during each Interest Accrual
Period at the applicable Interest Rate and such interest will be payable in
arrears on each Payment Date on the Aggregate Outstanding Amount thereof on the
first day of the related Interest Accrual Period (after giving effect to
payments of principal thereof on such date), except as otherwise set forth
below. Payment of interest on each Class of Rated Notes (and payments of
available Interest Proceeds in respect of the Preferred Interests) will be
subordinated to the payment of interest on each related Priority Class. Any
payment of interest due on a Class of Deferred Interest Notes on any Payment
Date to the extent sufficient funds are not available to make such payment in
accordance with the Priority of Payments on such Payment Date, but only if one
or more Priority Classes is Outstanding with respect to such Class of Deferred
Interest Notes, shall constitute “Deferred Interest” with respect to such
Class and shall not be considered “due and payable” for the purposes of
Section 5.1(a) (and the failure to pay such interest shall not be an Event of
Default) until the earliest of (x) the Payment Date on which funds are available
to pay such Deferred Interest in accordance with the Priority of Payments,
(y) the Redemption Date with respect to such Class of Deferred Interest Notes
and (z) the Stated Maturity (or the earlier date of Maturity) of such Class of
Deferred Interest Notes. Deferred Interest on any Class of Deferred Interest
Notes shall be added to the principal balance of such Class of Deferred Interest
Notes and shall be payable on the first Payment Date on which funds are
available to be used for such purpose in accordance with the Priority of
Payments, but in any event no later than the earlier of the Payment Date (A)
which is the Redemption Date with respect to such Class of Deferred Interest
Notes and (B) which is the Stated Maturity (or the earlier date of Maturity) of
such Class of Deferred Interest Notes. Without regard to whether



96

--------------------------------------------------------------------------------





any Priority Class is Outstanding with respect to any Class of Deferred Interest
Notes, to the extent that funds are not available on any Payment Date (other
than the Redemption Date with respect to, or Stated Maturity of, such Class of
Deferred Interest Notes) to pay previously accrued Deferred Interest, such
previously accrued Deferred Interest will not be due and payable on such Payment
Date and any failure to pay such previously accrued Deferred Interest on such
Payment Date will not be an Event of Default. Interest will cease to accrue on
each Rated Note or, in the case of a partial repayment, on such repaid part,
from the date of repayment. To the extent lawful and enforceable, (x) interest
on Deferred Interest with respect to any Class of Deferred Interest Notes and
(y) interest on any interest that is not paid when due on any Class A‑1 Notes or
Class A‑2 Notes; or, if no Class A Notes are Outstanding, any Class B Notes; or,
if no Class B Notes are Outstanding, any Class C Notes shall accrue at the
Interest Rate for such Class until paid as provided herein.
(ii)
Subject to the rights of Reinvesting Holders to designate amounts payable to it
to be Reinvestment Amounts and direct that such amounts be deposited in the
Reinvestment Amount Account pursuant to Section 11.1(e), the Fiscal Agent will
receive on each Payment Date the Excess Interest payable for distribution on the
Preferred Interests on such date. Each Reinvestment Amount shall be deemed to
have been paid to the applicable Reinvesting Holder in respect of their
Preferred Interests on the Payment Date on which the Reinvestment Amount is
deposited in the Reinvestment Amount Account. Each Reinvestment Amount deposited
in the Reinvestment Amount Account shall be added to the principal balance of
the Reinvesting Holder Note registered in the name of the Reinvesting Holder
providing such direction, and shall be payable on the first Payment Date on
which funds are available to be used for such purpose in accordance with the
Priority of Payments.

(b)
The principal of each Rated Note of each Class matures at par and is due and
payable on the date of the Stated Maturity for such Class, unless such principal
has been previously repaid or unless the unpaid principal of such Rated Note
becomes due and payable at an earlier date by acceleration, call for redemption
or otherwise. Prior to the Stated Maturity, principal shall be paid as provided
in the Priority of Payments; provided that, except as otherwise provided in
Article IX and the Priority of Payments, the payment of principal on each Rated
Note (x) may occur only after each Priority Class is no longer Outstanding and
(y) is subordinated to the payment on each Payment Date of principal due and
payable on each Priority Class and other amounts in accordance with the Priority
of Payments. Payments of principal on any Class of Rated Notes which are not
paid, in accordance with the Priority of Payments, on any Payment Date (other
than the Payment Date which is the Stated Maturity (or the earlier date of
Maturity) of such Class of Notes or any Redemption Date), because of
insufficient funds therefor shall not be considered “due and payable” for
purposes of Section 5.1(a) until the Payment Date on which such principal may be
paid in accordance with the Priority of Payments. The Reinvesting Holder Notes
will mature on the Stated Maturity thereof, unless such principal has been



97

--------------------------------------------------------------------------------





previously repaid or unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and the final payments of principal, if any, will occur on that
date; provided that (x) the payment of principal of any Reinvesting Holder Notes
may only occur after the Rated Notes are no longer Outstanding; and (y) the
payment of principal of the Reinvesting Holder Notes is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Rated Notes and other amounts in accordance with the Priority of Payments;
and any payment of principal of the Reinvesting Holder Notes that is not paid,
in accordance with the Priority of Payments, on any Payment Date, shall not be
considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments.
(c)
Principal payments on the Notes will be made in accordance with the Priority of
Payments.

(d)
The Trustee and any Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W‑9 (or applicable
successor form) with appropriate attachments (if any) in the case of a United
States person within the meaning of Section 7701(a)(30) of the Code or the
applicable Internal Revenue Service Form W‑8 (or applicable successor form) with
appropriate attachments (if any) in the case of a Person that is not a United
States person within the meaning of Section 7701(a)(30) of the Code) or any
other certification acceptable to it to enable the Issuer, the Trustee and any
Paying Agent (including, in each case, as any such other party may instruct) to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold from payments in
respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation. If
the Issuer is required to deduct or withhold tax from, or with respect to,
payments to any Holder of the Notes for any Tax, then the Trustee or other
Paying Agent, as applicable, shall deduct, or withhold, the amount required to
be withheld. Without limiting the generality of the foregoing, the Issuer may
withhold any amount that it determines is required to be withheld from any
amounts otherwise distributable to any holder of a Note. The Issuer shall not be
obligated to pay any additional amounts to the Holders or beneficial owners of
the Notes as a result of deduction or withholding for or on account of any
present or future taxes, duties, assessments or governmental charges with
respect to the Notes. The amount of any withholding tax or deduction with
respect to any Holder shall be treated as Cash distributed to such Holder or
beneficial owner at the time it is withheld or deducted by the Trustee or Paying
Agent. Nothing herein shall be construed to impose upon the Paying Agent a duty
to determine the duties, liabilities or responsibilities of any other party
described herein under any applicable law or regulation.



98

--------------------------------------------------------------------------------





(e)
Payments in respect of any Note will be made by the Trustee, in Dollars to DTC
or its nominee with respect to a Global Note and to the Holder or its nominee
with respect to a Certificated Note, by wire transfer, as directed by the
Holder, in immediately available funds to a Dollar account maintained by DTC or
its nominee with respect to a Global Note, and to the Holder or its nominee with
respect to a Certificated Note; provided that (1) in the case of a Certificated
Note, the Holder thereof shall have provided written wiring instructions to the
Trustee on or before the related Record Date and (2) if appropriate instructions
for any such wire transfer are not received by the related Record Date, then
such payment shall be made by check drawn on a U.S. bank mailed to the address
of the Holder specified in the Register. In the case of a Certificated Note, the
Holder thereof shall present and surrender such Note at the office designated by
the Trustee upon final payment; provided that in the absence of notice to the
Issuer or the Trustee that the applicable Note has been acquired by a protected
purchaser, such final payment shall be made without presentation or surrender,
if the Trustee and the Issuer shall have been furnished such security or
indemnity as may be required by them to save each of them harmless and an
undertaking thereafter to surrender such certificate. None of the Issuer, the
Trustee, the Collateral Manager or any Paying Agent will have any responsibility
or liability for any aspects of the records maintained by DTC, Euroclear,
Clearstream or any of the Agent Members relating to or for payments made thereby
on account of beneficial interests in a Global Note. In the case where any final
payment of principal and interest is to be made on any Rated Note (other than on
the Stated Maturity thereof) or any final payment is to be made on any Preferred
Interest, the Trustee, in the name and at the expense of the Issuer shall, not
more than 30 nor less than three days prior to the date on which such payment is
to be made, provide to Holders of the Rated Notes and Reinvesting Holder Notes,
as the case may be, a notice which shall specify the date on which such payment
will be made, the amount of such payment per U.S.$1,000 original principal
amount of Rated Notes and the place where Certificated Notes may be presented
and surrendered for such payment.

(f)
Payments to Holders of each Class on each Payment Date (other than the Carlyle
Holders Distribution Amounts, if any) shall be made ratably among the Holders of
the Notes of such Class in the proportion that the Aggregate Outstanding Amount
of the Notes of such Class registered in the name of each such Holder on the
applicable Record Date bears to the Aggregate Outstanding Amount of all Notes of
such Class on such Record Date.

(g)
Interest accrued with respect to any Floating Rate Note shall be calculated on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period (or, in the case of the first Interest Accrual Period, the
relevant portion thereof) divided by 360. Interest accrued with respect to the
Fixed Rate Notes will be calculated on the basis of a 360‑day year consisting of
twelve 30‑day months.

(h)
All reductions in the Aggregate Outstanding Amount of a Note (or one or more
predecessor Notes) effected by payments made on any Payment Date, Partial
Redemption Date or Re‑Pricing Redemption Date shall be binding upon all future
Holders of such



99

--------------------------------------------------------------------------------





Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.
(i)
Notwithstanding any other provision of this Indenture, the obligations of the
Issuer under the Notes are limited recourse obligations of the Issuer, payable
solely from proceeds of the Assets and following realization of the Assets and
application of the proceeds thereof in accordance with this Indenture, all
obligations of and any claims against the Issuer hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any Officer, director, employee,
member, manager, shareholder or incorporator of the Issuer, the Collateral
Manager or their respective Affiliates, successors or assigns for any amounts
payable under the Notes or this Indenture. It is understood that, except as
expressly provided in this Indenture, the foregoing provisions of this
paragraph (i) shall not (i) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or secured by this Indenture until such Assets
have been realized. It is further understood that the foregoing provisions of
this paragraph (i) shall not limit the right of any Person to name the Issuer as
a party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

(j)
Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note will carry the rights to unpaid interest and principal
(or other applicable amount) that were carried by such other Note.

Section 2.8.    Persons Deemed Owners
The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
as the owner of each Note the Person in whose name such Note is registered on
the Register on the applicable Record Date for the purpose of receiving payments
on such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Issuer, the Trustee or any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.
Section 2.9.    Cancellation
All Notes acquired by the Issuer, surrendered for payment, registration of
transfer, exchange or redemption, or mutilated, defaced or deemed lost or stolen
shall be promptly cancelled by the Trustee and may not be reissued or resold. No
Note may be surrendered (including in connection with any abandonment, donation,
gift, contribution or other event or circumstance) except (a) for payment as
provided herein, (b) for registration of transfer, exchange or redemption, (c)
for purchase in accordance with Section 2.13, or (d) for replacement in
connection with any Note that is mutilated, defaced or deemed lost or stolen.
Notwithstanding anything to the contrary herein, any Note surrendered or
cancelled other than in accordance with the procedures herein shall be
considered


100

--------------------------------------------------------------------------------





Outstanding (until all Notes senior to such Note have been repaid) for purposes
of the Coverage Tests. The Issuer may not acquire any of the Notes except as
described under Section 2.13. The preceding sentence shall not limit an Optional
Redemption, Special Redemption, Clean‑Up Call Redemption or any other redemption
effected pursuant to the terms of this Indenture.
Section 2.10.    DTC Ceases to be Depository
(a)
A Global Note deposited with DTC pursuant to Section 2.2 shall be transferred in
the form of a corresponding Certificated Note to the beneficial owners thereof
(as instructed by DTC) only if (A) such transfer complies with Section 2.5 and
(B) either (x) (i) DTC notifies the Issuer that it is unwilling or unable to
continue as depository for such Global Note or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such event or
(y) an Enforcement Event has occurred and is continuing and such transfer is
requested by the Holder of such Global Note.

(b)
Any Global Note that is transferable in the form of a corresponding Certificated
Note to the beneficial owner thereof pursuant to this Section 2.10 shall be
surrendered by DTC to the Trustee’s office located in the Borough of Manhattan,
the City of New York to be so transferred, in whole or from time to time in
part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of definitive physical certificates
(pursuant to the instructions of DTC) in authorized Minimum Denominations. Any
Certificated Note delivered in exchange for an interest in a Global Note shall,
except as otherwise provided by Section 2.5, bear the legends set forth in the
applicable Exhibit A and shall be subject to the transfer restrictions referred
to in such legends.

(c)
Subject to the provisions of paragraph (b) of this Section 2.10, the Holder of a
Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which such Holder is entitled to take under this Indenture or the
Notes.

(d)
In the event of the occurrence of either of the events specified in
subsection (a) of this Section 2.10, the Issuer will promptly make available to
the Trustee a reasonable supply of Certificated Notes.

In the event that Certificated Notes are not so issued by the Issuer to such
beneficial owners of interests in Global Notes as required by subsection (a) of
this Section 2.10, the Issuer expressly acknowledges that the beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Note would
be entitled to pursue in accordance with Article V (but only to the extent of
such beneficial owner’s interest in the Global Note) as if corresponding
Certificated Notes had been issued; provided that the Trustee shall be entitled
to receive and rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit C) and/or
other forms of reasonable evidence of such ownership as it may require.Neither
the Trustee nor the Registrar shall be liable for any delay in the delivery of
directions from DTC, and each may conclusively rely on, and


101

--------------------------------------------------------------------------------





shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names Certificated Notes shall be registered or as to
delivery instructions for Certificated Notes.
Section 2.11.    Non‑Permitted Holders
(a)
Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Non‑Permitted Holder will be
null and void and any such purported transfer of which the Issuer or the Trustee
shall have notice may be disregarded by the Issuer and the Trustee for all
purposes.

(b)
If any Non‑Permitted Holder becomes the beneficial owner of any Note or an
interest in any Note, the Issuer shall, promptly after discovery that such
Person is a Non‑Permitted Holder by the Issuer or the Trustee (and notice to the
Issuer, if the Trustee makes the discovery), send notice (with a copy to the
Collateral Manager) to such Non‑Permitted Holder demanding that such
Non‑Permitted Holder transfer its Notes or interest in the Notes to a Person
that is not a Non‑Permitted Holder within 30 days after the date of such notice.
If such Person fails to transfer its Notes (or the required portion of its
Notes), the Issuer will have the right to sell such Notes to a purchaser
selected by the Issuer. The Issuer (or its agent) will request such Person to
provide (within 10 days after such request) the names of prospective purchasers,
and the Issuer (or its agent) will solicit bids from any such identified
prospective purchasers and may also solicit bids from one or more brokers or
other market professionals that regularly deal in securities similar to the
Notes. The Issuer agrees that it will accept the highest of such bids, subject
to the bidder satisfying the transfer restrictions set forth in this Indenture.
If the procedure above does not result in any bids from qualified investors, the
Issuer may select a purchaser by any other means determined by it in its sole
discretion. The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non‑Permitted
Holder. The terms and conditions of any sale under this Section 2.11(b) shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Collateral Manager or the Trustee shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.

The Trustee shall promptly notify the Issuer and the Collateral Manager if the
Trustee obtains actual knowledge that any Holder or beneficial owner of an
interest in a Note is a Non‑Permitted Holder.
(c)
If such Person fails to transfer its Notes (or the required portion of its
Notes) in accordance with clause (b) above, the Issuer will have the right to
sell such Notes to a purchaser selected by the Issuer. The Issuer (or its agent)
will request such Person to provide (within 10 days after such request) the
names of prospective purchasers, and the Issuer (or its agent) will solicit bids
from any such identified prospective purchasers and may also solicit bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Notes. The Issuer agrees that it will accept the
highest of such bids, subject to the bidder satisfying the transfer restrictions
set forth in this Indenture.



102

--------------------------------------------------------------------------------





Section 2.12.    Additional Issuance
(a)
At any time during the Reinvestment Period, the Issuer, (i) at the written
direction of a Majority of the Preferred Interests and with the consent of the
Collateral Manager or (ii) with respect to an additional issuance to cure or
prevent a Retention Deficiency at the direction of the Originator and with the
consent of the Collateral Manager, may issue and sell additional notes of any
one or more new classes of notes that are fully subordinated to the existing
Rated Notes (or to the most junior class of securities of the Issuer (other than
the Reinvesting Holder Notes) issued pursuant to this Indenture, if any class of
securities issued pursuant to this Indenture other than the Rated Notes and the
Reinvesting Holder Notes is then outstanding) and/or additional notes of any one
or more existing Classes (other than Reinvesting Holder Notes and, subject, in
the case of additional notes of an existing Class of Rated Notes, to clause (v)
below) and use the net proceeds to purchase additional Collateral Obligations or
as otherwise permitted under this Indenture, subject to satisfaction by the
Issuer of the conditions set forth in Section 3.2 and provided that the
following conditions are met:

(i)
the Collateral Manager consents to such issuance and such issuance is consented
to by a Majority of the Preferred Interests;

(ii)
in the case of additional notes of an existing Class of Rated Notes, a Majority
of the Controlling Class consents to such issuance;

(iii)
in the case of additional notes of one or more existing Classes, the Aggregate
Outstanding Amount of Notes of such Class issued in all additional issuances may
not exceed 100% of the respective original Aggregate Outstanding Amount of the
Notes of such Class;

(iv)
in the case of additional notes of one or more existing Classes, the terms of
the notes issued must be identical to the respective terms of previously issued
Notes of the applicable Class (except that the interest due on additional notes
will accrue from the issue date of such additional notes and the interest rate
and price of such notes do not have to be identical to those of the initial
Notes of that Class but the interest rate may not exceed the interest rate
applicable to the initial Notes of such Class);

(v)
such additional notes must be issued at a cash sales price equal to or greater
than the principal amount thereof;

(vi)
in the case of additional notes of one or more existing Classes, additional
notes of all Classes must be issued and such issuance of additional notes must
be proportional across all Classes;

(vii)
Rating Agency Confirmation has been obtained from S&P with respect to any Rated
Notes not constituting part of such additional issuance and Fitch has been
notified of such additional issuance;



103

--------------------------------------------------------------------------------





(viii)
the proceeds of such additional notes (net of fees and expenses incurred in
connection with such issuance) will be treated as Principal Proceeds and used to
purchase additional Collateral Obligations, to invest in Eligible Investments or
to apply pursuant to the Priority of Payments;

(ix)
immediately after giving effect to such issuance, each Coverage Test is
satisfied or, with respect to any Coverage Test that was not satisfied
immediately prior to giving effect to such issuance and will continue not to be
satisfied immediately after giving effect to such issuance, the degree of
compliance with such Coverage Test is maintained or improved immediately after
giving effect to such issuance and the application of the proceeds thereof;

(x)
the issuance of such additional notes does not cause the Issuer to be treated as
a publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes;

(xi)
additional Reinvesting Holder Notes are issued only to holders or beneficial
owners that are “United States persons” as defined in Section 7701(a)(30) of the
Code and agree to provide the Issuer, the Collateral Manager and the Trustee
with a correct, complete and properly executed IRS Form W‑9 (or applicable
successor form) with appropriate attachments (if any);

(xii)
Tax Advice shall be delivered to the Trustee, by or on behalf of the Issuer, to
the effect that (A) in the case of additional notes of one or more existing
Classes, such issuance would not cause the Holders or beneficial owners of
previously issued Notes of such Class to be deemed to have sold or exchanged
such Notes under Section 1001 of the Code and (B) any additional Class A Notes
will be treated as debt for U.S. federal income tax purposes; and

(xiii)
the Issuer has delivered to the Trustee an Officer’s certificate that such
additional issuance is permitted under this Indenture and that all conditions
thereto have been satisfied.

(b)
Any such additional issuance will be issued in a manner that will allow the
Issuer to accurately provide the information described in Treasury Regulations
section 1.1275‑3(b)(1)(i).

(c)
Except to the extent that the Collateral Manager has determined that its
purchase of additional notes is required for compliance with the U.S. Retention
Requirements and the E.U. Retention Requirements, any additional notes of an
existing Class issued as described above will, to the extent reasonably
practicable, be offered by the Issuer, first to Holders of that Class in such
amounts as are necessary to preserve (on an approximate basis) their pro rata
holdings of Notes of such Class.



104

--------------------------------------------------------------------------------





(d)
The Issuer shall not issue additional Notes if a Retention Deficiency would
occur after giving effect to the additional issuance and the receipt by the
Issuer of the proceeds thereof.

Section 2.13.    Issuer Purchases of Notes
(a)
The Issuer, at the direction of the Collateral Manager, may, during the
Reinvestment Period, use Principal Proceeds to purchase Notes, in whole or in
part, in accordance with, and subject to, the terms described in this
Section 2.13. The Trustee shall cancel as described under Section 2.9 any such
purchased Notes surrendered to it for cancellation or, in the case of any Global
Notes, the Trustee shall decrease the Aggregate Outstanding Amount of such
Global Notes in its records by the full par amount of the purchased Notes, and
approve any instruction at DTC or its nominee, as the case may be, to conform
its records.

(b)
To effect a purchase of Rated Notes of any Class, the Collateral Manager on
behalf of the Issuer shall by notice to the Holders of the Notes of such
Class offer to purchase all or a portion of the Notes (the “Note Purchase
Offer”). The Note Purchase Offer shall specify (i) the purchase price (as a
percentage of par) at which such purchase will be effected, (ii) the maximum
amount of Principal Proceeds that will be used to effect such purchase, (iii)
the length of the period during which such offer will be open for acceptance,
(iv) that pursuant to the terms of the offer each such Holder shall have the
right, but not the obligation, to accept such offer in accordance with its terms
and (v) if the Aggregate Outstanding Amount of Notes of the relevant Class held
by Holders who accept such offer exceeds the amount of Principal Proceeds
specified in such offer, a portion of the Notes of each accepting Holder shall
be purchased pro rata based on the respective principal amount held by each such
Holder.

(c)
An Issuer purchase of the Notes may not occur unless each of the following
conditions is satisfied:

(i)
(A)    such purchases of Rated Notes occur in the order of priority set out in
the Note Payment Sequence;

(A)
each such purchase is effected only at prices discounted from par;

(B)
each Coverage Test is satisfied immediately prior to each such purchase and will
be satisfied after giving effect to such purchase;

(C)
no Event of Default has occurred and be continuing;

(D)
with respect to each such purchase, Rating Agency Confirmation has been obtained
with respect to any Rated Notes that will remain Outstanding following such
purchase;



105

--------------------------------------------------------------------------------





(E)
each such purchase is otherwise conducted in accordance with applicable law; and

(F)
no such purchase will result in the occurrence of a Retention Deficiency.

(ii)
the Issuer and the Trustee have received an Officer’s certificate of the
Collateral Manager to the effect that the Note Purchase Offer has been provided
to the holders of the Class of Notes subject to the purchase offer and the
conditions in Section 2.13(c)(i) have been satisfied.

(d)
Any Notes purchased by the Issuer shall be surrendered to the Trustee for
cancellation in accordance with Section 2.9; provided that any Notes purchased
by the Issuer on a date that is later than a Record Date but prior to the
related Payment Date will not be cancelled until the day following the Payment
Date.

(e)
In connection with any purchase of Notes pursuant to this Section 2.13, the
Issuer, or the Collateral Manager on its behalf, may by Issuer Order provide
direction to the Trustee to take actions it deems necessary to give effect to
the other provisions of this Indenture that may be affected by such purchase of
Notes; provided that no such direction may conflict with any express provision
of this Indenture, including a requirement to obtain the consent of Holders or
Rating Agency Confirmation prior to taking any such action.

ARTICLE III    
CONDITIONS PRECEDENT
Section 3.1.    Conditions to Issuance of Notes on Closing Date
(a)
(1) The Notes to be issued on the Closing Date may be registered in the names of
the respective Holders thereof and may be executed by the Issuer and delivered
to the Trustee for authentication and thereupon the same shall be authenticated
and delivered by the Trustee, in each case upon Issuer Order and upon receipt by
the Trustee of the following:

(i)
Officers’ Certificates of the Issuer Regarding Limited Liability Company
Matters. An Officer’s certificate of the Issuer (A) evidencing the authorization
by Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement, the Fiscal Agency
Agreement and related transaction documents, the execution, authentication and
delivery of the Notes applied for by it and specifying the Stated Maturity,
principal amount of each Class of Rated Notes applied for by it and
(B) certifying that (1) the attached copy of the Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.



106

--------------------------------------------------------------------------------





(ii)
Governmental Approvals. From the Issuer either (A) a certificate of the Issuer
or other official document evidencing the due authorization, approval or consent
of any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
performance by the Issuer of its obligations under this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement and the
Fiscal Agency Agreement or (B) an Opinion of Counsel of the Issuer that no such
authorization, approval or consent of any governmental body is required for the
performance by the Issuer of its obligations under this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement and the
Fiscal Agency Agreement except as has been given.

(iii)
U.S. Counsel Opinions. Opinions of Cleary Gottlieb Steen & Hamilton LLP, special
U.S. counsel to the Issuer, Richards, Layton & Finger, P.A., special Delaware
counsel to the Issuer, Nixon Peabody LLP, counsel to the Trustee, Collateral
Administrator and Fiscal Agent, and Latham & Watkins LLP, counsel to the
Originator and the Collateral Manager, each dated the Closing Date.

(iv)
Officers’ Certificates of Issuer Regarding Indenture and Fiscal Agency
Agreement. An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture or the Fiscal Agency Agreement and that the issuance of the Notes
applied for by it will not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its organizational
documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
by it have been complied with; and that all expenses due or accrued with respect
to the Offering of such Notes or relating to actions taken on or in connection
with the Closing Date have been paid or reserves therefor have been made. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
Closing Date.

(v)
Collateral Management Agreement, Collateral Administration Agreement, Fiscal
Agency Agreement and Account Agreement. An executed counterpart of the
Collateral Management Agreement, the Collateral Administration Agreement, the
Fiscal Agency Agreement and the Account Agreement.

(vi)
Certificate of the Collateral Manager. An Officer’s certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that with
respect to each Collateral Obligation to be Delivered by the Issuer on the
Closing Date, and each Collateral Obligation with respect to which the
Collateral Manager on behalf of



107

--------------------------------------------------------------------------------





the Issuer has entered into a binding commitment prior to the Closing Date for
settlement on or after the Closing Date, to the best of the Collateral Manager’s
knowledge:
(A)
in the case of (x) each such Collateral Obligation to be Delivered on the
Closing Date, immediately prior to the Delivery thereof on the Closing Date, it
satisfies the requirements of the definition of Collateral Obligation in this
Indenture, and (y) each Collateral Obligation that the Collateral Manager on
behalf of the Issuer committed to acquire on or prior to the Closing Date, each
such Collateral Obligation, upon its acquisition, will satisfy the requirements
of the definition of Collateral Obligation in this Indenture; and

(B)
the Aggregate Principal Balance of the Collateral Obligations which the Issuer
has acquired or has entered into binding commitments prior to the Closing Date
for settlement on or after the Closing Date is at least equal to the Closing
Date Committed Par Amount.

(vii)
Grant of Collateral Obligations. The Grant pursuant to the Granting Clauses of
this Indenture of all of the Issuer’s right, title and interest in and to the
Collateral Obligations pledged to the Trustee for inclusion in the Assets on the
Closing Date shall be effective, and Delivery of such Collateral Obligations as
contemplated by Section 3.3 shall have been effected.

(viii)
Certificate of the Issuer Regarding Assets. A certificate of an Authorized
Officer of the Issuer, dated as of the Closing Date, with respect to each
Collateral Obligation pledged by the Issuer to the effect that:

(A)
the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for those which
are being released on the Closing Date and except for those Granted pursuant to
or permitted by this Indenture and encumbrances arising from due bills, if any,
with respect to interest, or a portion thereof, accrued on such Collateral
Obligation prior to the first payment date and owed by the Issuer to the seller
of such Collateral Obligation;

(B)
the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause (A)
above;

(C)
the Issuer has not assigned, pledged or otherwise encumbered any interest in
such Collateral Obligation (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released) other than interests Granted
pursuant to this Indenture;



108

--------------------------------------------------------------------------------





(D)
based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), the Issuer has full right to Grant a security interest in
and assign and pledge all of its right, title and interest in such Collateral
Obligation to the Trustee;

(E)
based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), each such Collateral Obligation satisfies the requirements
of the definition of Collateral Obligation;

(F)
upon Grant by the Issuer, the Trustee has a first priority perfected security
interest in such Collateral Obligation (assuming that any Clearing Corporation,
Intermediary or other entity not within the control of the Issuer involved in
the Delivery of such Collateral Obligation takes the actions required of it for
perfection of that interest); and

(G)
based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has acquired, or has entered into binding
commitments prior to the Closing Date for settlement on or after the Closing
Date is at least equal to the Closing Date Committed Par Amount.

(ix)
Rating Letters. An Officer’s certificate of the Issuer to the effect that
attached thereto with respect to the applicable Class of Rated Notes is a true
and correct copy of a letter signed by Fitch (in respect of the Class A‑1 Notes)
and a copy of a letter signed by Moody’s (in respect of each Class of Rated
Notes) assigning the applicable Initial Rating.

(x)
Accounts. Evidence of the establishment of each of the Accounts.

(xi)
Delivery of Closing Date Certificate for Deposit of Funds into Accounts. The
Issuer has delivered to the Trustee the Closing Date Certificate specifying the
amount of proceeds of the issuance of the Notes to be deposited in the Accounts
specified therein.

(xii)
Other Documents. Such other documents as the Trustee may reasonably require;
provided that nothing in this clause (xii) shall imply or impose a duty on the
part of the Trustee to require any other documents.

Section 3.2.    Conditions to Additional Issuance
(a)
Any additional notes to be issued during the Reinvestment Period in accordance
with Section 2.12 may be executed by the Issuer and delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee upon Issuer Order and upon receipt by the Trustee of the following:



109

--------------------------------------------------------------------------------





(i)
Officers’ Certificates of the Issuer Regarding Limited Liability Company
Matters. An Officer’s certificate of the Issuer (A) evidencing the authorization
by Resolution of the execution, authentication and delivery of the notes applied
for by it and specifying the Stated Maturity, principal amount and Interest Rate
(if applicable) of the notes applied for by it and (B) certifying that (1) the
attached copy of the Resolution is a true and complete copy thereof, (2) such
resolutions have not been rescinded and are in full force and effect on and as
of the date of issuance and (3) the Officers authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon.

(ii)
Governmental Approvals. From the Issuer either (A) a certificate of the Issuer
or other official document evidencing the due authorization, approval or consent
of any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the additional notes or (B) an Opinion of Counsel of the
Issuer that no such authorization, approval or consent of any governmental body
is required for the valid issuance of such additional notes except as has been
given.

(iii)
Officers’ Certificates of Issuer Regarding Indenture and Fiscal Agency
Agreement. An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture or the Fiscal Agency Agreement and that the issuance of the additional
notes applied for by it will not result in a default or a breach of any of the
terms, conditions or provisions of, or constitute a default under, its
organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that the provisions of
Section 2.13 and all conditions precedent provided in this Indenture relating to
the authentication and delivery of the additional notes applied for by it have
been complied with; and that all expenses due or accrued with respect to the
offering of such notes or relating to actions taken on or in connection with the
additional issuance have been paid or reserves therefor have been made. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.

(iv)
Supplemental Indenture. A fully executed counterpart of any supplemental
indenture making such changes to this Indenture if necessary to permit such
additional issuance.

(v)
Rating Agency Confirmation from S&P; Notice to Fitch. An Officer’s certificate
of the Issuer confirming that Rating Agency Confirmation has been obtained from
S&P and that Fitch has been notified with respect to the additional issuance.



110

--------------------------------------------------------------------------------





(vi)
Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in the
name of the Issuer by an Authorized Officer of the Issuer, dated as of the date
of the additional issuance, authorizing the deposit of the net proceeds of the
issuance into the Collection Account for use pursuant to Section 10.2.

(vii)
Evidence of Required Consents. A certificate of the Collateral Manager
consenting to such additional issuance and satisfactory evidence of the consent
of a Majority of the Preferred Interests to such issuance (which may be in the
form of an Officer’s certificate of the Issuer).

(viii)
Issuer Order for Deposit of Funds into Expense Reserve Account. An Issuer Order
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the date of the additional issuance, authorizing the deposit of
approximately 1% of the proceeds of such additional issuance into the Expense
Reserve Account for use pursuant to Section 10.3(d).

(ix)
Other Documents. Such other documents as the Trustee may reasonably require;
provided that nothing in this clause (ix) shall imply or impose a duty on the
part of the Trustee to require any other documents.

Section 3.3.    Delivery of Assets
(a)
Except as otherwise provided in this Indenture, the Trustee shall hold all
Collateral Obligations purchased in accordance with this Indenture in the
relevant Account established and maintained pursuant to Article X, as to which
in each case the Trustee shall have entered into an Account Agreement,
providing, inter alia, that the establishment and maintenance of such Account
will be governed by the law of a jurisdiction satisfactory to the Issuer and the
Trustee.

(b)
Each time that the Issuer (or the Collateral Manager on behalf of the Issuer)
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Issuer (or the Collateral Manager on behalf
of the Issuer) shall, if such Collateral Obligation, Eligible Investment or
other investment is required to be, but has not already been, transferred to the
relevant Account, cause such Collateral Obligation, Eligible Investment or other
investment to be Delivered. The security interest of the Trustee in the funds or
other property used in connection with such acquisition shall, immediately and
without further action on the part of the Trustee, be released. The security
interest of the Trustee shall nevertheless come into existence and continue in
the Collateral Obligation, Eligible Investment or other investment so acquired,
including all rights of the Issuer in and to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

(c)
The Issuer (or the Collateral Manager on its behalf) shall cause any other
Assets acquired by the Issuer to be Delivered.



111

--------------------------------------------------------------------------------





ARTICLE IV    
SATISFACTION AND DISCHARGE; ILLIQUID ASSETS; LIMITATION ON ADMINISTRATIVE
EXPENSES
Section 4.1.    Satisfaction and Discharge of Indenture
This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Holders of Rated Notes to receive payments of principal thereof
and interest that accrued prior to Maturity (and to the extent lawful and
enforceable, interest on due and unpaid accrued interest) thereon as provided
for under the Priority of Payments, subject to Section 2.7(i), (iv) the rights,
obligations and immunities of the Collateral Manager hereunder and under the
Collateral Management Agreement and of the Collateral Administrator under the
Collateral Administration Agreement, (v) the rights of the Fiscal Agent under
the Fiscal Agency Agreement, (vi) the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (subject to Section 2.7(i)) and (vii) the rights and immunities of
the Trustee hereunder, and the obligations of the Trustee hereunder in
connection with the foregoing clauses (i) through (vi) and otherwise under this
Article IV (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture) when:
(a)
(x)    either:

(i)
all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 or, (B) Notes for
whose payment money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

(ii)
all Notes not theretofore delivered to the Trustee for cancellation (A) have
become due and payable, or (B) will become due and payable at their Stated
Maturity within one year, or (C) are to be called for redemption pursuant to
Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Sections 9.4 or 9.7 and the
Issuer has irrevocably deposited or caused to be deposited with the Trustee, in
trust for such purpose, Cash or non‑callable direct obligations of the United
States of America (provided that the obligations are entitled to the full faith
and credit of the United States of America or are debt obligations which have
the Eligible Investment Required Ratings, in an amount sufficient, as
recalculated in writing by a firm of Independent certified public accountants
which are nationally recognized) sufficient to pay and discharge the entire
indebtedness on such Notes, for principal and interest payable thereon under
this Indenture to the date of such deposit (in the case of Notes which have
become due and payable), or to their Stated Maturity or Redemption Date, as the
case may be, and shall have Granted to the Trustee a valid perfected security
interest in such cash or obligations that is



112

--------------------------------------------------------------------------------





of first priority or free of any adverse claim, as applicable, and shall have
furnished an Opinion of Counsel with respect to the creation and perfection of
such security interest; provided that this subsection (ii) shall not apply if an
election to act in accordance with the provisions of Section 5.5(a) shall have
been made and not rescinded; and
(y)    the Issuer has paid or caused to be paid all other sums payable by the
Issuer hereunder and under the Collateral Administration Agreement, the Fiscal
Agency Agreement and the Collateral Management Agreement; or
(b)
(1) all Assets of the Issuer that are subject to the lien of this Indenture have
been realized, (2) all funds on deposit in the Accounts have been distributed in
accordance with the terms of this Indenture and (3) the Accounts have been
closed;

provided that, in each case, the Issuer has delivered to the Trustee Officer’s
certificates (which may rely on information provided by the Trustee or the
Collateral Administrator as to the Cash, Collateral Obligations, Equity
Securities and Eligible Investments included in the Assets and any paid and
unpaid obligations of the Issuer), each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
have been complied with.
Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1. 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.15 shall survive.
Section 4.2.    Application of Trust Money
All Cash and obligations deposited with the Trustee pursuant to Section 4.1
shall be held in trust and applied by it in accordance with the provisions of
the Notes and this Indenture, including, without limitation, the Priority of
Payments, to the payment of principal and interest (or other amounts with
respect to the Preferred Interests), either directly or through any Paying Agent
(including, in the case of distributions on the Preferred Interests, the Fiscal
Agent), as the Trustee may determine; and such Cash and obligations shall be
held in a segregated account identified as being held in trust for the benefit
of the Secured Parties.
Section 4.3.    Repayment of Monies Held by Paying Agent
In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer, be paid
to the Trustee to be held and applied pursuant to Section 7.3 and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such amounts.
Section 4.4.    Disposition of Illiquid Assets
(a)
Notwithstanding Article XII (or any other term to the contrary contained
herein), if at any time the Assets consist exclusively of Illiquid Assets,
Eligible Investments and/or Cash,



113

--------------------------------------------------------------------------------





the Collateral Manager may request bids with respect to each such Illiquid Asset
as described below after providing notice to the Holders of Securities and
requesting that any Holder of Securities that wishes to bid on any such Illiquid
Asset notify the Trustee (with a copy to the Collateral Manager) of such
intention within 15 Business Days after the date of such notice. The Trustee
shall, after the end of such 15 Business Day period, offer the Illiquid Assets
for public or private sale as determined and directed by the Collateral Manager
(in a manner and according to terms determined by the Collateral Manager and
pursuant to sale documentation provided by the Collateral Manager) and, if any
Holder of Securities so notifies the Trustee (with the copy to the Collateral
Manager) that it wishes to bid, such Holder of Securities shall be included in
the distribution of sale offering or bid solicitation material in connection
therewith and thereby given an opportunity to participate with other bidders, if
any. The Trustee shall request bids for the sale of each such Illiquid Asset, in
accordance with the procedures established by the Collateral Manager, from
(i) at least three Persons identified to the Trustee by the Collateral Manager
that make a market in or specialize in obligations of the nature of such
Illiquid Asset, (ii) the Collateral Manager, (iii) each Holder of Securities
that so notified the Trustee that it wishes to bid and (iv) in the case of a
public sale, any other participating bidders, and the Trustee shall have no
responsibility for the sufficiency or acceptability of such procedures for any
purpose or for any results obtained. The Trustee shall notify the Collateral
Manager promptly of the results of such bids. Subject to the requirements of
applicable law, (x) if the aggregate amount of the highest bids received (if
any) is greater than or equal to U.S.$100,000, the Issuer shall sell each
Illiquid Asset to the highest bidder (which may include the Collateral Manager
and its Affiliates) and (y) if the aggregate amount of the highest bids received
is less than U.S.$100,000 or no bids are received, the Trustee shall dispose of
the Illiquid Assets as directed by the Collateral Manager in its reasonable
business judgment, which may include (with respect to each Illiquid Asset)
(I) selling it to the highest bidder (which may include the Collateral Manager
and its Affiliates) if a bid was received; (II) donating it to a charitable
organization designated by the Collateral Manager; or (III) returning it to its
issuer or obligor for cancellation. The proceeds of the sale of Illiquid Assets
(after payment of fees and expenses of the Trustee and the Collateral Manager
incurred in connection with dispositions under this Section 4.4), if any, shall
be applied to pay or provide for Administrative Expenses without regard to the
limitations thereon set forth in the Priority of Payments (including any
dissolution and discharge expenses) and, notwithstanding Section 11.1, any
remaining amounts shall be applied to the payment of unpaid principal and
interest (including defaulted interest and Deferred Interest, if any) on the
highest Priority Class of Securities until each such Class has been paid in full
or such net proceeds have been exhausted.
(b)
Notwithstanding the foregoing, the Trustee shall not be under any obligation to
dispose of or offer for sale any Illiquid Assets pursuant to clause (a) above if
the Trustee is not reasonably satisfied that payment of all expenses, costs and
liabilities to be incurred by the Trustee in connection with such disposition or
offer, as the case may be, are indemnified or provided for in a manner
acceptable to the Trustee. The Collateral Manager shall not dispose of Illiquid
Assets in accordance with clause (a) above if



114

--------------------------------------------------------------------------------





directed not to do so, at any time following the notice of disposals prior to
release, or acceptance of an offer for sale, of such Illiquid Asset, by a
Majority of the Controlling Class or a Majority of the Preferred Interests. The
Trustee will not be required to dispose of Illiquid Assets if satisfactory
arrangements have not been made for the reimbursement or any expenses, costs or
liabilities of the Trustee relating to such disposition. The Trustee will have
no liability for the results of any such sale or disposition of Illiquid Assets,
including, without limitation, if the proceeds received, if any, are
insufficient to pay all outstanding Administrative Expenses in full.
Section 4.5.    Limitation on Obligation to Incur Administrative Expenses
If at any time the sum of (i) the amount of the Eligible Investments, (ii) Cash
and (iii) amounts reasonably expected to be received by the Issuer in Cash
during the current Collection Period (as certified by the Collateral Manager in
its reasonable judgment) is less than the Dissolution Expenses, then
notwithstanding any other provision of this Indenture, the Issuer shall no
longer be required to incur Administrative Expenses as otherwise required by
this Indenture to any Person other than the Trustee, the Collateral
Administrator, the Fiscal Agent (or any other capacity in which the Bank is
acting pursuant to the Transaction Documents) and their Affiliates, including
for Opinions of Counsel in connection with supplemental indentures pursuant to
Article VIII, annual opinions under Section 7.6, services of accountants under
Section 10.8 and fees of the Rating Agencies under Section 7.14, failure to pay
such amounts or provide or obtain such opinions, reports or services shall not
constitute a Default hereunder, and the Trustee shall have no liability for any
failure to obtain or receive any of the foregoing opinions, reports or services.
The foregoing shall not, however, limit, supersede or alter any right afforded
to the Trustee under this Indenture to refrain from taking action in the absence
of its receipt of any such opinion, report or service which it reasonably
determines is necessary for its own protection.
ARTICLE V    
REMEDIES
Section 5.1.    Events of Default
“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
(a)
a default in the payment, when due and payable, of (i) any interest on any
Class A Note or, if there are no Class A Notes Outstanding, any Notes of the
Controlling Class, and, in each case, the continuation of any such default for
five Business Days or (ii) any principal of, or interest or Deferred Interest
on, or any Redemption Price in respect of, any Rated Note at its Stated Maturity
or on any Redemption Date; provided that, in the case of a default resulting
from a failure to disburse due to an administrative error or omission by the
Collateral Manager, the Trustee, the Collateral Administrator, the Fiscal Agent,
the Registrar or any Paying Agent, such default will not be an Event of Default
unless such failure continues for seven Business Days, after a Trust Officer of
the Trustee



115

--------------------------------------------------------------------------------





receives written notice or has actual knowledge of such administrative error or
omission (irrespective of whether the cause of such administrative error or
omission has been determined); provided, further, that for the avoidance of
doubt, the failure to effect an Optional Redemption, Tax Redemption, Partial
Redemption, Re‑Pricing Redemption or Re‑Pricing shall not constitute an Event of
Default; provided, further, that in the case of a default in the payment of
principal of any Note on any Redemption Date where (A) such default is due
solely to a delayed or failed settlement of any asset sale by the Issuer (or the
Collateral Manager on the Issuer’s behalf), (B) the Issuer (or the Collateral
Manager on the Issuer’s behalf) had entered into a binding agreement for the
sale of such asset prior to the applicable Redemption Date, (C) such delayed or
failed settlement is due to circumstances beyond the control of the Issuer and
the Collateral Manager and (D) the Issuer (or the Collateral Manager on the
Issuer’s behalf) has used reasonable efforts to cause such settlement to occur
prior to the Redemption Date and without such delay or failure, then such
default will not be an Event of Default unless such failure continues for 60
days after such Redemption Date;
(b)
the failure on any Payment Date to disburse amounts in excess of U.S.$100,000
that are available in the Payment Account in accordance with the Priority of
Payments and continuation of such failure for a period of 10 Business Days;
provided that, in the case of a default resulting from a failure to disburse due
to an administrative error or omission by the Collateral Manager, the Trustee,
the Collateral Administrator, the Fiscal Agent, the Registrar or any Paying
Agent or due to another non‑credit reason, such default will not be an Event of
Default unless such failure continues for 10 Business Days after a trust officer
of the Trustee receives written notice or has actual knowledge of such
administrative error or omission, irrespective of whether the cause of such
administrative error or omission has been determined;

(c)
the Issuer or the Assets becomes an investment company required to be registered
under the Investment Company Act (and such requirement has not been eliminated
after a period of 45 days);

(d)
except as otherwise provided in this Section 5.1, a default in the performance,
or breach, of any other covenant or other agreement of the Issuer in this
Indenture (it being understood, without limiting the generality of the
foregoing, that any failure to meet any Concentration Limitation, Collateral
Quality Test, Coverage Test or Interest Diversion Test is not an Event of
Default, except  to the extent provided in clause (f) below), or the failure of
any material representation or warranty of the Issuer made in this Indenture or
in any certificate or other writing delivered pursuant hereto or in connection
herewith to be correct in all material respects when the same shall have been
made, which default or failure has a material adverse effect on the holders of
the Securities, and the continuation of such default, breach or failure for a
period of 45 days after notice by the Trustee at the direction of the Holders of
a Majority of the Controlling Class to the Issuer, the Trustee and the
Collateral Manager, specifying such default, breach or failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;



116

--------------------------------------------------------------------------------





(e)
the occurrence of a Bankruptcy Event; or

(f)
on any Measurement Date on which any Class A‑1 Notes are Outstanding, failure of
the percentage equivalent of a fraction, (i) the numerator of which is equal to
the sum of (x) the Aggregate Principal Balance of the Collateral Obligations,
excluding Defaulted Obligations, (y) without duplication, the amounts on deposit
in the Collection Account, the Reinvestment Amount Account, and the Ramp‑Up
Account (including Eligible Investments therein) representing Principal Proceeds
and (z) the aggregate Market Value of all Defaulted Obligations on such date and
(ii) the denominator of which is equal to the Aggregate Outstanding Amount of
the Class A‑1 Notes, to equal or exceed 102.5%.

Promptly upon obtaining knowledge of the occurrence of an Event of Default, each
of (i) the Issuer, (ii) the Trustee and (iii) the Collateral Manager shall
notify each other. Upon the occurrence of an Event of Default known to a Trust
Officer of the Trustee, the Trustee shall, not later than three Business Days
thereafter, notify the Noteholders, each Paying Agent, DTC, each of the Rating
Agencies and the Irish Stock Exchange (for so long as any Class of Rated Notes
is listed on the Irish Stock Exchange and so long as the guidelines of such
exchange so require) of such Event of Default in writing (unless such Event of
Default has been waived as provided in Section 5.14).
Section 5.2.    Acceleration of Maturity; Rescission and Annulment
(a)
If an Event of Default occurs and is continuing (other than a Bankruptcy Event),
the Trustee may (with the written consent of a Majority of the Controlling
Class), and shall (upon the written direction of a Majority of the Controlling
Class), by notice to the Issuer, each Rating Agency and the Collateral Manager,
declare the principal of all the Rated Notes to be immediately due and payable,
and upon any such declaration such principal, together with all accrued and
unpaid interest thereon (including, in the case of the Deferred Interest Notes,
any Deferred Interest) through the date of acceleration and other amounts
payable hereunder, shall become immediately due and payable. If a Bankruptcy
Event occurs, all unpaid principal, together with all accrued and unpaid
interest thereon, of all the Rated Notes, and other amounts payable thereunder
and hereunder, shall automatically become due and payable without any
declaration or other act on the part of the Trustee or any Noteholder.

(b)
At any time after such a declaration of acceleration of maturity has been made
and before a judgment or decree for payment of the money due has been obtained
by the Trustee as hereinafter provided in this Article V, a Majority of the
Controlling Class by written notice to the Issuer, the Trustee and the
Collateral Manager, may rescind and annul such declaration and its consequences
if:

(i)
the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

(A)
all unpaid installments of interest and principal then due and payable on the
Rated Notes (other than the non‑payment of amounts that have become due and
payable solely due to acceleration);



117

--------------------------------------------------------------------------------





(B)
to the extent that the payment of such interest is lawful, interest upon any
Deferred Interest at the applicable Interest Rate; and

(C)
all unpaid taxes and Administrative Expenses of the Issuer and other sums paid,
incurred or advanced by the Trustee hereunder, by the Collateral Administrator
under the Collateral Administration Agreement, by the Fiscal Agent under the
Fiscal Agency Agreement or hereunder, accrued and unpaid Base Management Fee and
any other amounts then payable by the Issuer hereunder prior to such
Administrative Expenses and such Base Management Fees; and

(ii)
it has been determined that all Events of Default, other than the nonpayment of
the interest on or principal of the Rated Notes that has become due solely by
such acceleration, have (A) been cured, and a Majority of the Controlling
Class by written notice to the Trustee, with a copy to the Collateral Manager
and Fitch, has agreed with such determination (which agreement shall not be
unreasonably withheld), or (B) been waived as provided in Section 5.14.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.
Section 5.3.    Collection of Indebtedness and Suits for Enforcement by Trustee
The Issuer covenants that if a default shall occur in respect of the payment of
any principal of or interest when due and payable on any Rated Note, the Issuer
will, upon demand of the Trustee, pay to the Trustee, for the benefit of the
Holder of such Rated Note, the whole amount, if any, then due and payable on
such Rated Note for principal and interest with interest upon the overdue
principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the applicable Interest
Rate, and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.
If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall upon
direction of a Majority of the Controlling Class, institute a Proceeding for the
collection of the sums so due and unpaid, may prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Issuer or any
other obligor upon the Rated Notes and collect the amounts adjudged or decreed
to be payable in the manner provided by law out of the Assets.
If an Event of Default or Enforcement Event occurs and is continuing, the
Trustee may in its discretion, and shall (subject to its rights hereunder,
including pursuant to Section 6.3(e)) upon written direction of the Majority of
the Controlling Class, proceed to protect and enforce its rights and the rights
of the Secured Parties by such appropriate Proceedings as the Trustee shall deem
most effectual (if no such direction is received by the Trustee) or as the
Trustee may be directed by the Majority of the Controlling Class, to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power


118

--------------------------------------------------------------------------------





granted herein, or to enforce any other proper remedy or legal or equitable
right vested in the Trustee by this Indenture or by law.
In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Rated Notes under the Bankruptcy Law or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or
their respective property or such other obligor or its property, or in case of
any other comparable Proceedings relative to the Issuer or other obligor upon
the Rated Notes, or the creditors or property of the Issuer or such other
obligor, the Trustee, without regard to whether the principal of any Rated Note
shall then be due and payable as therein expressed or by declaration or
otherwise and without regard to whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:
(a)
to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Rated Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Rated Noteholders allowed in any
Proceedings relative to the Issuer or other obligor upon the Rated Notes or to
the creditors or property of the Issuer or such other obligor;

(b)
unless prohibited by applicable law and regulations, to vote on behalf of the
Rated Noteholders upon the direction of a Majority of the Controlling Class, in
any election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or person performing
similar functions in comparable Proceedings; and

(c)
to collect and receive any amounts or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Noteholders and of the Trustee on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Rated Noteholders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Rated Noteholders to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other reasonable expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Rated Noteholders,
any plan of reorganization, arrangement, adjustment or composition affecting the
Rated Notes or any Holder thereof, or to authorize the


119

--------------------------------------------------------------------------------





Trustee to vote in respect of the claim of any Rated Noteholders, as applicable,
in any such Proceeding except, as aforesaid, to vote for the election of a
trustee in bankruptcy or similar person.
In any Proceedings brought by the Trustee on behalf of the Holders of the Rated
Notes (and any such Proceedings involving the interpretation of any provision of
this Indenture to which the Trustee shall be a party), the Trustee shall be held
to represent all the Holders of the Rated Notes.
Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).
Section 5.4.    Remedies
(a)
If the maturity of the Rated Notes has been accelerated as provided in
Section 5.2(a) and such acceleration and its consequences have not been
rescinded and annulled as provided in Section 5.2(b) or if the Rated Notes have
become due and payable at Stated Maturity or on any Redemption Date and shall
remain unpaid (either such event, an “Enforcement Event”), the Issuer agrees
that the Trustee may, and shall, upon written direction (with a copy to the
Collateral Manager) of a Majority of the Controlling Class (subject to the
Trustee’s rights hereunder, including pursuant to Section 6.3(e)), to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

(i)
institute Proceedings for the collection of all amounts then payable on the
Rated Notes or otherwise payable under this Indenture, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Assets any
amounts adjudged due;

(ii)
sell or cause the sale of all or a portion of the Assets or rights or interests
therein, at one or more public or private sales called and conducted in any
manner permitted by law and in accordance with Section 5.17;

(iii)
institute Proceedings from time to time for the complete or partial foreclosure
of this Indenture with respect to the Assets;

(iv)
exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Rated Notes hereunder (including exercising all rights of
the Trustee under the Account Agreement); and

(v)
exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).
The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an


120

--------------------------------------------------------------------------------





Administrative Expense) experienced in structuring and distributing securities
similar to the Rated Notes, which may be the Initial Purchaser or other
appropriate advisors, as to the feasibility of any action proposed to be taken
in accordance with this Section 5.4 and as to the sufficiency of the proceeds
and other amounts receivable with respect to the Assets to make the required
payments of principal of and interest on the Rated Notes, which opinion or
advice shall be conclusive evidence as to such feasibility or sufficiency.
(b)
If an Event of Default as described in Section 5.1(d) has occurred and is
continuing the Trustee may, and at the direction of the Holders of not less than
a Majority of the Controlling Class in accordance with Section 5.8(b) shall
(subject to the Trustee’s rights hereunder, including pursuant to
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

(c)
Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, any Secured Party may bid for and purchase the Assets or
any part thereof and, upon compliance with the terms of sale, may hold, retain,
possess or dispose of such property in its or their own absolute right without
accountability.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.
Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Rated Notes, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.
(d)
Notwithstanding any other provision of this Indenture, none of the Trustee, the
Secured Parties or the beneficial owners or Holders of any Notes may (and the
beneficial owners and Holders of each Class of Notes agree, for the benefit of
all beneficial owners and Holders of each Class of Notes, that they shall not),
prior to the date which is one year (or if longer, any applicable preference
period then in effect) plus one day after the payment in full of all Securities,
institute against, or join any other Person in instituting against, the Issuer
any bankruptcy, reorganization, arrangement, insolvency, winding‑up, moratorium
or liquidation Proceedings, or other Proceedings under U.S. federal or state
bankruptcy or similar laws. Nothing in this Section 5.4 shall preclude, or be
deemed to estop, the Trustee, any Secured Party or any Noteholder (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Trustee, such Secured Party or such Noteholder,



121

--------------------------------------------------------------------------------





respectively, or (ii) from commencing against the Issuer or any of their
respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, winding‑up, moratorium or liquidation
Proceeding.
Section 5.5.    Optional Preservation of Assets
(a)
If an Enforcement Event has occurred and is continuing (unless the Trustee has
commenced remedies pursuant to Section 5.4), then (x) the Collateral Manager may
continue to direct sales and other dispositions, and purchases, of Collateral
Obligations in accordance with and to the extent permitted pursuant to Article
XII and (y) the Trustee shall retain the Assets intact, collect and cause the
collection of the proceeds thereof and make and apply all payments and deposits
and maintain all accounts in respect of the Assets and the Notes in accordance
with the Priority of Payments and the provisions of Article X, Article XII and
Article XIII, unless:

(i)
the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the anticipated
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Rated Notes for principal and interest (including
accrued and unpaid Deferred Interest), and all other amounts payable prior to
payment of principal on such Rated Notes (including amounts due and owing, and
amounts anticipated to be due and owing, as Administrative Expenses (without
regard to the Administrative Expense Cap), and the Collateral Manager and a
Majority of the Controlling Class agrees with such determination;

(ii)
in the case of an Event of Default specified in clause (a) or clause (f) of the
definition thereof, a Majority of the Controlling Class directs the sale and
liquidation of the Assets; or

(iii)
a Supermajority of each Class of the Rated Notes (voting separately by Class)
directs the sale and liquidation of the Assets.

Directions by Holders under clause (ii) or (iii) above will be effective when
delivered to the Issuer, the Trustee and the Collateral Manager.
(b)
Nothing contained in Section 5.5(a) shall be construed to require the Trustee to
sell the Assets if the conditions set forth in clause (i), (ii) or (iii) of
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Assets if prohibited by
applicable law.

(c)
In determining whether the condition specified in Section 5.5(a)(i) exists, the
Trustee shall obtain, with the cooperation and assistance of the Collateral
Manager, bid prices with respect to each security contained in the Assets from
two nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such securities and shall compute the
anticipated proceeds of sale or liquidation on the



122

--------------------------------------------------------------------------------





basis of the lower of such bid prices for each such security. In addition, for
the purposes of determining issues relating to the execution of a sale or
liquidation of the Assets and the execution of a sale or other liquidation
thereof in connection with a determination whether the condition specified in
Section 5.5(a)(i) exists, the Trustee may retain and rely on an opinion or
advice of an Independent investment banking firm of national reputation or other
appropriate advisors (the cost of which shall be payable as an Administrative
Expense).
The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made. The Trustee shall make
the determinations required by Section 5.5(a)(i) at the written request of a
Majority of the Controlling Class at any time during which the second sentence
of Section 5.5(a) applies; provided that any such request made more frequently
than once in any 90‑day period shall be at the expense of such requesting party
or parties.
(d)
Prior to the sale of the Collateral in connection with an exercise of remedies
described in this Section 5.5, the Trustee will use commercially reasonable
efforts to notify the holders of the Preferred Interests and each Rating Agency
of its intent to sell the Collateral in accordance with the Indenture. Prior to
the Trustee consummating any such sale of the Collateral, the Trustee shall
offer to sell the Collateral to holders of the Preferred Interests constituting
a Majority of the Preferred Interests on the same terms and conditions as are
offered by any Person that is not an Affiliate of the Issuer or the Collateral
Manager in the highest firm bid to purchase the Collateral received by the
Trustee. To the extent a Majority of the Preferred Interests does not accept
such offer within two Business Days after delivery by the Trustee of such offer,
the Trustee shall be free to accept such bid on the same terms and conditions
for a period of 10 days. If the Trustee does not accept such bid within such
10‑day period and intends to sell the Collateral subsequently, the Trustee shall
comply with the requirements of this paragraph in connection with such
subsequent proposed sale.

Section 5.6.    Trustee May Enforce Claims Without Possession of Notes
All rights of action and claims under this Indenture or under any of the Rated
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Rated Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7.
Section 5.7.    Application of Money Collected
Following the commencement of exercise of remedies by the Trustee pursuant to
Section 5.4, any amount collected by the Trustee with respect to the Notes
pursuant to this Article V and any amount that may then be held or thereafter
received by the Trustee with respect to the Notes hereunder shall be applied,
subject to Section 13.1 and in accordance with the provisions of the Priority of
Payments, at the date or dates fixed by the Trustee. Upon the final distribution
of all proceeds of any liquidation


123

--------------------------------------------------------------------------------





effected hereunder, the provisions of Section 4.1(b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article IV.
Section 5.8.    Limitation on Suits
No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to the Notes or this Indenture, or for the appointment
of a receiver or trustee, or for any other remedy thereunder or hereunder,
unless:
(a)
such Holder has previously given to the Trustee (with a copy to the Collateral
Manager) written notice of an Event of Default;

(b)
not less than a Majority of the Controlling Class shall have made written
request to the Trustee to institute Proceedings in respect of such Event of
Default in its own name as Trustee hereunder and such Holder or Holders have
provided the Trustee indemnity reasonably satisfactory to the Trustee against
the costs, expenses (including reasonable attorneys’ fees and expenses) and
liabilities to be incurred in compliance with such request;

(c)
the Trustee, for 30 days after its receipt of such notice, request and provision
of such indemnity, has failed to institute any such Proceeding; and

(d)
no direction inconsistent with such written request has been given to the
Trustee during such 30‑day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.
Section 5.9.    Unconditional Rights of Holders to Receive Principal and
Interest
(a)
Subject to Section 2.7(i), but notwithstanding any other provision of this
Indenture, the Holder of any Rated Note shall have the right, which is absolute
and unconditional, to receive payment of the principal of and interest on such
Rated Note (including any Deferred Interest), as such principal, interest and
other amounts become due and payable



124

--------------------------------------------------------------------------------





in accordance with the Priority of Payments and Section 13.1, as the case may
be, and, subject to the provisions of Section 5.4 and  Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder. Holders of Rated Notes ranking
junior to Notes still Outstanding shall have no right to institute Proceedings
for the enforcement of any such payment until such time as no Rated Note ranking
senior to such Rated Note remains Outstanding, which right shall be subject to
the provisions of Section 5.4(d) and Section 5.8, and shall not be impaired
without the consent of any such Holder.
(b)
Subject to Section 2.7(i), but notwithstanding any other provision of this
Indenture, the Holder of any Reinvesting Holder Notes shall have the right,
which is absolute and unconditional, to receive payment of the principal of such
Reinvesting Holder Notes, as such principal becomes due and payable in
accordance with the Priority of Payments. Holders of Reinvesting Holder Notes
shall have no right to institute proceedings for the enforcement of any such
payment until such time as no Rated Note remains Outstanding, which right shall
be subject to the provisions of Sections 5.4(d) and 5.8 to institute proceedings
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

Section 5.10.    Restoration of Rights and Remedies
If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then and in every such case the Issuer, the Trustee and the
Noteholder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Holder shall continue as though
no such Proceeding had been instituted.
Section 5.11.    Rights and Remedies Cumulative
No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
Section 5.12.    Delay or Omission Not Waiver
No delay or omission of the Trustee or any Holder of Rated Notes to exercise any
right or remedy accruing upon any Event of Default or Enforcement Event shall
impair any such right or remedy or constitute a waiver of any such Event of
Default or Enforcement Event or an acquiescence therein or of a subsequent Event
of Default or Enforcement Event. Every right and remedy given by this Article V
or by law to the Trustee or to the Holders of the Rated Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Rated Notes.


125

--------------------------------------------------------------------------------





Section 5.13.    Control by Majority of Controlling Class
Notwithstanding any other provision of this Indenture, a Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default or Enforcement Event to cause the
institution of and direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred upon the Trustee under this Indenture; provided that:
(a)
such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

(b)
the Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability (unless the Trustee has received the indemnity as set forth in
(c) below);

(c)
the Trustee shall have been provided with indemnity reasonably satisfactory to
it; and

(d)
notwithstanding the foregoing, any direction to the Trustee to undertake a Sale
of the Assets must satisfy the requirements of Section 5.5.

Section 5.14.    Waiver of Past Defaults
Prior to the time a judgment or decree for payment of the amount due has been
obtained by the Trustee, as provided in this Article V, a Majority of the
Controlling Class may on behalf of the Holders of all the Notes waive (i) any
past Event of Default, (ii) any occurrence that is, or with notice or the lapse
of time or both would become, an Event of Default and (iii) any future
occurrence that would give rise to an Event of Default of a type previously
waived and its consequences, except any such Event of Default or occurrence:
(a)
in the payment of the principal of or interest on any Rated Note (which may be
waived only with the consent of the Holder of such Rated Note);

(b)
in the payment of interest on the Rated Notes of the Controlling Class (which
may be waived only with the consent of the Holders of 100% of the Controlling
Class);

(c)
in respect of a covenant or provision hereof that under Section 8.2 cannot be
modified or amended without the waiver or consent of the Holder of each
Outstanding Security materially and adversely affected thereby (which may be
waived only with the consent of each such Holder); or

(d)
in respect of a representation contained in Section 7.19.

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Event
of Default or impair any right consequent thereto. The Trustee shall


126

--------------------------------------------------------------------------------





promptly give written notice of any such waiver to each Rating Agency, the
Collateral Manager and each Holder.
Upon any such waiver (other than a waiver of a future event), such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Indenture. Any waiver of
any future occurrence must be revocable by a Majority of the Controlling Class,
and may also be specifically limited to a designated period of time.
Section 5.15.    Undertaking for Costs
All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Holders, holding
in the aggregate more than 10% in Aggregate Outstanding Amount of the
Controlling Class, or to any suit instituted by any Holder for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity (or, in the case of redemption, on or after the
applicable Redemption Date).
Section 5.16.    Waiver of Stay or Extension Laws
The Issuer covenants (to the extent that they may lawfully do so) that they will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any valuation,
appraisement, redemption or marshaling law or rights, in each case wherever
enacted, now or at any time hereafter in force, which may affect the covenants,
the performance of or any remedies under this Indenture; and the Issuer (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law or rights, and covenant that it will not hinder, delay
or impede the execution of any power herein granted to the Trustee, but will
suffer and permit the execution of every such power as though no such law had
been enacted or rights created.
Section 5.17.    Sale of Assets
(a)
The power to effect any sale (a “Sale”) of any portion of the Assets pursuant to
Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales as to any
portion of such Assets remaining unsold, but shall continue unimpaired until the
entire Assets shall have been sold or all amounts secured by the Assets shall
have been paid. The Trustee may upon notice to the Noteholders (with a copy to
the Collateral Manager), and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Trustee shall be authorized to deduct the reasonable costs, charges



127

--------------------------------------------------------------------------------





and expenses, if any, incurred by the Trustee and the Collateral Manager in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7.
(b)
The Trustee may bid for and acquire any portion of the Assets in connection with
a public Sale thereof, and may pay all or part of the purchase price by
crediting against amounts owing on the Notes or other amounts secured by the
Assets, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Trustee in connection
with such Sale notwithstanding the provisions of Section 6.7. The Rated Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes. The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.
Holders of Notes may bid for and acquire any portion of the Assets in connection
with a public Sale thereof.

(c)
If any portion of the Assets consists of securities issued without registration
under the Securities Act (“Unregistered Securities”), the Trustee may seek an
Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with
the consent of a Majority of the Controlling Class, seek a no action position
from the Securities and Exchange Commission or any other relevant federal or
state regulatory authorities, regarding the legality of a public or private Sale
of such Unregistered Securities.

(d)
The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Assets in connection with a Sale
thereof, without recourse, representation or warranty. In addition, the Trustee
is hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Assets in connection with
a Sale thereof, and to take all action necessary to effect such Sale. No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any amounts.

Section 5.18.    Action on the Notes
The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture. Neither the lien
of this Indenture nor any rights or remedies of the Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Trustee against the
Issuer or by the levy of any execution under such judgment upon any portion of
the Assets or upon any of the assets of the Issuer.
ARTICLE VI    
THE TRUSTEE
Section 6.1.    Certain Duties and Responsibilities
(a)
Except during the occurrence and continuation of an Event of Default known to
the Trustee:



128

--------------------------------------------------------------------------------





(i)
the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii)
in the absence of bad faith on its part, the Trustee may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture and shall promptly, but in any event within three Business
Days in the case of an Officer’s certificate furnished by the Collateral
Manager, notify the party delivering the same if such certificate or opinion
does not conform. If a corrected form shall not have been delivered to the
Trustee within 15 days after such notice from the Trustee, the Trustee shall so
notify the Noteholders (with a copy to the Collateral Manager).

(b)
If an Event of Default known to the Trustee has occurred and is continuing, the
Trustee shall, prior to the receipt of directions, if any, from a Majority of
the Controlling Class, or such other percentage as permitted by this Indenture,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(c)
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, its
own willful misconduct or its own bad faith, except that:

(i)
this subsection shall not be construed to limit the effect of subsection (a) of
this Section 6.1;

(ii)
the Trustee shall not be liable for any error of judgment made in good faith by
a Trust Officer, unless it shall be proven that the Trustee was negligent in
ascertaining the pertinent facts;

(iii)
the Trustee shall not be liable with respect to any action taken or omitted to
be taken by it in good faith in accordance with the direction of the Issuer or
the Collateral Manager in accordance with this Indenture and/or a Majority (or
such other percentage as may be required by the terms hereof) of the Controlling
Class (or other Class if required or permitted by the terms hereof), relating to
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture;



129

--------------------------------------------------------------------------------





(iv)
no provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity satisfactory to it against such
risk or liability is not reasonably assured to it unless such risk or liability
relates to the performance of its ordinary services, including providing notices
under Article V, under this Indenture; and

(v)
in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and without regard to such
action.

(d)
For all purposes under this Indenture, the Trustee shall not be deemed to have
notice or knowledge of any Event of Default described in Sections 5.1(c), (d),
(e) or (f) unless a Trust Officer assigned to and working in the Corporate Trust
Office has actual knowledge thereof or unless written notice of any event which
is in fact such an Event of Default or Default is received by the Trustee at the
Corporate Trust Office, and such notice references the Notes generally, the
Issuer, the Assets or this Indenture. For purposes of determining the Trustee’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee is deemed to have notice as described in this Section 6.1.

(e)
The Trustee will deliver all notices to the Holders forwarded to the Trustee by
the Issuer or the Collateral Manager for such purpose. Upon the Trustee
receiving written notice from the Collateral Manager that an event constituting
“cause” as defined in the Collateral Management Agreement has occurred, the
Trustee will, not later than three Business Days thereafter, notify the
Noteholders.

(f)
Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section 6.1.

(g)
The Trustee shall, upon reasonable (but no less than three Business Days’) prior
written notice to the Trustee, permit any representative of a Holder of a Note,
during the Trustee’s normal business hours, to examine all books of account,
records, reports and other papers of the Trustee (other than items protected by
attorney‑client privilege) relating to the Notes, to make copies and extracts
therefrom (the reasonable out of pocket expenses incurred in making any such
copies or extracts to be reimbursed to the Trustee by such Holder) and to
discuss the Trustee’s actions, as such actions relate to the Trustee’s duties
with respect to the Notes, with the Trustee’s Officers and employees responsible
for carrying out the Trustee’s duties with respect to the Notes, provided that
no reports prepared by the Issuer’s Independent certified public accountants
will be available for examination in violation of any confidentiality provisions
contained therein or in any agreed upon procedures letters executed pursuant to
Section 10.8.



130

--------------------------------------------------------------------------------





(h)
If within 80 calendar days of delivery of financial information or disbursements
(which delivery may be via posting to the Bank’s website) the Bank receives
written notice of an error or omission related thereto and within five calendar
days of the Bank’s receipt of such notice the Collateral Manager or the Issuer
confirms such error or omission, the Bank agrees to use reasonable efforts to
correct such error or omission and such use of reasonable efforts shall be the
only obligation of the Bank in connection therewith. In no such event shall the
Bank be obligated to take any action at any time at the request or direction of
any Person unless such Person shall have offered to the Bank security or
indemnity reasonably satisfactory to it against the costs, expenses, and
liabilities which might reasonably be incurred by it in connection with such
request or direction.

(i)
The Issuer and the Collateral Manager will have the right to obtain a complete
list of Holders (and, subject to confidentiality requirements, beneficial
owners) at any time upon five Business Days’ prior written notice to the
Trustee. At the direction of the Issuer or the Collateral Manager (and at the
expense of the Issuer), the Trustee will request a list of participants holding
interests in the Notes from one or more book‑entry depositories and provide such
list to the Issuer or Collateral Manager, respectively. Upon the request of any
Holder or beneficial owner, the Trustee shall provide an electronic copy of this
Indenture, the Collateral Management Agreement, the Fiscal Agency Agreement, the
Collateral Administration Agreement and any agreements referenced as a
supplement to this Indenture that is in the possession of, or reasonably
available to, the Trustee.

Section 6.2.    Notice of Default
Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall notify the Collateral Manager, each Rating
Agency and all Holders of all Defaults hereunder known to the Trustee, unless
such Default shall have been cured or waived.
Section 6.3.    Certain Rights of Trustee
Except as otherwise provided in Section 6.1:
(a)
the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

(b)
any request or direction of the Issuer mentioned herein shall be sufficiently
evidenced by an Issuer Request or Issuer Order, as the case may be;

(c)
whenever in the administration of this Indenture the Trustee shall (i) deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s certificate or (ii) be required to



131

--------------------------------------------------------------------------------





determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants (which may or may not
be the Independent certified public accountants selected by the Issuer pursuant
to Section 10.8(a)), investment bankers or other persons qualified to provide
the information required to make such determination, including nationally
recognized dealers in securities of the type being valued and securities
quotation services;
(d)
as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e)
the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

(f)
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class shall (subject to the right of
the Trustee hereunder to be satisfactorily indemnified), make such further
inquiry or investigation into such facts or matters as it may see fit or as it
shall be directed, and the Trustee shall be entitled, on reasonable prior notice
to the Issuer and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Issuer’s or the Collateral Manager’s normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law by any
regulatory, administrative or governmental authority and (ii) to the extent that
the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided, further, that the Trustee
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder;

(g)
the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent appointed, or attorney appointed, with due care by it
hereunder;

(h)
the Trustee shall not be liable for any action it takes or omits to take in good
faith that it reasonably believes to be authorized or within its rights or
powers hereunder;



132

--------------------------------------------------------------------------------





(i)
nothing herein shall be construed to impose an obligation on the part of the
Trustee to recalculate, evaluate, monitor or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer
or Collateral Manager (unless and except to the extent otherwise expressly set
forth herein);

(j)
to the extent any defined term hereunder, or any calculation required to be made
or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the Issuer’s accountants which
may or may not be the Independent certified public accountants selected by the
Issuer pursuant to Section 10.8(a) (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

(k)
the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, DTC,
Euroclear, Clearstream or any other clearing agency or depository or any Paying
Agent (other than the Trustee), and without limiting the foregoing, the Trustee
shall not be under any obligation to monitor, evaluate or verify compliance by
the Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

(l)
notwithstanding any term hereof (or any term of the UCC that might otherwise be
construed to be applicable to a Securities Intermediary) to the contrary,
neither the Trustee nor the Intermediary shall be under a duty or obligation in
connection with the acquisition or Grant by the Issuer to the Trustee of any
item constituting the Assets, or to evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Issuer in connection with its
Grant or otherwise, or in that regard to examine any Underlying Instrument, in
each case, in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

(m)
in the event the Bank is also acting in the capacity of Paying Agent, Registrar,
Transfer Agent, Calculation Agent or Intermediary, the rights, protections,
benefits, immunities and indemnities afforded to the Trustee pursuant to this
Article VI shall also be afforded to the Bank acting in such capacities;
provided that such rights, protections, benefits, immunities and indemnities
shall be in addition to any rights, immunities and indemnities provided in the
Account Agreement or any other documents to which the Bank in such capacity is a
party;

(n)
any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture shall not be construed as a duty;

(o)
to the extent permitted by applicable law, the Trustee shall not be required to
give any bond or surety in respect of the execution of this Indenture or
otherwise;



133

--------------------------------------------------------------------------------





(p)
the Trustee shall not be deemed to have notice or knowledge of any matter unless
a Trust Officer has actual knowledge thereof or unless written notice thereof is
received by the Trustee at the Corporate Trust Office and such notice references
the Notes generally, the Issuer or this Indenture;

(q)
the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such circumstances include but
are not limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communications
services);

(r)
to the extent not inconsistent herewith, the rights, protections and immunities
afforded to the Trustee pursuant to this Indenture also shall be afforded to the
Collateral Administrator; provided that such rights, immunities and indemnities
shall be in addition to any rights, immunities and indemnities provided in the
Collateral Administration Agreement and the Fiscal Agency Agreement;

(s)
in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s‑length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

(t)
the Trustee or its Affiliates are permitted to receive additional compensation
that could be deemed to be in the Trustee’s economic self‑interest for (i)
serving as investment adviser, administrator, shareholder, servicing agent,
custodian or subcustodian with respect to certain of the Eligible Investments,
(ii) using Affiliates to effect transactions in certain Eligible Investments and
(iii) effecting transactions in certain Eligible Investments. Such compensation
is not payable or reimbursable under Section 6.7;

(u)
the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance; and

(v)
neither the Trustee nor the Collateral Administrator shall have any
responsibility to the Issuer or the Secured Parties to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on behalf of the Issuer); provided that the Trustee is hereby authorized
to execute (and shall upon receipt from the Issuer or the Collateral Manager on
behalf of the Issuer execute) any acknowledgement or other agreement with the
Independent accountants required for the Trustee to receive any of the reports
or instructions provided for herein, which acknowledgement or agreement may
include, among other things, (i) acknowledgements with respect to the
sufficiency of the agreed upon procedures to be performed by the Independent
accountants by the Issuer,



134

--------------------------------------------------------------------------------





(ii) releases of claims (on behalf of itself and the Holders) and other
acknowledgements of limitations of liability in favor of the Independent
accountants or (iii) restrictions or prohibitions on the disclosure of the
information or documents provided to it by such firm of Independent accountants
(including to the Holders). It is understood and agreed that the Trustee will
deliver such acknowledgment or other agreement in conclusive reliance on the
foregoing Issuer Order, and the Trustee shall make no inquiry or investigation
as to, and shall have no obligation in respect of, the sufficiency, validity or
correctness of such procedures. Notwithstanding the foregoing, in no event shall
the Trustee be required to execute any agreement in respect of the Independent
accounts that the Trustee determines adversely affects it in its individual
capacity.
Section 6.4.    Not Responsible for Recitals or Issuance of Notes
The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
money paid to the Issuer pursuant to the provisions hereof.
Section 6.5.    May Hold Securities
The Trustee, the Fiscal Agent, any Paying Agent, Registrar or any other agent of
the Issuer, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with the Issuer or any of its
Affiliates with the same rights it would have if it were not Trustee, Fiscal
Agent, Paying Agent, Registrar or such other agent.
Section 6.6.    Money Held in Trust
Money held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
money received by it hereunder except to the extent of income or other gain on
investments which are deposits in or certificates of deposit of the Bank in its
commercial capacity and income or other gain actually received by the Trustee on
Eligible Investments.
Section 6.7.    Compensation and Reimbursement
(a)
The Issuer agrees:

(i)
to pay the Trustee on each Payment Date reasonable compensation, as set forth in
a separate fee schedule, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);



135

--------------------------------------------------------------------------------





(ii)
except as otherwise expressly provided herein, to reimburse the Trustee in a
timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3(c) or Section 10.6, except any such expense, disbursement or advance as may
be attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee’s receipt of
a payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

(iii)
to indemnify the Trustee and its Officers, directors, employees and agents for,
and to hold them harmless against, any loss, liability or expense (including
reasonable attorney’s fees and costs) incurred without negligence, willful
misconduct or bad faith on their part, arising out of or in connection with the
acceptance or administration of this trust or the performance of duties
hereunder, including the costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

(iv)
to pay the Trustee reasonable additional compensation together with its expenses
(including reasonable counsel fees) for any collection or enforcement action
taken pursuant to Section 6.13 or Article V.

(b)
The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture only as provided in Sections
11.1(a)(i), (ii) and (iii) and only to the extent that funds are available for
the payment thereof. Subject to Section 6.9, the Trustee shall continue to serve
as Trustee under this Indenture notwithstanding the fact that the Trustee shall
not have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9. No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture. If on any date when a fee or expense shall be payable to
the Trustee pursuant to this Indenture insufficient funds are available for the
payment thereof, any portion of a fee not so paid shall be deferred and payable
on such later date on which a fee shall be payable and sufficient funds are
available therefor.

(c)
The Trustee hereby agrees not to cause the filing of a petition in bankruptcy or
winding‑up with respect to the Issuer until at least one year (or if longer the
applicable preference period then in effect) plus one day, after the payment in
full of all Securities issued under this Indenture or the Limited Liability
Company Agreement.

(d)
The Issuer’s payment obligations to the Trustee under this Section 6.7 shall be
secured by the lien of this Indenture, and shall survive the discharge of this
Indenture and the



136

--------------------------------------------------------------------------------





resignation or removal of the Trustee. When the Trustee incurs expenses after
the occurrence of a Bankruptcy Event, the expenses are intended to constitute
expenses of administration under Bankruptcy Law or any other applicable federal
or state bankruptcy, insolvency or similar law.
Section 6.8.    Corporate Trustee Required; Eligibility
There shall at all times be a Trustee hereunder which shall be an Independent
organization or entity organized and doing business under the laws of the United
States of America or of any state thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
state authority, having (a) a rating of at least “BBB+” by S&P, (b) a short‑term
credit rating of at least “F1” by Fitch and a long‑term credit rating of at
least “A” by Fitch (or, in the absence of a short‑term credit rating, a
long‑term credit rating of at least “A+” by Fitch) and (c) an office within the
United States. If such organization or entity publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 6.8,
the combined capital and surplus of such organization or entity shall be deemed
to be its combined capital and surplus as set forth in its most recent published
report of condition. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.8, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.
Section 6.9.    Resignation and Removal; Appointment of Successor
(a)
No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10.

(b)
The Trustee may resign at any time by giving not less than 60 days’ written
notice thereof to the Issuer, the Collateral Manager, the Holders of the Notes
and each Rating Agency. Upon receiving such notice of resignation, the Issuer
shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by an
Authorized Officer of the Issuer and an Authorized Officer of the Issuer, one
copy of which shall be delivered to the Trustee so resigning and one copy to the
successor Trustee or Trustees, together with a copy to each Holder and the
Collateral Manager; provided that such successor Trustee shall be appointed only
upon the written consent of a Majority of the Rated Notes of each Class or, at
any time when an Event of Default or Enforcement Event has occurred and is
continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), by an Act of a Majority of the Controlling Class. If no
successor Trustee shall have been appointed and an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee or any
Holder, on behalf of itself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.



137

--------------------------------------------------------------------------------





(c)
The Trustee may be removed at any time by Act of a Majority of each Class of
Rated Notes or, at any time when an Event of Default or Enforcement Event has
occurred and is continuing by an Act of a Majority of the Controlling Class,
delivered to the Trustee and to the Issuer.

(d)
If at any time:

(i)
the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

(ii)
the Trustee shall become incapable of acting or shall be adjudged as bankrupt or
insolvent or a receiver or liquidator of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.
(e)
If the Trustee shall be removed or become incapable of acting, or if a vacancy
shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee. If the Issuer shall fail to appoint a successor Trustee within 30 days
after such removal or incapability or the occurrence of such vacancy, a
successor Trustee may be appointed by a Majority of the Controlling Class by
written instrument delivered to the Issuer and the retiring Trustee. The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede any successor Trustee
proposed by the Issuer. If no successor Trustee shall have been so appointed by
the Issuer or a Majority of the Controlling Class and shall have accepted
appointment in the manner hereinafter provided, subject to Section 5.15, any
Holder may, on behalf of itself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Trustee.

(f)
The Issuer shall give prompt notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee by providing notice of such
event to the Collateral Manager, to each Rating Agency and to the Holders of the
Notes. Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office. If the Issuer fails to provide such
notice within ten days after acceptance of appointment by the successor Trustee,
the successor Trustee shall cause such notice to be given at the expense of the
Issuer.

(g)
If the Bank shall resign or be removed as Trustee, the Bank shall also resign or
be removed as Paying Agent, Calculation Agent, Registrar and any other capacity
in which the Bank is then acting pursuant to this Indenture or any other
Transaction Document.



138

--------------------------------------------------------------------------------





Section 6.10.    Acceptance of Appointment by Successor
Every successor Trustee appointed hereunder shall meet the requirements of
Section 6.8 and shall execute, acknowledge and deliver to the Issuer and the
retiring Trustee an instrument accepting such appointment. Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee shall
become effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Rated Notes or the successor Trustee, such retiring Trustee
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.
Section 6.11.    Merger, Conversion, Consolidation or Succession to Business of
Trustee
Any organization or entity into which the Trustee may be merged or converted or
with which it may be consolidated, or any organization or entity resulting from
any merger, conversion or consolidation to which the Trustee shall be a party,
or any organization or entity succeeding to all or substantially all of the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided that such organization or entity shall be otherwise
qualified and eligible under this Article VI, without the execution or filing of
any paper or any further act on the part of any of the parties hereto. In case
any of the Notes has been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.
Section 6.12.    Co‑Trustees
At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Assets may at the time be located, the
Issuer and the Trustee shall have power to appoint one or more Persons
satisfying the requirements of Section 6.8 to act as co‑trustee, jointly with
the Trustee, of all or any part of the Assets, with the power to file such
proofs of claim and take such other actions pursuant to Section 5.6 herein and
to make such claims and enforce such rights of action on behalf of the Holders,
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.
The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co‑trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.
Should any written instrument from the Issuer be required by any co‑trustee so
appointed, more fully confirming to such co‑trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay


139

--------------------------------------------------------------------------------





as Administrative Expenses, to the extent funds are available therefor under the
Priority of Payments, for any reasonable fees and expenses in connection with
such appointment.
Every co‑trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:
(a)
the Notes shall be authenticated and delivered, and all rights, powers, duties
and obligations hereunder in respect of the custody of securities, Cash and
other personal property held by, or required to be deposited or pledged with,
the Trustee hereunder, shall be exercised, solely by the Trustee;

(b)
the rights, powers, duties and obligations hereby conferred or imposed upon the
Trustee in respect of any property covered by the appointment of a co‑trustee
shall be conferred or imposed upon and exercised or performed by the Trustee or
by the Trustee and such co‑trustee jointly as shall be provided in the
instrument appointing such co‑trustee;

(c)
the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co‑trustee appointed under this Section 6.12, and
in case an Event of Default or Enforcement Event has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co‑trustee without the concurrence of the Issuer. A successor to any
co‑trustee so resigned or removed may be appointed in the manner provided in
this Section 6.12;

(d)
no co‑trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

(e)
the Trustee shall not be liable by reason of any act or omission of a
co‑trustee; and

(f)
any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co‑trustee.

The Issuer shall notify each Rating Agency and the Collateral Manager of the
appointment of a co‑trustee hereunder.
Section 6.13.    Certain Duties of Trustee Related to Delayed Payment of
Proceeds
In the event that the Trustee shall not have received a payment with respect to
any Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Collateral Manager in writing and (b) unless within three Business Days (or
the end of the applicable grace period for such payment, if any) after such
notice (x) such payment shall have been received by the Trustee or (y) the
Issuer, in its absolute discretion (but only to the extent permitted by
Section 10.2(a)), shall have made provision for such payment satisfactory to the
Trustee in accordance with Section 10.2(a), the Trustee shall, not later than
the Business Day immediately following the last day of such period and in any
case upon request by the Collateral Manager, request the issuer of such Asset,
the trustee under the related Underlying Instrument or paying agent designated
by either of them, as the case may be, to


140

--------------------------------------------------------------------------------





make such payment not later than three Business Days after the date of such
request. In the event that such payment is not made within such time period, the
Trustee, subject to the provisions of clause (iv) of Section 6.1(c), shall take
such action as the Collateral Manager shall direct. Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture. In the event that the Issuer or the Collateral Manager requests a
release of an Asset and/or delivers an additional Collateral Obligation in
connection with any such action under the Collateral Management Agreement, such
release and/or substitution shall be subject to Section 10.7 and Article XII, as
the case may be. Notwithstanding any other provision hereof, the Trustee shall
deliver to the Issuer or its designee any payment with respect to any Asset or
any additional Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.
Section 6.14.    Authenticating Agents
Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5, as fully to all intents and purposes as though each such Authenticating
Agent had been expressly authorized by such Sections to authenticate such Notes.
For all purposes of this Indenture, the authentication of Notes by an
Authenticating Agent pursuant to this Section 6.14 shall be deemed to be the
authentication of Notes by the Trustee.
Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer (with a copy to the Collateral
Manager). The Trustee may at any time terminate the agency of any Authenticating
Agent by giving written notice of termination to such Authenticating Agent and
the Issuer (with a copy to the Collateral Manager). Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer (with a copy to the Collateral Manager).
Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.


141

--------------------------------------------------------------------------------





Section 6.15.    Withholding
If any withholding tax is imposed on the Issuer’s payment (or allocations of
income) under the Notes by law or pursuant to the Issuer’s agreement with a
governmental authority, such tax shall reduce the amount otherwise distributable
to the relevant Holder or beneficial owner. The Trustee is hereby authorized and
directed to retain from amounts otherwise distributable to any Holder or
beneficial owner sufficient funds for the payment of any tax that is legally
owed or required to be withheld by the Issuer by law or pursuant to the Issuer’s
agreement with a governmental authority (but such authorization shall not
prevent the Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority; provided, for the avoidance of doubt, that whether the Trustee may
make a payment in respect of an obligation imposed by Section 6225 of the Code,
and the consequences of such a payment, are governed by Section 7.17(g)(iii).
The amount of any withholding tax imposed by law or pursuant to the Issuer’s
agreement with a governmental authority with respect to any Note shall be
treated as Cash distributed to the relevant Holder or beneficial owner at the
time it is withheld by the Trustee. If there is a possibility that withholding
tax is payable with respect to a distribution, the Paying Agent or the Trustee
may, in its sole discretion, withhold such amounts in accordance with this
Section 6.15. If any Holder or beneficial owner wishes to apply for a refund of
any such withholding tax, the Trustee shall reasonably cooperate with such
Person in providing readily available information so long as such Person agrees
to reimburse the Trustee for any out‑of‑pocket expenses incurred. Nothing herein
shall impose an obligation on the part of the Trustee to determine the amount of
any tax or withholding obligation on the part of the Issuer or in respect of the
Notes. For the avoidance of doubt, for all periods beginning on or after January
1, 2018, this Section 6.15 provision shall be interpreted and applied in a
manner consistent with Section 7.17(g)(iii).
Section 6.16.    Representative for Noteholders Only; Agent for each other
Secured Party
With respect to the security interest created hereunder, the delivery of any
Asset to the Trustee is to the Trustee as representative (as defined in Article
I of the UCC) of the Noteholders and agent for each other Secured Party. In
furtherance of the foregoing, the possession by the Trustee of any Asset, the
endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial
Account) are all undertaken by the Trustee in its capacity as representative of
the Noteholders and agent for each other Secured Party.
Section 6.17.    Representations and Warranties of the Bank
The Bank hereby represents and warrants as follows:
(a)
Organization. The Bank has been duly organized and is validly existing as a
trust company with trust powers under the laws of the Commonwealth of
Massachusetts and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent,
bank and Securities Intermediary.

(b)
Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent,



142

--------------------------------------------------------------------------------





Calculation Agent, Collateral Administrator and Intermediary. The Bank has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Indenture, and all of the documents required to be executed
by the Bank pursuant hereto. This Indenture has been duly authorized, executed
and delivered by the Bank and constitutes the legal, valid and binding
obligation of the Bank enforceable in accordance with its terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).
(c)
Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

(d)
No Conflict. Neither the execution, delivery and performance of this Indenture,
nor the consummation of the transactions contemplated by this Indenture, (i) is
prohibited by, or requires the Bank to obtain any consent, authorization,
approval or registration under, any law, statute, rule, regulation, judgment,
order, writ, injunction or decree that is binding upon the Bank or any of its
properties or assets, or (ii) will violate any provision of, result in any
default or acceleration of any obligations under, result in the creation or
imposition of any lien pursuant to, or require any consent under, any material
agreement to which the Bank is a party or by which it or any of its property is
bound.

ARTICLE VII    
COVENANTS
Section 7.1.    Payment of Principal and Interest
The Issuer will duly and punctually pay the principal of and interest on the
Rated Notes in accordance with the terms of such Notes and this Indenture
pursuant to the Priority of Payments. The Issuer will, to the extent funds are
available pursuant to the Priority of Payments, duly and punctually pay all
required distributions on the Reinvesting Holder Notes and Preferred Interests,
in accordance with the terms of the Reinvesting Holder Notes and this Indenture.
Amounts properly withheld under the Code or other applicable law or pursuant to
the Issuer’s agreement with a governmental authority by any Person from a
payment under a Note shall be considered as having been paid by the Issuer to
the relevant Holder for all purposes of this Indenture.
Section 7.2.    Maintenance of Office or Agency
The Issuer hereby appoints the Trustee as a Paying Agent for payments on the
Notes and the Issuer hereby appoint the Trustee at its applicable Corporate
Trust Office, as the Issuer’s agent where Notes may be surrendered for
registration of transfer or exchange. The Issuer may at any time and from time
to time appoint additional paying agents; provided that no paying agent shall be
appointed in a jurisdiction which subjects payments on the Notes to withholding
tax solely as a result of such Paying Agent’s activities or its location. If at
any time the Issuer shall fail to maintain the appointment of a paying agent, or
shall fail to furnish the Trustee with the address thereof, presentations and


143

--------------------------------------------------------------------------------





surrenders may be made (subject to the limitations described in the preceding
sentence), and Notes may be presented and surrendered for payment, to the
Trustee at its main office.
The Issuer hereby appoints Cogency Global Inc. as their agent upon whom process
or demands may be served in any action arising out of or based on this Indenture
or the transactions contemplated hereby (the “Process Agent”). The Issuer may at
any time and from time to time vary or terminate the appointment of such Process
Agent or appoint an additional Process Agent; provided that the Issuer will
maintain in the Borough of Manhattan, The City of New York, an office or agency
where notices and demands to or upon the Issuer in respect of such Notes and
this Indenture may be served. If at any time the Issuer shall fail to maintain
any required office or agency in the Borough of Manhattan, The City of New York,
or shall fail to furnish the Trustee with the address thereof, notices and
demands may be served on the Issuer by mailing a copy thereof by registered or
certified mail or by overnight courier, postage prepaid, to the Issuer at its
address specified in Section 14.3 for notices.
Section 7.3.    Money for Note Payments to be Held in Trust
All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer by the Trustee or a Paying Agent with respect to payments on the
Notes.
When the Issuer shall have a Paying Agent that is not also the Registrar, they
shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.
Whenever the Issuer shall have a Paying Agent other than the Trustee, they
shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee, with a copy to the Collateral Manager, of its
action or failure so to act. Any amounts deposited with a Paying Agent (other
than the Trustee) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Trustee for application in accordance with
Article X.
The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee, with a copy to the Collateral Manager. So long as the
Notes of any Class are rated by a Rating Agency, (i) any Paying Agent must have
(x) a long‑term debt rating of at least “A” and a short‑term debt rating of at
least “F1” by Fitch or (y) if such institution is not rated by Fitch, a
long‑term debt rating of at least “A+” by S&P or a long‑term debt rating of at
least “A” by S&P and a short‑term debt rating of at least “A‑1” by S&P or (ii)
Rating Agency Confirmation must be obtained with respect to such Paying Agent.
If any successor Paying Agent ceases to have such ratings, the Issuer shall
notify


144

--------------------------------------------------------------------------------





each Rating Agency of such change and either obtain Rating Agency Confirmation
or promptly remove such Paying Agent and appoint a successor Paying Agent with
such ratings. The Issuer shall not appoint any Paying Agent that is not, at the
time of such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer shall cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee (and if the Trustee acts as Paying Agent, it hereby
so agrees), subject to the provisions of this Section 7.3, that such Paying
Agent will:
(a)
allocate all sums received for payment to the Holders of Notes for which it acts
as Paying Agent on each Payment Date (including any Redemption Date) among such
Holders in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;

(b)
hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(c)
if such Paying Agent is not the Trustee, immediately resign as a Paying Agent
and forthwith pay to the Trustee all sums held by it in trust for the payment of
Notes if at any time it ceases to meet the standards set forth above required to
be met by a Paying Agent at the time of its appointment;

(d)
if such Paying Agent is not the Trustee, immediately give the Trustee, with a
copy to the Collateral Manager, notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(e)
if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.
Except as otherwise required by applicable law, any money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall


145

--------------------------------------------------------------------------------





not be required to, adopt and employ, at the expense of the Issuer any
reasonable means of notification of such release of payment.
Section 7.4.    Existence of Issuer
(a)
The Issuer shall, to the maximum extent permitted by applicable law, maintain in
full force and effect its existence and rights as a limited liability company
organized under the laws of the State of Delaware and shall obtain and preserve
its qualification to do business as foreign corporations in each jurisdiction in
which such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of organization from the
State of Delaware to any other jurisdiction reasonably selected by the Issuer so
long as (i) the Issuer has received a legal opinion (upon which the Trustee may
conclusively rely) to the effect that such change is not disadvantageous in any
material respect to the Holders, (ii) written notice of such change shall have
been given to the Trustee by the Issuer, which notice shall be forwarded by the
Trustee to the Holders, the Collateral Manager and each Rating Agency and
(iii) on or prior to the 15th Business Day following receipt of such notice the
Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

(b)
The Issuer shall ensure that all organizational or other formalities regarding
its existence (including holding regular board of directors’ and shareholders’,
or other similar, meetings to the extent required by applicable law) are
followed. The Issuer shall not take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding. Without
limiting the foregoing, (i) the Issuer shall not have any subsidiaries and
(ii)  (x) the Issuer shall not (A) have any employees (other than its directors
or officers to the extent they are employees), (B) except as contemplated by the
Collateral Management Agreement or the Limited Liability Company Agreement,
engage in any transaction with any shareholder that would constitute a conflict
of interest; provided that the foregoing shall not prohibit the Issuer from
entering into the Fiscal Agency Agreement with the Preferred Interest Registrar,
in its capacity as such or (C) pay dividends other than in accordance with the
terms of this Indenture, the Fiscal Agency Agreement and the Limited Liability
Company Agreement and (y) the Issuer shall (A) maintain books and records
separate from any other Person, (B) maintain its accounts separate from those of
any other Person, (C) not commingle its assets with those of any other Person,
(D) conduct its own business in its own name, (E) maintain separate financial
statements (if any), (F) pay its own liabilities out of its own funds, (G)
maintain an arm’s length relationship with its Affiliates, (H) use separate
stationery, invoices and checks, (I) hold itself out as a separate Person and
(J) correct any known misunderstanding regarding its separate identity.

Section 7.5.    Protection of Assets


146

--------------------------------------------------------------------------------





(a)
The Issuer (or the Collateral Manager on its behalf) will cause the taking of
such action as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Issuer (or the Collateral Manager on its behalf) shall be entitled to rely
on any Opinion of Counsel delivered pursuant to Section 7.6 and any Opinion of
Counsel with respect to the same subject matter delivered pursuant to
Section 3.1(a)(iii) to determine what actions are reasonably necessary, and
shall be fully protected in so relying on such an Opinion of Counsel, unless the
Issuer (or the Collateral Manager on its behalf) has actual knowledge that the
procedures described in any such Opinion of Counsel are no longer adequate to
maintain such perfection and priority. The Issuer shall from time to time
execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments in the appropriate
jurisdiction, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Secured Parties hereunder
and to:

(i)
Grant more effectively all or any portion of the Assets;

(ii)
maintain, preserve and perfect any Grant made or to be made by this Indenture
including, without limitation, the first priority nature of the lien or carry
out more effectively the purposes hereof;

(iii)
perfect, publish notice of or protect the validity of any Grant made or to be
made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv)
enforce any of the Assets or other instruments or property included in the
Assets;

(v)
preserve and defend title to the Assets and the rights therein of the Secured
Parties against the claims of all Persons and parties;

(vi)
pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Assets; or

(vii)
deliver or cause to be delivered an applicable U.S. Internal Revenue Service
Form W‑9 or successor applicable form and if reasonably able to do so, other
properly completed and executed documentation, agreements, and certifications to
each issuer, counterparty, paying agent, and/or to any applicable governmental
authority, and enter into any agreements with a governmental authority, as
necessary to permit the Issuer to receive payments without withholding or
deduction or at a reduced rate of withholding or deduction (or, for so long as
all the Preferred Interests and Reinvesting Holder Notes and other interests
treated as equity in the Issuer are held by a Sole Equity Owner, will cause such
Sole Equity Owner to deliver such items).

The Issuer will register the security interest granted under this Indenture in
its books and records.


147

--------------------------------------------------------------------------------





The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file any Financing Statement, continuation statement and all other
instruments in the appropriate jurisdiction, and take all other actions, as may
be required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s obligations under this
Section 7.5. The Issuer further authorizes and shall cause the Issuer’s United
States counsel to file without the Issuer’s signature a Financing Statement in
the appropriate jurisdiction that names the Issuer as debtor and the Trustee, on
behalf of the Secured Parties, as secured party and that describes “all assets”
of the Issuer as the Assets in which the Trustee has a Grant.
(b)
The Trustee shall not, except in accordance with this Indenture, permit the
removal of any portion of the Assets or transfer any such Assets from the
Account to which it is credited, or cause or permit any change in the Delivery
made pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee’s security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(a)(iii)) unless the Trustee shall have received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property and the priority thereof will
continue to be maintained after giving effect to such action or actions.

(c)
If the Issuer shall at any time hold or acquire a “commercial tort claim” (as
defined in the UCC) for which the Issuer (or predecessor in interest) has filed
a complaint in a court of competent jurisdiction, the Issuer shall promptly
provide notice to the Trustee in writing containing a sufficient description
thereof (within the meaning of Section 9‑108 of the UCC). If the Issuer shall at
any time hold or acquire any timber to be cut, the Issuer shall promptly provide
notice to the Trustee in writing containing a description of the land concerned
(within the meaning of Section 9‑203(b) of the UCC). Any commercial tort claim
or timber to be cut so described in such notice to the Trustee will constitute
an Asset and the description thereof will be deemed to be incorporated into the
reference to commercial tort claim or to goods in Granting Clause I. If the
Issuer shall at any time hold or acquire any letter‑of‑credit rights, other than
letter‑of‑credit rights that are supporting obligations (as defined in
Section 9‑102(a)(78) of the UCC), it shall obtain the consent of the issuer of
the applicable letter of credit to an assignment of the proceeds of such letter
of credit to the Trustee in order to establish control (pursuant to
Section 9‑107 of the UCC) of such letter‑of‑credit rights by the Trustee.

Section 7.6.    Opinions as to Assets
For so long as any Rated Notes are Outstanding, on or before March 31 in each
calendar year, commencing in 2016, the Issuer shall furnish to the Trustee and
each Rating Agency an Opinion of Counsel relating to the security interest
Granted by the Issuer to the Trustee, stating that, as of the date of such
opinion, the lien and security interest created by this Indenture with respect
to the


148

--------------------------------------------------------------------------------





Assets remain in effect and that no further action (other than as specified in
such opinion) needs to be taken to ensure the continued effectiveness of such
lien over the next year.
Section 7.7.    Performance of Obligations
(a)
The Issuer shall not take any action, and will use its best efforts not to
permit any action to be taken by others, that would release any Person from any
of such Person’s covenants or obligations under any instrument included in the
Assets, except in the case of normal course amendments or waivers and
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity with this Indenture or as
otherwise required hereby.

(b)
The Issuer may, with the prior written consent of a Majority of each Class of
Rated Notes (except in the case of the Collateral Management Agreement, the
Collateral Administration Agreement and the Fiscal Agency Agreement, in which
case no consent shall be required), contract with other Persons, including the
Collateral Manager, the Trustee, the Collateral Administrator and the Fiscal
Agent for the performance of actions and obligations to be performed by the
Issuer hereunder and under the Collateral Management Agreement by such Persons.
Notwithstanding any such arrangement, the Issuer shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer; and the Issuer will punctually
perform, and use their commercially reasonable best efforts to cause the
Collateral Manager, the Trustee, the Fiscal Agent, the Collateral Administrator
and such other Person to perform, all of their obligations and agreements
contained in the Collateral Management Agreement, this Indenture, the Collateral
Administration Agreement, the Fiscal Agency Agreement or any such other
agreement.

(c)
The Issuer shall notify each Rating Agency (with a copy to the Collateral
Manager) within 10 Business Days after obtaining actual knowledge of any
material breach of any Transaction Document, following any applicable cure
period for such breach.

Section 7.8.    Negative Covenants
(a)
From and after the Closing Date, the Issuer will not:

(i)
sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, except as expressly permitted by this Indenture
and the Collateral Management Agreement;

(ii)
claim any credit on, make any deduction from, or dispute the enforceability of
payment of the principal or interest payable (or any other amount) in respect of
the Notes (other than amounts withheld or deducted in accordance with the Code
or any applicable laws of any other applicable jurisdiction);



149

--------------------------------------------------------------------------------





(iii)
(A) incur or assume or guarantee any indebtedness, other than the Notes, this
Indenture and the transactions contemplated hereby, or (B)(1) issue any
additional class of notes except in accordance with Section 2.12 and 3.2 or
(2) issue any additional membership interests, provided that this clause (iii)
shall not restrict the issuance of Preferred Interests in accordance with the
terms of the Limited Liability Company Agreement and Fiscal Agency Agreement;

(iv)
(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

(v)
amend the Collateral Management Agreement except pursuant to the terms thereof;

(vi)
dissolve or liquidate in whole or in part, except as permitted hereunder or
required by applicable law;

(vii)
other than as otherwise expressly provided herein, pay any distributions other
than in accordance with the Priority of Payments and the Fiscal Agency
Agreement;

(viii)
permit the formation of any subsidiaries;

(ix)
conduct business under any name other than its own;

(x)
have any employees (other than directors or managers to the extent they are
employees);

(xi)
fail to maintain an independent manager under the Limited Liability Company
Agreement;

(xii)
sell, transfer, exchange or otherwise dispose of Assets, or enter into an
agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement;

(xiii)
if any Rated Notes are Outstanding, amend its organizational documents unless
Rating Agency Confirmation has been received from S&P with respect to such
amendment and Fitch has been notified prior to such amendment; or



150

--------------------------------------------------------------------------------





(xiv)
elect to be taxable for U.S. federal income tax purposes as other than a
disregarded entity or a partnership.

(b)
The Issuer will not be party to any agreements under which it has a future
payment obligation without including customary “non‑petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

(c)
The Issuer shall not enter into any agreement amending, modifying or terminating
any Transaction Document without giving prior written notice to each Rating
Agency (with a copy to the Collateral Manager).

(d)
The Issuer may not acquire any of the Notes (including any Notes surrendered or
abandoned) other than pursuant to and in accordance with Section 2.13. This
Section 7.8(d) shall not be deemed to limit an optional, special or mandatory
redemption pursuant to the terms of this Indenture.

(e)
The Issuer will not engage in any securities lending.

Section 7.9.    Statement as to Compliance
On or before December 15 in each calendar year commencing in 2015, or
immediately if there has been a Default under this Indenture and prior to the
issuance of any additional notes pursuant to Section 2.12, the Issuer shall
deliver to the Trustee (to be forwarded by the Trustee to the Collateral
Manager, each Noteholder making a written request therefor and each Rating
Agency) an Officer’s certificate of the Issuer that, having made reasonable
inquiries of the Collateral Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five days prior to the date of the certificate, nor had there existed at
any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.
Section 7.10.    Issuer May Consolidate, etc., Only on Certain Terms
The Issuer (the “Merging Entity”) shall not consolidate or merge with or into
any other Person or transfer or convey all or substantially all of its assets to
any Person, unless permitted by United States and Delaware law and unless:
(a)
the Merging Entity shall be the surviving corporation, or the Person (if other
than the Merging Entity) formed by such consolidation or into which the Merging
Entity is merged or to which all or substantially all of the assets of the
Merging Entity are



151

--------------------------------------------------------------------------------





transferred (the “Successor Entity”) (A) if the Merging Entity is the Issuer,
shall be a company formed and existing under the laws of the State of Delaware
or such other jurisdiction approved by a Majority of the Controlling
Class (provided that no such approval shall be required in connection with any
such transaction undertaken solely to effect a change in the jurisdiction of
incorporation pursuant to Section 7.4), and (B) in any case shall expressly
assume, by an indenture supplemental hereto, executed and delivered to the
Trustee and each Holder, the due and punctual payment of the principal of and
interest on all Rated Notes and the performance and observance of every covenant
of this Indenture on its part to be performed or observed, all as provided
herein;
(b)
each Rating Agency shall have been notified in writing of such consolidation and
Rating Agency Confirmation shall have been obtained from S&P;

(c)
if the Merging Entity is not the Successor Entity, the Successor Entity shall
have agreed with the Trustee (i) to observe the same legal requirements for the
recognition of such formed or surviving corporation as a legal entity separate
and apart from any of its Affiliates as are applicable to the Merging Entity
with respect to its Affiliates and (ii) not to consolidate or merge with or into
any other Person or transfer or convey the Assets or all or substantially all of
its assets to any other Person except in accordance with the provisions of this
Section 7.10;

(d)
if the Merging Entity is not the Successor Entity, the Successor Entity shall
have delivered to the Trustee and each Rating Agency an Officer’s certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in subsection (a) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(without regard to whether such enforceability is considered in a proceeding in
equity or at law); if the Merging Entity is the Issuer, that, immediately
following the event which causes such Successor Entity to become the successor
to the Issuer, (i) such Successor Entity has title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture, to the Assets securing all of the Notes, (ii) the Trustee continues
to have a valid perfected first priority security interest in the Assets
securing all of the Notes and (iii) such Successor Entity will not be subject to
U.S. net income tax; and in each case as to such other matters as the Trustee or
any Noteholder may reasonably require; provided that nothing in this clause (d)
shall imply or impose a duty on the Trustee to require such other documents;



152

--------------------------------------------------------------------------------





(e)
immediately after giving effect to such transaction, no Default, Event of
Default or Enforcement Event has and is continuing;

(f)
the Merging Entity shall have notified the Collateral Manager of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Holder an Officer’s certificate and an Opinion of Counsel each
stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with and that such consolidation, merger, transfer or conveyance will not cause
the Issuer to be subject to U.S. net income tax and will not, for any purpose,
cause any Class of Rated Notes to be deemed retired and reissued or otherwise
exchanged; and

(g)
the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
stating that after giving effect to such transaction, the Issuer (or, if
applicable, the Successor Entity) will not be required to register as an
investment company under the Investment Company Act.

Section 7.11.    Successor Substituted
Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
in which the Merging Entity is not the surviving corporation, the Successor
Entity shall succeed to, and be substituted for, and may exercise every right
and power of, the Merging Entity under this Indenture with the same effect as if
such Person had been named as the Issuer herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
in the first paragraph of this Indenture or any successor which shall
theretofore have become such in the manner prescribed in this Article VII may be
dissolved, wound up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Notes and from its obligations under this Indenture.
Section 7.12.    No Other Business
The Issuer shall not have any employees and shall not engage in any business or
activity other than issuing, paying and redeeming the Notes and any additional
notes issued pursuant to this Indenture, acquiring, holding, selling,
exchanging, redeeming and pledging, solely for its own account, Collateral
Obligations and Eligible Investments and other activities incidental thereto,
including entering into the Purchase Agreement and the Transaction Documents to
which it is a party. The Issuer shall not hold itself out as originating loans,
lending funds, making a market in loans or other assets or selling loans or
other assets to customers or as willing to enter into, assume, offset, assign or
otherwise terminate positions in derivative financial instruments with
customers.
Section 7.13.    Maintenance of Listing
So long as any Listed Notes remain Outstanding, the Issuer shall use reasonable
efforts to maintain the listing of such Notes on the Irish Stock Exchange.


153

--------------------------------------------------------------------------------





Section 7.14.    Ratings; Review of Credit Estimates
(a)
The Issuer shall promptly notify the Trustee and the Collateral Manager in
writing (and the Trustee shall promptly provide the Holders with a copy of such
notice) if at any time the rating of any Class of Rated Notes has been, or is
known will be, changed or withdrawn.

(b)
The Issuer shall obtain and pay for (i) an annual review of any DIP Collateral
Obligation and (ii) a review of any Collateral Obligation for which the Issuer
has obtained a credit estimate from Moody’s, S&P or Fitch (A) annually and (B)
upon the occurrence of a material amendment of the Underlying Instruments of
such Collateral Obligation or a restructuring of the obligor.

Section 7.15.    Reporting
At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3‑2(b) under
the Exchange Act, upon the written request of any Holder or Certifying Person,
the Issuer shall promptly furnish or cause to be furnished Rule 144A Information
to such Holder or Certifying Person, to a prospective purchaser of such Note
designated by such Holder or Certifying Person, or to the Trustee for delivery
upon an Issuer Order to such Holder or Certifying Person or a prospective
purchaser designated by such Holder or Certifying Person, as the case may be, in
order to permit compliance by such Holder or Certifying Person with Rule 144A
under the Securities Act in connection with the resale of such Note. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision or regulatory
interpretation thereto).
Section 7.16.    Calculation Agent
(a)
The Issuer hereby agrees that for so long as any Rated Notes remain Outstanding
there will at all times be an agent appointed (which does not control or is not
controlled or under common control with the Issuer or its Affiliates or the
Collateral Manager or its Affiliates) to calculate the Reference Rate in respect
of each Interest Accrual Period (or portion thereof) in accordance with the
definition of the Reference Rate (the “Calculation Agent”). The Issuer hereby
appoints the Trustee as the Calculation Agent. The Calculation Agent may be
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, at any
time. If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, the
Issuer or the Collateral Manager, on behalf of the Issuer, will promptly appoint
a replacement Calculation Agent which does not control or is not controlled by
or under common control with the Issuer or its Affiliates or the Collateral
Manager or its Affiliates. The Calculation Agent may not resign its duties or be
removed without a successor having been duly appointed.

(b)
The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent does hereby agree) that, as soon as possible
after 11:00 a.m. London time on each Interest Determination Date, but in no
event later than 11:00 a.m. New York



154

--------------------------------------------------------------------------------





time on the London Banking Day immediately following each Interest Determination
Date, the Calculation Agent will calculate the Interest Rate applicable to each
Class of Rated Notes during the related Interest Accrual Period (or, in the case
of the first Interest Accrual Period, for the relevant portion thereof) and the
Note Interest Amount (in each case, rounded to the nearest cent, with half a
cent being rounded upward) payable on the related Payment Date in respect of
such Class of Rate Notes and the related Interest Accrual Period. At such time,
the Calculation Agent will communicate such rates and amounts to the Issuer, the
Trustee, each Paying Agent, the Collateral Manager, Euroclear, Clearstream and
the Irish Stock Exchange by email to rates@ise.ie. The Calculation Agent will
also specify to the Issuer the quotations upon which the foregoing rates and
amounts are based, and in any event the Calculation Agent shall notify the
Issuer (with a copy to the Collateral Manager) before 5:00 p.m. (New York
time) on every Interest Determination Date if it has not determined and is not
in the process of determining any such Interest Rate or Note Interest Amount
together with its reasons therefor. The Calculation Agent’s determination of the
foregoing rates and amounts for any Interest Accrual Period (or portion thereof)
will (in the absence of manifest error) be final and binding upon all parties.
Section 7.17.    Certain Tax Matters
(a)
The Issuer intends to be treated as a pass‑through entity for U.S. federal
income tax purposes. For so long as all of the Preferred Interests, Reinvesting
Holder Notes and any other interests that are treated as equity of the Issuer
for U.S. federal income tax purposes are held by the Originator (the “Carlyle
Owner”) or any applicable Sole Equity Owner, as the case may be, the Issuer will
be disregarded as separate from the Carlyle Owner or such Sole Equity Owner for
U.S. federal income tax purposes. If and when the Preferred Interests, the
Reinvesting Holder Notes and any other interests that are treated as equity of
the Issuer for U.S. federal income tax purposes are transferred such that those
interest are considered held by two or more tax owners for U.S. federal income
tax purposes, the Issuer intends to treat itself as a partnership for U.S. tax
purposes. Each Holder or beneficial owner of a Note or interest therein, by
investing in a Note, is deemed to agree to such treatment.

(b)
The Issuer has not and will not elect to be treated other than as a partnership
or disregarded entity for U.S. federal, state or local income or franchise tax
purposes and shall make any election or take any action necessary to avoid
classification as a corporation for U.S. federal, state or local tax purposes.

(c)
The Issuer will provide, upon request of a Holder of Reinvesting Holder Notes or
Preferred Interests, any information reasonably available to the Issuer that
such Holder reasonably requests in order for such Holder to comply with its U.S.
federal, state or local tax return filing and information reporting obligations.

(d)
Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Initial Purchaser, the
Holders and beneficial owners of the Note and each employee, representative or
other agent of those Persons,



155

--------------------------------------------------------------------------------





may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment any kind, including opinions or other tax analyses, that are
provided to those Persons. This authorization to disclose the U.S. tax treatment
and tax structure does not permit disclosure of information identifying the
Collateral Manager, the Issuer, the Trustee, the Collateral Administrator, the
Initial Purchaser or any other party to the transactions contemplated by this
Indenture, the Offering or the pricing (except to the extent such information is
relevant to U.S. tax structure or tax treatment of such transactions).
(e)
In the case of any Notes issued with original issue discount for U.S. federal
income tax purposes, upon the Issuer’s receipt of a written request therefor by
a Holder or by a Person certifying that it is an owner of a beneficial interest
in a Note for the information described in U.S. Treasury Regulations
Section 1.1275‑3(b)(1)(i) that is applicable to such Notes, the Issuer shall
cause its Independent accountants to provide promptly to such requesting Holder
or owner of a beneficial interest in such a Note all of such information. Any
additional issuance of additional notes shall be accomplished in a manner that
shall allow the Independent accountants of the Issuer to accurately calculate
original issue discount income to Holders of the additional notes.

(f)
If the Issuer is aware that it has purchased an interest in a “reportable
transaction” within the meaning of Section 6011 of the Code, and a Holder of a
Reinvesting Holder Note requests in writing information about any such
transactions in which the Issuer is an investor, the Issuer shall provide, or
cause its Independent accountants to provide, such information it has reasonably
available that is required to be obtained by such Holder under the Code as soon
as practicable after such request.

(g)
If and when the Preferred Interests, Reinvesting Holder Notes and any other
interests that are treated as equity of the Issuer for U.S. federal income tax
purposes are transferred such that those interests are considered held by two or
more tax owners for U.S. federal income tax purposes, the following provisions
shall apply (but, for the avoidance of doubt, the following provisions shall
have no force or effect while the Preferred Interests, Reinvesting Holder Notes
and the other interests that are treated as equity of the Issuer for U.S.
federal income tax purposes are held by a Sole Equity Owner):

(i)
Each Holder or beneficial owner of a Reinvesting Holder Note or other interest
that is treated as equity of the Issuer for U.S. federal income tax purposes
(each such interest, a “Partnership Interest” and each such Holder, a “Partner”)
agrees to treat the Issuer as a partnership and this Indenture as part of the
Issuer’s partnership agreement for purposes of Subchapter K and any related
provisions of the Code and any Treasury Regulations promulgated thereunder.

(ii)
The Carlyle Owner shall be the initial “tax matters partner” as defined in
section 6231(a)(7) of the Code (the “Tax Matters Partner”) for the Issuer for
all U.S. federal income tax purposes set forth in the Code with the power and
authority to take all actions and do such things as required or as it shall deem
appropriate under the Code or the Treasury Regulations promulgated thereunder.
The Carlyle Owner shall remain the Tax Matters Partner for the Issuer with



156

--------------------------------------------------------------------------------





respect to all periods in which the Carlyle Owner holds Preferred Interests or
Reinvesting Holder Notes. For periods in which the Carlyle Owner holds no
Preferred Interests or Reinvesting Holder Notes, the Carlyle Owner shall cease
to be the Tax Matters Partner for the Issuer, and the Holders of a majority of
the Preferred Interests and Reinvesting Holder Notes shall appoint a different
Tax Matters Partner. Any action taken by the Tax Matters Partner in connection
with audits of the Issuer under the Code will, to the extent permitted by law,
be binding upon the Partners of the Issuer. Each such Partner agrees that it
will treat any Issuer item on such Partner’s individual income tax return
consistently with the treatment of the item on the Issuer’s tax return and that
such Partner will not independently act with respect to tax audits or tax
litigation affecting the Issuer, unless previously authorized to do so in
writing by the Tax Matters Partner, which authorization may be withheld in the
complete discretion of the Tax Matters Partner. The references to the Code in
this Section 7.17(g)(ii) are to the Code in effect and applicable to tax periods
(and tax returns for periods) beginning before January 1, 2018, and the Tax
Matters Partner serves as the Tax Matters Partner for such tax periods and tax
returns.
(iii)
The references to the Code in this Section 7.17(g)(iii) are to the Code in
effect and applicable to tax periods (and tax returns for periods) beginning on
or after January 1, 2018, and the following provisions apply with respect to
such tax periods and tax returns:

(A) The Collateral Manager is hereby designated as the Issuer’s “Partnership
Representative” within the meaning of Section 6223 of the Code. The Head of Tax
of the Collateral Manager shall be designated as the sole individual through
whom the Partnership Representative will act for all purposes under the Sections
6221 through 6241 of the Code. If the then serving designated individual ceases
to be the Head of Tax or ceases to meet the legal requirements to so serve, the
Collateral Manager shall appoint a new designated individual. The Partnership
Representative shall have authority to take any action that may be taken by a
“partnership representative” under Code Sections 6221 through 6241. The
Partnership Representative shall be entitled to reimbursement from the Issuer
for reasonable costs it incurs in performing its duties as the Partnership
Representative. The Issuer shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless the Partnership Representative from,
against and with respect to any liabilities arising out of or in connection with
the duties of the Partnership Representative, except to the extent that it is
finally judicially determined that such liabilities arose out of or were related
to actions or omissions undertaken in bad faith or constituting recklessness,
fraud or intentional wrongdoing.
(B) In order to reflect the fact that the laws governing audits relating to the
Issuer’s tax matters conducted by the IRS and other proceedings involving the
IRS and the Issuer have been significantly changed for tax periods beginning on
or after January 1, 2018, it is agreed that the Issuer and the Partnership
Representative will provide


157

--------------------------------------------------------------------------------





(and cause to be provided) to each holder of Preferred Interests, Reinvesting
Holder Notes and any other interests that are treated as equity of the Issuer
for U.S. federal income tax purposes, notification, information, participation
and contest rights that are analogous to what such holder would have had under
the law in effect immediately preceding such change. The Partnership
Representative shall make such elections and take such other actions in
connection with an audit or other proceeding as in its reasonable judgment will
reduce the likelihood that holders of such interests will pay or bear a greater
amount of taxes than those members would have paid or borne if that same audit
or proceeding had been governed by prior laws, including by causing the Issuer
to utilize the procedures under Section 6225(c)(2)(B). The holders of Preferred
Interests, Reinvesting Holder Notes and any other interests that are treated as
equity of the Issuer for U.S. federal income tax purposes agree to cooperate
with the Partnership Representative and provide information reasonably requested
in connection with such procedures and the Partnership Representative's efforts
to reduce the Issuer-level liability. The foregoing shall be interpreted and
applied in a manner that is consistent with its intent, including to reflect
developments in the interpretation and application of the new rules by the IRS
and the courts.
(iv)
Without limiting the foregoing, the Tax Matters Partner or Partnership
Representative, as applicable, shall make or cause to be made any and all
elections on behalf of the Issuer under any applicable tax law as the Tax
Matters Partner or Partnership Representative shall deem, in its discretion, to
be in the best interests of the Issuer, including an election under section 754
of the Code.

(v)
(A)     The Tax Matters Partner or Partnership Representative, as applicable,
shall establish and maintain or cause to be established and maintained on the
books and records of the Issuer an individual capital account for each Partner
in accordance with section 704(b) of the Code and Treasury Regulations
section 1.704‑1(b)(2)(iv).

(B)    For capital account purposes, all items of income, gain, loss and
deduction shall be allocated among the Partners in a manner such that, if the
Issuer were dissolved, its affairs wound up, its assets sold for their
respective “book values” (within the meaning of Treasury regulations
section 1.704‑1(b)(2)(iv)) and its liabilities satisfied in full (except that
nonrecourse liabilities with respect to an asset shall be satisfied only to the
extent that such nonrecourse liabilities do not exceed the book value of such
asset) and its assets distributed to the Partners in accordance with their
respective capital account balances immediately after making such allocation,
such distributions would, as nearly as possible, be equal to the distributions
that would be made pursuant to the provisions of this Indenture. Any special
allocations provided for in Section 7.17(g)(iv)(E)‑(G) shall be taken into
account for capital account purposes.
(C)    For U.S. federal, state and local income tax purposes, items of income,
gain, loss, deduction and credit shall be allocated to the Partners in
accordance with the


158

--------------------------------------------------------------------------------





allocations of the corresponding items for capital account purposes under this
Section 7.17(g)(iv), except that items with respect to which there is a
difference between tax and book basis will be allocated in accordance with
section 704(c) of the Code, the Treasury Regulations thereunder, and Treasury
Regulation section 1.704‑ 1(b)(4)(i).
(D)    The provisions of this Section 7.17(g)(iv) relating to the maintenance of
capital accounts are intended to comply with Treasury Regulation
section 1.704‑1(b) and shall be interpreted and applied in a manner consistent
with such regulations. The Tax Matters Partner or Partnership Representative, as
applicable, shall be authorized to make appropriate amendments to the
allocations of items pursuant to this Section 7.17(g)(iv) if necessary in order
to comply with section 704 of the Code or applicable Treasury Regulations
thereunder.
(E)    Notwithstanding any other provision set forth in this
Section 7.17(g)(iv), no item of deduction or loss shall be allocated to a
Partner to the extent the allocation would cause a negative balance in the
Partner’s capital account (after taking into account the adjustments,
allocations and distributions described in Treasury Regulations sections
1.704‑1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Partner
would be required to reimburse the Issuer pursuant to this Indenture or under
applicable law. In the event some but not all of the Partners would have such
excess capital account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this section 7.17(g)(iv)(E) shall be
applied on a Partner by Partner basis so as to allocate the maximum permissible
deduction or loss to each such Partner under Treasury Regulation
section 1.704‑1(b)(2)(ii)(d). In the event any loss or deduction is specially
allocated to a Partner pursuant to either of the two preceding sentences, an
equal amount of income of the Issuer shall be specially allocated to such
Partner prior to any allocation pursuant to Section 7.17(g)(iv)(B).
(F)    In the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations sections
1.704‑1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.17(g)(iv)(E) created by such
adjustments, allocations or distributions. Any special allocations of items of
income or gain pursuant to this Section 7.17(g)(iv)(F) shall be taken into
account in computing subsequent allocations pursuant to this
Section 7.17(g)(iv)(F) so that the net amount of any items so allocated and all
other items allocated to each Partner pursuant to this Section 7.17(g)(iv)(F)
shall, to the extent possible, be equal to the net amount that would have been
allocated to each such Partner pursuant to the provisions of this
Section 7.17(g)(iv)(F) if such unexpected adjustments, allocations or
distributions had not occurred.


159

--------------------------------------------------------------------------------





(G)    In the event the Issuer incurs any nonrecourse liabilities, income and
gain shall be allocated in accordance with the “minimum gain chargeback”
provisions of Treasury Regulations sections 1.704‑1(b)(4)(iv) and 1.704‑2.
(H)    The capital accounts of the Partners shall be adjusted in accordance with
Treasury Regulations Section 1.704‑1(b)(2)(iv)(f) to reflect the fair market
value of Issuer property whenever a Partnership Interest is relinquished to the
Issuer, whenever an additional Person becomes a Partner as permitted under this
Indenture, upon any termination of the Issuer within the meaning of Section 708
of the Code, and when the Issuer is liquidated as permitted under this
Indenture, and shall be adjusted in accordance with Treasury Regulations
section 1.704‑1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash).
(vi)
To the extent the Issuer is required by law to withhold or to make tax payments
on behalf of or with respect to any Partner (e.g., backup withholding) (“Tax
Advances”), the Issuer may cause such amounts to be withheld and such tax
payments to be made as so required. All Tax Advances made on behalf of a Partner
shall, at the option of the Issuer, (i) be promptly paid to the Issuer by the
Partner on whose behalf such Tax Advances were made (such payment not to
constitute a capital contribution), or (ii) be repaid by reducing the amount of
the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. Whenever the Issuer selects option (ii)
pursuant to the preceding sentence for repayment of a Tax Advance by a Partner,
for all other purposes of this Indenture such Partner shall be treated as having
received all distributions (whether before or upon liquidation) unreduced by the
amount of such Tax Advance and interest thereon. Each Partner hereby agrees, to
the extent permitted by applicable state and federal law, to reimburse the
Issuer for any liability with respect to Tax Advances required on behalf of or
with respect to such Partner.

(vii)
No more than 50% of the debt obligations (as determined for U.S. federal income
tax purposes) held by the Issuer may at any time consist of real estate
mortgages as determined for purposes of Section 7701(i) of the Code unless,
based on Tax Advice, the ownership of such debt obligations will not cause the
Issuer to be treated as a taxable mortgage pool for U.S. federal income tax
purposes.

Section 7.18.    S&P CDO Monitor
On or prior to the S&P CDO Monitor Model Election Date, the Collateral Manager
will elect the S&P Weighted Average Recovery Rate that will apply on and after
the First Refinancing Date or, if later, the S&P CDO Monitor Model Election
Date, to the Collateral Obligations for purposes of determining compliance with
the Minimum S&P Weighted Average Recovery Rate Test, and if the S&P Weighted
Average Recovery Rate differs from the S&P Weighted Average Recovery Rate chosen
to apply as of the First Refinancing Date, the Collateral Manager will so notify
the Trustee and the Collateral Administrator. Thereafter, at any time on written
notice to the Trustee


160

--------------------------------------------------------------------------------





and the Collateral Administrator, the Collateral Manager may elect a different
S&P Weighted Average Recovery Rate to apply to the Collateral Obligations;
provided that, if: (i) the Collateral Obligations are currently in compliance
with the S&P Weighted Average Recovery Rate case then applicable to the
Collateral Obligations, but the Collateral Obligations would not be in
compliance with the S&P Weighted Average Recovery Rate case to which the
Collateral Manager desires to change, then such changed case will not apply or
(ii) the Collateral Obligations are not currently in compliance with the S&P
Weighted Average Recovery Rate case then applicable to the Collateral
Obligations and would not be in compliance with any other S&P Weighted Average
Recovery Rate case, the S&P Weighted Average Recovery Rate to apply to the
Collateral Obligations will be the lowest S&P Weighted Average Recovery Rate in
Section 1 of Schedule 3. If the Collateral Manager does not notify the Trustee
and the Collateral Administrator that it will alter the S&P Weighted Average
Recovery Rate in the manner set forth herein, the S&P Weighted Average Recovery
Rate chosen as of the First Refinancing Date will continue to apply.
Section 7.19.    Representations Relating to Security Interests in the Assets
(a)
The Issuer hereby represents and warrants that, as of the Closing Date (which
representations and warranties shall survive the execution of this Indenture and
be deemed to be repeated on each date on which an Asset is Granted to the
Trustee hereunder):

(i)
The Issuer owns such Asset free and clear of any lien, claim or encumbrance of
any person, other than such as are created under, or permitted by, this
Indenture.

(ii)
Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against the Issuer that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest Granted to the Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.

(iii)
All Accounts constitute “securities accounts” under Article 8 of the UCC or
related “deposit accounts” as defined in Article 9 of the UCC.

(iv)
This Indenture creates a valid and continuing security interest (as defined in
Article 1 of the UCC) in such Assets in favor of the Trustee, for the benefit
and security of the Secured Parties, which security interest is prior to all
other liens, claims and encumbrances (except as permitted otherwise in this
Indenture), and is enforceable as such against creditors of and purchasers from
the Issuer, except as otherwise permitted under this Indenture; provided that
this Indenture will only create a security interest in those commercial tort
claims, if any, and timber to be cut, if any, that are described in a notice
delivered to the Trustee as contemplated by Section 7.5(c).



161

--------------------------------------------------------------------------------





(v)
The Issuer has caused or will have caused, within ten days after the Closing
Date, the filing of all appropriate Financing Statements in the proper office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Assets Granted to the Trustee, for the benefit and
security of the Secured Parties.

(vi)
None of the Instruments that constitute or evidence the Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, for the benefit of the Secured Parties.

(vii)
The Issuer has received any consents or approvals required by the terms of the
Assets to the pledge hereunder to the Trustee of its interest and rights in the
Assets.

(viii)
All Assets with respect to which a security entitlement may be created by the
Intermediary have been credited to one or more Accounts.

(ix)
(A) The Issuer has delivered to the Trustee a fully executed Account Agreement
pursuant to which the Intermediary has agreed to comply with all instructions
originated by the Trustee relating to the Accounts without further consent by
the Issuer or (B) the Issuer has taken all steps necessary to cause the
Intermediary to identify in its records the Trustee as the person having a
security entitlement against the Intermediary in each of the Accounts, or as the
person who is the “customer” (within the meaning of Section 4‑104(a)(c) of the
UCC with respect to each of the Accounts).

(x)
The Accounts are not in the name of any Person other than the Issuer or the
Trustee. The Issuer has not consented to the Intermediary to comply with the
Entitlement Order or other instructions of any Person other than the Trustee.

(b)
The Issuer agrees to notify the Rating Agencies, with a copy to the Collateral
Manager, promptly if it becomes aware of the breach of any of the
representations and warranties contained in this Section 7.19 and shall not
waive any of the representations and warranties in this Section 7.19 or any
breach thereof.

Section 7.20.    Rule 17g‑5 Compliance
(a)
To enable the Rating Agencies to comply with their obligations under Rule 17g‑5,
the Issuer shall cause to be posted on the 17g‑5 Website, at the same time such
information is provided to the Rating Agencies, all information the Issuer
provides to the Rating Agencies for the purposes of determining the initial
credit rating of the Rated Notes or undertaking credit rating surveillance of
the Rated Notes.

(b)
Pursuant to the Collateral Administration Agreement, the Issuer has appointed
the Collateral Administrator as its agent (in such capacity, the “Information
Agent”) to post to the 17g‑5 Website any information that the Information Agent
receives from the Issuer,



162

--------------------------------------------------------------------------------





the Trustee or the Collateral Manager (or their respective representatives or
advisors) that is designated as information to be so posted.
(c)
The Issuer and the Trustee agree that any notice, report, request for Rating
Agency Confirmation or other information provided by the Issuer or the Trustee
(or any of their respective representatives or advisors) to any Rating Agency
hereunder or under any other Transaction Document for the purposes of
undertaking credit rating surveillance of the Rated Notes shall be provided,
substantially concurrently, by the Issuer or the Trustee, as the case may be, to
the Information Agent for posting on the 17g‑5 Website.

(d)
The Trustee shall have no obligation to engage in or respond to any oral
communications with respect to the transactions contemplated hereby, any
transaction documents relating hereto or in any way relating to the Notes or for
the purposes of determining the initial credit rating of the Notes or
undertaking credit rating surveillance of the Notes with any Rating Agency or
any of its respective officers, directors or employees.

(e)
The Trustee will not be responsible for creating or maintaining the 17g‑5
Website, posting any information to the 17g‑5 Website or assuring that the 17g‑5
Website complies with the requirements of this Indenture, Rule 17g‑5 or any
other law or regulation. In no event shall the Trustee be deemed to make any
representation in respect of the content of the 17g‑5 Website or compliance by
the 17g‑5 Website with this Indenture, Rule 17g‑5 or any other law or
regulation.

(f)
The Information Agent and the Trustee shall not be responsible or liable for the
dissemination of any identification numbers or passwords for the 17g‑5 Website,
including by the Issuer, the Rating Agencies, a nationally recognized
statistical rating organization (“NRSRO”), any of their respective agents or any
other party. Additionally, neither the Information Agent nor the Trustee shall
be liable for the use of the information posted on the 17g‑5 Website, whether by
the Issuer, the Rating Agencies, an NRSRO or any other third party that may gain
access to the 17g‑5 Website or the information posted thereon.

(g)
Notwithstanding anything therein to the contrary, the maintenance by the Trustee
of the Trustee’s Website described in Article X shall not be deemed as
compliance by or on behalf of the Issuer with Rule 17g‑5 or any other law or
regulation related thereto.

Section 7.21.    Contesting Insolvency Filings
The Issuer, upon receipt of notice of any Bankruptcy Filing, shall, provided
funds are available for such purpose, timely file an answer and any other
appropriate pleading objecting to such Bankruptcy Filing. The reasonable fees,
costs, charges and expenses incurred by the Issuer (including reasonable
attorneys’ fees and expenses) in connection with taking any such action will
constitute “Petition Expenses” and shall be paid as “Administrative Expenses”
unless paid on behalf of the applicable entity. Petition Expenses in an amount
up to U.S.$250,000 in the aggregate (such limit to be in effect throughout the
transaction and until the dissolution of the Issuer) will constitute “Special
Petition Expenses” and shall be paid without regard to the Administrative
Expense Cap.


163

--------------------------------------------------------------------------------





ARTICLE VIII    
SUPPLEMENTAL INDENTURES
Section 8.1.    Supplemental Indentures Without Consent of Holders of Securities
(a)
Without the consent of the Holders of any Notes, but with the consent of the
Collateral Manager, the Issuer, when authorized by Resolutions, at any time and
from time to time, may, without an officer’s certificate of the Issuer, the
Collateral Manager or any investment banking firm or other independent expert
familiar with the market for the Securities being provided to the Issuer or the
Trustee as to whether or not any Class of Securities would be materially and
adversely affected thereby, enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee for any of the following purposes:

(i)
to evidence the succession of another Person to the Issuer and the assumption by
any such successor Person of the covenants of the Issuer herein and in the
Securities;

(ii)
to add to the covenants of the Issuer or the Trustee for the benefit of the
Secured Parties;

(iii)
to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Securities;

(iv)
to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as is necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12;

(v)
to correct or amplify the description of any property at any time subject to the
lien of this Indenture, or to better assure, convey and confirm unto the Trustee
any property subject or required to be subjected to the lien of this Indenture
(including, without limitation, any and all actions necessary or desirable as a
result of changes in law or regulations, whether pursuant to Section 7.5 or
otherwise) or to subject to the lien of this Indenture any additional property;

(vi)
to modify the restrictions on and procedures for resales and other transfers of
Securities to reflect any changes in ERISA or other applicable law or regulation
(or the interpretation thereof) or to enable the Issuer to rely upon any
exemption from registration under the Securities Act or the Investment Company
Act or to remove restrictions on resale and transfer to the extent not required
thereunder;

(vii)
to make such changes as will be necessary or advisable in order for the Rated
Notes to be or remain listed on or to be de‑listed from any stock exchange,
including the Irish Stock Exchange, provided that any such listing will not
cause



164

--------------------------------------------------------------------------------





the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes;
(viii)
otherwise to correct any inconsistency or cure any ambiguity, omission or
manifest errors in this Indenture or to conform the provisions of this Indenture
to the Offering Circular;

(ix)
to take any action necessary or advisable to prevent the Issuer, the Trustee,
any paying agent or any Class from becoming subject to (or otherwise minimize)
withholding or other taxes, fees or assessments;

(x)
at any time during the Reinvestment Period (except with respect to clause (C)
below), to facilitate the issuance by the Issuer in accordance with Sections
2.12, 3.2 and 9.2 (for which any required consent has been obtained) of
(A) additional notes of any one or more new classes that are fully subordinated
to the existing Rated Notes (or to the most junior class of securities of the
Issuer (other than the Preferred Interests), if any class of securities other
than the Rated Notes, the Reinvesting Holder Notes and the Preferred Interests
is then outstanding); (B) additional notes of any one or more existing Classes
(other than the Reinvesting Holder Notes); or (C) replacement notes in
connection with a Refinancing (which supplemental indenture, in the case of this
clause (C), may effect a new non‑call period and may also occur at any time
during or after the Reinvestment Period);

(xi)
to accommodate the issuance of any Notes in book‑entry form through the
facilities of DTC, Euroclear, Clearstream or otherwise;

(xii)
to change the name of the Issuer in connection with any change in name or
identity of the Collateral Manager or as otherwise required pursuant to a
contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

(xiii)
to amend, modify or otherwise accommodate changes to this Indenture to comply
with any rule or regulation enacted by any regulatory agency of the United
States federal government after the Closing Date that is applicable to the
Notes;

(xiv)
with the consent of a Majority of the Controlling Class, to amend, modify or
otherwise change provisions determined by the Issuer to be necessary or
advisable (in its commercially reasonable judgment based upon advice of
nationally recognized counsel experienced in such matters) (A) for any Class of
Rated Notes not to be considered an “ownership interest” as defined for purposes
of the Volcker Rule, (B) to enable the Issuer to rely upon the exemption from
registration as an investment company provided by Rule 3a‑7 under the Investment
Company Act or another exemption or exclusion from registration as an investment
company under the Investment Company Act (other than Section 3(c)(1) or
Section 3(c)(7) thereof), (C) for the Issuer to not otherwise be



165

--------------------------------------------------------------------------------





considered a “covered fund” as defined for purposes of the Volcker Rule or
(D) for the Rated Notes to be permitted to be owned by “banking entities” (as
defined in the Volcker Rule) under the Volcker Rule, in each case so long as any
such modification or amendment would not have a material adverse effect on any
Class of Notes;
(xv)
to make modifications determined by the Collateral Manager to be necessary or
advisable (in its commercially reasonable judgment based upon advice of
nationally recognized counsel experienced in such matters) in order for any
transaction contemplated by this Indenture (including an issuance of additional
Notes, a Refinancing or a Re‑Pricing) to comply with, or avoid the application
of, the U.S. Retention Requirements or the E.U. Retention Requirements;
provided, that no amendment or modification effected solely under this clause
may modify the definitions of the terms “Redemption Price” or “Non‑Call Period”;

(xvi)
to provide administrative procedures and any related modifications of this
Indenture (but not a modification of the Reference Rate itself) necessary or
advisable in respect of the determination of an Alternative Reference Rate;

(xvii)
to modify the procedures in this Indenture relating to compliance with Rule
17g‑5 under the Exchange Act or to permit compliance, or reduce the costs to the
Issuer of compliance, with the Dodd‑Frank Act and any rules or regulations
thereunder applicable to the Issuer, the Collateral Manager or the Securities.

(b)
In addition, the Issuer and the Trustee may enter into supplemental indentures
to (A) evidence any waiver by any Rating Agency of Rating Agency Confirmation
required hereunder, (B) conform to ratings criteria and other guidelines
relating generally to collateral debt obligations published by any Rating
Agency, including any alternative methodology published by any Rating Agency or
to remove references to any Rating Agency if such Rating Agency ceases to rate
any Notes or (C) effect a Re‑Pricing; provided, however, that any supplemental
indenture pursuant to this clause (b) that necessitates a modification or waiver
in the definition or application of the term “Concentration Limitations” and/or
the definitions related to the Concentration Limitations, any Collateral Quality
Test, any definition related to the Coverage Tests, the provisions of this
Indenture governing Maturity Amendments, or the definitions of “Defaulted
Obligation,” “Credit Improved Obligation,” “Credit Risk Obligation” and/or
“Collateral Obligation” shall meet the modification requirements in
Section 8.2(b).

(c)
Subject only to the requirements of this clause (c), the Collateral Manager may
propose a Reference Rate Amendment if, in its reasonable judgment:

(i)
LIBOR is no longer reported or updated on the Reuters screen;

(ii)
a material disruption to LIBOR has occurred or is reasonably likely to occur;



166

--------------------------------------------------------------------------------





(iii)
a change in the methodology of calculating LIBOR has occurred or is reasonably
likely to occur; or

(iv)
at least a majority (based on the par amount) of quarterly pay Floating Rate
Obligations included in the Assets rely on reference rates other than LIBOR,
determined as of the first day of the Interest Accrual Period during which the
Reference Rate Amendment is proposed.

The Issuer and the Trustee shall execute a Reference Rate Amendment (and make
related changes advisable or necessary to implement the use of such replacement
rate):
(i)
without obtaining the consent of any Holders and without being required to
determine whether or not any Class of Securities would be materially and
adversely affected thereby if the proposed Alternative Reference Rate is the
Market Replacement Reference Rate; provided that in connection with any such
Reference Rate Amendment, the Trustee shall be entitled to rely on an Officer’s
certificate of the Collateral Manager dated even date therewith stating that
such Market Replacement Reference Rate (A) is consistent with standards of the
current collateralized loan obligations market and (B) is used, based on
reasonable and due inquiry, by other similarly situated collateral managers of
like experience for transactions of similar size and collateral composition; or

(ii)
if clause (i) does not apply, with the consent of a Majority of the Preferred
Interests, the consent of a Majority of the Controlling Class and Rating Agency
Confirmation.

In connection with any Reference Rate Amendment, the Trustee shall be entitled
to rely on an Officer’s certificate of the Collateral Manager dated even date
therewith stating that such Reference Rate Amendment is not designed to benefit
any Class of Securities at the expense of any other Class of Securities in a
commercially unreasonable manner.
(d)
Any supplemental indenture entered into for a purpose other than the purposes
set forth in this Section 8.1 or for the purposes of a Reset Amendment or a
Reference Rate Amendment must be executed pursuant to Section 8.2 with the
consent of the percentage of Holders specified therein.

(e)
Reset Amendments are not subject to the sections above and instead are
exclusively governed by the provisions set forth in Section 8.7.

(f)
Pari Passu Classes will be treated as a single class except in connection with
any supplemental indenture that affects any such Class in a manner that is
materially different from the effect of such supplemental indenture on other
Classes with which it is pari passu, in which case each such Class will vote
only as a separate class; provided that any Pari Passu Classes will always be
treated as a single Class in connection with clause (a)(viii) above.



167

--------------------------------------------------------------------------------





Section 8.2.    Supplemental Indentures With Consent of Holders
(a)
With the consent of the Collateral Manager and a Majority of the Securities of
each Class materially and adversely affected thereby, if any, and subject to
clauses (b) and (c) below, the Trustee and the Issuer may execute one or more
indentures supplemental hereto to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture or modify in any manner
the rights of the Holders of the Securities of any Class under this Indenture;
provided that notwithstanding anything in this Indenture to the contrary, no
such supplemental indenture shall, without the consent of 100% of the
Outstanding Aggregate Amount of each Class materially and adversely affected
thereby:

(i)
other than with respect to a Reference Rate Amendment or a Reset Amendment,
change the Stated Maturity of the principal of or the due date of any
installment of interest on any Rated Note, reduce the principal amount thereof
or reduce the Redemption Price with respect to any Security or, other than in
connection with a Re‑Pricing, a Reference Rate Amendment or a Reset Amendment,
reduce the rate of interest thereon or reduce the Redemption Price with respect
to any Note, or change the earliest date on which Securities of any Class may be
redeemed or re‑priced, change the provisions of this Indenture relating to the
application of proceeds of any Assets to the payment of principal of or interest
on the Rated Notes or distributions on the Preferred Interests (other than,
following a redemption in full of the Rated Notes, an amendment to permit
distributions in respect of Preferred Interests on dates other than Payment
Dates) or change any place where, or the coin or currency in which, Securities
or the principal thereof or interest or any distribution thereon is payable, or
impair the right to institute suit for the enforcement of any such payment on or
after the Stated Maturity thereof (or, in the case of redemption, on or after
the applicable Redemption Date), provided that with respect to lowering the rate
of interest payable on a Class of Securities, the consent of Holders of the
other Classes of Securities shall not be required, provided, further, that any
supplemental indenture entered into in connection with a Refinancing or a
Re‑Pricing may effect a new non‑call period;

(ii)
reduce or increase the percentage of the Aggregate Outstanding Amount of Holders
of each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for in this Indenture;

(iii)
except as otherwise permitted by this Indenture, permit the creation of any lien
ranking prior to or on a parity with the lien of this Indenture with respect to
any part of the Assets, or terminate such lien on any property at any time
subject thereto or deprive the Holder of any Rated Note of the security afforded
by the lien of this Indenture;



168

--------------------------------------------------------------------------------





(iv)
reduce or increase the percentage of the Aggregate Outstanding Amount of Holders
of any Class of Rated Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

(v)
modify any of the provisions of this Indenture with respect to entering into
supplemental indentures, except to increase the percentage of Outstanding
Securities the consent of the Holders of which is required for any such action
or to provide that certain other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Security Outstanding and
affected thereby; or

(vi)
modify the definition of the term Controlling Class, the definition of the term
Class, the definition of the term Outstanding or the Priority of Payments set
forth in Section 11.1(a).

(b)
With the consent of the Collateral Manager and either (A)(1) the consent of a
Majority of the Controlling Class (but without the consent of any other Class of
Securities) and (2) a written certification by the Collateral Manager that no
Class other than the Controlling Class is materially and adversely affected
thereby or (B) the consent of a Majority of each Class of Securities materially
and adversely affected thereby, the Trustee and the Issuer may execute one or
more supplemental indentures to modify (i) the definition of the term
“Concentration Limitations” and/or the definitions related to the Concentration
Limitations, (ii) the Collateral Quality Test or the definitions related
thereto, (iii) any of the Investment Criteria, (iv) any definitions related to
the Coverage Tests, (v) provisions governing Maturity Amendments or (vi) the
definition of “Defaulted Obligation,” “Credit Improved Obligation,” “Credit Risk
Obligation” and/or “Collateral Obligation.”

(c)
With the consent of the Collateral Manager and a Majority of the Preferred
Interests, without regard to whether such Class would be materially and
adversely affected thereby, the Trustee and the Issuer may execute one or more
indentures supplemental hereto to modify the Subordinated Management Fee or the
Incentive Management Fee.

Section 8.3.    Execution of Supplemental Indentures
(a)
The Trustee shall join in the execution of any such supplemental indenture and
to make any further appropriate agreements and stipulations which may be therein
contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

(b)
In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee will be entitled to receive, and
(subject to Sections 6.1 and 6.3) will be fully protected in relying in good
faith upon, an Opinion of Counsel stating that



169

--------------------------------------------------------------------------------





the execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been complied with;
provided that if such Opinion of Counsel relies upon a written certification as
to whether one or more Classes are materially adversely affected by such
supplemental indenture, the Trustee shall also be entitled to rely on such
written certification; provided further, however, that if a Majority of such
Class or Classes has provided written notice to the Trustee pursuant to
Section 8.3(h) of their determination that a proposed amendment would have
material and adverse effect on such Class, the Trustee will be bound by such
determination.
(c)
At the cost of the Issuer, for so long as any Securities remain Outstanding, not
later than 10 Business Days (or five Business Days if in connection with a
Refinancing or a Re‑Pricing) prior to the execution of any proposed supplemental
indenture pursuant to Section 8.1 or Section 8.2, the Trustee will provide to
the Collateral Manager, the Collateral Administrator, the Rating Agencies, the
Noteholders and the Fiscal Agent a notice attaching a copy of such supplemental
indenture. Any consent given to a proposed supplemental indenture by the Holder
of any Securities will be irrevocable and binding on all future Holders or
beneficial owners of those Securities, irrespective of the execution date of the
supplemental indenture.

(d)
Notwithstanding any provision of Section 8.1 or Section 8.2 to the contrary, if
any supplemental indenture permits the Issuer to enter into a Synthetic Security
or other hedge, swap or derivative transaction (each, a “Hedge Agreement”), the
consent of a Majority of the Controlling Class and the consent of a Majority of
the Preferred Interests must be obtained and the supplemental indenture shall
require that, before entering into any such Hedge Agreement, the following
additional conditions must be satisfied: (A) the Issuer receives a written
opinion of counsel that either (1) the Issuer entering into such Hedge Agreement
will not cause it to be considered a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act, as amended or (2) if the Issuer
would be a commodity pool, (a) that the Collateral Manager, and no other party,
would be the “commodity pool operator” and “commodity trading adviser;” and (b)
with respect to the Issuer as the commodity pool, the Collateral Manager is
eligible for an exemption from registration as a commodity pool operator and
commodity trading adviser and all conditions precedent to obtaining such an
exemption have been satisfied; (B) the Collateral Manager agrees in writing (or
the supplemental indenture requires) that for so long as the Issuer is a
commodity pool it will take all action necessary to ensure ongoing compliance
with the applicable exemption from registration as a commodity pool operator and
commodity trading adviser with respect to the Issuer, and any other actions
required as a commodity pool operator and commodity trading adviser with respect
to the Issuer; (C) the Issuer receives a written opinion of counsel that the
Issuer entering into such Hedge Agreement will not, in and of itself, cause the
Issuer to become a “covered fund” as defined by the Volcker Rule; and (D) the
Issuer has received Rating Agency Confirmation with respect to any Rated Notes
currently rated by S&P. The Issuer or the Collateral Manager shall provide a
draft of any proposed Hedge Agreement to Fitch for so long as Fitch is rating
any Class of Notes.



170

--------------------------------------------------------------------------------





(e)
At the cost of the Issuer, the Trustee will provide to the Holders, the Rating
Agencies and the Fiscal Agent a copy of the executed supplemental indenture
after its execution. Any failure of the Trustee to provide such notice, or any
defect therein, will not in any way impair or affect the validity of any such
supplemental indenture.

(f)
It shall not be necessary for any Act of Holders to approve the particular form
of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to such proposed supplemental indenture is required, that
such Act shall approve the substance thereof.

(g)
The Collateral Manager shall not be bound to follow any amendment or supplement
to this Indenture unless it has received written notice of such supplement and a
copy of such supplement from the Issuer or the Trustee. The Issuer agrees that
it shall not permit to become effective any supplement or modification to this
Indenture which would, as reasonably determined by the Collateral Manager, (i)
increase the duties or liabilities of, reduce or eliminate any protection, right
or privilege of (including as a result of an effect on the amount or priority of
any fees or other amounts payable to the Collateral Manager), or adversely
change the economic consequences to, the Collateral Manager; (ii) modify the
Investment Criteria, Collateral Quality Test, Coverage Tests or the restrictions
on the Sales of Collateral Obligations; or (iii) materially expand or restrict
the Collateral Manager’s discretion; however, the Collateral Manager shall not
be bound thereby unless the Collateral Manager shall have consented in advance
thereto in writing, and such consent shall not be unreasonably withheld or
delayed; provided that the Collateral Manager may withhold its consent in its
sole discretion if such amendment or supplement affects the amount, timing or
priority of payment of the fees or other amounts payable to the Collateral
Manager or increases or adds to the obligations of the Collateral Manager, and
the Issuer will not enter into any such amendment or supplement unless the
Collateral Manager has given its prior written consent. The consent of the
Collateral Manager will be required with respect to any supplemental indenture
if the Collateral Manager determines, in good faith after consultation with
nationally recognized counsel experienced in such matters, that such
supplemental indenture would cause the Collateral Manager to be in violation of
the U.S. Retention Requirements. The Trustee will not be obligated to enter into
any amendment or supplement that, as determined by the Trustee, adversely
affects its duties, obligations, liabilities or protections under this
Indenture. No amendment to this Indenture will be effective against the
Collateral Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing. No amendment or supplement to this
Indenture shall amend or modify this Section 8.3(g) without the Collateral
Manager’s prior written consent in its sole and absolute discretion.

(h)
If Holders of a Majority of any Class of Securities have provided notice to the
Trustee (with a copy to the Collateral Manager) at least one Business Day prior
to the proposed execution date of any supplemental indenture (other than a Reset
Amendment, a



171

--------------------------------------------------------------------------------





Reference Rate Amendment or a supplemental indenture described under Sections
8.1(a)(v), (vi), (ix), (x), (xiii) or (xv) or Section 8.2(b)) that such
Class would be materially and adversely affected thereby, the Trustee and the
Issuer shall not enter into such supplemental indenture unless consent is
obtained from (x) a Majority of such Class and (y) in the case of Sections
8.2(a) and (c), the specified percentages.
(i)
Notwithstanding anything to the contrary herein, no supplemental indenture
hereto shall be effective, and the Issuer agrees that it shall not consent to or
enter into any indenture supplemental hereto, without the consent of the
Originator if such amendment would adversely affect the Issuer’s ability to
comply with the E.U. Retention Requirements.

(j)
The Trustee may conclusively rely on an Opinion of Counsel (which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering the opinion) or an Officer’s certificate of the Collateral
Manager as to whether the interests of any Holder of Securities would be
materially and adversely affected by the modifications set forth in a
supplemental indenture, it being expressly understood and agreed that the
Trustee will have no obligation to make any determination as to the satisfaction
of the requirements related to any supplemental indenture which may form the
basis of such Officer’s certificate or Opinion of Counsel. Such determination
will be conclusive and binding on all present and future Holders. The Trustee
will not be liable for any such determination made in good faith and in reliance
upon an Officer’s certificate or an Opinion of Counsel delivered to the Trustee
as described herein.

(k)
A Class of Notes being refinanced will be deemed not to be materially and
adversely affected by any terms of the supplemental indenture related to, in
connection with or to become effective on or immediately after the effective
date of such refinancing. In connection with a Re‑Pricing, any Non‑Consenting
Holder will be deemed not to be materially and adversely affected by any terms
of the supplemental indenture related to, in connection with or to become
effective on or immediately after the related Re‑Pricing Redemption Date. For
the avoidance of doubt, Reset Amendments and Reference Rate Amendments are not
subject to any consent requirements that would otherwise apply to supplemental
indentures described in the immediately preceding paragraphs or elsewhere
herein.

Section 8.4.    Effect of Supplemental Indentures
Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
Section 8.5.    Reference in Notes to Supplemental Indentures
Notes authenticated and delivered, including as part of a transfer, exchange or
replacement pursuant to Article II of Notes originally issued hereunder, after
the execution of any supplemental indenture


172

--------------------------------------------------------------------------------





pursuant to this Article VIII may, and if required by the Issuer shall, bear a
notice in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Issuer shall so determine, new Notes, so modified
as to conform in the opinion of the Issuer to any such supplemental indenture,
may be prepared and executed by the Issuer and authenticated and delivered by
the Trustee in exchange for Outstanding Notes.
Section 8.6.    Re‑Pricing Amendment
In connection with a Re‑Pricing, the Issuer and the Trustee may, without regard
for the provisions of this Article VIII, enter into a supplemental indenture
solely to reduce the interest rate applicable with respect to the Re‑Priced
Class and/or, in the case of an issuance of Re‑Pricing Replacement Notes, solely
to issue such Re‑Pricing Replacement Notes.
Section 8.7.    Reset Amendment
With respect to any supplemental indenture which, by its terms (x) provides for
an Optional Redemption, with Refinancing Proceeds, of all, but not less than
all, Classes of the Rated Notes in whole, but not in part, and (y) is consented
to (and/or directed) by both the Collateral Manager and the Holders of at least
50% of the Aggregate Outstanding Amount of the Preferred Interests (the
“Requisite Equity”), notwithstanding anything to the contrary contained herein,
the Collateral Manager may, with such consent of the Requisite Equity, without
regard to any other noteholder consent requirement specified in this Indenture,
cause such supplemental indenture to also (a) effect an extension of the end of
the Reinvestment Period, (b) establish a non‑call period for the replacement
notes or loans issued to replace such Rated Notes or prohibit a future
refinancing of such replacement notes, (c) modify the Weighted Average Life
Test, (d) provide for a stated maturity of such replacement notes or loans that
is later than the Stated Maturity of the Rated Notes, (e) effect an extension of
the Stated Maturity of the Preferred Interests, and/or (f) make any other
supplements or amendments to this Indenture that would otherwise be subject to
the noteholder consent rights of this Indenture (a “Reset Amendment”). For the
avoidance of doubt, Reset Amendments are not subject to any noteholder consent
requirements that would otherwise apply to supplemental indentures described in
this Indenture.
ARTICLE IX    
REDEMPTION OF NOTES
Section 9.1.    Mandatory Redemption
If a Coverage Test is not met on any Determination Date on which such Coverage
Test is applicable, the Issuer shall apply available amounts in the Payment
Account pursuant to the Priority of Payments on the related Payment Date to make
payments on the Notes.
Section 9.2.    Optional Redemption
(a)
On any Business Day occurring after the Non‑Call Period, (i) at the written
direction of a Majority of the Preferred Interests and the approval of the
Collateral Manager, the Rated Notes shall be redeemed in whole (with respect to
all Classes of Rated Notes) but not in



173

--------------------------------------------------------------------------------





part from Sale Proceeds, Refinancing Proceeds and/or all other available funds;
and (ii) at the written direction of a Majority of the Preferred Interests and
the approval of the Collateral Manager, one or more (but fewer than all) Classes
of the Rated Notes shall be redeemed in a Partial Redemption from Refinancing
Proceeds (so long as any Class of Rated Notes to be redeemed represents the
entire Class of such Rated Notes). In connection with any such redemption, the
Rated Notes to be redeemed shall be redeemed at the applicable Redemption
Prices. To effect an Optional Redemption, a Majority of the Preferred Interests,
with the consent of the Collateral Manager, must provide the above described
written direction to the Issuer and the Trustee not later than 30 Business Days
(or 15 days with respect to an Optional Redemption using Refinancing Proceeds)
prior to the proposed Redemption Date, or such shorter period as the Collateral
Manager may agree; provided that all Rated Notes to be redeemed must be redeemed
simultaneously.
(b)
Upon receipt of a notice of redemption of the Rated Notes in whole but not in
part pursuant to Section 9.2(a), the Collateral Manager shall direct the sale
(and the manner thereof), acting in a commercially reasonable manner to maximize
the proceeds of such sale, of all or part of the Collateral Obligations and
other Assets in an amount sufficient that the proceeds from such sale and all
other funds available for such purpose in the Collection Account, the Permitted
Use Account and the Payment Account (and any Interest Proceeds designated by the
Collateral Manager) will be at least sufficient to pay the Redemption Prices of
the Rated Notes to be redeemed, all amounts senior in right of payment to the
Securities and all accrued and unpaid Administrative Expenses (regardless of the
Administrative Expense Cap) payable under the Priority of Payments
(collectively, the “Required Redemption Amount”). If such proceeds of such sale
and all other funds available for such purpose in the Collection Account,
Permitted Use Account and the Payment Account (and any Interest Proceeds
designated by the Collateral Manager) would not be at least equal to the
Required Redemption Amount, the Rated Notes may not be redeemed. The Collateral
Manager, in its sole discretion, may effect the sale of all or any part of the
Collateral Obligations or other Assets through the direct sale of such
Collateral Obligations or other Assets or by participation or other arrangement.

(c)
The Preferred Interests and the Reinvesting Holder Notes may be redeemed, in
whole but not in part, on any Business Day on or after the redemption or
repayment in full of the Rated Notes, at the direction of (x) a Majority of the
Preferred Interests or (y) the Collateral Manager.

(d)
In addition to (or in lieu of) a sale of Collateral Obligations and/or Eligible
Investments in the manner provided in Section 9.2(b), the Rated Notes may at the
written direction of a Majority of the Preferred Interests, with the consent of
the Collateral Manager, after the Non‑Call Period, be redeemed in whole from
Refinancing Proceeds and all other available funds or in a Partial Redemption
from Refinancing Proceeds by obtaining a loan from one or more financial or
other institutions and/or issuing replacement notes, whose terms in the case of
such loan or replacement notes will be negotiated by the Collateral Manager on
behalf of the Issuer; it being understood that any rating of such replacement
notes by a Rating Agency will be based on a credit analysis specific to such



174

--------------------------------------------------------------------------------





replacement notes and independent of the Rated Notes being refinanced (any such
redemption and refinancing, a “Refinancing”); provided that the terms of such
Refinancing must be acceptable to the Collateral Manager and a Majority of the
Preferred Interests and such Refinancing otherwise satisfies the conditions
described below.
(e)
In the case of a Refinancing upon a redemption of the Rated Notes in whole but
not in part pursuant to Section 9.2(d), such Refinancing will be effective only
if (i) the Refinancing Proceeds, all Sale Proceeds from the sale of Collateral
Obligations and Eligible Investments in accordance with the procedures set forth
herein, and all other available funds will be at least equal to the Required
Redemption Amount; provided that the reasonable fees and expenses incurred in
connection with such Refinancing, if not paid on the date of the Refinancing,
will be adequately provided for from the Interest Proceeds available to be
applied to the payment thereof as Administrative Expenses under the Priority of
Payments on the subsequent two Payment Dates, after taking into account all
amounts required to be paid pursuant to the Priority of Payments on such
subsequent Payment Dates prior to distributions to the Holders of the Preferred
Interests (ii) the Sale Proceeds, Refinancing Proceeds and other available funds
are used (to the extent necessary) to make such redemption and (iii) the
agreements relating to the Refinancing contain limited recourse and non‑petition
provisions equivalent (mutatis mutandis) to those contained in Section 13.1(d)
and Section 2.7(i).

(f)
In the case of a Refinancing upon a Partial Redemption pursuant to
Section 9.2(d), such Refinancing will be effective only if: (i) Rating Agency
Confirmation has been obtained from S&P with respect to any Outstanding Notes
not the subject of the Refinancing and Fitch shall have been notified of the
Refinancing, (ii) the Refinancing Proceeds, Partial Redemption Proceeds and
amounts designated for such purposes in the Permitted Use Account will be at
least sufficient to pay in full the aggregate Redemption Prices of the entire
Class or Classes of Rated Notes subject to Refinancing, (iii) the Refinancing
Proceeds are used (to the extent necessary) to make such redemption, (iv) the
agreements relating to the Refinancing contain limited recourse and non‑petition
provisions equivalent (mutatis mutandis) to those contained in Section 5.4(d)
and Section 2.7(i), (v) the Aggregate Principal Balance of any class of
obligations providing the Refinancing is equal to the Aggregate Outstanding
Amount of the corresponding Class of Rated Notes being redeemed with the
proceeds of such obligations, (vi) the stated maturity of each class of
obligations providing the Refinancing is no earlier than the corresponding
Stated Maturity of each Class of Rated Notes being refinanced, (vii) the
reasonable fees, costs, charges and expenses incurred in connection with the
Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds (except for expenses owed to persons that the Collateral
Manager informs the Trustee will be paid solely as Administrative Expenses
payable in accordance with the Priority of Payments), (viii)(A) if the
obligation providing the Refinancing and the Class of Rated Notes subject to the
Refinancing are both fixed rate obligations, the weighted average (based on the
principal amount of such obligations) of the interest rate of any obligations
providing the Refinancing will not be greater than the weighted average (based
on the aggregate principal amount of such obligations) of the interest rate of
the Rated Notes subject to



175

--------------------------------------------------------------------------------





such Refinancing; (B) if the obligation providing the Refinancing and the
Class of Rated Notes subject to the Refinancing are both floating rate
obligations, the weighted average (based on the aggregate principal amount of
such obligations) of the spread over the Reference Rate of any obligations
providing the Refinancing will not be greater than the weighted average (based
on the aggregate principal amount of such obligations) of the spread over the
Reference Rate of the Rated Notes subject to such Refinancing; and (C) with
respect to any Partial Redemption by Refinancing of a fixed rate Class of Notes
with the proceeds of an issuance of floating rate refinancing notes or a
floating rate Class of Notes with the proceeds of an issuance of fixed rate
refinancing notes or floating rate refinancing notes referencing a different
interest rate index, Rating Agency Confirmation is obtained and the Issuer and
the Trustee receive an Officer’s certificate of the Collateral Manager (upon
which each may conclusively rely without investigation of any nature whatsoever)
certifying that, in the Collateral Manager’s reasonable business judgment, the
interest payable on the refinancing notes with respect to such Class is
anticipated to be lower than the interest that would have been payable in
respect of such Class (determined on a weighted average basis over the expected
life of such Class) if such Partial Redemption by Refinancing did not occur;
(ix) the obligations providing the Refinancing are subject to the Priority of
Payments and do not rank higher in priority pursuant to the Priority of Payments
than the Class of Rated Notes being refinanced, (x) the voting rights, consent
rights, redemption rights and all other rights of the obligations providing the
Refinancing are materially the same as the rights of the corresponding Class of
Rated Notes being refinanced and (xi) Tax Advice shall be delivered to the
Trustee to the effect that (A) any obligations providing the Refinancing will be
treated as debt for U.S. federal income tax purposes and (B) the Refinancing
will not alter the U.S. federal income tax characterization, as expressed at the
time of issuance, of the Rated Notes that will be Outstanding after such
refinancing.
(g)
If a Refinancing is obtained meeting the requirements specified above as
certified by the Collateral Manager, the Issuer and, at the direction of the
Collateral Manager, the Trustee shall amend this Indenture to the extent
necessary to reflect the terms of the Refinancing (which terms may include a new
non‑call period) and no further consent for such amendments shall be required
from the Holders of Notes other than Holders of the Preferred Interests
directing the redemption. The Trustee shall not be obligated to enter into any
amendment that, as determined by the Trustee, adversely affects its duties,
obligations, liabilities or protections hereunder, and the Trustee shall be
entitled to conclusively rely upon an Officer’s certificate and, as to matters
of law, an Opinion of Counsel (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
Opinion of Counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is permitted under this Indenture
(except that such Officer or counsel shall have no obligation to certify or
opine as to the sufficiency of the Refinancing Proceeds).

(h)
The Trustee shall have the authority to take such actions as may be directed by
the Issuer or the Collateral Manager, as the Issuer or Collateral Manager shall
deem necessary or



176

--------------------------------------------------------------------------------





desirable to effect a Refinancing. The Trustee shall be entitled to receive, and
shall be fully protected in relying upon a certificate of the Issuer stating
that the Refinancing is authorized or permitted by this Indenture and that all
conditions precedent thereto have been complied with.
(i)
In connection with a Refinancing upon a redemption of each Class of Rated Notes
in whole but not in part, Holders of a Majority of the Aggregate Outstanding
Amount of the Preferred Interests may elect to include, in a notice of such
Refinancing, a direction to the Collateral Manager to designate Principal
Proceeds up to the Excess Par Amount as of the related Determination Date as
Interest Proceeds for payment on the Redemption Date. If the Collateral Manager
consents to such direction, the Collateral Manager will, on behalf of the
Issuer, make such designation by Issuer Order to the Trustee (with copies to the
Rating Agencies) on or before the related Determination Date, in which case the
Trustee will, on or before the Business Day immediately preceding the related
Payment Date, make such designation.

(j)
In connection with a Refinancing, upon a redemption of Rated Notes in whole or
in part, any Refinancing Proceeds that remain after paying the applicable
Redemption Prices and related Administrative Expenses shall be transferred to
the Permitted Use Account.

Section 9.3.    Tax Redemption
(a)
The Securities shall be redeemed in whole but not in part (any such redemption,
a “Tax Redemption”) on any Business Day at the written direction (delivered to
the Trustee, with a copy to the Collateral Manager) of (x) a Majority of any
Affected Class or (y) a Majority of the Preferred Interests, in either case
following (I) the occurrence and continuation of a Tax Event with respect to
payments under one or more Collateral Obligations forming part of the Assets
which results in a payment by, or charge or tax burden to, the Issuer that
results or will result in the withholding of 5.0% or more of scheduled
distributions for any Collection Period or (II) the occurrence and continuation
of a Tax Event resulting in a tax burden on the Issuer in an aggregate amount in
any Collection Period in excess of U.S.$1,000,000.

(b)
If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders and each Rating
Agency thereof.

Section 9.4.    Redemption Procedures
(a)
In the event of any redemption pursuant to Section 9.2, the Issuer shall, at
least 20 Business Days prior to the Redemption Date (or such shorter period as
the Trustee and the Collateral Manager may agree), notify the Trustee in writing
(and the Trustee in turn shall, in the name and at the expense of the Issuer,
notify the Holders of Notes and each Rating Agency, with a copy to the
Collateral Manager, at least 15 Business Days prior to the Redemption Date) of
such Redemption Date, the applicable Record Date, the



177

--------------------------------------------------------------------------------





principal amount of Securities to be redeemed on such Redemption Date and the
applicable Redemption Prices. In the event of any redemption pursuant to
Section 9.3, a notice of redemption shall be provided by the applicable
Noteholders to the Issuer, the Trustee and the Collateral Manager not later than
five Business Days prior to the applicable Redemption Date and the Trustee will
give notice to each Noteholder and each Rating Agency at least five Business
Days prior to the applicable Redemption Date. In addition, for so long as any
Rated Notes are listed on the Irish Stock Exchange and so long as the guidelines
of such exchange so require, notice of redemption pursuant to Sections 9.2 or
9.3 to the Holders of such Rated Notes shall also be given by publication on the
Irish Stock Exchange through the companies announcement office thereof.
(b)
All notices of redemption delivered pursuant to Section 9.4(a) shall state:

(i)
the applicable Redemption Date;

(ii)
the Redemption Prices of the Notes to be redeemed;

(iii)
that all of the Rated Notes to be redeemed are to be redeemed in full and that
interest on such Rated Notes shall cease to accrue on the Redemption Date
specified in the notice;

(iv)
the place or places where Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

(v)
if all Rated Notes are being redeemed, whether the Preferred Interests and the
Reinvesting Holder Notes are to be redeemed in full on such Redemption Date and,
if so, the place or places where the Preferred Interests and the Reinvesting
Holder Notes are to be surrendered for payment of the Redemption Prices, which
shall be the office or agency of the Issuer to be maintained as provided in
Section 7.2.

The Issuer may withdraw any such notice of redemption delivered pursuant to
Section 9.2, by notice to the Trustee, on any day up to and including the day on
which the Collateral Manager is required to deliver to the Trustee the sale
agreement or agreements or certifications as described in Section 9.4(c), by
written notice to the Trustee (with a copy to the Collateral Manager) and such
notice will be withdrawn only if the Collateral Manager will be unable to
deliver such agreements or certifications. A Majority of the Preferred Interests
will have the option to direct the withdrawal of any such notice of redemption
delivered pursuant to Section 9.2 by written notice to the Trustee, the Issuer
and the Collateral Manager (with a copy to Fitch for so long as Fitch is rating
any Class of Notes), provided that neither the Issuer nor the Collateral Manager
has entered into a binding agreement in connection with the sale of any portion
of the Assets or taken any other actions in connection with the liquidation of
any portion of the Assets pursuant to such notice of redemption. In addition,
the Issuer may cancel any Optional Redemption or Tax Redemption up to the
Business Day before the Redemption Date if there will be insufficient funds on
the


178

--------------------------------------------------------------------------------





Redemption Date to pay the Redemption Price of each Class of Rated Notes to be
redeemed (and all amounts senior in right of payment to the Redemption Prices).
Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the Issuer
or, upon an Issuer Order, by the Trustee in the name and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.
(c)
Unless Refinancing Proceeds are being used to redeem the Rated Notes in whole or
in part, in the event of any redemption pursuant to Section 9.2 or 9.3, no Rated
Notes may be optionally redeemed unless (i) at least two Business Days before
the scheduled Redemption Date the Collateral Manager shall have furnished to the
Trustee evidence, in a form reasonably satisfactory to the Trustee, that the
Collateral Manager on behalf of the Issuer has entered into a binding agreement
or agreements with a financial or other institution or institutions whose
short‑term unsecured debt obligations (other than such obligations whose rating
is based on the credit of a person other than such institution) are rated, or
guaranteed, by a Person whose short‑term unsecured debt obligations are rated at
least “A‑1” by S&P or at least “F1” by Fitch to purchase (directly or by
participation or other arrangement), not later than the Business Day immediately
preceding the scheduled Redemption Date in immediately available funds, all or
part of the Assets at a purchase price that is, when considered together with
the Eligible Investments, at least equal to the Required Redemption Amount,
(ii) at least two Business Days before the scheduled Redemption Date, the Issuer
shall have received proceeds of disposition of all or part of the Assets at
least equal to the Required Redemption Amount, or (iii) prior to selling any
Collateral Obligations and/or Eligible Investments, the Collateral Manager shall
certify to the Trustee that, in its judgment, the aggregate sum of (A) expected
proceeds from the sale or payment of Eligible Investments, and (B) for each
Collateral Obligation, its Market Value, shall be at least equal to the Required
Redemption Amount. Any certification delivered by the Collateral Manager
pursuant to this Section 9.4(c) shall include (1) the prices of, and expected
proceeds from, the sale (directly or by participation or other arrangement) or
payment of any Collateral Obligations and/or Eligible Investments and (2) all
calculations required by this Section 9.4(c). Any Holder of Securities, the
Collateral Manager or any of the Collateral Manager’s Affiliates shall have the
right, subject to the same terms and conditions afforded to other bidders, to
bid on Assets to be sold as part of an Optional Redemption or a Tax Redemption.

Section 9.5.    Notes Payable on Redemption Date
(a)
Notice of redemption pursuant to Section 9.4 or Section 9.7 having been given as
set forth therein, the Notes to be redeemed shall, on the Redemption Date,
subject to Section 9.4(c) and Section 9.7(b), as applicable, and the Issuer’s
right to withdraw any notice of redemption pursuant to Section 9.4(b) and
9.7(c), as applicable, become due and payable at the Redemption Prices therein
specified, and from and after the Redemption Date (unless the Issuer shall
default in the payment of the Redemption Prices and accrued interest) all such
Notes that are Rated Notes shall cease to bear interest on the



179

--------------------------------------------------------------------------------





Redemption Date. Holders of Certificated Notes, upon final payment on a Note to
be so redeemed, shall present and surrender such Note at the place specified in
the notice of redemption on or prior to such Redemption Date; provided that in
the absence of notice to the Issuer or the Trustee that the applicable Note has
been acquired by a Protected Purchaser, such final payment shall be made without
presentation or surrender, if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate.
Payments of interest on Rated Notes and payments in respect of Preferred
Interests and Reinvesting Holder Notes so to be redeemed which are payable on or
prior to the Redemption Date shall be payable to the Holders, or holders of one
or more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(e).
(b)
If any Rated Note called for redemption shall not be paid upon surrender thereof
for redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Interest Rate for each successive Interest
Accrual Period such Note remains Outstanding; provided that the reason for such
non‑payment is not the fault of such Holder.

Section 9.6.    Special Redemption
Principal payments on the Rated Notes shall be made in part in accordance with
the Priority of Payments on any Payment Date during the Reinvestment Period, if
the Collateral Manager notifies the Trustee at least five Business Days prior to
the applicable Special Redemption Date that it has been unable, for a period of
at least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager, in its sole
discretion, and which would satisfy the Investment Criteria in sufficient
amounts to permit the investment or reinvestment of all or a portion of the
funds then in the Collection Account that are to be invested in additional
Collateral Obligations (each, a “Special Redemption”). Any such notice in the
case of clause (ii) above shall be based upon the Collateral Manager having
attempted, in accordance with the standard of care set forth in the Collateral
Management Agreement, to identify additional Collateral Obligations as described
above. On the first Payment Date (and all subsequent Payment Dates) following
the Collection Period in which such notice is given (a “Special Redemption
Date”), the amount in the Collection Account representing Principal Proceeds
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations, will in each case be applied in accordance with the
Priority of Payments. Notice of Special Redemption shall be given by the Trustee
not less than (x) in the case of a Special Redemption described in clause (i)
above, one Business Day prior to the applicable Special Redemption Date and (y)
in the case of a Special Redemption described in clause (ii) above, three
Business Days prior to the applicable Special Redemption Date in each case to
each Holder of Rated Notes and to both Rating Agencies. In addition, for so long
as any Rated Notes are listed on the Irish Stock Exchange and so long as the
guidelines of such exchange so require, notice of Special Redemption to the
Holders of such Rated Notes shall also be given by publication on the Irish
Stock Exchange through the companies announcement office thereof.


180

--------------------------------------------------------------------------------





Section 9.7.    Clean‑Up Call Redemption
(a)
On any Business Day occurring after the Non‑Call Period on which the Collateral
Principal Amount is less than 20% of the Target Initial Par Amount, the Rated
Notes may be redeemed, in whole but not in part (a “Clean‑Up Call Redemption”),
at the written direction of the Collateral Manager to the Issuer and the Trustee
(with copies to the Rating Agencies), delivered not less than 20 days (or such
later date as agreed to by the Trustee and the Issuer) prior to the proposed
Redemption Date. Promptly upon receipt of such direction, the Issuer will
establish the Record Date in relation to such a Redemption, and shall give
written notice to the Trustee, the Collateral Administrator, the Collateral
Manager and the Rating Agencies of the Redemption Date and the related Record
Date no later than 10 days prior to the proposed Redemption Date (and the
Trustee in turn shall, in the name and at the expense of the Issuer, notify the
Holders of Notes and the Fiscal Agent of the Redemption Date, the applicable
Record Date, that the Rated Notes will be redeemed in full, and the Redemption
Prices to be paid, at least five days prior to the Redemption Date).

(b)
A Clean‑Up Call Redemption may not occur unless (i) on or before the fifth
Business Day immediately preceding the related Redemption Date, the Collateral
Manager or any other Person purchases (which may be by participation or
otherwise) the Assets of the Issuer (other than the Eligible Investments
referred to in clause (A)(3) below) for a price at least equal to the greater of
(A) the sum of (1) the aggregate Redemption Price of each Class of Outstanding
Rated Notes and (2) all amounts senior in right of payment to distributions in
respect of the Preferred Interests in accordance with the Priority of Payments;
minus (3) the Aggregate Principal Balance of Eligible Investments; and (B) the
Market Value of such Assets being purchased (the “Clean‑Up Call Redemption
Price”); and (ii) the Collateral Manager certifies in writing to the Trustee
prior to the sale of the Assets that subclause (i) shall be satisfied upon such
purchase. Upon receipt of the certification from the Collateral Manager
described in subclause (ii), the Issuer and, upon receipt of written direction
from the Issuer, the Trustee shall take all actions necessary to sell, assign
and transfer the Assets to the Collateral Manager or such other Person upon
payment in immediately available funds of the Clean‑Up Call Redemption Price.

(c)
The Issuer may withdraw any notice of Clean‑Up Call Redemption delivered
pursuant to Section 9.7(a) on any day up to and including the Business Day prior
to the proposed Redemption Date by written notice to the Trustee, the Rating
Agencies and the Collateral Manager and such notice will only be withdrawn if an
amount at least equal to the Clean‑Up Call Redemption Price is not received in
full in immediately available funds by the Business Day immediately preceding
such Redemption Date.

(d)
The Trustee will give notice of any such withdrawal of a Clean‑Up Call
Redemption, at the expense of the Issuer, to each Holder of Notes that were to
be redeemed not later than the scheduled Redemption Date. So long as any Listed
Notes are Outstanding and the guidelines of the Irish Stock Exchange so require,
the Trustee will also provide a copy of



181

--------------------------------------------------------------------------------





notice of such withdrawal to the Irish Listing Agent for delivery to the Irish
Stock Exchange.
Section 9.8.    Optional Re‑Pricing
(a)
On any Business Day after the Non‑Call Period, at the direction of a Majority of
the Preferred Interests and with the consent of the Collateral Manager, the
Issuer shall reduce the interest rate applicable with respect to any Re‑Pricing
Eligible Class (such reduction, a “Re‑Pricing” and any such Class to be subject
to a Re‑Pricing, a “Re‑Priced Class”); provided that the Issuer shall not effect
any Re‑Pricing unless (i) each condition specified below is satisfied with
respect thereto and (ii) each Outstanding Rated Note of a Re‑Priced Class shall
be subject to the related Re‑Pricing.

(b)
In connection with any Re‑Pricing, the Issuer may engage a broker‑dealer (the
“Re‑Pricing Intermediary”) upon the recommendation and subject to the approval
of a Majority of the Preferred Interests and such Re‑Pricing Intermediary shall
assist the Issuer in effecting the Re‑Pricing. Each Holder of Rated Notes, by
its acceptance of an interest in such Rated Notes, agrees to cooperate with the
Issuer, the Collateral Manager, the Re‑Pricing Intermediary (if any) and the
Trustee in connection with any Re‑Pricing and acknowledges that its Rated Notes
may be sold or redeemed with or without such Holder’s consent and that the sole
alternative to any such Re‑Pricing or redemption is to commit to sell its
interest in the Rated Notes of the Re‑Priced Class.

(c)
At least 14 days prior to the Business Day selected by a Majority of the
Preferred Interests for the Re‑Pricing (the “Re‑Pricing Date”), the Issuer, or
the Re‑Pricing Intermediary on behalf of the Issuer, shall deliver notice (the
“Re‑Pricing Notice”) to each Holder of the proposed Re‑Priced Class: (i)
specifying the proposed Re‑Pricing Date and the revised interest rate to be
applied with respect to such Class (the “Re‑Pricing Rate”), (ii) requesting each
Holder or beneficial owner of the Re‑Priced Class certify the principal amount
of their Re‑Priced Notes and approve the proposed Re‑Pricing with respect to
their Rated Notes, and (iii) specifying the Redemption Price at which Rated
Notes of any Holder or beneficial owner of the Re‑Priced Class which does not
approve the Re‑Pricing may be (x) sold and transferred pursuant to the following
paragraph or (y) redeemed with Re‑Pricing Proceeds and all funds available for
such purpose. A copy of the Re‑Pricing Notice shall be delivered to the
Collateral Manager, the Trustee and each Rating Agency.

(d)
In the event that the Issuer receives consents to the proposed Re‑Pricing from
less than 100% of the Aggregate Outstanding Amount of the Re‑Priced Class the
date that is at least five Business Days prior to the proposed Re‑Pricing Date,
the Issuer, or the Re‑Pricing Intermediary on behalf of the Issuer, shall notify
the consenting Holders or beneficial owners of the Re‑Priced Class of the
Aggregate Outstanding Amount of the Rated Notes of the Re‑Priced Class that have
not consented to the proposed Re‑Pricing (such notice the “Non‑Consent Notice”
and such amount the “Non‑Consenting Balance”). The Issuer shall request that
each such consenting Holder or beneficial owner notify the Issuer, the Trustee,
the Collateral Manager and the Re‑Pricing Intermediary if



182

--------------------------------------------------------------------------------





such person would elect to (A) purchase all or any portion of the Notes of the
Re‑Priced Class for which consent of the Re‑Pricing has not been received at the
Redemption Price (such purchase and sale, a “Re‑Pricing Transfer”) and/or (B)
purchase Re‑Pricing Replacement Notes with respect thereto at the price
specified in the Re‑Pricing Notice or Non‑Consent Notice, as applicable, and (C)
in each case, the Aggregate Outstanding Amount of such Rated Notes it would
agree to acquire (each such notice, an “Exercise Notice”). An Exercise Notice
must be received by the Issuer by the third Business Day prior to the proposed
Re‑Pricing Redemption Date.
(e)
To the extent there exists a Non‑Consenting Balance of greater than zero, the
Collateral Manager and the Re‑Pricing Intermediary shall, based on Exercise
Notices received, consider the potential sources of funds available for, and the
means to effect, purchases and/or redemption of Rated Notes of a Re‑Priced
Class for which consent to the Re‑Pricing has not been received.

(i)
The Issuer, or the Re‑Pricing Intermediary on behalf of the Issuer, as directed
by the Collateral Manager, may effect Re‑Pricing Transfers of the Rated Notes
held by Holders or beneficial owners that have not consented to the Re‑Pricing
(“Non‑Consenting Holders”) and that constitute the Non‑Consenting Balance (the
“Non‑Consenting Notes”), without further notice to the Holders or beneficial
owners thereof, at the Redemption Price to the Holders or beneficial owners that
have delivered Exercise Notices and/or to one or more transferees designated by
the Re‑Pricing Intermediary on behalf of the Issuer. If the aggregate principal
balance in the Exercise Notices received with respect to Re‑Pricing Transfers
exceeds the Non‑Consenting Balance, Re‑Pricing Transfers shall be allocated
among persons delivering Exercise Notices with respect thereto pro rata based on
the aggregate principal balance stated in each respective Exercise Notice.

(ii)
To the extent that the Collateral Manager determines, in its sole discretion,
that less than 100% of the Non‑Consenting Notes are expected to be subject to
Re‑Pricing Transfers, the Issuer may, as directed by the Collateral Manager,
conduct a Re‑Pricing Redemption of such Non‑Consenting Notes, without further
notice to the Holders or beneficial owners thereof, on the Re‑Pricing Date using
the Re‑Pricing Proceeds and all other funds available for such purpose.

(iii)
Re‑Pricing Transfers and sales of Re‑Pricing Replacement Notes with respect to
each Re‑Priced Class shall not in the aggregate result in the Aggregate
Outstanding Amount of such Re‑Priced Class immediately after the Re‑Pricing
exceeding the Aggregate Outstanding Amount of such Re‑Priced Class immediately
prior to the Re‑Pricing and shall be allocated among persons delivering Exercise
Notices with respect thereto, pro rata based on the Aggregate Outstanding Amount
of the Rated Notes of a Re‑Priced Class or Re‑Pricing Replacement Notes, as
applicable, such Holders or beneficial owners indicated an interest in
purchasing or advancing in their respective Exercise Notice.



183

--------------------------------------------------------------------------------





(f)
All sales, transfers and redemptions of Notes to be effected pursuant to this
Section 9.8 shall be made at the Redemption Price with respect to such Notes,
and shall be effected only if the related Re‑Pricing is effected in accordance
with the provisions of this Indenture. The Issuer, or the Re‑Pricing
Intermediary on behalf of the Issuer, shall deliver written notice to the
Trustee and the Collateral Manager not later than one Business Day prior to the
proposed Re‑Pricing Date confirming that the Issuer has received written
commitments to purchase.

(g)
The Issuer shall not effect any proposed Re‑Pricing unless: (i) the Issuer and
the Trustee shall have entered into a supplemental indenture dated as of the
Re‑Pricing Date (such supplemental indenture to be prepared and provided by the
Issuer or the Collateral Manager acting on its behalf) to reduce the interest
rate applicable to the Re‑Priced Class and/or, in the case of an issuance of
Re‑Pricing Replacement Notes, to issue such Re‑Pricing Replacement Notes, to
effect a new non‑call period and to otherwise effect the Re‑Pricing; (ii) each
Rating Agency shall have been notified of such Re‑Pricing; (iii) all expenses of
the Issuer and the Trustee (including the fees of the Re‑Pricing Intermediary
and fees of counsel) incurred in connection with the Re‑Pricing (including in
connection with the supplemental indenture described in preceding subclause (i))
shall not exceed the amount of Interest Proceeds available to be applied to the
payment thereof under the Priority of Payments on the subsequent Payment Date,
after taking into account all amounts required to be paid pursuant to the
Priority of Payments on the subsequent Payment Date prior to distributions in
respect of the Preferred Interests, unless such expenses shall have been paid or
shall be adequately provided for by an entity other than the Issuer and (iv) in
the event of a Re‑Pricing Redemption, Tax Advice shall be delivered to the
Trustee to the effect that (A) any obligations providing the proceeds for the
Re‑Pricing Redemption will be treated as debt for U.S. federal income tax
purposes and (B) the Re‑Pricing will not alter the U.S. federal income tax
characterization, as expressed at the time of issuance, of the Rated Notes that
will be Outstanding after such Re‑Pricing Redemption.

(h)
A second notice of a Re‑Pricing will be given by the Trustee, at the expense of
the Issuer, by first class mail, postage prepaid, mailed not less than seven
Business Days prior to the proposed Re‑Pricing Date to each Holder of Notes of
the Re‑Priced Class, specifying the applicable Re‑Pricing Date, Re‑Pricing Rate
and Redemption Price. Failure to give a notice of Re‑Pricing to any Holder of
any Re‑Priced Class, any failure of a beneficial owners to receive such notice,
or any defect with respect to such notice, shall not impair or affect the
validity of the Re‑Pricing or give rise to any claim based upon such failure or
defect. Any notice of a Re‑Pricing may be withdrawn by a Majority of the
Preferred Interests on or prior to the fourth Business Day prior to the
scheduled Re‑Pricing Date by written notice to the Issuer, the Trustee and the
Collateral Manager for any reason. Upon receipt of such notice of withdrawal,
the Trustee shall transmit such notice to the Holders and each Rating Agency.
Notwithstanding anything contained herein to the contrary, failure to effect a
Re‑Pricing, whether or not notice of Re‑Pricing has been withdrawn, will not
constitute an Event of Default.



184

--------------------------------------------------------------------------------





(i)
The Issuer will direct the Trustee to segregate payments and take other
reasonable steps to effect the Re‑Pricing, and the Trustee will have the
authority to take such actions as may be directed by the Issuer or the
Collateral Manager to effect a Re‑Pricing. In order to give effect to the
Re‑Pricing, the Issuer may, to the extent necessary, obtain and assign a
separate CUSIP or CUSIPs to the Rated Notes of each Class held by Non‑Consenting
Holders and Holders consenting to the Re‑Pricing.

ARTICLE X    
ACCOUNTS, ACCOUNTING AND RELEASES
Section 10.1.    Collection of Money
Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Assets, in accordance with the terms and
conditions of such Assets. The Trustee shall segregate and hold all such money
and property received by it in trust for the Holders of the Notes and shall
apply it as provided in this Indenture. Each Account established under this
Indenture shall be an Eligible Account. All Cash deposited in the Accounts may
be invested only in Eligible Investments or Collateral Obligations in accordance
with the terms of this Indenture. To avoid the consolidation of the Assets of
the Issuer with the general assets of the Bank under any circumstances, the
Trustee shall comply, and shall cause the Intermediary to comply, with all law
applicable to it as a state chartered bank with trust powers holding segregated
trust assets in a fiduciary capacity; provided that the foregoing shall not be
construed to prevent the Trustee or Intermediary from investing the Assets of
the Issuer in Eligible Investments described in clause (b) of the definition
thereof that are obligations of the Bank. The accounts established by the
Trustee pursuant to this Article X may include any number of subaccounts deemed
necessary for convenience in administering the Assets. In the event any Accounts
are transferred from one Intermediary to another, the Issuer shall notify each
Rating Agency thereof.
Section 10.2.    Collection Account
(a)
In accordance with this Indenture and the Account Agreement, the Trustee shall,
prior to the Closing Date, establish at the Intermediary a single segregated
trust account, held in the name of the Trustee, for the benefit of the Secured
Parties, which shall be designated as the “Collection Account” and shall consist
of a securities account, a related deposit account, all subaccounts related
thereto and be maintained with the Intermediary in accordance with the Account
Agreement. The Trustee shall immediately upon receipt, or upon transfer from the
Reinvestment Amount Account, Expense Reserve Account or Revolver Funding Account
deposit into the Collection Account, all funds and property received by the
Trustee and (x) designated for deposit in the Collection Account or (y) not
designated under this Indenture for deposit in any other Account, including all
proceeds received from the disposition of any Assets (unless simultaneously
reinvested in additional Collateral Obligations in accordance with Article XII
or in Eligible Investments). The Issuer may, but under no circumstances shall be
required to, deposit



185

--------------------------------------------------------------------------------





from time to time into the Collection Account, in addition to any amount
required hereunder to be deposited therein, such amounts received from external
sources for the benefit of the Secured Parties (other than payments on or in
respect of the Collateral Obligations, Eligible Investments or other existing
Assets) as the Issuer deems, in its sole discretion, to be advisable and to
designate them as Interest Proceeds or Principal Proceeds. All amounts deposited
from time to time in the Collection Account pursuant to this Indenture shall be
held by the Trustee as part of the Assets and shall be applied to the purposes
herein provided. Subject to Section 10.2(d), amounts in the Collection Account
shall be reinvested pursuant to Section 10.5(a).
(b)
The Trustee, within one Business Day after receipt of any distribution or other
proceeds in respect of the Assets which are not Cash, shall so notify the Issuer
(with a copy to the Collateral Manager) and the Issuer shall use its
commercially reasonable efforts to, within five Business Days after receipt of
such notice from the Trustee (or as soon as practicable thereafter), sell such
distribution or other proceeds for Cash in an arm’s length transaction and
deposit the proceeds thereof in the Collection Account; provided that, subject
to the requirements of Section 12.1, the Issuer (i) need not sell such
distributions or other proceeds if it delivers an Issuer Order or an Officer’s
certificate to the Trustee certifying that such distributions or other proceeds
constitute Collateral Obligations or Eligible Investments or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date of
receipt thereof if it delivers an Officer’s certificate to the Trustee
certifying that (x) it will sell such distribution within such two‑year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture and (z) the Collateral Manager has determined (in consultation with
counsel) that such distribution or proceeds were received in lieu of a debt
previously contracted.

(c)
At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Collection Account representing Principal Proceeds
(together with Interest Proceeds but only to the extent used to pay for accrued
interest on an additional Collateral Obligation) and reinvest such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order; provided that amounts
deposited in the Collection Account may not be used to purchase Margin Stock or
for any other purpose that would constitute the Issuer’s extending Purpose
Credit under Regulation U. At any time during the Reinvestment Period, and
subject to Section 2.13, the Collateral Manager on behalf of the Issuer may by
Issuer Order direct the Trustee to, and upon receipt of such Issuer Order the
Trustee shall, withdraw funds on deposit in the Collection Account representing
Principal Proceeds for purchases of Notes in accordance with the provisions of
Section 2.13. At any time, the Collateral Manager on behalf of the Issuer may by
Issuer Order direct the Trustee to, and upon receipt of such Issuer Order the
Trustee shall, withdraw funds on deposit in the Collection Account representing
Principal Proceeds and deposit such funds in the Revolver Funding Account to
meet funding requirements on Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations.



186

--------------------------------------------------------------------------------





(d)
The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay from
amounts on deposit in the Collection Account on any Business Day during any
Interest Accrual Period (i) any amount required to exercise a warrant held in
the Assets in accordance with the requirements of Article XII and such Issuer
Order, (ii) without limitation to clause (iii) below, from Interest Proceeds
only, any Administrative Expenses (such payments to be counted against the
Administrative Expense Cap for the applicable period and to be subject to the
order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date and (iii) any Special Petition
Expenses. The Trustee shall not be obligated to make such payment pursuant to
clause (ii) if, in the reasonable determination of the Trustee, such payment
would leave insufficient funds, taking into account the Administrative Expense
Cap, for payments anticipated to be or become due or payable on the next Payment
Date that are given a higher priority in the definition of Administrative
Expenses.

(e)
The Trustee shall transfer to the Payment Account, from the Collection Account
for application pursuant to the Priority of Payments, on the Business Day
immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

Section 10.3.    Transaction Accounts
(a)
Payment Account. In accordance with this Indenture and the Account Agreement,
the Trustee shall, prior to the Closing Date, establish at the Intermediary a
single, segregated non‑interest bearing trust account held in the name of the
Trustee, for the benefit of the Secured Parties, which shall be designated as
the “Payment Account” and shall consist of a securities account, a related
deposit account, all subaccounts related thereto and be maintained with the
Intermediary in accordance with the Account Agreement. Except as provided in the
Priority of Payments, the only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Payment Account shall be to
pay amounts due and payable on the Rated Notes and to the Fiscal Agent in
respect of distributions on the Preferred Interests in accordance with their
terms and the provisions of this Indenture and the Fiscal Agency Agreement and,
upon Issuer Order, to pay Administrative Expenses, Management Fees and other
amounts specified herein, each in accordance with the Priority of Payments. The
Issuer shall not have any legal, equitable or beneficial interest in the Payment
Account other than in accordance with the Priority of Payments. Amounts in the
Payment Account shall remain uninvested.

(b)
Custodial Account. In accordance with this Indenture and the Account Agreement,
the Trustee shall, prior to the Closing Date, establish at the Intermediary a
single, segregated non‑interest bearing trust account held in the name of the
Trustee, for the benefit of the Secured Parties, which shall be designated as
the “Custodial Account” and shall consist of a securities account, a related
deposit account, all subaccounts related thereto and be



187

--------------------------------------------------------------------------------





maintained with the Intermediary in accordance with the Account Agreement. All
Collateral Obligations and Equity Securities shall be credited to the Custodial
Account as provided herein. The only permitted withdrawals from the Custodial
Account shall be in accordance with the provisions of this Indenture. The
Trustee agrees to give the Issuer, with a copy to the Collateral Manager,
immediate notice if (to the actual knowledge of a Trust Officer of the
Trustee) the Custodial Account or any assets or securities on deposit therein,
or otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Issuer shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the Priority
of Payments. Amounts in the Custodial Account shall remain uninvested.
(c)
Ramp‑Up Account. The Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non‑interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Ramp‑Up Account” and shall consist of a securities account, a
related deposit account, all subaccounts related thereto and be maintained with
the Intermediary in accordance with the Account Agreement. The Issuer shall
direct the Trustee to deposit the amount specified in a certificate of the
Issuer in connection with the First Refinancing Date to the Ramp‑Up Account as
Principal Proceeds. In connection with any purchase of an additional Collateral
Obligation, the Trustee may apply amounts held in the Ramp‑Up Account. Upon the
occurrence of an Event of Default, the Trustee will deposit any remaining
amounts in the Ramp‑Up Account (excluding any proceeds that will be used to
settle binding commitments entered into prior to such date, and except as
provided in the next sentence) into the Collection Account as Principal
Proceeds. On or before the first Determination Date following the First
Refinancing Date, so long as (1) the Target Initial Par Condition has been
satisfied and would be satisfied after depositing such amounts, (2) the
Collateral Quality Test and Concentration Limitations would be satisfied after
depositing such amounts and (3) eight Business Days prior to such deposit, no
Event of Default has occurred and is continuing and the Overcollateralization
Ratio Test is satisfied, at the direction of the Collateral Manager the Trustee
will transfer from amounts remaining in the Ramp‑Up Account (excluding, in the
case of clause (y) only, any proceeds that will be used to settle binding
commitments entered into prior to that date), (x) an amount designated by the
Collateral Manager not greater than 1.0% of the Target Initial Par Amount into
the Collection Account as Interest Proceeds, and (y) any remaining amounts into
the Collection Account as Principal Proceeds. Any income earned on amounts
deposited in the Ramp‑Up Account will be deposited in the Collection Account as
Interest Proceeds. For the avoidance of doubt, so long as amounts in the Ramp‑Up
Account and Principal Proceeds in the Collection Account will after giving
effect to the designations by the Collateral Manager referred to in clause (x)
above, collectively be adequate to settle binding commitments entered into prior
to such designation, the designation of amounts in the Ramp‑Up Account as
Interest Proceeds as provided for in such clause (x) shall be made without
regard to the requirement to settle such binding commitments.



188

--------------------------------------------------------------------------------





(d)
Expense Reserve Account. In accordance with this Indenture and the Account
Agreement, the Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non‑interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Expense Reserve Account” and shall consist of a securities
account, a related deposit account, all subaccounts related thereto and be
maintained with the Intermediary in accordance with the Account Agreement. The
Issuer shall direct the Trustee to deposit to the Expense Reserve Account (i)
the amount specified in a certificate of the Issuer in connection with the First
Refinancing Date and (ii) in connection with any additional issuance of notes,
the amount specified in Section 3.2(a)(viii). On any Business Day to and
including the Determination Date relating to the first Payment Date following
the First Refinancing Date, the Trustee shall apply funds from the Expense
Reserve Account, as directed by the Collateral Manager, to pay expenses of the
Issuer incurred in connection with the establishment of the Issuer, the
acquisition of the Collateral Obligations, the structuring and consummation of
the Offering and the issuance of the Notes, the First Refinancing and any
additional issuance. By the Determination Date relating to the first Payment
Date following the First Refinancing Date, all funds in the Expense Reserve
Account (after deducting any expenses paid on such Determination Date) will be
deposited in the Collection Account as Interest Proceeds or, to the extent that
the Collateral Manager determines is necessary to obtain Rating Agency
Confirmation from S&P, Principal Proceeds (in the respective amounts directed by
the Collateral Manager in its sole discretion). On any Business Day after the
Determination Date relating to the first Payment Date following the First
Refinancing Date, the Trustee shall apply funds from the Expense Reserve Account
(except as provided in the next sentence), as directed by the Collateral
Manager, to pay expenses of the Issuer incurred in connection with any
additional issuance of notes or as a deposit to the Collection Account as
Principal Proceeds. Any income earned on amounts deposited in the Expense
Reserve Account will be deposited in the Collection Account as Interest Proceeds
as it is paid.

(e)
Interest Reserve Account. The Trustee shall, prior to the First Refinancing
Date, re-open at the Intermediary a single, segregated non‑interest bearing
trust account held in the name of the Trustee, for the benefit of the Secured
Parties which is designated as the “Interest Reserve Account” and shall consist
of a securities account, a related deposit account, all subaccounts related
thereto and be maintained with the Intermediary in accordance with the Account
Agreement. The Issuer hereby directs the Trustee to deposit into the Interest
Reserve Account the applicable amount specified in an Officer’s certificate of
the Issuer dated the First Refinancing Date (the “Interest Reserve Amount”). On
the First Refinancing Date, at the direction of the Collateral Manager, the
Trustee shall transfer proceeds from the offering of the First Refinancing
Replacement Notes in an amount equal to the Interest Reserve Amount. On or
before the Determination Date in the second Collection Period after the First
Refinancing Date, at the direction of the Collateral Manager, the Issuer may
direct that any portion of the then remaining Interest Reserve Amount be
transferred to the Collection Account and included as Interest Proceeds or
Principal Proceeds for the applicable Collection Period. On the Payment Date
relating to the second Collection Period after the First Refinancing Date, all



189

--------------------------------------------------------------------------------





amounts on deposit in the Interest Reserve Account shall be transferred to the
Payment Account and applied as Interest Proceeds or Principal Proceeds (as
directed by the Collateral Manager) in accordance with the Priority of Payments,
and the Trustee shall close the Interest Reserve Account. Amounts credited to
the Interest Reserve Account shall be reinvested pursuant to Section 10.5(a).
Any income earned on amounts deposited in the Interest Reserve Account will be
deposited in the Interest Reserve Account.
(f)
The Reinvestment Amount Account. The Trustee shall, prior to the Closing Date,
establish at the Intermediary a single, segregated non‑interest bearing trust
account held in the name of the Trustee, for the benefit of the Secured Parties
which shall be designated as the “Reinvestment Amount Account” and shall consist
of a securities account, a related deposit account, all subaccounts related
thereto and be maintained with the Intermediary in accordance with the Account
Agreement. Reinvestment Amounts will be deposited in the Reinvestment Amount
Account in accordance with Section 11.1(e) and will be withdrawn, not later than
the Business Day after the Payment Date on which such Reinvestment Amounts are
deposited in the Reinvestment Amount Account, solely to be transferred to the
Collection Account as Principal Proceeds to purchase additional Collateral
Obligations in accordance with Section 12.2. Amounts in the Reinvestment Amount
Account shall remain uninvested.

(g)
Permitted Use Account. The Trustee shall, prior to the First Refinancing Date,
establish a segregated non‑interest bearing trust account, which will be
designated as the “Permitted Use Account.” The proceeds of an additional
issuance of Preferred Interests and/or any Notes of a Junior Class and any
excess Refinancing Proceeds may be deposited in the Permitted Use Account for
application to a Permitted Use at the direction of the Collateral Manager.

Section 10.4.    The Revolver Funding Account
The Trustee shall, prior to the Closing Date, establish at the Intermediary, a
single, segregated non‑interest bearing trust account held in the name of the
Trustee, for the benefit of the Secured Parties which shall be designated as the
“Revolver Funding Account” and shall consist of a securities account, a related
deposit account, all subaccounts related thereto and be maintained with the
Intermediary in accordance with the Account Agreement. The Issuer shall direct
the Trustee to deposit the amount specified in the Closing Date Certificate to
the Revolver Funding Account to be reserved for unfunded funding obligations
under the Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations purchased on or before the Closing Date. Upon the purchase of any
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation,
Principal Proceeds in an amount equal to the undrawn portion of such obligation
shall be withdrawn first from the Ramp‑Up Account and, if necessary, from the
Collection Account, as directed by the Collateral Manager, and deposited by the
Trustee pursuant to such direction in the Revolver Funding Account; provided
that, if such Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation is a Participation Interest with respect to which the Selling
Institution requires funds to be deposited with the Selling Institution or its
custodian in an amount equal to any portion of the


190

--------------------------------------------------------------------------------





undrawn amount of such obligation as collateral for the funding obligations
under such obligation (such funds, the “Selling Institution Collateral”), the
Collateral Manager on behalf of the Issuer shall direct the Trustee to (and
pursuant to such direction the Trustee shall) deposit such funds in the amount
of the Selling Institution Collateral with such Selling Institution or custodian
rather than in the Revolver Funding Account, subject to the following sentence.
Any such deposit of Selling Institution Collateral shall be required to be held
in or invested in Eligible Investments and satisfy the following requirement (as
determined and directed by the Collateral Manager): either (a) the aggregate
amount of Selling Institution Collateral deposited with such Selling Institution
or its custodian (other than an Eligible Custodian) under all Participation
Interests shall not have an Aggregate Principal Balance in excess of 5% of the
Collateral Principal Amount and shall not remain on deposit with such Selling
Institution or custodian for more than 30 calendar days after such Selling
Institution first fails to satisfy the rating requirements set out in the Third
Party Credit Exposure Limits (and the terms of each such deposit shall permit
the Issuer to withdraw the Selling Institution Collateral if such Selling
Institution fails at any time to satisfy the rating requirements set out in the
Third Party Credit Exposure Limits); or (b) such Selling Institution Collateral
shall be deposited with an Eligible Custodian.
Upon initial purchase of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, funds deposited in the Revolver Funding Account in
respect of such Collateral Obligation and Selling Institution Collateral
deposited with the Selling Institution in respect of such Collateral Obligation
shall be treated as part of the purchase price therefor. Amounts on deposit in
the Revolver Funding Account shall be invested in overnight funds that are
Eligible Investments selected by the Collateral Manager pursuant to Section 10.5
and earnings from all such investments shall be deposited in the Collection
Account as Interest Proceeds.
Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Collateral Manager such that
the amount of funds on deposit in the Revolver Funding Account shall be equal to
or greater than the aggregate amount of unfunded funding obligations
(disregarding the portion, if any, of any such unfunded funding obligations that
is collateralized by Selling Institution Collateral) under all such Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets, as determined by the Collateral Manager.
Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) shall be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (i) the amounts on deposit in the Revolver Funding
Account over (ii) the sum of the unfunded funding obligations (disregarding the
portion, if any, of any such unfunded funding obligations that is collateralized
by Selling Institution Collateral) under all Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations (which excess may occur for any
reason, including upon (A) the sale or maturity of a Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation, (B) the occurrence of an event of
default with respect to any such Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation or (C) any other event or circumstance which
results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral


191

--------------------------------------------------------------------------------





Obligation or Revolving Collateral Obligation) may be transferred by the Trustee
(at the written direction of the Collateral Manager on behalf of the
Issuer) from time to time as Principal Proceeds to the Collection Account.
Section 10.5.    Reinvestment of Funds in Accounts; Reports by Trustee
(a)
By Issuer Order (which may be in the form of standing instructions), the Issuer
(or the Collateral Manager on behalf of the Issuer) shall at all times direct
the Trustee to, and, upon receipt of such Issuer Order, the Trustee shall,
invest all funds on deposit in the Collection Account, the Interest Reserve
Account, the Ramp‑Up Account, the Revolver Funding Account and the Expense
Reserve Account as so directed in Eligible Investments having stated maturities
no later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If at a time when no Event of Default has
occurred and is continuing (without regard to any acceleration of the maturity
of the Rated Notes), the Issuer shall not have given any such investment
directions, the Trustee shall seek instructions from the Collateral Manager
within three Business Days after transfer of any funds to such accounts. If the
Trustee does not thereafter receive written instructions from the Collateral
Manager within five Business Days after transfer of such funds to such accounts,
it shall invest and reinvest the funds held in such accounts, as fully as
practicable, but only in one or more Eligible Investments of the type described
in clause (b) of the definition of Eligible Investments maturing no later than
the Business Day immediately preceding the next Payment Date (or such shorter
maturities expressly provided herein). If at a time when an Event of Default has
occurred and is continuing, the Issuer shall not have given such investment
directions to the Trustee for three consecutive days, the Trustee shall invest
and reinvest such amounts as fully as practicable in Eligible Investments of the
type described in clause (b) of the definition of Eligible Investments maturing
not later than the earlier of (i) 30 days after the date of such investment
(unless putable at par to the issuer thereof) or (ii) the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein). Except to the extent expressly provided otherwise
herein, all interest and other income from such investments shall be credited to
the Collection Account upon receipt as Interest Proceeds, any gain realized from
such investments shall be credited to the Collection Account upon receipt as
Principal Proceeds, and any loss resulting from such investments shall be
charged to the Collection Account as a reduction in Principal Proceeds. The
Trustee shall not in any way be held liable by reason of any insufficiency of
such accounts which results from any loss relating to any such investment;
provided that nothing herein shall relieve the Bank of (i) its obligations or
liabilities under any security or obligation issued by the Bank or any Affiliate
thereof or (ii) liability for any loss resulting from gross negligence, willful
misconduct or fraud on the part of the Bank or any Affiliate thereof. Except as
expressly provided herein, the Trustee shall not otherwise be under any duty to
invest (or pay interest on) amounts held hereunder from time to time.

(b)
The Trustee agrees to give the Issuer, with a copy to the Collateral Manager,
immediate notice if any Trust Officer has actual knowledge that any Account or
any funds on deposit



192

--------------------------------------------------------------------------------





in any Account, or otherwise to the credit of an Account, shall become subject
to any writ, order, judgment, warrant of attachment, execution or similar
process.
(c)
The Trustee shall supply, in a timely fashion, to the Issuer, each Rating Agency
and the Collateral Manager any information regularly maintained by the Trustee
that the Issuer, the Rating Agencies or the Collateral Manager may from time to
time reasonably request with respect to the Assets, the Accounts and the other
Assets and provide any other requested information reasonably available to the
Trustee by reason of its acting as Trustee hereunder and required to be provided
by Section 10.6 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement or the Issuer’s obligations hereunder
that have been delegated to the Collateral Manager. The Trustee shall promptly
forward to the Collateral Manager copies of notices and other writings received
by it from the issuer of any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation which notices or writings advise the
holders of such Collateral Obligation of any rights that the holders might have
with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such issuer and Clearing
Agencies with respect to such issuer.

(d)
In addition to any credit, withdrawal, transfer or other application of funds
with respect to any Account set forth in Article X, any credit, withdrawal,
transfer or other application of funds with respect to any Account authorized
elsewhere in this Indenture is hereby authorized.

(e)
Any account established under this Indenture may include (and shall be deemed to
include) any number of subaccounts or related deposit accounts (including but
not limited to each “securities account” and “deposit account” described herein)
deemed necessary or advisable by the Trustee in the administration of the
accounts.

Section 10.6.    Accountings
(a)
Monthly. Not later than the fourth calendar day (or, if such day is not a
Business Day, the next succeeding Business Day) of each calendar month (other
than a month in which a Payment Date occurs) and commencing in October 2018, the
Issuer shall compile and make available (or cause to be compiled and made
available) to each Rating Agency, the Trustee, the Collateral Manager and the
Initial Purchaser and, upon written instructions (which may be in the form of
standing instructions) from the Collateral Manager with all appropriate contact
information, the CLO Information Service and, upon written request therefor, to
any Holder and, upon written notice to the Trustee in the form of Exhibit C, any
beneficial owner of a Note, a monthly report on a settlement date basis (each
such report a “Monthly Report”). As used herein, the “Monthly Report
Determination Date” with respect to any calendar month will be the eighth
Business Day prior to the 4th calendar day of such calendar month (other than a
month in which a Payment Date occurs). The Monthly Report for a calendar month
shall contain the following information with respect to the Collateral
Obligations and Eligible Investments included



193

--------------------------------------------------------------------------------





in the Assets, and shall be determined as of the Monthly Report Determination
Date for such calendar month:
(i)
Aggregate Principal Balance of Collateral Obligations and Eligible Investments
representing Principal Proceeds.

(ii)
Adjusted Collateral Principal Amount of Collateral Obligations.

(iii)
Collateral Principal Amount of Collateral Obligations.

(iv)
A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

(A)
The obligor thereon (including the issuer ticker, if any);

(B)
The CUSIP or security identifier thereof and the LoanX ID thereof;

(C)
The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest));

(D)
The percentage of the aggregate Collateral Principal Amount represented by such
Collateral Obligation;

(E)
The related interest rate or spread;

(F)
The Reference Rate floor, if any (as provided by or confirmed with the
Collateral Manager);

(G)
The stated maturity thereof;

(H)
The related S&P Industry Classification;

(I)
The S&P Rating, unless such rating is based on a credit estimate or is a private
or confidential rating from S&P;

(J)
The Fitch Rating, if such Collateral Obligation is publicly rated;

(K)
The country of Domicile;

(L)
An indication as to whether each such Collateral Obligation is (1) a Senior
Secured Loan, (2) a Second Lien Loan, (3)  a Participation Interest (indicating
the related Selling Institution and its ratings by each Rating Agency), (4) a
Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral Obligation,
(6) a Fixed Rate Obligation, (7) a Current Pay Obligation, (8) a DIP Collateral
Obligation, (9) a Discount Obligation, (10) a Discount Obligation purchased in
the manner described in



194

--------------------------------------------------------------------------------





clause (y) of the proviso to the definition “Discount Obligation,” (11) a Bridge
Loan, (12) a First Lien Last Out Loan, (13) a Cov‑Lite Loan, (14) a Purchased
Discount Obligation, (15) a Partial Deferring Obligation, (16) an Unsecured Loan
(17) a Long-Dated Obligation, (18) a Purchased Defaulted Obligation, (19) an
asset received in connection with a Distressed Exchange or (20) an asset
received in connection with a Bankruptcy Exchange;
(M)
With respect to each Collateral Obligation that is a Discount Obligation
purchased in the manner described in clause (y) of the proviso to the definition
“Discount Obligation,”

(I)
the identity of the Collateral Obligation (including whether such Collateral
Obligation was classified as a Discount Obligation at the time of its original
purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

(II)
the purchase price (as a percentage of par) of the purchased Collateral
Obligation and the sale price (as a percentage of par) of the Collateral
Obligation the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

(III)
the Moody’s Rating assigned to the purchased Collateral Obligation and the
Moody’s Rating assigned to the Collateral Obligation the proceeds of whose sale
are used to purchase the purchased Collateral Obligation; and

(IV)
the Aggregate Principal Balance of Collateral Obligations that have been
excluded from the definition of Discount Obligation and relevant calculations
indicating whether such amount is in compliance with the limitations described
in clause (z) of the proviso to the definition of Discount Obligation;

(N)
The Aggregate Principal Balance of all Broadly Syndicated Cov‑Lite Loans and
Middle Market Cov‑Lite Loans;

(O)
The S&P Recovery Rate;

(P)
The Fitch Recovery Rate

(Q)
The Market Value of such Collateral Obligation, if such Market Value was
calculated based on a bid price determined by a loan or bond pricing service,
and the name of such loan or bond pricing service (including such disclaimer
language as a loan or bond pricing service may from time to time require, as
provided by the Collateral Manager to the Trustee and the Collateral
Administrator); and



195

--------------------------------------------------------------------------------





(R)
The purchase price (as a percentage of par) of such Collateral Obligation.

(v)
For each of the limitations and tests specified in the definitions of
Concentration Limitations and Collateral Quality Test, (1) the result, (2) the
related minimum or maximum test level and (3) a determination as to whether such
result satisfies the related test.

(vi)
The calculation of each of the following:

(A)
Each Interest Coverage Ratio (and setting forth the percentage required to
satisfy each Interest Coverage Test);

(B)
Each Overcollateralization Ratio (and setting forth the percentage required to
satisfy each Overcollateralization Ratio Test); and

(C)
The Interest Diversion Test (and setting forth the percentage required to pass
such test).

(vii)
The calculation specified in Section 5.1(f).

(viii)
For each Account, (A) a schedule showing the beginning balance, each credit or
debit specifying the nature, source and amount, and the ending balance, and (B)
the ending balance adjusted to take into account any amounts (I) to be expended
to acquire Collateral Obligations in transactions to which the Issuer has
committed but that have not yet settled and (II) expected to be received in
connection with any sales or other dispositions of Collateral Obligations to
which the Issuer has committed but that have not yet settled and (C) the S&P
short‑term and long‑term rating thereon.

(ix)
A schedule showing for each of the following the beginning balance, the amount
of Interest Proceeds received from the date of determination of the immediately
preceding Monthly Report, and the ending balance for the current Measurement
Date:

(A)
Interest Proceeds from Collateral Obligations; and

(B)
Interest Proceeds from Eligible Investments.

(x)
Purchases, prepayments, and sales:

(A)
The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest)),
Principal Proceeds and Interest Proceeds received, and date for (X) each
Collateral Obligation that was released for sale or other disposition pursuant
to Section 12.1 since the last Monthly Report Determination Date and (Y) each
prepayment or redemption of a Collateral Obligation, and in the case of (X),
whether such Collateral



196

--------------------------------------------------------------------------------





Obligation was a Credit Risk Obligation or a Credit Improved Obligation, and
whether the sale of such Collateral Obligation was a discretionary sale;
(B)
The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest)), and
Principal Proceeds and Interest Proceeds expended to acquire each Collateral
Obligation acquired pursuant to Section 12.2 since the last Monthly Report
Determination Date;

(C)
On a dedicated page in the data file, the information set forth in Section
10.6(a)(iv)(A) and (B) with respect to each Collateral Obligation the Issuer has
committed to acquire or release for sale, but has not settled, since the prior
Monthly Report;

(D)
The identity and Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest)) of
each Collateral Obligation purchased or sold by the Issuer since the last
Monthly Report Determination Date in a transaction between the Issuer and
another Person for which the Collateral Manager or an Affiliate of the
Collateral Manager serves as an investment adviser; and

(xi)
The identity of each Defaulted Obligation, the S&P Collateral Value, Fitch
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.

(xii)
The identity of each Collateral Obligation with an S&P Rating of “CCC‑” or below
and the Market Value of each such Collateral Obligation.

(xiii)
The identity of each Deferring Obligation, the S&P Collateral Value, Fitch
Collateral Value and Market Value of each Deferring Obligation, and the date on
which interest was last paid in full in Cash thereon.

(xiv)
The identity of each Current Pay Obligation, the Market Value of each such
Current Pay Obligation, and the percentage of the Collateral Principal Amount
comprised of Current Pay Obligations.

(xv)
The identity of any Asset acquired from or disposed of to the Collateral
Manager, any Affiliate of the Collateral Manager, or any entity or account, the
investments of which are managed by the Collateral Manager or any Affiliate of
the Collateral Manager.

(xvi)
The Aggregate Principal Balance, measured cumulatively from the First
Refinancing Date onward, of all Collateral Obligations that would have been
acquired through a Distressed Exchange but for the operation of the proviso in
the definition of Distressed Exchange.



197

--------------------------------------------------------------------------------





(xvii)
The Weighted Average Fitch Rating Factor and the Weighted Average Fitch Recovery
Rate.

(xviii)
The Weighted Average Floating Spread, calculated in the manner required for the
S&P CDO Monitor;

(xix)
On a dedicated page, whether any Trading Plans were entered into since the last
Monthly Report Determination Date and the identity of any Assets acquired and/or
disposed of in connection with each such Trading Plan.

(xx)
For each Eligible Investment, the obligor, credit rating, and maturity date.

(xxi)
Such other information as any Rating Agency or the Collateral Manager may
reasonably request.

(xxii)
An indication as to whether the Originator has provided confirmation that it
(i) continues to hold the Retention Securities and (ii) has not sold, hedged or
otherwise mitigated its credit risk under or associated with the Retention
Securities or the underlying portfolio of Collateral Obligations, in each case
except to the extent permitted in accordance with the E.U. Retention
Requirements.

(xxiii)
The identity of any Collateral Obligation that was subject to a Maturity
Amendment since the immediately preceding Monthly Report.

(xxiv)
The identity of any Collateral Obligation that the Issuer purchased or sold in a
Cross Transaction since the immediately preceding Monthly Report.

(xxv)
If the Collateral Manager elects to change the S&P CDO Monitor Test by using the
definitions set forth in Schedule 4 to this Indenture, the calculations used to
determine the S&P CDO Monitor Adjusted BDR, the S&P CDO Monitor BDR, the S&P CDO
Monitor SDR, the S&P Default Rate, the S&P Default Rate Dispersion, the S&P
Expected Portfolio Default Rate, the S&P Industry Diversity Measure, the S&P
Obligor Diversity Measure, the S&P Regional Diversity Measure and the S&P
Weighted Average Life.

(xxvi)
The identity of each Substitute Collateral Obligation and the Carlyle Collateral
Obligation that it substituted.

Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify S&P, with a copy to the Collateral Manager, if such
Monthly Report indicates that the S&P CDO Monitor Test has not been satisfied as
of the relevant Measurement Date and (b) compare the information contained in
such Monthly Report to the information contained in its records with respect to
the Assets and shall, within three Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agencies


198

--------------------------------------------------------------------------------





and the Collateral Manager if the information contained in the Monthly Report
does not conform to the information maintained by the Trustee with respect to
the Assets. In the event that any discrepancy exists, the Trustee and the
Issuer, or the Collateral Manager on behalf of the Issuer, shall attempt to
resolve the discrepancy. If such discrepancy cannot be promptly resolved, the
Trustee shall within five Business Days notify the Collateral Manager who shall,
on behalf of the Issuer, request that the Independent accountants appointed by
the Issuer pursuant to Section 10.8 perform the agreed‑upon procedures on such
Monthly Report and the Trustee’s records to determine the cause of such
discrepancy. If such review reveals an error in the Monthly Report or the
Trustee’s records, the Monthly Report or the Trustee’s records shall be revised
accordingly and, as so revised, shall be utilized in making all calculations
pursuant to this Indenture and notice of any error in the Monthly Report shall
be sent as soon as practicable by the Issuer to all recipients of such report
which may be accomplished by making a notation of such error in the subsequent
Monthly Report.
(b)
Payment Date Accounting. The Issuer shall render an accounting (each a
“Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, the CLO Information Service, each Rating Agency and, upon written
request therefor, any Holder or Certifying Person, not later than the Business
Day preceding the related Payment Date. The Distribution Report shall contain
the following information:

(i)
the information required to be in the Monthly Report pursuant to Section
10.6(a);

(ii)
(a) the Aggregate Outstanding Amount of the Rated Notes of each Class at the
beginning of the Interest Accrual Period and such amount as a percentage of the
original Aggregate Outstanding Amount of the Rated Notes of such Class, (b) the
amount of principal payments to be made on the Rated Notes of each Class on the
next Payment Date, the amount of any Deferred Interest on the Deferred Interest
Notes and the Aggregate Outstanding Amount of the Rated Notes of each
Class after giving effect to the principal payments, if any, on the next Payment
Date and such amount as a percentage of the original Aggregate Outstanding
Amount of the Rated Notes of such Class, and (c) the amount of distributions to
be paid on the Preferred Interests on the next Payment Date and the Aggregate
Outstanding Amount of the Preferred Interests on the next Payment Date;

(iii)
the Interest Rate and accrued interest for each Class of Rated Notes for such
Payment Date;

(iv)
the amounts payable pursuant to each clause of the Priority of Payments, on the
related Payment Date;

(v)
for the Collection Account:

(A)
the Balance of Principal Proceeds on deposit in the Collection Account at the
end of the related Collection Period and the Balance of Interest



199

--------------------------------------------------------------------------------





Proceeds on deposit in the Collection Account on the next Business Day following
the end of the related Collection Period;
(B)
the amounts payable from the Collection Account to the Payment Account, in order
to make payments pursuant to the Priority of Payments on the next Payment Date
(net of amounts which the Collateral Manager intends to reinvest in additional
Collateral Obligations pursuant to Article XII); and

(C)
the Balance remaining in the Collection Account immediately after all payments
and deposits to be made on such Payment Date; and

(vi)
such other information as the Collateral Manager may reasonably request.

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the Priority of Payments and Article XIII.
(c)
Interest Rate Notice. The Trustee shall include in the Monthly Report a notice
setting forth the Interest Rate for each Class of Rated Notes for the Interest
Accrual Period preceding the next Payment Date.

(d)
Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.6 on the first Business Day after the
date on which such accounting is due to the Trustee, the Trustee shall notify
the Collateral Manager who shall use all reasonable efforts to obtain such
accounting by the applicable Payment Date. To the extent the Collateral Manager
is required to provide any information or reports pursuant to this Section 10.6
as a result of the failure of the Issuer to provide such information or reports,
the Collateral Manager shall be entitled to retain an Independent certified
public accountant in connection therewith and the reasonable costs incurred by
the Collateral Manager for such Independent certified public accountant shall be
paid by the Issuer.

(e)
Required Content of Certain Reports. Each Monthly Report and each Distribution
Report sent to any Holder or Certifying Person shall contain, or be accompanied
by, the following notices:

The Notes may be beneficially owned only by Persons that (a) (i) are not U.S.
persons (within the meaning of Regulation S under the United States Securities
Act of 1933, as amended) and are purchasing their beneficial interest in an
offshore transaction and are also QIB/QPs or (ii) are (A) Qualified
Institutional Buyers or (solely in the case of the Reinvesting Holder
Notes) Accredited Investors and (B) either Qualified Purchasers or (solely in
the case of the Reinvesting Holder Notes) Knowledgeable Employees (or
corporations, partnerships, limited liability companies or other entities (other
than trusts) each shareholder, partner, member or other equity owner of which is
a Qualified Purchaser or (solely in the case of the Reinvesting Holder Notes)
Knowledgeable Employees) and (b) can make the


200

--------------------------------------------------------------------------------





representations set forth in Section 2.5 or the appropriate Exhibit to this
Indenture. Beneficial ownership interests in the Global Notes may be transferred
only to a Person that is both a Qualified Institutional Buyer and a Qualified
Purchaser and that can make the representations referred to in clause (b) of the
preceding sentence. The Issuer has the right to compel any beneficial owner of
an interest in Global Notes that does not meet the qualifications set forth in
the preceding sentence to sell its interest in such Notes, or may sell such
interest on behalf of such owner, pursuant to Section 2.11.
Each Holder receiving this report agrees to keep all non‑public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of this Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.
(f)
Distribution of Reports and Documents. The Trustee will make the Monthly Report,
the Distribution Report, this Indenture and the Collateral Management Agreement
available through the Trustee’s Website. Upon receipt of notice of a Trading
Plan, the Trustee shall promptly provide notice of such Trading Plan on the
Trustee’s Website. The Trustee shall provide the CLO Information Service with
access to the Trustee’s Website. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them by
first‑class mail by calling the Trustee’s customer service desk. The Trustee
shall have the right to change the way such statements and documents are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties, and the Trustee shall provide timely and
adequate notification to all above parties regarding any such changes. As a
condition to access to the Trustee’s Website, the Trustee may require
registration and the acceptance of a disclaimer. The Trustee shall be entitled
to rely on, but shall not be responsible for, the content or accuracy of any
information provided in the Monthly Report and the Distribution Report which the
Trustee disseminates in accordance with this Indenture and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

Section 10.7.    Release of Assets
(a)
The Collateral Manager may, by Issuer Order delivered to the Trustee no later
than the settlement date of any sale of an obligation (or, in the case of
physical settlement, no later than the Business Day preceding such date),
certifying with respect to settlements after the Effective Date that the
applicable conditions set forth in Article XII have been met, direct the Trustee
to deliver such obligation against receipt of payment therefor.

(b)
The Collateral Manager may, by Issuer Order delivered to the Trustee no later
than the settlement date of any redemption or payment in full of a Collateral
Obligation or Eligible Investment (or, in the case of physical settlement, no
later than the Business Day preceding such date) certifying that such obligation
is being redeemed or paid in full, direct the Trustee or, at the Trustee’s
instruction, the Intermediary, to deliver such obligation, if in physical form,
duly endorsed, or, if such obligation is a Clearing



201

--------------------------------------------------------------------------------





Corporation Security, to cause it to be presented (or in the case of a general
intangible or a participation, cause such actions as are necessary to transfer
such obligation to the designated transferee free of liens, claims or
encumbrances created by this Indenture), to the appropriate paying agent
therefor on or before the date set for redemption or payment, in each case
against receipt of the redemption price or payment in full thereof.
(c)
Subject to Article XII, the Collateral Manager may, by Issuer Order delivered to
the Trustee no later than the settlement date of an exchange, tender or sale
(or, in the case of physical settlement, no later than the Business Day
preceding such date), certifying that a Collateral Obligation is subject to a
tender offer, voluntary redemption, exchange offer, conversion or other similar
action (an “Offer”) and setting forth in reasonable detail the procedure for
response to such Offer, direct the Trustee or, at the Trustee’s instructions,
the Intermediary, to deliver such obligation, if in physical form, duly
endorsed, or, if such obligation is a Clearing Corporation Security, to cause it
to be delivered, in accordance with such Issuer Order, in each case against
receipt of payment therefor; provided, that, unless such Offer is in connection
with a distressed exchange or the workout or restructuring of such Collateral
Obligation and the Collateral Obligation (or any other Asset received in
connection with such Offer) would be considered to have been received in lieu of
debts previously contracted with respect to such Collateral Obligation under the
Volcker Rule, the Collateral Manager may not direct the Trustee to accept or
participate in such Offer if, as a result of the Issuer’s acceptance of or
participation in such Offer, such Collateral Obligation (or any other Asset
received in connection with such Offer) would not satisfy the criteria set forth
in the definition of “Collateral Obligation” or the definition of “Eligible
Investment.”

(d)
Subject to Article XII, the Collateral Manager may, by Issuer Order delivered to
the Trustee no later than the settlement date of an exchange (or in the case of
physical settlement, no later than the Business Day preceding such date),
certifying that the exchange satisfies the conditions set forth in the
definition of Bankruptcy Exchange, direct the Trustee to deliver such
obligation, if in physical form, duly endorsed, or, if such obligation is a
Clearing Corporation Security, to cause it to be delivered, in accordance with
the Issuer Order, in each case against receipt of another debt obligation
therefor.

(e)
The Trustee shall deposit any proceeds received by it from the disposition of a
Collateral Obligation or Eligible Investment in the Collection Account, unless
such proceeds are simultaneously applied to the purchase of Collateral
Obligations or Eligible Investments.

(f)
The Trustee shall, (i) upon receipt of an Issuer Order, release any Illiquid
Assets sold, distributed or disposed of pursuant to Article IV, and (ii) upon
receipt of an Issuer Order at such time as there are no Notes Outstanding and
all obligations of the Issuer hereunder have been satisfied, release the Assets.

(g)
The Trustee shall, upon receipt of an Issuer Order, release from the lien of
this Indenture any Selling Institution Collateral in accordance with
Section 10.4.



202

--------------------------------------------------------------------------------





(h)
Following delivery of any obligation pursuant to clauses (a) through (c) and (e)
through (g), such obligation shall be released from the lien of this Indenture
without further action by the Trustee or the Issuer.

(i)
Satisfaction of the requirements under Section 12.3 will be deemed to constitute
delivery of an Issuer Order for purposes of this Section 10.7.

Section 10.8.    Reports by Independent Accountants
(a)
At the Closing Date, the Issuer shall appoint one or more firms of Independent
certified public accountants of recognized international reputation for purposes
of reviewing and delivering the reports of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and each Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee, with a copy to
the Collateral Manager, of such failure in writing. If the Issuer shall not have
appointed a successor within ten days thereafter, the Trustee shall promptly
notify the Collateral Manager, who shall appoint a successor firm of Independent
certified public accountants of recognized international reputation. The fees of
such Independent certified public accountants and its successor shall be payable
by the Issuer. In the event such firm requires the Trustee to agree to the
procedures performed by such firm, the Issuer hereby directs the Trustee to so
agree; it being understood and agreed that the Trustee will deliver such letter
of agreement in conclusive reliance on the foregoing direction of the Issuer,
and the Trustee shall make no inquiry or investigation as to, and shall have no
obligation in respect of, the sufficiency, validity or correctness of such
procedures.

(b)
On or before August 31 of each year commencing in 2016, the Issuer shall cause
to be delivered to the Trustee a report (subject to the terms of an agreed upon
procedures letter) from a firm of Independent certified public accountants for
each Distribution Report received since the last statement or, in the case of
the first report since the Closing Date, (i) indicating that the calculations
within those Distribution Reports have been recalculated and compared to the
information provided by the Issuer in accordance with the applicable provisions
of this Indenture and (ii) recalculating the Aggregate Principal Balance of the
Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Notes as of the immediately preceding Determination Dates; provided
that in the event of a conflict between such firm of Independent certified
public accountants and



203

--------------------------------------------------------------------------------





the Issuer with respect to any matter in this Section 10.8, the determination by
such firm of Independent public accountants shall be conclusive. To the extent a
Holder or a beneficial owner of a Note requests the yield to maturity in respect
of the relevant Note in order to determine any “original issue discount” in
respect thereof, the Trustee shall request that the firm of Independent
certified public accountants appointed by the Issuer recalculate such yield to
maturity. The Trustee shall have no responsibility to calculate the yield to
maturity nor to verify the accuracy of such Independent certified public
accountants’ calculation. In the event that the firm of Independent certified
public accountants fails to calculate such yield to maturity, the Trustee shall
have no responsibility to provide such information to Holder or a Certifying
Person. In the event such firm of Independent public accountants requires the
Bank, in any of its capacities including but not limited to Trustee or
Collateral Administrator, to agree to the procedures performed by such firm, the
Issuer hereby directs the Bank to so agree; it being understood that the Bank
shall deliver and comply with such letter of agreement in conclusive reliance on
the foregoing direction and the Bank shall make no inquiry or investigation as
to, and shall have no obligation in respect of, the sufficiency, validity, or
correctness of such procedures. The Bank, in each of its capacities, shall not
disclose any information or documents provided to it by such firm of Independent
accountants.
(c)
Upon the written request of the Trustee, or any Holder of a Preferred Interest,
the Issuer will cause the firm of Independent certified public accountants
appointed pursuant to Section 10.8(a) to provide any Holder of Preferred
Interests with all of the information required to be provided by the Issuer
pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

Section 10.9.    Reports to Rating Agencies and Additional Recipients
In addition to the information and reports specifically required to be provided
to each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder (with the exception of any Accountants’ Report or any
certificates, letters or other reports prepared by Independent accountants), and
such additional information as either Rating Agency may from time to time
reasonably request, including notification to S&P of any modification of the
Underlying Instrument related to a DIP Collateral Obligation or any release of
collateral thereunder not permitted by such Underlying Instrument.
Section 10.10.    Procedures Relating to the Establishment of Accounts
Controlled by the Trustee
Notwithstanding anything else contained herein, the Trustee agrees that with
respect to each of the Accounts, it shall cause the Intermediary establishing
such accounts to enter into an Account Agreement and, if the Intermediary is the
Bank, shall cause the Bank to comply with the provisions of such Account
Agreement. The Trustee may open such subaccounts of any such Account and such
related deposit accounts for any such Account as it deems necessary or
appropriate for convenience of administration.
Section 10.11.    Section 3(c)(7) Procedures


204

--------------------------------------------------------------------------------





(a)
DTC Actions. The Issuer will direct DTC to take the following steps in
connection with the Global Notes (or such other appropriate steps regarding
legends of restrictions on the Global Notes under Section 3(c)(7) of the
Investment Company Act and Rule 144A as may be customary under DTC procedures at
any given time):

(i)
The Issuer will direct DTC to include the marker “3c7” in the DTC 20‑character
security descriptor and the 48‑character additional descriptor for the Global
Notes.

(ii)
The Issuer will direct DTC to cause each physical deliver order ticket that is
delivered by DTC to purchasers to contain the 20‑character security descriptor.
The Issuer will direct DTC to cause each deliver order ticket that is delivered
by DTC to purchasers in electronic form to contain a “3c7” indicator and a
related user manual for participants. Such user manual will contain a
description of the relevant restrictions imposed by Section 3(c)(7).

(iii)
On or prior to the Closing Date, the Issuer will instruct DTC to send a
Section 3(c)(7) notice to all DTC participants in connection with the offering
of the Global Notes.

(iv)
In addition to the obligations of the Registrar set forth in Section 2.5, the
Issuer will from time to time (upon the request of the Trustee) make a request
to DTC to deliver to the Issuer a list of all DTC participants holding an
interest in the Global Notes.

(v)
The Issuer will cause each CUSIP number obtained for a Global Note to have “3c7”
and “144A” indicators, as applicable, attached to such CUSIP number.

(b)
Bloomberg Screens, Etc. The Issuer will from time to time request all
third‑party vendors to include on screens maintained by such vendors appropriate
legends regarding restrictions on the Global Notes under Section 3(c)(7) of the
Investment Company Act and Rule 144A.

ARTICLE XI    
APPLICATION OF MONIES
Section 11.1.    Disbursements of Monies from Payment Account
(a)
Notwithstanding any other provision in this Indenture, but subject to the other
subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the
Trustee shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 10.2 (and in respect of the first Payment
Date, amounts transferred from the Interest Reserve Account to the Payment
Account pursuant to Section 10.3(e)) in accordance with the following
priorities.



205

--------------------------------------------------------------------------------





(i)
On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
that are transferred into the Payment Account shall be applied in the following
order of priority (the “Priority of Interest Proceeds”):

Prior to and on the First Refinancing Date:
(A)
(1) first, to the payment of taxes and governmental fees owing by the Issuer, if
any, and (2) second, to the payment of the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap, provided that Special Petition Expenses shall be
payable without regard to the Administrative Expense Cap;

(B)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) may not
exceed the Deferred Base Management Fee Cap; provided further that any accrued
and unpaid interest on the Base Management Fee or Carlyle Holders First
Distribution Amount shall be paid solely to the extent that, after giving effect
on a pro forma basis to such payment, sufficient Interest Proceeds remain to pay
in full all amounts due under clauses (C) through (E) below;

(C)
to the payment of accrued and unpaid interest on the Class A‑1A Notes, the
Class A‑1B Notes and the Class A‑1C Notes, allocated pro rata in proportion to
the amount of accrued and unpaid interest thereon;

(D)
to the payment of accrued and unpaid interest on the Class A‑2 Notes;

(E)
if either of the Coverage Tests (except, in the case of the Interest Coverage
Test, if such Payment Date is the first Payment Date after the Closing Date) is
not satisfied on the related Determination Date, to make payments in accordance
with the Note Payment Sequence to the extent necessary to



206

--------------------------------------------------------------------------------





cause all Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (E);
(F)
if, with respect to any Payment Date following the Effective Date, Rating Agency
Confirmation has not been obtained from Moody’s (unless the Moody’s Effective
Date Rating Condition is satisfied) amounts available for distribution pursuant
to this clause (F) shall be used for application in accordance with the Note
Payment Sequence on such Payment Date in an amount required to obtain Rating
Agency Confirmation from Moody’s;

(G)
on a sequential basis, first, to the payment of any Deferred Base Management Fee
not paid pursuant to clause (B)(1) above due to the limitations contained
therein; and second, to the payment on a pro rata basis of the following amounts
based on the respective amounts due on such Payment Date: (1) to the extent not
deferred by the Collateral Manager pursuant to Section 11.1(d), to the payment
of the Subordinated Management Fee due and payable to the Collateral Manager
(including any accrued and unpaid interest thereon) and any unpaid Deferred
Subordinated Management Fee that has been deferred with respect to prior Payment
Dates which the Collateral Manager elects to have paid on such Payment Date
pursuant to Section 11.1(d) and (2) any accrued and unpaid Carlyle Holders
Second Distribution Amount plus any Carlyle Holders Second Distribution Amount
that remains due and unpaid in respect of any prior Payment Dates (including any
accrued and unpaid interest thereon) to the Carlyle Holders of the Preferred
Interests;

(H)
during the Reinvestment Period, if the Interest Diversion Test is not satisfied
on the related Determination Date, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the purchase of additional
Collateral Obligations) and/or to apply toward the purchase of additional
Collateral Obligations, in an amount equal to the lesser of (i) 50% of available
Interest Proceeds and (ii) the amount necessary to restore compliance with such
Interest Diversion Test;

(I)
to the payment (in the same manner and order of priority as stated in the
definition thereof) of any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein;

(J)
to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold has been met; provided, that, during the Reinvestment
Period, to the extent that any Reinvesting Holder has so directed, any
Reinvestment Amounts designated by such Holder in respect of its Preferred
Interests shall not be paid to such Holder, but shall be deposited on such
Payment Date in the Reinvestment Amount Account



207

--------------------------------------------------------------------------------





and be deemed to have been paid to such Holder pursuant to this Indenture);
(K)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

(L)
any remaining Interest Proceeds shall be paid in respect of the Preferred
Interests; provided that, during the Reinvestment Period, to the extent that any
Reinvesting Holder has so directed, any Reinvestment Amounts designated by such
Holder in respect of its Preferred Interests shall not be paid to such Holder,
but shall be deposited on such Payment Date in the Reinvestment Amount Account
and be deemed to have been paid to such Holder pursuant to this Indenture).

After the First Refinancing Date:
(A)
(1) first, to the payment of taxes and governmental fees owing by the Issuer, if
any, and (2) second, to the payment of the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap, provided that Special Petition Expenses shall be
payable without regard to the Administrative Expense Cap;

(B)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) may not
exceed the Deferred Base Management Fee Cap; provided further that any accrued
and unpaid interest on the Base Management Fee or Carlyle Holders First
Distribution Amount shall be paid solely to the extent that, after giving effect
on a pro forma basis to



208

--------------------------------------------------------------------------------





such payment, sufficient Interest Proceeds remain to pay in full all amounts due
under clauses (C) through (K) below;
(C)
to the payment, pro rata, based on the amount of accrued and unpaid interest
thereon, of accrued and unpaid interest on (i) the Class A-1-1-R Notes, (ii) the
Class A-1-2-R Notes and (iii) the Class A-1-3-R Notes;

(D)
to the payment of accrued and unpaid interest on the Class A‑2‑R Notes;

(E)
if either of the Class A Coverage Tests (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the First
Refinancing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Note Payment Sequence to the extent necessary to
cause all Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (E);

(F)
to the payment of accrued and unpaid interest (excluding Deferred Interest, but
including interest on Deferred Interest) on the Class B Notes;

(G)
if either of the Class B Coverage Tests (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the First
Refinancing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Note Payment Sequence to the extent necessary to
cause all Class B Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (G);

(H)
to the payment of any Deferred Interest on the Class B Notes;

(I)
to the payment of accrued and unpaid interest (excluding Deferred Interest but
including interest on Deferred Interest) on the Class C Notes;

(J)
if either of the Class C Coverage Tests (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the First
Refinancing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Note Payment Sequence to the extent necessary to
cause all Class C Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (J);

(K)
to the payment of any Deferred Interest on the Class C Notes;

(L)
on a sequential basis, first, to the payment of any Deferred Base Management Fee
not paid pursuant to clause (B)(1) above due to the limitations contained
therein; and second, to the payment on a pro rata



209

--------------------------------------------------------------------------------





basis of the following amounts based on the respective amounts due on such
Payment Date: (1) to the extent not deferred by the Collateral Manager pursuant
to Section 11.1(d), to the payment of the Subordinated Management Fee due and
payable to the Collateral Manager (including any accrued and unpaid interest
thereon) and any unpaid Deferred Subordinated Management Fee that has been
deferred with respect to prior Payment Dates which the Collateral Manager elects
to have paid on such Payment Date pursuant to Section 11.1(d) and (2) any
accrued and unpaid Carlyle Holders Second Distribution Amount plus any Carlyle
Holders Second Distribution Amount that remains due and unpaid in respect of any
prior Payment Dates (including any accrued and unpaid interest thereon) to the
Carlyle Holders of the Preferred Interests;
(M)
during the Reinvestment Period, if the Interest Diversion Test is not satisfied
on the related Determination Date, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the purchase of additional
Collateral Obligations) and/or to apply toward the purchase of additional
Collateral Obligations, in an amount equal to the lesser of (i) 50% of available
Interest Proceeds and (ii) the amount necessary to restore compliance with such
Interest Diversion Test;

(N)
to the payment (in the same manner and order of priority as stated in the
definition thereof) of any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein;

(O)
to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold has been met; provided, that, during the Reinvestment
Period, to the extent that any Reinvesting Holder has so directed, any
Reinvestment Amounts designated by such Holder in respect of its Preferred
Interests shall not be paid to such Holder, but shall be deposited on such
Payment Date in the Reinvestment Amount Account and be deemed to have been paid
to such Holder pursuant to this Indenture);

(P)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

(Q)
any remaining Interest Proceeds shall be paid in respect of the Preferred
Interests; provided that, during the Reinvestment Period, to the extent that any
Reinvesting Holder has so directed, any Reinvestment Amounts designated by such
Holder in respect of its Preferred Interests shall not be



210

--------------------------------------------------------------------------------





paid to such Holder, but shall be deposited on such Payment Date in the
Reinvestment Amount Account and be deemed to have been paid to such Holder
pursuant to this Indenture).
(ii)
On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date and that are transferred to
the Payment Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account and (ii) during the Reinvestment Period, Principal Proceeds designated
for reinvestment by the Collateral Manager and in the case of the first or
second Payment Dates, Principal Proceeds on deposit in the Interest Reserve
Account that are transferred to the Payment Account, shall be applied in the
following order of priority (the “Priority of Principal Proceeds”):

Prior to and on the First Refinancing Date:
(A)
to pay the amounts referred to in clauses (A) through (D) of the Priority of
Interest Proceeds (in the same manner and order of priority stated therein), but
only to the extent not paid in full thereunder;

(B)
to pay the amounts referred to in clause (E) of the Priority of Interest
Proceeds but only to the extent not paid in full thereunder and to the extent
necessary to cause the Coverage Tests to be met as of the related Determination
Date on a pro forma basis after giving effect to any payments made through this
clause (B);

(C)
with respect to any Payment Date following the Effective Date, if after the
application of Interest Proceeds as provided in clause (F) under the Priority of
Interest Proceeds, Rating Agency Confirmation has not been obtained from Moody’s
(unless the Moody’s Effective Date Rating Condition is satisfied), amounts
available for distribution pursuant to this clause (C) shall be used for
application in accordance with the Note Payment Sequence on such Payment Date in
an amount required to obtain such Rating Agency Confirmation from Moody’s;

(D)
(1) if such Payment Date is a Redemption Date (other than a Special Redemption
Date, a Partial Redemption Date or a Re‑Pricing Redemption Date), to make
payments in accordance with the Note Payment Sequence; (2) if such Payment Date
is a Redemption Date in respect of a Special Redemption, to make payments in the
amount, if any, of the Principal Proceeds that the Collateral Manager has
determined cannot be practicably reinvested in additional Collateral
Obligations, in accordance with the Note Payment Sequence; (3) if such Payment
Date is a Partial Redemption Date, to pay the Redemption Price (without
duplication of any payments



211

--------------------------------------------------------------------------------





received by any Class of Rated Notes pursuant to the Priority of Interest
Proceeds) of each Class of Rated Notes being redeemed in accordance with the
Note Payment Sequence; and (4) if such Payment Date is a Re‑Pricing Redemption
Date, to pay the Redemption Price (without duplication of any payments received
by any Rated Notes being redeemed pursuant to the Priority of Interest Proceeds)
of each Rated Note being redeemed (in the order of priority consistent with the
Note Payment Sequence if more than one Class is being redeemed);
(E)
during the Reinvestment Period, at the discretion of the Collateral Manager,
either (y) to the Collection Account as Principal Proceeds to invest in Eligible
Investments (pending the purchase of additional Collateral Obligations) and/or
to apply toward the purchase of additional Collateral Obligations or (z) if the
reinvestment of such Principal Proceeds would, in the sole discretion of the
Collateral Manager, cause (or be likely to cause) a Retention Deficiency, to
make payments in accordance with the Note Payment Sequence in an amount
determined by the Collateral Manager in its sole discretion (which payment, for
the avoidance of doubt, will not result in a termination of the Reinvestment
Period);

(F)
to make payments in accordance with the Note Payment Sequence;

(G)
to pay the amounts referred to in clause (G) of the Priority of Interest
Proceeds only to the extent not already paid;

(H)
to pay the amounts referred to in clause (I) of the Priority of Interest
Proceeds only to the extent not already paid;

(I)
to the payment of principal of each Reinvesting Holder Note until the
Reinvesting Holder Notes have been paid in full, pro rata based on the
respective principal amounts of Reinvesting Holder Notes held by each
Reinvesting Holder;

(J)
after giving effect to clause (J) of the Priority of Interest Proceeds, to make
payments in respect of the Preferred Interests until the Incentive Management
Fee Threshold has been met;

(K)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and



212

--------------------------------------------------------------------------------





(L)
any remaining Principal Proceeds shall be paid in respect of the Preferred
Interests.

After the First Refinancing Date:
(A)
to pay the amounts referred to in clauses (A) through (D) of the Priority of
Interest Proceeds (in the same manner and order of priority stated therein), but
only to the extent not paid in full thereunder;

(B)
to pay the amounts referred to in clause (E) of the Priority of Interest
Proceeds but only to the extent not paid in full thereunder and to the extent
necessary to cause the Class A Coverage Tests to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (B);

(C)
to pay the amounts referred to in clause (F) of the Priority of Interest
Proceeds to the extent not paid in full thereunder, only to the extent that the
Class B Notes are the Controlling Class;

(D)
to pay the amounts referred to in clause (G) of the Priority of Interest
Proceeds but only to the extent not paid in full thereunder and to the extent
necessary to cause the Class B Coverage Tests to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (D);

(E)
to pay the amounts referred to in clause (H) of the Priority of Interest
Proceeds to the extent not paid in full thereunder, only to the extent that the
Class B Notes are the Controlling Class;

(F)
to pay the amounts referred to in clause (I) of the Priority of Interest
Proceeds to the extent not paid in full thereunder, only to the extent that the
Class C Notes are the Controlling Class;

(G)
to pay the amounts referred to in clause (J) of the Priority of Interest
Proceeds but only to the extent not paid in full thereunder and to the extent
necessary to cause the Class C Coverage Tests to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (G);

(H)
to pay the amounts referred to in clause (K) of the Priority of Interest
Proceeds to the extent not paid in full thereunder, only to the extent that the
Class C Notes are the Controlling Class;

(I)
(1) if such Payment Date is a Redemption Date (other than a Special Redemption
Date, a Partial Redemption Date or a Re‑Pricing Redemption Date), to make
payments in accordance with the Note Payment Sequence;



213

--------------------------------------------------------------------------------





(2) if such Payment Date is a Redemption Date in respect of a Special
Redemption, to make payments in the amount, if any, of the Principal Proceeds
that the Collateral Manager has determined cannot be practicably reinvested in
additional Collateral Obligations, in accordance with the Note Payment Sequence;
(J)
during the Reinvestment Period, at the discretion of the Collateral Manager,
either (y) to the Collection Account as Principal Proceeds to invest in Eligible
Investments (pending the purchase of additional Collateral Obligations) and/or
to apply toward the purchase of additional Collateral Obligations or (z) if the
reinvestment of such Principal Proceeds would, in the sole discretion of the
Collateral Manager, cause (or be likely to cause) a Retention Deficiency, to
make payments in accordance with the Note Payment Sequence in an amount
determined by the Collateral Manager in its sole discretion (which payment, for
the avoidance of doubt, will not result in a termination of the Reinvestment
Period);

(K)
to make payments in accordance with the Note Payment Sequence;

(L)
to pay the amounts referred to in clause (L) of the Priority of Interest
Proceeds only to the extent not already paid;

(M)
to pay the amounts referred to in clause (N) of the Priority of Interest
Proceeds only to the extent not already paid;

(N)
to the payment of principal of each Reinvesting Holder Note until the
Reinvesting Holder Notes have been paid in full, pro rata based on the
respective principal amounts of Reinvesting Holder Notes held by each
Reinvesting Holder;

(O)
after giving effect to clause (O) of the Priority of Interest Proceeds, to make
payments in respect of the Preferred Interests until the Incentive Management
Fee Threshold has been met;

(P)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

(Q)
any remaining Principal Proceeds shall be paid in respect of the Preferred
Interests.



214

--------------------------------------------------------------------------------





(iii)
Notwithstanding the Priority of Interest Proceeds and the Priority of Principal
Proceeds, in the case of any Enforcement Event, on any Payment Date and on each
date or dates fixed by the Trustee pursuant to Section 5.7, proceeds in respect
of the Assets will be applied in the following order of priority (“Special
Priority of Payments”):

Prior to and on the First Refinancing Date:
(A)
(1) first, to the payment of taxes and governmental fees owing by the Issuer, if
any, and (2) second, to the payment of the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap (provided that following the commencement of any
sales of Assets pursuant to Section 5.5(a), the Administrative Expense Cap shall
be disregarded), provided that Special Petition Expenses shall be paid without
regard to the Administrative Expense Cap;

(B)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) shall be
paid solely to the extent that, after giving effect on a pro forma basis to such
payment, sufficient Interest Proceeds remain to pay in full all amounts due
under clauses (C) through (F) below; provided further that any accrued and
unpaid interest pursuant to clause (1) or (2) shall be paid solely to the extent
that, after giving effect on a pro forma basis to such payment, sufficient
Interest Proceeds remain to pay in full (after taking into account any Deferred
Base Management Fee that the Collateral Manager elects to have paid on such
Payment Date) all amounts due under clauses (C) through (F) below;

(C)
to the payment of accrued and unpaid interest on the Class A‑1A Notes, the
Class A‑1B Notes and the Class A‑1C Notes, allocated pro rata in proportion to
the amount of accrued and unpaid interest thereon;

(D)
to the payment of principal of the Class A‑1 Notes (pro rata);



215

--------------------------------------------------------------------------------





(E)
to the payment of accrued and unpaid interest on the Class A‑2 Notes;

(F)
to the payment of principal of the Class A‑2 Notes;

(G)
to the payment of, on a pro rata basis, the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the
Subordinated Management Fee due and payable (including any accrued and unpaid
interest thereon) to the Collateral Manager and any unpaid Deferred Subordinated
Management Fee that has been deferred with respect to prior Payment Dates which
the Collateral Manager elects to have paid on such Payment Date pursuant to
Section 11.1(d), and (2) any accrued and unpaid Carlyle Holders Second
Distribution Amount plus any Carlyle Holders Second Distribution Amount that
remains due and unpaid in respect of any prior Payment Dates (including any
accrued and unpaid interest thereon) to the Carlyle Holders of the Preferred
Interests;

(H)
to the payment of first, (in the same manner and order of priority stated in the
definition thereof) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein, and second, any Deferred
Base Management Fee not paid pursuant to clause (B)(1) above due to the
limitations contained therein;

(I)
to the payment of principal of each Reinvesting Holder Note, pro rata based on
the respective principal amounts of Reinvesting Holder Notes held by each
Reinvesting Holder;

(J)
to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold is met;

(K)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

(L)
any remaining Interest Proceeds and Principal Proceeds shall be paid to the
Fiscal Agent for distribution in respect of the Preferred Interests.

After the First Refinancing Date:
(A)
(1) first, to the payment of taxes and governmental fees owing by the Issuer, if
any, and (2) second, to the payment of the accrued and unpaid



216

--------------------------------------------------------------------------------





Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap (provided that following the commencement of any
sales of Assets pursuant to Section 5.5(a), the Administrative Expense Cap shall
be disregarded), provided that Special Petition Expenses shall be paid without
regard to the Administrative Expense Cap;
(B)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) shall be
paid solely to the extent that, after giving effect on a pro forma basis to such
payment, sufficient Interest Proceeds remain to pay in full all amounts due
under clauses (C) through (F) below; provided further that any accrued and
unpaid interest pursuant to clause (1) or (2) shall be paid solely to the extent
that, after giving effect on a pro forma basis to such payment, sufficient
Interest Proceeds remain to pay in full (after taking into account any Deferred
Base Management Fee that the Collateral Manager elects to have paid on such
Payment Date) all amounts due under clauses (C) through (F) below;

(C)
to the payment, pro rata, based on the amount of accrued and unpaid interest
thereon, of accrued and unpaid interest on (i) the Class A-1-1-R Notes, (ii) the
Class A-1-2-R Notes and (iii) the Class A-1-3-R Notes;

(D)
to the payment, pro rata, based on the amount of principal thereon, of principal
on (i) the Class A-1-1-R Notes, (ii) the Class A-1-2-R Notes and (iii) the
Class A-1-3-R Notes;

(E)
to the payment of accrued and unpaid interest on the Class A‑2‑R Notes;

(F)
to the payment of principal on the Class A‑2‑R Notes;

(G)
to the payment of accrued and unpaid interest (excluding Deferred Interest, but
including interest on Deferred Interest) on the Class B Notes;

(H)
to the payment of any Deferred Interest on the Class B Notes;



217

--------------------------------------------------------------------------------





(I)
to the payment of principal of the Class B Notes;

(J)
to the payment of accrued and unpaid interest (excluding Deferred Interest, but
including interest on Deferred Interest) on the Class C Notes;

(K)
to the payment of any Deferred Interest on the Class C Notes;

(L)
to the payment of principal of the Class C Notes;

(M)
to the payment of, on a pro rata basis, the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the
Subordinated Management Fee due and payable (including any accrued and unpaid
interest thereon) to the Collateral Manager and any unpaid Deferred Subordinated
Management Fee that has been deferred with respect to prior Payment Dates which
the Collateral Manager elects to have paid on such Payment Date pursuant to
Section 11.1(d), and (2) any accrued and unpaid Carlyle Holders Second
Distribution Amount plus any Carlyle Holders Second Distribution Amount that
remains due and unpaid in respect of any prior Payment Dates (including any
accrued and unpaid interest thereon) to the Carlyle Holders of the Preferred
Interests;

(N)
to the payment of first, (in the same manner and order of priority stated in the
definition thereof) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein, and second, any Deferred
Base Management Fee not paid pursuant to clause (B)(1) above due to the
limitations contained therein;

(O)
to the payment of principal of each Reinvesting Holder Note, pro rata based on
the respective principal amounts of Reinvesting Holder Notes held by each
Reinvesting Holder;

(P)
to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold is met;

(Q)
to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

(R)
any remaining Interest Proceeds and Principal Proceeds shall be paid to the
Fiscal Agent for distribution in respect of the Preferred Interests.



218

--------------------------------------------------------------------------------





(iv)
On any Partial Redemption Date or Re‑Pricing Redemption Date, unless an
Enforcement Event has occurred and is continuing, (i) Refinancing Proceeds and
Re‑Pricing Proceeds will be distributed (after the application of Interest
Proceeds under the Priority of Interest Proceeds and the application of
Principal Proceeds under the Priority of Principal Proceeds if such date is
otherwise a Payment Date) or (ii) the proceeds of an issuance of Re‑Pricing
Replacement Notes (as applicable) will be distributed in the following order of
priority (the “Priority of Partial Redemption Proceeds”):

(A)
to pay the Redemption Price of each Class of Notes being redeemed in accordance
with the Note Payment Sequence;

(B)
to pay Administrative Expenses related to the Refinancing or Re‑Pricing; and

(C)
any remaining amounts, to the Collection Account as Interest Proceeds.

(b)
If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under the Priority of Payments,
subject to Section 13.1, to the extent funds are available therefor.

(c)
In connection with the application of funds to pay Administrative Expenses of
the Issuer in accordance with the Priority of Payments, the Trustee shall remit
such funds, to the extent available, as directed and designated in an Issuer
Order (which may be in the form of standing instructions, including standing
instructions to pay Administrative Expenses in such amounts and to such entities
as indicated in the Distribution Report in respect of such Payment Date)
delivered to the Trustee no later than the Business Day prior to each Payment
Date; provided that such direction and designation by Issuer Order shall not be
necessary for, and shall be subject to, the payment of amounts pursuant to, and
in the priority stated in, the definition of Administrative Expenses.

(d)
The Collateral Manager may, in its sole discretion, elect to defer payment of
all or a portion of the Base Management Fee or the Subordinated Management Fee
on any Payment Date by providing notice to the Trustee and the Issuer of such
election on or before the Determination Date preceding such Payment Date. On any
Payment Date following a Payment Date on which the Collateral Manager has
elected to defer all or a portion of the Base Management Fee or the Subordinated
Management Fee, the Collateral Manager may elect to receive all or a portion of
the applicable Deferred Management Fee that has otherwise not been paid to the
Collateral Manager by providing notice to the Issuer and the Trustee of such
election on or before the related Determination Date, which notice shall specify
the amount of such Deferred Management Fee that the Collateral Manager elects to
receive on such Payment Date. Accrued and unpaid Base Management Fees or
Subordinated Management Fees deferred at the election of the Collateral Manager
shall be deferred without interest. For the avoidance



219

--------------------------------------------------------------------------------





of doubt, accrued and unpaid Base Management Fees or Subordinated Management
Fees that are deferred as a result of insufficient funds in accordance with the
Priority of Payments shall bear interest at the Reference Rate (calculated in
the same manner as the Reference Rate in respect of the Rated Notes) plus 0.35%
per annum.
(e)
During the Reinvestment Period, at the written direction of any Reinvesting
Holder to the Trustee and Collateral Administrator, with a copy to the
Collateral Manager, in substantially the form of Exhibit E, not later than, in
the case of the first Payment Date after the Closing Date, two Business Days
prior to such Payment Date and, in the case of any other Payment Date, three
Business Days prior to the applicable Payment Date, but without any amendment to
this Indenture, any confirmation from any Rating Agency or the consent of any
other Holder of Securities, all or a specified portion of amounts that would
otherwise be distributed on a Payment Date during the Reinvestment Period to pay
such Reinvesting Holder under clause (O) or (Q) of the Priority of Interest
Proceeds in respect of such Reinvesting Holder’s Preferred Interests will
instead be deposited by the Trustee in the Reinvestment Amount Account, such
deposit shall be deemed to constitute payment of such amounts to Holders of
Preferred Interests for purposes of all distributions from the Payment Account
to be made on such Payment Date, and the principal balance of the Reinvesting
Holder Note registered in the name of such Reinvesting Holder shall be increased
by the amount of such deposit in accordance with Section 2.7(a)(ii). Any such
direction of any Reinvesting Holder shall specify the amount(s) that such
Reinvesting Holder is entitled to receive on the applicable Payment Date in
respect of distributions under clause (O) or (Q) of the Priority of Interest
Proceeds in respect of the Preferred Interests held by such Reinvesting Holder
that such Reinvesting Holder wishes the Trustee to deposit in the Reinvestment
Amount Account.

(f)
Not less than eight Business Days preceding each Payment Date, the Collateral
Manager shall certify to the Trustee (which may be a standing certification) the
amount described in clause (i)(b) of the definition of Dissolution Expenses. If
the distributions to be made pursuant to this Section 11.1 on any Payment Date
would cause the sum of the Principal Balances of the remaining Collateral
Obligations immediately following such Payment Date (excluding Defaulted
Securities, Equity Securities and Illiquid Assets) to be less than the amount of
Dissolution Expenses (as determined by the Trustee based on such certification
by the Collateral Manager), the Trustee will provide written notice thereof to
the Issuer at least five Business Days before such Payment Date.

ARTICLE XII    
SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS
Section 12.1.    Sales of Collateral Obligations
Subject to the satisfaction of the conditions specified in Section 12.3 and,
notwithstanding any acceleration of the maturity of the Rated Notes, unless the
Trustee has commenced exercising remedies pursuant to Section 5.4 (except for
sales or other dispositions pursuant to Sections 12.1(a) through (d), (h) and
(i)), the Collateral Manager on behalf of the Issuer may, but will not be
required


220

--------------------------------------------------------------------------------





to (except as otherwise specified in this Section 12.1), direct the Trustee to
sell or otherwise dispose of, and the Trustee shall sell or otherwise dispose of
on behalf of the Issuer in the manner directed by the Collateral Manager
pursuant to this Section 12.1, any Collateral Obligation or Equity Security if,
as certified by the Collateral Manager, such sale or other disposition meets the
requirements of any one of Sections 12.1(a) through (i) (subject in each case to
any applicable requirement of disposition under Section 12.1(h)). For purposes
of this Section 12.1, the Sale Proceeds of a Collateral Obligation sold by the
Issuer shall include any Principal Financed Accrued Interest received in respect
of such sale or other disposition.
(a)
Credit Risk Obligations and Credit Improved Obligations. The Collateral Manager
may direct the Trustee to sell or otherwise dispose of any Credit Risk
Obligation or Credit Improved Obligation at any time without restriction.

(b)
Defaulted Obligations. The Collateral Manager may direct the Trustee to sell or
otherwise dispose of any Defaulted Obligation or any other asset received by the
Issuer in a workout, restructuring or similar transaction, or to consummate a
Bankruptcy Exchange or an Exchange Transaction, at any time during or after the
Reinvestment Period without restriction. With respect to each Defaulted
Obligation that has not been disposed of within three years after becoming a
Defaulted Obligation, the Market Value and Principal Balance of such Defaulted
Obligation shall be deemed to be zero.

(c)
Equity Securities. The Collateral Manager (i) may direct the Trustee to sell or
otherwise dispose of any Equity Security at any time without restriction, and
(ii) shall direct the Trustee to sell or otherwise dispose of any Equity
Security regardless of price within 45 days after receipt if such Equity
Security constitutes Margin Stock or within 3 years of receipt in all other
cases unless such sale or other disposition is prohibited by applicable law or
an applicable contractual restriction, in which case such Equity Security shall
be sold as soon as such sale or other disposition is permitted by applicable law
and not prohibited by such contractual restriction.

(d)
Optional Redemption.  After the Issuer has notified the Trustee of an Optional
Redemption of the Securities in accordance with Section 9.2, the Collateral
Manager shall direct the Trustee to sell or otherwise dispose of (which
disposition may be through participation or other arrangement) all or a portion
of the Collateral Obligations if the requirements of Article IX are satisfied.
If any such disposition is made through participations, the Issuer shall use
reasonable efforts to cause such participations to be converted to assignments
within six months after the disposition.

(e)
Tax Redemption. After a Majority of an Affected Class or a Majority of the
Preferred Interests has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Collateral Manager on its behalf)
shall direct the Trustee to sell or otherwise dispose of (which disposition may
be through participation or other arrangement) all or a portion of the
Collateral Obligations if the requirements of Article IX are satisfied. If any
such disposition is made through participations, the Issuer shall use reasonable
efforts to cause such participations to be converted to assignments within six
months after the disposition.



221

--------------------------------------------------------------------------------





(f)
Discretionary Sales. The Collateral Manager may direct the Trustee to sell or
otherwise dispose of any Collateral Obligation at any time other than during a
Restricted Trading Period if (i) after giving effect to such disposition, the
Aggregate Principal Balance of all Collateral Obligations disposed of as
described in this Section 12.1(f) during the preceding period of 12 calendar
months (or, for the first 12 calendar months after the First Refinancing Date,
during the period commencing on the First Refinancing Date) is not greater than
30% of the Collateral Principal Amount as of the first day of such 12 calendar
month period (or as of the First Refinancing Date, as the case may be); provided
that if the Issuer sells a Collateral Obligation with the intention of
purchasing another obligation of the same obligor that would be pari passu or
senior to such sold Collateral Obligation, and within 20 Business Days of such
sale (determined based upon the date of any relevant trade confirmation or
commitment letter) does in fact make such purchase, the Principal Balance of the
sold Collateral Obligation will be excluded from any determination of whether
the 30% limit has been met; and (ii) either

(A)
at any time (I) the proceeds from such sale are at least equal to the Investment
Criteria Adjusted Balance of such sold Collateral Obligation or (II) after
giving effect to such sale, the Aggregate Principal Balance of all Collateral
Obligations (excluding the Collateral Obligations being disposed of but
including, without duplication, the anticipated net proceeds of such
disposition) plus, without duplication, the amounts on deposit in the Collection
Account, the Reinvestment Amount Account, and the Ramp‑Up Account (including
Eligible Investments therein) representing Principal Proceeds will be greater
than the Reinvestment Target Par Balance; or

(B)
during the Reinvestment Period, the Collateral Manager reasonably believes prior
to such sale that it will be able to enter into binding commitments to reinvest
all or a portion of the proceeds of such disposition in one or more additional
Collateral Obligations with an Aggregate Principal Balance at least equal to the
Investment Criteria Adjusted Balance of the Collateral Obligation sold within 30
Business Days of such sale.

(g)
Mandatory Sales. The Collateral Manager on behalf of the Issuer shall use its
commercially reasonable efforts to effect the sale or other disposition
(regardless of price) of any Collateral Obligation that (i) no longer meets the
criteria described in clauses (vii) and (xxi) of the definition of Collateral
Obligation, within 18 months after the failure of such Collateral Obligation to
meet any such criteria and (ii) no longer meets the criteria described in clause
(vi) of the definition of Collateral Obligation (unless such disposition is
prohibited by applicable law or an applicable contractual restriction) within 45
days after the failure of such Collateral Obligation to meet either such
criteria. Notwithstanding anything in the Concentration Limitations or the
definition of Collateral Obligation to the contrary, the Issuer may receive and
hold any loans, securities or other assets received or obtained in lieu of debts
previously contracted with respect to any



222

--------------------------------------------------------------------------------





Collateral Obligation held by the Issuer, to the extent permitted under the loan
securitization exemption under the Volcker Rule, as determined by the Collateral
Manager in good faith (with notice to the Trustee).
(h)
Unrestricted Sales. If the Aggregate Principal Balance of the Collateral
Obligations is less than U.S.$10,000,000, the Collateral Manager may direct the
Trustee to sell the Collateral Obligations without regard to the foregoing
limitations.

(i)
Clean‑Up Call Redemption. Notwithstanding the restrictions of Section 12.1(a),
after the Collateral Manager has notified the Issuer and the Trustee of a
Clean‑Up Call Redemption, the Collateral Manager may at any time direct the
Trustee to sell (and upon receipt of the certification from the Collateral
Manager required by Section 9.7(b) the Trustee shall sell in the manner
specified) for settlement in immediately available funds any Collateral
Obligation; provided that the Sale Proceeds therefrom are used for the purposes
specified in Section 9.7.

(j)
Stated Maturity. Notwithstanding the restrictions of Section 12.1(a), the
Collateral Manager will, no later than the Determination Date for the Stated
Maturity of the Notes, on behalf of the Issuer, direct the Trustee to sell (and
the Trustee shall sell in the manner specified) for settlement in immediately
available funds any Collateral Obligations scheduled to mature after the Stated
Maturity of the Notes. Prior to the sale of the Collateral in connection with a
sale described in this Section 12.1(f), the Trustee will use commercially
reasonable efforts to notify the holders of the Preferred Interests and each
Rating Agency of its intent to sell the Collateral in accordance with the
Indenture. Prior to the Trustee consummating any such sale of the Collateral,
the Trustee shall offer to sell the Collateral to holders of the Preferred
Interests constituting a Majority of the Preferred Interests on the same terms
and conditions as are offered by any Person that is not an Affiliate of the
Issuer or the Collateral Manager in the highest firm bid to purchase the
Collateral received by the Trustee. To the extent a Majority of the Preferred
Interests does not accept such offer within two Business Days after delivery by
the Trustee of such offer, the Trustee shall be free to accept such bid on the
same terms and conditions for a period of 10 days. If the Trustee does not
accept such bid within such 10‑day period and intends to sell the Collateral
subsequently, the Trustee shall comply with the requirements of this
paragraph in connection with such subsequent proposed sale.

(k)
Material Covenant Default. The Collateral Manager may direct the Trustee at any
time without restriction to sell any Collateral Obligation that (i) has a
Material Covenant Default or (ii) becomes subject to a proposed Maturity
Amendment; provided that the Collateral Manager either would not be permitted
to, or would not elect to recommend that the Issuer, enter into such Maturity
Amendment pursuant to any provision of this Indenture or the Collateral
Management Agreement.

(l)
Volcker Rule Sales. Notwithstanding anything contained herein, the Collateral
Manager may at any time reasonably determine that any Collateral Obligation is
inconsistent with the Issuer’s qualification for the “loan securitization
exclusion” under the Volcker Rule, and direct the Trustee to sell or otherwise
dispose of such Collateral Obligation.



223

--------------------------------------------------------------------------------





(m)
Warrants. At any time during or after the Reinvestment Period, at the direction
of the Collateral Manager, the Issuer may direct the payment from amounts on
deposit in the Collection Account any amount required to exercise a warrant held
in the Assets so long as any Equity Security to be received in connection with
such exercise is disposed of prior to receipt by the Issuer.

Section 12.2.    Purchase of Additional Collateral Obligations
(a)
Investment Criteria. On any date during the Reinvestment Period, the Collateral
Manager on behalf of the Issuer may, subject to the other requirements in this
Indenture, but will not be required to, direct the Trustee to invest Principal
Proceeds, proceeds of additional securities issued pursuant to Sections 2.12 and
3.2 or the Limited Liability Company Agreement, Reinvestment Amounts, amounts on
deposit in the Ramp‑Up Account and accrued interest received with respect to any
Collateral Obligation to the extent used to pay for accrued interest on
additional Collateral Obligations, and the Trustee shall invest such Principal
Proceeds and other amounts in accordance with such direction.

No obligation may be purchased by the Issuer during the Reinvestment Period
unless each of the following conditions (collectively, the “Investment
Criteria”) is satisfied on a pro forma basis as of the date the Collateral
Manager commits on behalf of the Issuer to make such purchase, in each case as
determined by the Collateral Manager after giving effect to the settlement of
such purchase and all other sales (or other dispositions) or purchases
previously or simultaneously committed to; provided that the conditions set
forth in clauses (v) and (vi) below need only be satisfied with respect to
purchases of Collateral Obligations occurring on or after the Effective Date and
provided, further, that notwithstanding anything in the Concentration
Limitations or the definition of “Collateral Obligation” to the contrary, the
Issuer may receive and hold any loans, securities or other assets received or
obtained in lieu of debts previously contracted with respect to any Collateral
Obligation held by the Issuer, to the extent permitted under the loan
securitization exemption under the Volcker Rule, as determined by the Collateral
Manager in good faith (with notice to the Trustee).
(i)
such obligation is a Collateral Obligation;

(ii)
such obligation is not, by its terms, convertible into or exchangeable for
Equity Securities, or attached with a warrant to purchase Equity Securities;

(iii)
if the commitment to make such purchase occurs on or after the Effective Date
(or, in the case of the Interest Coverage Test, on or after the Determination
Date occurring immediately prior to the second Payment Date), (A) each Coverage
Test will be satisfied, or if not satisfied, such Coverage Test will be
maintained or improved, and (B) if each Coverage Test is not satisfied, the
Principal Proceeds received in respect of any Defaulted Obligation or the
proceeds of any sale of a Defaulted Obligation shall not be reinvested in
additional Collateral Obligations;

(iv)
(1) in the case of an additional Collateral Obligation purchased with the
proceeds from the sale or other disposition of a Credit Risk Obligation or a
Defaulted



224

--------------------------------------------------------------------------------





Obligation, either (a) the Aggregate Principal Balance of all additional
Collateral Obligations purchased with the proceeds from such disposition will at
least equal the Sale Proceeds from such disposition, (b) the Aggregate Principal
Balance of the Collateral Obligations will be maintained or increased (when
compared to the Aggregate Principal Balance of the Collateral Obligations
immediately prior to such disposition), or (c) the Aggregate Principal Balance
of all Collateral Obligations (excluding the Collateral Obligation being sold
but including, without duplication, the Collateral Obligation being purchased
and the anticipated cash proceeds, if any, of such disposition that are not
applied to the purchase of such additional Collateral Obligation) plus, without
duplication, the amounts on deposit in the Collection Account, the Reinvestment
Amount Account and the Ramp‑Up Account (including Eligible Investments therein)
representing Principal Proceeds, will be greater than the Reinvestment Target
Par Balance and (2) in the case of any other purchase of additional Collateral
Obligations purchased with the proceeds from the sale or other disposition of a
Collateral Obligation, either (a) the Aggregate Principal Balance of the
Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such disposition) or (b) the Aggregate Principal Balance of all Collateral
Obligations (excluding the Collateral Obligation being sold but including,
without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such disposition that are not applied to
the purchase of such additional Collateral Obligation) plus, without
duplication, the amounts on deposit in the Collection Account, the Reinvestment
Amount Account and the Ramp‑Up Account (including Eligible Investments therein)
representing Principal Proceeds, will be greater than the Reinvestment Target
Par Balance;
(v)
other than in the case of a Bankruptcy Exchange or an Exchange Transaction,
either (A) each requirement or test, as the case may be, of the Concentration
Limitations and the Collateral Quality Test (except, in the case of an
additional Collateral Obligation purchased with the proceeds from the sale of a
Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test) will
be satisfied or (B) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved after giving effect to the investment;

(vi)
the Originator Requirement is satisfied immediately after giving effect to such
purchase or, if not satisfied, such obligation is acquired from the Originator;
and

(vii)
no Retention Deficiency occurs as a result of, or immediately after giving
effect to, such purchase. For the avoidance of doubt, if a Retention Deficiency
is in effect at the time of such purchase, such obligation must be acquired from
the Originator.



225

--------------------------------------------------------------------------------





During the Reinvestment Period, following the sale or other disposition of any
Credit Improved Obligation or any discretionary sale or other discretionary
disposition of a Collateral Obligation, the Collateral Manager shall use its
reasonable efforts to purchase additional Collateral Obligations within
30 Business Days after such disposition; provided that such purchase complies
with the Investment Criteria.
Notwithstanding any statement contained herein to the contrary, prior to the end
of the Reinvestment Period, a Defaulted Obligation (a “Purchased Defaulted
Obligation”) may be purchased with all or a portion of the Sale Proceeds of
another Defaulted Obligation (an “Exchanged Defaulted Obligation”) (each such
exchange referred to as an “Exchange Transaction”) if:
(i)
when compared to the Exchanged Defaulted Obligation, the Purchased Defaulted
Obligation (A) is issued by a different obligor, (B) such Purchased Defaulted
Obligation qualifies as a Collateral Obligation and (C) the expected recovery
rate of such Purchased Defaulted Obligation, as determined by the Collateral
Manager in good faith, is no less than the expected recovery rate of the
Exchanged Defaulted Obligation;

(ii)
the Collateral Manager has certified in writing to the Trustee that:

(a)
at the time of the purchase, (i) the Purchased Defaulted Obligation is no less
senior in right of payment vis‑à‑vis its related obligor’s outstanding
indebtedness than the seniority of the Exchanged Defaulted Obligation and (ii)
the S&P Rating, if any, of the Purchased Defaulted Obligation is the same or
better respective rating, if any, of the Exchanged Defaulted Obligation;

(b)
after giving effect to the purchase, (i) each of the Coverage Tests is satisfied
and (ii) the Collateral Principal Amount shall not be reduced;

(c)
both prior to and after giving effect to such purchase, the Concentration
Limitations were and will be satisfied or, if any Concentration Limitation was
not satisfied prior to such purchase, such Concentration Limitation will be
maintained or improved;

(d)
the period for which the Issuer held the Exchanged Defaulted Obligation will be
included for all purposes in this Indenture when determining the period for
which the Issuer holds the Purchased Defaulted Obligation;

(e)
the Exchanged Defaulted Obligation was not previously a Purchased Defaulted
Obligation acquired in a transaction described under this heading; and

(f)
the Restricted Trading Period is not applicable; and



226

--------------------------------------------------------------------------------





(iii)
such purchase of the Purchased Defaulted Obligation will not, (A) when taken
together with all other Purchased Defaulted Obligations then held by the Issuer,
cause the Aggregate Principal Balance of all of Purchased Defaulted Obligations
then held by Issuer to exceed 1.0% of the Collateral Principal Amount and
(B) will not cause the Aggregate Principal Balance of all Purchased Defaulted
Obligations purchased pursuant to an Exchange Transaction, cumulatively since
the Closing Date, to exceed 5.0% of the Target Initial Par Amount.

For the avoidance of doubt, Exchange Transactions may occur by separate purchase
and sale transactions. If, at any time, a Purchased Defaulted Obligation no
longer satisfies the definition of Defaulted Obligation, it shall no longer be
considered a Purchased Defaulted Obligation.
For the avoidance of doubt, Collateral Obligations may not be committed to be
purchased by the Issuer (or the Collateral Manager on behalf of the Issuer)
after the end of the Reinvestment Period, but commitments to purchase Collateral
Obligations may be settled after the end of the Reinvestment Period if such
commitments were made during the Reinvestment Period.
(b)
Investment in Eligible Investments. Cash on deposit in any Account (other than
the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article X.

(c)
Offers. The Issuer may not accept an Offer, other than in connection with a
bankruptcy, workout or restructuring, unless the obligation received will
satisfy the definition of Collateral Obligation or Eligible Investment.

(d)
Not later than the Business Day immediately preceding the end of the
Reinvestment Period, the Collateral Manager shall deliver to the Trustee a
schedule of Collateral Obligations purchased by the Issuer with respect to which
purchases the trade date has occurred but the settlement date has not yet
occurred and shall certify to the Trustee that sufficient Principal Proceeds are
available (including for this purpose, cash on deposit in the Collection Account
as well as any Principal Proceeds that will be received by the Issuer from the
sale of Collateral Obligations for which the trade date has already occurred but
the settlement date has not yet occurred) to effect the settlement of such
Collateral Obligations.

(e)
Maturity Amendment. During and after the Reinvestment Period, the Issuer (or the
Collateral Manager on the Issuer’s behalf) may vote in favor of a Maturity
Amendment only if the Collateral Manager determines that, after giving effect to
any relevant Trading Plan, (i) after giving effect to such Maturity Amendment,
the stated maturity of the Collateral Obligation that is the subject of such
Maturity Amendment is not later than the Stated Maturity of the Rated Notes;
(ii) the Weighted Average Life Test will be satisfied immediately after giving
effect to such Maturity Amendment; provided that the limitation stated in this
clause (ii) will not apply to any Credit Amendment if, immediately after giving
effect to such Credit Amendment, the Aggregate Principal Balance of Collateral



227

--------------------------------------------------------------------------------





Obligations subject to a Credit Amendment will not exceed 5.0% of the Collateral
Principal Amount; (iii) the Originator Requirement is satisfied immediately
after giving effect to such Maturity Amendment and (iv) no Retention Deficiency
occurs as a result of, or immediately after giving effect to, such Maturity
Amendment. For the avoidance of doubt, the Collateral Manager may vote for an
extension with respect to an investment it already has sold (either in whole or
in part) that has not settled with the consent of or at the direction of the
buyer. “Credit Amendment” means a Maturity Amendment that, in the Collateral
Manager’s judgment, (i) is necessary to prevent the related Collateral
Obligation from becoming a Defaulted Obligation or (ii) is consummated in
connection with an insolvency, bankruptcy, reorganization, debt structuring or
workout (whether in or out of court) of the related obligor; provided further
that neither the Issuer nor the Collateral Manager on behalf of the Issuer may
vote in favor of a Credit Amendment with respect to any Collateral Obligation as
to which a Carlyle Entity owns any security or debt obligation of the obligor
thereon that is not pari passu with such Collateral Obligation.
(f)
Any purchase of additional Collateral Obligations by the Issuer from the
Originator or the Carlyle Entities after the First Refinancing Date shall be
made pursuant to the terms of the Sale Agreement.

Section 12.3.    Conditions Applicable to All Sale and Purchase Transactions
(a)
Any transaction effected under this Article XII or Section 10.5 will be
conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected in accordance with the requirements of the Collateral Management
Agreement on terms no less favorable to the Issuer than would be the case if
such Person were not so Affiliated; provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other parties.

(b)
Upon any acquisition of a Collateral Obligation pursuant to this Article XII,
all of the Issuer’s right, title and interest to the Asset or Assets shall be
Assets Granted to the Trustee pursuant to this Indenture and will be Delivered.
The Trustee shall also receive, not later than the settlement date, an Officer’s
certificate of the Issuer certifying compliance with the provisions of this
Article XII; provided that such requirement shall be satisfied and such
statements deemed to have been made by the Issuer by the delivery to the Trustee
of a trade ticket in respect thereof.

(c)
Notwithstanding anything contained in this Article XII to the contrary and
without limiting the right to make any other permitted purchases, sales or other
dispositions, the Issuer shall have the right to effect any sale or other
disposition of any Asset or purchase of any Collateral Obligation (x) that has
been consented to by Holders evidencing at least 75% of the Aggregate
Outstanding Amount of each Class of Rated Notes and at least 75% of the
Aggregate Outstanding Amount of the Preferred Interests and (y) of which each
Rating Agency and the Trustee (with a copy to the Collateral Manager) has been
notified.



228

--------------------------------------------------------------------------------





Section 12.4.    Optional Purchase of any Carlyle Collateral Obligation or
Substitution
(a)
Subject to the limitations set forth below, the Originator will have the right
but not the obligation to purchase any Carlyle Collateral Obligations or
substitute (in each case with the consent of the Collateral Manager, so long as
CGCIM or an Affiliate is the Collateral Manager, and the consent of any other
party determined to be required in accordance with the Collateral Manager’s
policies) another Carlyle Collateral Obligation for, any:

(i)
Carlyle Collateral Obligation that becomes a Defaulted Obligation;

(ii)
Carlyle Collateral Obligation that has a Material Covenant Default;

(iii)
Carlyle Collateral Obligation that becomes subject to a proposed Specified
Amendment; or

(iv)
Carlyle Collateral Obligation that becomes a Credit Risk Obligation (each of the
above, a “Substitution Event”).

(b)
At all times, (i) the aggregate principal balance of all substituted Carlyle
Collateral Obligations (each such Carlyle Collateral Obligation purchased at the
direction of the Originator, a “Substitute Collateral Obligation”) owned by the
Issuer at any time since the First Refinancing Date plus (ii) the aggregate
principal balance related to all Carlyle Collateral Obligations that have been
purchased by the Originator pursuant to its right of optional purchase or
substitution since the First Refinancing Date and not subsequently applied to
purchase a Substitute Collateral Obligation may not exceed an amount equal to
(x) 15% of the Adjusted Collateral Principal Balance in the aggregate and (y)
10% of the Adjusted Collateral Principal Balance in the case of Defaulted
Obligations or Credit Risk Obligations purchased following a determination by
the Collateral Manager that such Carlyle Collateral Obligation would with the
passage of time become a Defaulted Obligation; provided that clause (ii) above
shall not include (A) the principal balance related to any Carlyle Collateral
Obligation that is purchased by the Originator in connection with a proposed
Specified Amendment to such Collateral Obligation so long as (x) the Originator
determines that such purchase is, in the commercially reasonable business
judgment of the Originator, necessary or advisable in connection with the
restructuring of such Carlyle Collateral Obligation and such restructuring is
expected to result in a Specified Amendment to such Carlyle Collateral
Obligation and (y) the Collateral Manager determines that the Collateral Manager
either would not be permitted to or would not elect to enter into such Specified
Amendment pursuant to any provision of the Indenture or the Collateral
Management Agreement or (B) the purchase price of any Collateral Obligations.
The foregoing provisions in this paragraph are the “Repurchase and Substitution
Limit.”

(c)
The substitution of any Substitute Collateral Obligation will be subject to the
satisfaction of the “Substitute Collateral Obligations Qualification Conditions”
as of the related trade date for each such Collateral Obligation (after giving
effect to such substitution), which conditions are:



229

--------------------------------------------------------------------------------





(i)
each Coverage Test, Collateral Quality Test and Investment Criteria remains
satisfied or, if not in compliance at the time of substitution, the degree of
compliance with any such Coverage Test, Collateral Quality Test or Investment
Criteria is maintained or improved;

(ii)
the principal balance of such Substitute Collateral Obligation (or, if more than
one Substitute Collateral Obligation will be added in replacement of a Carlyle
Collateral Obligation or Carlyle Collateral Obligations, the aggregate principal
balance of such Substitute Collateral Obligations) equals or exceeds the
principal balance of the Carlyle Collateral Obligation being substituted for and
a deposit has been made into the Revolver Funding Account in the amount required
by Section 10.4;

(iii)
the current Market Value of such Substitute Collateral Obligation (or, if more
than one Substitute Collateral Obligation will be added in replacement of a
Carlyle Collateral Obligation or Carlyle Collateral Obligations, the aggregate
current Market Value of such Substitute Collateral Obligations) equals or
exceeds the current Market Value of the Carlyle Collateral Obligation being
substituted;

(iv)
(1) if any of the Carlyle Collateral Obligations being substituted for are
Second Lien Loans, the aggregate principal balance of all Substitute Collateral
Obligations that are Second Lien Loans equals or is less than the principal
balance of the Carlyle Collateral Obligations being substituted that are Second
Lien Loans and (2) if none of the Carlyle Collateral Obligations being
substituted are Second Lien Loans, no Substitute Collateral Obligation is a
Second Lien Loan;

(v)
(i) the Fitch Rating of each Substitute Collateral Obligation is equal to or
higher than the Fitch Rating of the Carlyle Collateral Obligation being
substituted for and (ii) the S&P Rating of each Substitute Collateral Obligation
is equal to or higher than the S&P Rating of the Carlyle Collateral Obligation
being substituted for;

(vi)
solely after the Reinvestment Period, the stated maturity date of each
Substitute Collateral Obligation is the same or earlier than the stated maturity
date of the Carlyle Collateral Obligation being substituted for; and

(vii)
unless such Substitute Collateral Obligation has been subject to a Specified
Amendment, the obligor on the Substitute Carlyle Collateral Obligation is not
the obligor on the Carlyle Collateral Obligation being substituted for.

(d)
The fair market value of the replaced Carlyle Collateral Obligation shall at
least equal the cash or the property substituted by the Originator. To the
extent any cash or other property received by the Issuer from the Originator in
connection with a Substitution Event as described herein exceeds the fair market
value of the replaced Carlyle Collateral Obligation, such excess shall be deemed
a capital contribution from the Originator to the Issuer.



230

--------------------------------------------------------------------------------





(e)
For each Substitute Collateral Obligation, the Originator will make, as of the
related Cut‑Off Date, the representations and warranties set forth in the Sale
Agreement. Prior to any substitution of a Carlyle Collateral Obligation to the
Issuer, the Collateral Manager must provide written notice thereof to each
Rating Agency.

(f)
In addition to the right to substitute for any Carlyle Collateral Obligations
that become subject to a Substitution Event, the Originator shall have the
right, but not the obligation, to purchase (with notice to the Rating Agencies)
from the Issuer any such Carlyle Collateral Obligation subject to the Repurchase
and Substitution Limit. In the event of such a purchase at the option of the
Originator that does not result in the delivery of a Substitute Collateral
Obligation, the Originator shall deposit in the Collection Account an amount not
less than the Transfer Deposit Amount for such Carlyle Collateral Obligation (or
applicable portion thereof) as of the date of such repurchase (with the amount
of the Transfer Deposit Amount representing the outstanding principal balance of
the repurchased Collateral Obligation being deposited into the Collection
Account and the amount of the Transfer Deposit Amount representing accrued
interest being deposited into the Interest Collection Account, regardless of
whether such amounts are deemed to be purchase price or capital contributions).
The Transfer Deposit Amount shall at least equal the fair market value of the
replaced Carlyle Collateral Obligation. To the extent the Transfer Deposit
Amount exceeds the fair market value of the replaced Carlyle Collateral
Obligation, such excess shall be deemed a capital contribution from the
Originator to the Issuer. The Issuer and, at the written direction of the
Issuer, the Trustee, shall execute and deliver such instruments, consents or
other documents and perform all acts reasonably requested by the Originator or
the Collateral Manager in order to effect the transfer and release of any of the
Issuer’s interests in the Carlyle Collateral Obligations (together with the
assets related thereto) that are being purchased or repurchased and the release
thereof from the lien of the Indenture.

(g)
Any substitution pursuant to this Section 12.4 shall be initiated by delivery of
written notice thereof (a “Notice of Substitution”) by the Originator to the
Trustee, the Issuer and the Collateral Manager that the Originator intends to
substitute a Carlyle Collateral Obligation pursuant to Section 12.4(a) and shall
be completed prior to the earliest of: (x) the expiration of 90 days after
delivery of such notice; or (y) in the case of a Carlyle Collateral Obligation
which has become subject to a Specified Amendment, the effective date set forth
in such Specified Amendment (such period described in clause (x) or (y), as
applicable, being the “Substitution Period”). Each Notice of Substitution shall
specify the Carlyle Collateral Obligation to be substituted, the reasons for
such substitution and the fair market value (as reasonably determined by the
Collateral Manager) with respect to the Carlyle Collateral Obligation.

ARTICLE XIII    
HOLDERS’ RELATIONS
Section 13.1.    Subordination


231

--------------------------------------------------------------------------------





(a)
Anything in this Indenture or the Notes to the contrary notwithstanding, the
Holders of each Class of Notes that constitute a Junior Class agree for the
benefit of the Holders of the Notes of each Priority Class with respect to such
Junior Class that such Junior Class shall be subordinate and junior to the Notes
of each such Priority Class to the extent and in the manner set forth in this
Indenture. If an Enforcement Event has occurred and is continuing in accordance
with Article V, including as a result of a Bankruptcy Event, each Priority
Class shall be paid in full in Cash or, to the extent 100% of such
Class consents, other than in Cash, before any further payment or distribution
of any kind is made on account of any Junior Class with respect thereto, in
accordance with the Special Priority of Payments.

(b)
In the event that, notwithstanding the provisions of this Indenture, any Holder
of Notes of any Junior Class shall have received any payment or distribution in
respect of such Notes contrary to the provisions of this Indenture, then, unless
and until each Priority Class with respect thereto shall have been paid in full
in Cash or, to the extent 100% of such Priority Class consents, other than in
Cash in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Trustee, which shall pay and deliver the same to the
Holders of the applicable Priority Class(es) in accordance with this Indenture;
provided that if any such payment or distribution is made other than in Cash, it
shall be held by the Trustee as part of the Assets and subject in all respects
to the provisions of this Indenture, including this Section 13.1.

(c)
Each Holder of Notes of any Junior Class agrees with all Holders of the
applicable Priority Classes that such Holder of Junior Class Notes shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including, without limitation,
this Section 13.1; provided that after a Priority Class has been paid in full,
the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class to receive payments or
distributions until all amounts due and payable on the Notes shall be paid in
full. Nothing in this Section 13.1 shall affect the obligation of the Issuer to
pay Holders of any Junior Class of Notes.

(d)
In the event one or more Holders of Notes causes a Bankruptcy Filing against the
Issuer prior to the expiration of the period specified in Section 5.4(d) (each,
a “Filing Holder”), any claim that such Filing Holders have against the Issuer
(including under all Notes of any Class held by such Filing Holders) or with
respect to any Assets (including any proceeds thereof) shall, notwithstanding
anything to the contrary in the Priority of Payments and notwithstanding any
objection to, or rescission of, such filing, be fully subordinate in right of
payment to the claims of each Holder of any Note (and each other secured
creditor of the Issuer) that is not a Filing Holder, with such subordination
being effective until each Note held by Holders that are not Filing Holders (and
each claim of each other secured creditor of the Issuer) that does not seek to
cause any such filing is paid in full in accordance with the Priority of
Payments (after giving effect to such subordination). The foregoing agreement
will constitute a “subordination agreement”



232

--------------------------------------------------------------------------------





within the meaning of Section 510(a) of the Bankruptcy Code. The Issuer shall
direct the Trustee to segregate payments and take other reasonable steps to
effect the foregoing. The Issuer may obtain and assign a separate CUSIP or
CUSIPs to the Notes of each Class held by such Holder(s).
Section 13.2.    Standard of Conduct
In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.
ARTICLE XIV    
MISCELLANEOUS
Section 14.1.    Form of Documents Delivered to Trustee
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia, which law firm may,
except as otherwise expressly provided in this Indenture, be counsel for the
Issuer or the Collateral Manager), unless such Officer knows, or should know
that the certificate or opinion or representations with respect to the matters
upon which such certificate or opinion is based are erroneous. Any such
certificate of an Officer of the Issuer or the Collateral Manager or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Collateral
Manager or any other Person (on which the Trustee shall also be entitled to
rely), unless such Officer of the Issuer or the Collateral Manager or such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous. Any Opinion of Counsel may also be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer of the Collateral Manager or of the Issuer,
unless such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous.


233

--------------------------------------------------------------------------------





Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Enforcement Event is a condition
precedent to the taking of any action by the Trustee at the request or direction
of the Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s right to make such request or direction, the
Trustee shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default, Event of Default or Enforcement Event as provided in
Section 6.1(d).
Section 14.2.    Acts of Holders
(a)
Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in writing or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

(b)
The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

(c)
The principal amount or face amount, as the case may be, and registered numbers
of Notes held by any Person, and the date of such Person’s holding the same,
shall be proved by the Register.

(d)
Any request, demand, authorization, direction, notice, consent, waiver or other
action by the Holder of any Notes shall bind the Holder (and any transferee
thereof) of such and of every Note issued upon the registration thereof or in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Trustee or the Issuer in reliance thereon, whether or
not notation of such action is made upon such Note.

(e)
For the purposes of this Section 14.2, any reference to a Global Note shall
include global securities issued pursuant to the Fiscal Agency Agreement.

(f)
Each of the Holders of Notes (and holders of an interest in a Note) by its
acceptance of such Note (or interest therein) will agree to provide to the
Issuer and the Collateral Manager all information reasonably available to it
that is reasonably requested by the



234

--------------------------------------------------------------------------------





Issuer or the Collateral Manager in connection with regulatory matters,
including any information that is necessary or advisable in order for the
Collateral Manager (or its parent or Affiliates) to complete its Form ADV, to
file its reports on Form PF, to file or complete any other form required by the
Securities and Exchange Commission, or to comply with any requirement of the
Dodd‑Frank Wall Street Reform and Consumer Protection Act, as amended from time
to time, and any other laws or regulations applicable to the Collateral Manager
(or its parent or Affiliates) from time to time.
Section 14.3.    Notices, etc., to Certain Parties
(a)
Except as otherwise expressly provided herein, any request, demand,
authorization, direction, notice, consent or waiver or other documents provided
or permitted by this Indenture to be made upon, given or furnished to, or filed
with any of the parties indicated below shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile or email in
legible form at the following address (or at any other address provided in
writing by the relevant party):

(i)
the Trustee, the Collateral Administrator and the Fiscal Agent at its Corporate
Trust Office;

(ii)
the Issuer at 520 Madison Avenue, New York, New York 10022, Attention: Tom
Hennigan, telephone no.: (212) 813‑4827, facsimile no.: (212) 813‑4939;

(iii)
the Collateral Manager at 520 Madison Avenue, New York, New York  10022,
Attention: Tom Hennigan, telephone no.: (212) 813‑4827, facsimile no.: (212)
813‑4939;

(iv)
Citigroup at 390 Greenwich Street, 4th Floor, New York, New York 10013,
Attention: Structured Credit Products Group, facsimile no. +1 (212) 723‑8671;

(v)
the Rating Agencies, in accordance with Section 7.20, and promptly thereafter in
the case of (i) S&P CDO_Surveillance@spglobal.com; provided, that (x) in respect
to any request to S&P for confirmation of its Initial Ratings of the Rated
Notes, such request must be submitted by email to
CDOEffectiveDatePortfolios@spglobal.com; (y) in respect of any application for,
or the provision of information in connection with, a ratings estimate by S&P in
respect of a Collateral Obligation, Information must be submitted to
creditestimates@spglobal.com and (z) in respect to any request to S&P for CDO
Monitor cases, such request must be sent to CDOMonitor@spglobal.com; and (ii)
Fitch, an email to cdo.surveillance@fitchratings.com, in each case that
information has been posted to the 17g‑5 Website;

(vi)
the Irish Stock Exchange, mail to: c/o Walkers Listing & Support Services
Limited, The Anchorage, 17/19 Sir Rogerson’s Quay, Dublin 2 Ireland, telephone



235

--------------------------------------------------------------------------------





no. 353 (0) 1 470 6600, facsimile no. 353 (0) 1 470 6601, email:
therese.redmond@walkersglobal.com; and
(vii)
the CLO Information Service at any physical or electronic address provided by
the Collateral Manager for delivery of any Monthly Report or Distribution
Report.

(b)
In the event that any provision in this Indenture calls for any notice or
document to be delivered simultaneously to the Trustee and any other person or
entity, the Trustee’s receipt of such notice or document shall entitle the
Trustee to assume that such notice or document was delivered to such other
person or entity unless otherwise expressly specified herein.

(c)
Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to the Trustee’s Website containing such information.

Section 14.4.    Notices to Holders; Waiver
(a)
Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of any event,

(i)
such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid, to each Holder affected by such event, at the
address of such Holder as it appears in the Register (or, in the case of Holders
of Global Notes, emailed to DTC for distribution to each Holder affected by such
event and posted to the Trustee’s Website) and to the Fiscal Agent for
forwarding to the holders of Preferred Interests pursuant to the Fiscal Agency
Agreement, not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such notice; and

(ii)
such notice shall be in the English language.

Such notices will be deemed to have been given on the date of such mailing.
In addition, documents delivered to Holders shall be provided, for so long any
Listed Notes are Outstanding and the guidelines of the Irish Stock Exchange so
require, the Irish Listing Agent, on behalf of the Irish Stock Exchange.
(b)
Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by email or by facsimile
transmissions and stating the email address or facsimile number for such
transmission. Thereafter, the Trustee shall give notices to such Holder by email
or facsimile transmission, as so requested; provided that if such notice also
requests that notices be given by mail, then such notice shall also be given by
mail in accordance with clause (a) above.



236

--------------------------------------------------------------------------------





(c)
Subject to the Trustee’s rights under Section 6.3(e), the Trustee will deliver
to the Holders any information or notice relating to this Indenture requested to
be so delivered by at least 5% of the Holders of any Class of Notes (by
Aggregate Outstanding Amount), at the expense of the Issuer; provided that
nothing herein shall be construed to obligate the Trustee to distribute any
notice that the Trustee reasonably determines to be contrary to the terms of
this Indenture or its duties and obligations hereunder or applicable law. The
Trustee may require the requesting Holders to comply with its standard
verification policies in order to confirm Noteholder status. For the avoidance
of doubt, such information shall not include any Accountants’ Report.

(d)
Neither the failure to provide any notice, nor any defect in any notice so
mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders. In case by reason of the suspension of regular
mail service as a result of a strike, work stoppage or similar activity or by
reason of any other cause it shall be impracticable to give such notice by mail
of any event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

(e)
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

(f)
The Trustee shall provide to the Issuer and the Collateral Manager upon request
any information with respect to the identity of and contact information for any
Holder that it has within its possession or may obtain without unreasonable
effort or expense and, subject to Section 6.1(c), the Trustee shall have no
liability for any such disclosure or the accuracy thereof.

(g)
Notwithstanding any provision to the contrary in this Indenture or in any
agreement or document related hereto, any information or documents (including,
without limitation reports, notices or supplemental indentures) required to be
provided by the Trustee to Persons identified in this Section 14.4 may be
provided by providing notice of and access to the Trustee’s Website containing
such information or document.

For the avoidance of doubt, the Issuer may disclose any information it deems
necessary or advisable in order for the Issuer (or its parent or Affiliates) to
comply with any laws, rules or regulations applicable to the Issuer (or its
parent or Affiliates).
Section 14.5.    Effect of Headings and Table of Contents
The Article and Section headings herein (including those used in
cross‑references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.


237

--------------------------------------------------------------------------------





Section 14.6.    Successors and Assigns
All covenants and agreements in this Indenture by the Issuer shall bind their
respective successors and assigns, whether so expressed or not.
Section 14.7.    Severability
If any term, provision, covenant or condition of this Indenture or the Notes, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Indenture or the Notes, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Indenture or
the Notes, as the case may be, so long as this Indenture or the Notes, as the
case may be, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Indenture or the Notes, as the case may be,
will not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.
Section 14.8.    Benefits of Indenture
Nothing in this Indenture or in the Notes, expressed or implied, shall give to
any Person, other than the parties hereto and their successors hereunder, the
Collateral Manager, the Collateral Administrator and the Holders of the
Securities any benefit or any legal or equitable right, remedy or claim under
this Indenture.
Section 14.9.    Legal Holidays
In the event that the date of any Payment Date, Redemption Date or Stated
Maturity shall not be a Business Day, then notwithstanding any other provision
of the Notes or this Indenture, payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on the nominal date of any such Payment Date, Redemption Date or Stated
Maturity date, as the case may be, and except as provided in the definition of
Interest Accrual Period, no interest shall accrue on such payment for the period
from and after any such nominal date.
Section 14.10.    Governing Law
This Indenture and the Notes shall be construed in accordance with, and this
Indenture and the Notes shall be governed by, the law of the State of New York.
Section 14.11.    Submission to Jurisdiction
With respect to any suit, action or proceedings relating to this Indenture or
any matter between the parties arising under or in connection with this
Indenture (“Proceedings”), to the fullest extent permitted by applicable law,
each party irrevocably: (i) submits to the non‑exclusive jurisdiction


238

--------------------------------------------------------------------------------





of the Supreme Court of the State of New York sitting in the Borough of
Manhattan and the United States District Court for the Southern District of New
York, and any appellate court from any thereof; and (ii) waives any objection
which it may have at any time to the laying of venue of any Proceedings brought
in any such court, waives any claim that such Proceedings have been brought in
an inconvenient forum and further waives the right to object, with respect to
such Proceedings, that such court does not have any jurisdiction over such
party. Nothing in this Indenture precludes any of the parties from bringing
Proceedings in any other jurisdiction, nor will the bringing of Proceedings in
any one or more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.
Section 14.12.    WAIVER OF JURY TRIAL
EACH OF THE ISSUER, THE HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a Proceeding,
seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Indenture by, among other things, the mutual waivers
and certifications in this paragraph.
Section 14.13.    Counterparts
This Indenture and the Notes (and each amendment, modification and waiver in
respect of this Indenture or the Notes) may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart of this Indenture by email (PDF) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Indenture.
Section 14.14.    Acts of Issuer
Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.
Section 14.15.    Confidential Information
(a)
The Trustee, the Collateral Administrator and each Holder will maintain the
confidentiality of all Confidential Information in accordance with procedures
adopted by the Issuer (after consultation with the Trustee and the Collateral
Administrator) or such Holder (as the case may be) in good faith to protect
Confidential Information of third parties delivered to such Person; provided
that such Person may deliver or disclose Confidential Information: (i) with the
prior written consent of the Collateral Manager, (ii) as required by law,
regulation, court order or the rules, regulations or request or order of any
governmental, judiciary, regulatory or self‑regulating organization, body or
official having jurisdiction over such Person, (iii) to its Affiliates, members,
partners, officers,



239

--------------------------------------------------------------------------------





directors and employees and to its attorneys, accountants and other professional
advisers in conjunction with the transactions described herein, (iv) as may be
necessary or desirable in order for such Person to prepare, publish and
distribute to any Person any information relating to the investment performance
of the Assets in the aggregate, or (v) in connection with the exercise or
enforcement of such Person’s rights hereunder or in any dispute or proceeding
related hereto, including defense by the Trustee or Collateral Administrator of
any claim of liability that may be brought or charged against it.
Notwithstanding the foregoing, delivery to any Person (including Holders) by the
Trustee or the Collateral Administrator of any report, notice, document or other
information required or expressly permitted by the terms of this Indenture or
any of the other Transaction Documents to be provided to such Person or Persons,
and delivery to Holders of copies of this Indenture or any of the other
Transaction Documents, shall not be a violation of this Section 14.15. Each
Holder of Notes agrees, except as set forth in clause (ii) above, that it shall
use the Confidential Information for the sole purpose of making an investment in
the Notes or administering its investment in the Notes; and that the Trustee and
the Collateral Administrator shall neither be required nor authorized to
disclose to Holders any Confidential Information in violation of this
Section 14.15. In the event of any required disclosure of the Confidential
Information by such Holder, such Holder agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information. Each Holder, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 14.15.
(b)
For the purposes of this Section 14.15, “Confidential Information” means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Notes by or on behalf of the Issuer in connection with and relating to the
transactions contemplated by or otherwise pursuant to this Indenture; provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee, the Collateral Administrator or such Holder
prior to the time of such disclosure; (ii) subsequently becomes publicly known
through no act or omission by the Trustee, the Collateral Administrator, any
Holder or any person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non‑confidential by consent of the Issuer.

(c)
Notwithstanding the foregoing, (i) each of the Collateral Manager, the Trustee
and the Collateral Administrator may disclose Confidential Information (x) to
each Rating Agency and (y) as and to the extent it may reasonably deem necessary
for the performance of its duties hereunder (including the exercise of remedies
pursuant to Article V), including on a confidential basis to its agents,
attorneys and auditors in connection with the performance of its duties
hereunder and to any other Person to which such delivery or disclosure may be
necessary or appropriate (A) in response to any subpoena or other legal process
upon prior notice to the Issuer (unless prohibited by



240

--------------------------------------------------------------------------------





applicable law, rule, order or decree or other requirement having the force of
law), (B) in connection with any litigation to which such Person is a party upon
prior notice to the Issuer (unless prohibited by applicable law, rule, order or
decree or other requirement having the force of law) or (C) if an Event of
Default has occurred and is continuing, to the extent such Person may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under the Notes or
this Indenture, (ii) the Trustee will provide, upon request, copies of this
Indenture, the Collateral Management Agreement, the Collateral Administration
Agreement, the Fiscal Agency Agreement, Monthly Reports and Distribution Reports
to any Holder or Certifying Person, (iii) any Holder or beneficial owner of an
interest in Notes may provide copies of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement, the Fiscal Agency
Agreement, any Monthly Report and any Distribution Report to any prospective
purchaser of Notes, and (iv) the Issuer may provide copies of any Monthly Report
and any Distribution Report to the CLO Information Service pursuant to and in
accordance with Section 10.6.
ARTICLE XV    
ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT
Section 15.1.    Assignment of Collateral Management Agreement
(a)
The Issuer, in furtherance of the covenants of this Indenture and as security
for the Secured Obligations and the performance and observance of the provisions
hereof, hereby assigns, transfers, conveys and sets over to the Trustee, for the
benefit of the Secured Parties, all of the Issuer’s right, title and interest
in, to and under the Collateral Management Agreement, including, without
limitation, (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination and to take any legal action
upon the breach of an obligation of the Collateral Manager thereunder, including
the commencement, conduct and consummation of proceedings at law or in equity,
(iii) the right to receive all notices, accountings, consents, releases and
statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer may exercise any of its rights under the Collateral
Management Agreement without notice to or the consent of the Trustee (except as
otherwise expressly required by this Indenture), so long as an Event of Default
has not occurred and is not continuing.From and after the occurrence and
continuance of an Event of Default, the Collateral Manager will continue to
perform and be bound by the provisions of the Collateral Management Agreement
and this Indenture. The Trustee will be entitled to rely and be protected in
relying upon all actions and omissions to act of the Collateral Manager
thereafter as fully as if no Event of Default had occurred.

(b)
The assignment made hereby is executed as collateral security, and the execution
and delivery hereof shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Collateral Management Agreement, nor
shall any of the obligations



241

--------------------------------------------------------------------------------





contained in the Collateral Management Agreement be imposed on the Trustee. Upon
the retirement of the Notes and the release of the Assets from the lien of this
Indenture, this assignment and all rights herein assigned to the Trustee shall
cease and terminate and all of the estate, right, title and interest of the
Trustee in, to and under the Collateral Management Agreement shall revert to the
Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.
(c)
The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

(i)
The Collateral Manager consents to the provisions of this assignment and agrees
to perform any provisions of this Indenture applicable to the Collateral Manager
subject to the terms of the Collateral Management Agreement.

(ii)
The Collateral Manager acknowledges that the Issuer is assigning all of its
right, title and interest (but none of its obligations) in, to and under the
Collateral Management Agreement to the Trustee as Collateral for the benefit of
the Secured Parties.

(iii)
The Collateral Manager shall deliver to the Trustee duplicate original copies of
all notices, statements, communications and instruments delivered or required to
be delivered to the Issuer pursuant to the Collateral Management Agreement.

(iv)
Except as contemplated under the Collateral Management Agreement, neither the
Issuer nor the Collateral Manager will enter into any agreement amending,
modifying or terminating the Collateral Management Agreement without (x) if the
amendment or modification pertains to a provision of the Collateral Management
Agreement that requires Rating Agency Confirmation to effect the action
contemplated therein, obtaining Rating Agency Confirmation, and (y) otherwise
complying with the applicable provisions of the Collateral Management Agreement.

(v)
Except as otherwise set forth herein and therein, the Collateral Manager shall
continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due to it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments. The Collateral Manager agrees not to cause the filing
of a petition in bankruptcy against the Issuer for the non‑payment of the
Collateral Management Fee or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement prior to the date
which is one year (or, if longer, the applicable preference period then in
effect) plus one day after the payment in full of all Notes issued under this
Indenture or the Limited Liability Company Agreement; provided, however, that
nothing in this clause shall preclude, or be deemed to estop, the Collateral
Manager or the Trustee (A) from taking any action (not inconsistent with the
foregoing) prior to



242

--------------------------------------------------------------------------------





the expiration of the aforementioned one year and one day (or longer) period in
(x) any case or proceeding voluntarily filed or commenced by the Issuer, or (y)
any involuntary insolvency proceeding filed or commenced against the Issuer, by
a Person other than the Collateral Manager or its Affiliates, or (B) from
commencing against the Issuer or any properties of the Issuer any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceeding.
(vi)
The Collateral Manager irrevocably submits to the non‑exclusive jurisdiction of
any federal or New York state court sitting in the Borough of Manhattan in The
City of New York in any action or Proceeding arising out of or relating to the
Notes or this Indenture, and the Collateral Manager irrevocably agrees that all
claims in respect of such action or Proceeding may be heard and determined in
such federal or New York state court. The Collateral Manager irrevocably waives,
to the fullest extent it may legally do so, the defense of an inconvenient forum
to the maintenance of such action or Proceeding. The Collateral Manager
irrevocably consents to the service of any and all process in any action or
Proceeding by the mailing or delivery of copies of such process to it at the
office of the Collateral Manager set forth in Section 14.3. The Collateral
Manager agrees that a final judgment in any such action or Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(vii)
The Collateral Manager agrees that, notwithstanding any other provision of the
Collateral Management Agreement, the obligations of the Issuer under the
Collateral Management Agreement from time to time and at any time are limited
recourse obligations of the Issuer payable solely from the Collateral at such
time and, following realization thereof and application of the proceeds in
accordance with the Priority of Payments or otherwise as described in this
Indenture, any remaining claims against the Issuer shall be extinguished and
shall not thereafter revive.

Section 15.2.    Standard of Care Applicable to the Collateral Manager
For the avoidance of doubt, the standard of care set forth in the Collateral
Management Agreement shall apply to the Collateral Manager with respect to those
provisions of this Indenture applicable to the Collateral Manager.
‑ signature page follows –






243

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.
Executed as a Deed by:
CARLYLE DIRECT LENDING CLO 2015‑1R LLC
as Issuer
By
___________________________________
Name:
Title:

STATE STREET BANK AND TRUST COMPANY,
as Trustee
By
___________________________________
Name:
Title:







1

--------------------------------------------------------------------------------






Schedule 1

APPROVED INDEX LIST
1.    Merrill Lynch Investment Grade Corporate Master Index
2.    CSFB Leveraged Loan Index
3.    JPMorgan Domestic High Yield Index
4.    Barclays Capital U.S. Corporate High‑Yield Index
5.    Merrill Lynch High Yield Master Index
6.    S&P/LSTA U.S. Leveraged Loan 100 Index






Schedule 1

--------------------------------------------------------------------------------






Schedule 2

Moody’s Rating Definitions
“Moody’s Credit Estimate”: With respect to any Collateral Obligation, as of any
date of determination, an estimated credit rating for such Collateral Obligation
(or, if such credit estimate is the Moody’s Rating Factor, the credit rating
corresponding to such Moody’s Rating Factor) provided or confirmed by Moody’s;
provided that (a) if Moody’s has been requested by the Issuer, the Collateral
Manager or the issuer of such Collateral Obligation to assign or renew an
estimate with respect to such Collateral Obligation but such rating estimate has
not been received, pending receipt of such estimate, the Moody’s Rating or
Moody’s Default Probability Rating of such Collateral Obligation shall be
(1) ”B3” if the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Collateral Manager believes that such estimate shall be
at least “B3” and if the Aggregate Principal Balance of Collateral Obligations
determined pursuant to this subclause (1) does not exceed 15% of the Collateral
Principal Amount or (2) otherwise, “Caa1”; and (b) with respect to a Collateral
Obligation’s credit estimate which has not been renewed, the Moody’s Credit
Estimate will be (1) within 13‑15 months of issuance of such credit estimate,
one subcategory lower than the estimated rating and (2) after 15 months of such
issuance, “Caa3.”
“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
as of any date of determination, the rating determined in accordance with the
following methodology:
(a)
With respect to a Collateral Obligation other than a DIP Collateral Obligation:

(i)
if the obligor of such Collateral Obligation has a corporate family rating by
Moody’s, such rating;

(ii)
if not determined pursuant to clause (i) above, if the senior unsecured debt of
the obligor of such Collateral Obligation has a public rating by Moody’s (a
“Moody’s Senior Unsecured Rating”), such Moody’s Senior Unsecured Rating;

(iii)
if not determined pursuant to clause (i) or (ii) above, if the senior secured
debt of the obligor has a public rating by Moody’s, the Moody’s rating that is
one subcategory lower than such rating;

(iv)
if the Moody’s Default Probability Rating is not determined pursuant to clause
(i), (ii) or (iii) above, the Moody’s Derived Rating, if any; or

(v)
if the Moody’s Default Probability Rating is not determined pursuant to clause
(i), (ii), (iii) or (iv) above, the Moody’s Default Probability Rating will be
“Caa3.”

(b)
With respect to a DIP Collateral Obligation:

(i)
the rating which is one subcategory below the facility rating (whether public or
private) of such DIP Collateral Obligation rated by Moody’s; or








--------------------------------------------------------------------------------





(ii)
with respect to any DIP Collateral Obligation if not determined pursuant to
clause (i) above, a rating of “Caa3.”

For purposes of determining a Moody’s Default Probability Rating, if an obligor
does not have a Moody’s corporate family rating, the Moody’s corporate family
rating will be the Moody’s corporate family rating of any entity in the
obligor’s corporate family as designated by the Collateral Manager.
“Moody’s Derived Rating”: With respect to a Collateral Obligation, as of any
date of determination, the Moody’s Rating or the Moody’s Default Probability
Rating determined in the manner set forth below:
(a)
If another obligation of the obligor is rated by Moody’s, then by adjusting the
rating of the related Moody’s rated obligations of the related obligor by the
number of rating subcategories according to the table below:

Obligation Category of Rated Obligation
Rating of Rated Obligation
Number of Subcategories Relative to Rated Obligation Rating
Senior secured obligation
greater than or equal to B2
‑1
Senior secured obligation
less than B2
‑2
Subordinated obligation
greater than or equal to B3
+1
Subordinated obligation
less than B3
0

(b)
If not determined pursuant to clause (a) above, by using any one of the methods
provided below:

(i)
pursuant to the table below:

Type of Collateral Obligation
S&P or Fitch Rating (Public and Monitored)
Collateral Obligation Rated by S&P or Fitch
Number of Subcategories Relative to Moody’s Equivalent of S&P or Fitch Rating
Not Structured Finance Obligation
≥ BBB‑
Not a Loan or Participation Interest in Loan
‑1
Not Structured Finance Obligation
≤ BB+
Not a Loan or Participation Interest in Loan
‑2
Not Structured Finance Obligation
 
Loan or Participation Interest in Loan
‑2

(ii)
if such Collateral Obligation is not rated by S&P or Fitch but another security
or obligation of the obligor has a public and monitored rating by S&P or Fitch
(a “parallel security”), the rating of such parallel security will at the
election of the Collateral Manager be determined in accordance with the table
set forth in subclause (i) above, and the Moody’s Derived Rating for purposes of
the definition of Moody’s Rating and Moody’s Default Probability Rating (as
applicable) of such Collateral Obligation will be determined in accordance with
the methodology set forth in clause (a) above (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (ii));








--------------------------------------------------------------------------------





provided that the Aggregate Principal Balance of Collateral Obligations
determined pursuant to this subclause (b) does not exceed 10% of the Collateral
Principal Amount.
“Moody’s Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:
(a)
With respect to a Collateral Obligation that is a Senior Secured Loan:

(i)
if Moody’s has assigned such Collateral Obligation a rating (including pursuant
to a Moody’s Credit Estimate), such rating;

(ii)
if not determined pursuant to clause (i), if the obligor of such Collateral
Obligation has a corporate family rating by Moody’s (including pursuant to a
Moody’s Credit Estimate), the Moody’s rating that is one subcategory higher than
such corporate family rating;

(iii)
if not determined pursuant to clause (i) or (ii), if the obligor of such
Collateral Obligation has a Moody’s Senior Unsecured Rating, the Moody’s rating
that is two subcategories higher than such Moody’s Senior Unsecured Rating;

(iv)
if not determined pursuant to clause (i), (ii) or (iii), the Moody’s Derived
Rating, if any; or

(v)
if not determined pursuant to clause (i), (ii), (iii) or (iv), “Caa3.”

(b)
With respect to a Collateral Obligation that is not a Senior Secured Loan:

(i)
if Moody’s has assigned such Collateral Obligation a rating (including pursuant
to a Moody’s Credit Estimate), such rating;

(ii)
if not determined pursuant to clause (i), if the obligor of such Collateral
Obligation has a Moody’s Senior Unsecured Rating, such Moody’s Senior Unsecured
Rating;

(iii)
if not determined pursuant to clause (i) or (ii), if the obligor of such
Collateral Obligation has a corporate family rating by Moody’s (including
pursuant to a Moody’s Credit Estimate), the Moody’s rating that is one
subcategory lower than such corporate family rating;

(iv)
if not determined pursuant to clause (i), (ii) or (iii), if the subordinated
debt of the obligor of such Collateral Obligation has a public rating from
Moody’s, the Moody’s rating that is one subcategory higher than such rating;

(v)
if not determined pursuant to clause (i), (ii), (iii) or (iv), the Moody’s
Derived Rating, if any; or

(vi)
if not determined pursuant to clause (i), (ii), (iii), (iv) or (v), “Caa3.”








--------------------------------------------------------------------------------





For purposes of determining a Moody’s Rating, if an obligor does not have a
Moody’s corporate family rating, the Moody’s corporate family rating will be the
Moody’s corporate family rating of any entity in the obligor’s corporate family
as designated by the Collateral Manager.
“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation.
Moody’s Default Probability Rating
Moody’s Rating Factor
Moody’s Default Probability Rating
Moody’s Rating Factor
Aaa
1
Ba1
940
Aa1
10
Ba2
1,350
Aa2
20
Ba3
1,766
Aa3
40
B1
2,220
A1
70
B2
2,720
A2
120
B3
3,490
A3
180
Caa1
4,770
Baa1
260
Caa2
6,500
Baa2
360
Caa3
8,070
Baa3
610
Ca or lower
10,000














--------------------------------------------------------------------------------






Schedule 3

S&P RECOVERY RATE AND DEFAULT RATE TABLES; S&P RATING DEFINITIONS
Section 1.    S&P Recovery Rate Tables
(a)
(i)    If a Collateral Obligation has an S&P Asset Specific Recovery Rating, the
S&P Recovery Rate for such Collateral Obligation shall be the applicable
percentage set forth in the table below:

S&P Asset Specific Recovery Rating of a Collateral Obligation
 
Initial Liability Rating
Indicator from Published Reports*
“AAA”
“AA”
“A”
“BBB”
“BB”
“B” and below
1+
100
75.00%
85.00%
88.00%
90.00%
92.00%
95.00%
1
95
70.00%
80.00%
84.00%
87.50%
91.00%
95.00%
1
90
65.00%
75.00%
80.00%
85.00%
90.00%
95.00%
2
85
62.50%
72.50%
77.50%
83.00%
88.00%
92.00%
2
80
60.00%
70.00%
75.00%
81.00%
86.00%
89.00%
2
75
55.00%
65.00%
70.50%
77.00%
82.50%
84.00%
2
70
50.00%
60.00%
66.00%
73.00%
79.00%
79.00%
3
65
45.00%
55.00%
61.00%
68.00%
73.00%
74.00%
3
60
40.00%
50.00%
56.00%
63.00%
67.00%
69.00%
3
55
35.00%
45.00%
51.00%
58.00%
63.00%
64.00%
3
50
30.00%
40.00%
46.00%
53.00%
59.00%
59.00%
4
45
28.50%
37.50%
44.00%
49.50%
53.50%
54.00%
4
40
27.00%
35.00%
42.00%
46.00%
48.00%
49.00%
4
35
23.50%
30.50%
37.50%
42.50%
43.50%
44.00%
4
30
20.00%
26.00%
33.00%
39.00%
39.00%
39.00%
5
25
17.50%
23.00%
28.50%
32.50%
33.50%
34.00%
5
20
15.00%
20.00%
24.00%
26.00%
28.00%
29.00%
5
15
10.00%
15.00%
19.50%
22.50%
23.50%
24.00%
5
10
5.00%
10.00%
15.00%
19.00%
19.00%
19.00%
6
5
3.50%
7.00%
10.50%
13.50%
14.00%
14.00%
6
0
2.00%
4.00%
6.00%
8.00%
9.00%
9.00%
 
 
Recovery rate



*    From S&P’s published reports. If a recovery indicator is not available for
a given loan with a recovery rating, the lowest recovery indicator for the
applicable recovery rating should be assumed.
(ii)    If (x) a Collateral Obligation does not have an S&P Asset Specific
Recovery Rating and such Collateral Obligation is a senior unsecured debt
instrument and (y) the issuer of such Collateral Obligation has issued another
debt instrument that is outstanding and senior to such Collateral Obligation (a
“Senior Debt Instrument”) that has an S&P Asset Specific Recovery Rating,


Schedule 3

--------------------------------------------------------------------------------





the S&P Recovery Rate for such Collateral Obligation shall be the applicable
percentage set forth in the tables below:
For Collateral Obligations Domiciled in Group A:
S&P Asset Specific Recovery Rating of the Senior Debt Instrument
Initial Liability Rating
“AAA”
“AA”
“A”
“BBB”
“BB”
“B” and below
1+
18%
20%
23%
26%
29%
31%
1
18%
20%
23%
26%
29%
31%
2
18%
20%
23%
26%
29%
31%
3
12%
15%
18%
21%
22%
23%
4
5%
8%
11%
13%
14%
15%
5
2%
4%
6%
8%
9%
10%
6
‑%
‑%
‑%
‑%
‑%
‑%
 
Recovery rate



For Collateral Obligations Domiciled in Group B:
S&P Asset Specific Recovery Rating of the Senior Debt Instrument
Initial Liability Rating
“AAA”
“AA”
“A”
“BBB”
“BB”
“B” and below
1+
13%
16%
18%
21%
23%
25%
1
13%
16%
18%
21%
23%
25%
2
13%
16%
18%
21%
23%
25%
3
8%
11%
13%
15%
16%
17%
4
5%
5%
5%
5%
5%
5%
5
2%
2%
2%
2%
2%
2%
6
‑%
‑%
‑%
‑%
‑%
‑%
 
Recovery rate



For Collateral Obligations Domiciled in Group C:


Schedule 3

--------------------------------------------------------------------------------





S&P Asset Specific Recovery Rating of the Senior Debt Instrument
Initial Liability Rating
“AAA”
“AA”
“A”
“BBB”
“BB”
“B” and below
1+
10%
12%
14%
16%
18%
20%
1
10%
12%
14%
16%
18%
20%
2
10%
12%
14%
16%
18%
20%
3
5%
7%
9%
10%
11%
12%
4
2%
2%
2%
2%
2%
2%
5
‑%
‑%
‑%
‑%
‑%
‑%
6
‑%
‑%
‑%
‑%
‑%
‑%
 
Recovery rate



(iii)    If (x) a Collateral Obligation does not have an S&P Asset Specific
Recovery Rating and such Collateral Obligation is a subordinated loan and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Debt Instrument that has an S&P Asset Specific Recovery Rating, the S&P Recovery
Rate for such Collateral Obligation shall be the applicable percentage set forth
in the tables below:
For Collateral Obligations Domiciled in Groups A and B:
S&P Recovery Rating of the Senior Debt Instrument
All Initial Liability Ratings
1+
8%
1
8%
2
8%
3
5%
4
2%
5
‑%
6
‑%
 
Recovery rate



For Collateral Obligations Domiciled in Group C:


Schedule 3

--------------------------------------------------------------------------------





S&P Recovery Rating of the Senior Debt Instrument
All Initial Liability Ratings
1+
5%
1
5%
2
5%
3
2%
4
‑%
5
‑%
6
‑%
 
Recovery rate



(b)    If a recovery rate cannot be determined using clause (a), the recovery
rate shall be the applicable percentage set forth in the table below:
Recovery rates for obligors Domiciled in Group A, B or C:
Priority Category
Initial Liability Rating
“AAA”
“AA”
“A”
“BBB”
“BB”
“B” and “CCC”
Senior Secured Loans*
Group A
50%
55%
59%
63%
75%
79%
Group B
39%
42%
46%
49%
60%
63%
Group C
17%
19%
27%
29%
31%
34%
Senior Secured Loans (Cov‑Lite Loans)*
Group A
41%
46%
49%
53%
63%
67%
Group B
32%
35%
39%
41%
50%
53%
Group C
17%
19%
27%
29%
31%
34%
Unsecured Loans, Second Lien Loans and First Lien Last Out Loans**
Group A
18%
20%
23%
26%
29%
31%
Group B
13%
16%
18%
21%
23%
25%
Group C
10%
12%
14%
16%
18%
20%
Subordinated loans
Group A
8%
8%
8%
8%
8%
8%
Group B
8%
8%
8%
8%
8%
8%
Group C
5%
5%
5%
5%
5%
5%
 
Recovery rate
Group A: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Poland,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K. and U.S.
Group B: Brazil, Dubai International Finance Centre, Greece, Italy, Mexico,
South Africa, Turkey and United Arab Emirates.
Group C: India, Indonesia, Kazakhstan, Russian Federation, Ukraine, Vietnam and
others not included in Group A or Group B.





Schedule 3

--------------------------------------------------------------------------------





*    Solely for the purpose of determining the S&P Recovery Rate for a Senior
Secured Loan, if the value of such Senior Secured Loan is primarily derived from
the enterprise value of the issuer of such loan or such loan is secured solely
or primarily by common stock or other equity interests, such loan will have
either (1) the S&P Recovery Rate specified for Unsecured Loans in the table
above, or (2) the S&P Recovery Rate determined by S&P on a case by case basis.
**    Solely for the purpose of determining the S&P Recovery Rate for such loan,
the aggregate principal balance of all Unsecured Loans, First Lien Last Out
Loans and Second Lien Loans that, in the aggregate, represent up to 15% of the
Collateral Principal Amount will have the S&P Recovery Rate specified for
Unsecured Loans, Second Lien Loans and First Lien Last Out Loans in the table
above and the aggregate principal balance of all Unsecured Loans, Second Lien
Loans and First Lien Last Out Loans in excess of 15% of the Collateral Principal
Amount will have the S&P Recovery Rate specified for subordinated loans in the
table above.


Schedule 3

--------------------------------------------------------------------------------







Section 2.    S&P CDO Monitor Tables
Table 1
 
Class A‑1‑R Notes
Class A‑2‑R Notes
Class B Notes
Class C Notes
Case
 
 
 
 
1
36.50%
41.50%
46.75%
49.50%
2
36.75%
41.75%
47.00%
49.75%
3
37.00%
42.00%
47.25%
50.00%
4
37.25%
42.25%
47.50%
50.25%
5
37.50%
42.50%
47.75%
50.50%
6
37.75%
42.75%
48.00%
50.75%
7
38.00%
43.00%
48.25%
51.00%
8
38.25%
43.25%
48.50%
51.25%
9
38.50%
43.50%
48.75%
51.50%
10
38.75%
43.75%
49.00%
51.75%
11
39.00%
44.00%
49.25%
52.00%
12
39.25%
44.25%
49.50%
52.25%
13
39.50%
44.50%
49.75%
52.50%
14
39.75%
44.75%
50.00%
52.75%
15
40.00%
45.00%
50.25%
53.00%
16
40.25%
45.25%
50.50%
53.25%
17
40.50%
45.50%
50.75%
53.50%
18
40.75%
45.75%
51.00%
53.75%
19
41.00%
46.00%
51.25%
54.00%
20
41.25%
46.25%
51.50%
54.25%
21
41.50%
46.50%
51.75%
54.50%
22
41.75%
46.75%
52.00%
54.75%
23
42.00%
47.00%
52.25%
55.00%
24
42.25%
47.25%
52.50%
55.25%
25
42.50%
47.50%
52.75%
55.50%
26
42.75%
47.75%
53.00%
55.75%
27
43.00%
48.00%
53.25%
56.00%
28
43.25%
48.25%
53.50%
56.25%
29
43.50%
48.50%
53.75%
56.50%
30
43.75%
48.75%
54.00%
56.75%
31
44.00%
49.00%
54.25%
57.00%
32
44.25%
49.25%
54.50%
57.25%
33
44.50%
49.50%
54.75%
57.50%
34
44.75%
49.75%
55.00%
57.75%
35
45.00%
50.00%
55.25%
58.00%
36
45.25%
50.25%
55.50%
58.25%



Schedule 3

--------------------------------------------------------------------------------





 
Class A‑1‑R Notes
Class A‑2‑R Notes
Class B Notes
Class C Notes
37
45.50%
50.50%
55.75%
58.50%
38
45.75%
50.75%
56.00%
58.75%
39
46.00%
51.00%
56.25%
59.00%
40
46.25%
51.25%
56.50%
59.25%
41
46.50%
51.50%
56.75%
59.50%
42
46.75%
51.75%
57.00%
59.75%
43
47.00%
52.00%
57.25%
60.00%
44
47.25%
52.25%
57.50%
60.25%
45
47.50%
52.50%
57.75%
60.50%
46
47.75%
52.75%
58.00%
60.75%
47
48.00%
53.00%
58.25%
61.00%
48
48.25%
53.25%
58.50%
61.25%
49
48.50%
53.50%
58.75%
61.50%
50
48.75%
53.75%
59.00%
61.75%
51
49.00%
54.00%
59.25%
62.00%
52
49.25%
54.25%
59.50%
62.25%
53
49.50%
54.50%
59.75%
62.50%
54
49.75%
54.75%
60.00%
62.75%
55
50.00%
55.00%
60.25%
63.00%
56
50.25%
55.25%
60.50%
63.25%
57
50.50%
55.50%
60.75%
63.50%
58
50.75%
55.75%
61.00%
63.75%
59
51.00%
56.00%
61.25%
64.00%
60
51.25%
56.25%
61.50%
64.25%
61
51.50%
56.50%
61.75%
64.50%
62
51.75%
56.75%
62.00%
64.75%
63
52.00%
57.00%
62.25%
65.00%
64
52.25%
57.25%
62.50%
65.25%
65
52.50%
57.50%
62.75%
65.50%
66
52.75%
57.75%
63.00%
65.75%
67
53.00%
58.00%
63.25%
66.00%
68
53.25%
58.25%
63.50%
66.25%
69
53.50%
58.50%
63.75%
66.50%
70
53.75%
58.75%
64.00%
66.75%
71
54.00%
59.00%
64.25%
67.00%
72
54.25%
59.25%
64.50%
67.25%
73
54.50%
59.50%
64.75%
67.50%
74
54.75%
59.75%
65.00%
67.75%
75
55.00%
60.00%
65.25%
68.00%
76
55.25%
60.25%
65.50%
68.25%
77
55.50%
60.50%
65.75%
68.50%
78
55.75%
60.75%
66.00%
68.75%



Schedule 3

--------------------------------------------------------------------------------





 
Class A‑1‑R Notes
Class A‑2‑R Notes
Class B Notes
Class C Notes
79
56.00%
61.00%
66.25%
69.00%
80
56.25%
61.25%
66.50%
69.25%
81
56.50%
61.50%
66.75%
69.50%
82
56.75%
61.75%
67.00%
69.75%
83
57.00%
62.00%
67.25%
70.00%
84
57.25%
62.25%
67.50%
70.25%
85
57.50%
62.50%
67.75%
70.50%
86
57.75%
62.75%
68.00%
70.75%
87
58.00%
63.00%
68.25%
71.00%
88
58.25%
63.25%
68.50%
71.25%
89
58.50%
63.50%
68.75%
71.50%
90
58.75%
63.75%
69.00%
71.75%



Table 2
Case
Minimum Weighted Average Spread
1
7.00%
2
6.95%
3
6.90%
4
6.85%
5
6.80%
6
6.75%
7
6.70%
8
6.65%
9
6.60%
10
6.55%
11
6.50%
12
6.45%
13
6.40%
14
6.35%
15
6.30%
16
6.25%
17
6.20%
18
6.15%
19
6.10%
20
6.05%
21
6.00%
22
5.95%
23
5.90%
24
5.85%
25
5.80%
26
5.75%



Schedule 3

--------------------------------------------------------------------------------





Table 2
27
5.70%
28
5.65%
29
5.60%
30
5.55%
31
5.50%
32
5.45%
33
5.40%
34
5.35%
35
5.30%
36
5.25%
37
5.20%
38
5.15%
39
5.10%
40
5.05%
41
5.00%
42
4.95%
43
4.90%
44
4.85%
45
4.80%
46
4.75%
47
4.70%
48
4.65%
49
4.60%
50
4.55%
51
4.50%
52
4.45%
53
4.40%
54
4.35%
55
4.30%
56
4.25%
57
4.20%
58
4.15%
59
4.10%
60
4.05%
61
4.00%
62
3.95%
63
3.90%
64
3.85%
65
3.80%
66
3.75%
67
3.70%
68
3.65%



Schedule 3

--------------------------------------------------------------------------------





Table 2
69
3.60%
70
3.55%
71
3.50%
72
3.45%
73
3.40%
74
3.35%
75
3.30%
76
3.25%
77
3.20%
78
3.15%
79
3.10%
80
3.05%
81
3.00%
82
2.95%
83
2.90%
84
2.85%
85
2.80%
86
2.75%
87
2.70%
88
2.65%
89
2.60%
90
2.55%
91
2.50%
92
2.45%
93
2.40%
94
2.35%
95
2.30%
96
2.25%





Schedule 3

--------------------------------------------------------------------------------





Table 3
Case
Weighted Average Life
1
9.00
2
8.75
3
8.50
4
8.25
5
8.00
6
7.75
7
7.50
8
7.25
9
7.00
10
6.75
11
6.50
12
6.25
13
6.00
14
5.75
15
5.50
16
5.25
17
5.00
18
4.75
19
4.50
20
4.25
21
4.00
22
3.75
23
3.50
24
3.25
25
3.00
26
2.75
27
2.50
28
2.25
29
2.00
30
1.75
31
1.50
32
1.25
33
1.00
34
0.75
35
0.50
36
0.25





Schedule 3

--------------------------------------------------------------------------------







S&P Default Rates
Maturity (years)
Initial Liability Rating
“AAA”
“AA+”
“AA”
“AA‑”
“A+”
“A”
“A‑”
“BBB+”
“BBB”
“BBB‑”
0
0
0
0
0
0
0
0
0
0
0
1
0.003249
0.008324
0.017659
0.049443
0.100435
0.198336
0.305284
0.403669
0.461619
0.524294
2
0.015699
0.036996
0.073622
0.139938
0.2574
0.452472
0.667329
0.892889
1.091719
1.445989
3
0.041484
0.091325
0.172278
0.276841
0.474538
0.770505
1.100045
1.484175
1.895696
2.702054
4
0.084784
0.176281
0.317753
0.464897
0.755269
1.158808
1.613532
2.186032
2.867799
4.229668
5
0.149746
0.296441
0.513749
0.708173
1.102407
1.621846
2.213969
3.000396
3.994693
5.969443
6
0.240402
0.455938
0.763415
1.009969
1.51793
2.162163
2.903924
3.924151
5.258484
7.867654
7
0.360599
0.658408
1.069266
1.372767
2.002861
2.780489
3.682872
4.950544
6.639097
9.877442
8
0.513925
0.906953
1.433135
1.798206
2.557255
3.475934
4.547804
6.07042
8.116014
11.95916
9
0.70366
1.204112
1.856168
2.28709
3.180245
4.246223
5.493831
7.273226
9.669463
14.08016
10
0.932722
1.551859
2.338835
2.83943
3.870134
5.087962
6.514747
8.547804
11.28115
16.21417
11
1.203636
1.951593
2.880967
3.454496
4.624506
5.996889
7.603506
9.882975
12.93468
18.34056
12
1.518511
2.404163
3.481806
4.130896
5.440351
6.968119
8.752625
11.26796
14.61567
20.44349
13
1.879017
2.909885
4.140061
4.86666
6.314188
7.996356
9.954495
12.69263
16.31183
22.51115
14
2.286393
3.468577
4.853976
5.659322
7.242183
9.076083
11.20163
14.1477
18.01275
24.53496
15
2.741441
4.079595
5.621395
6.506018
8.220258
10.20171
12.48682
15.62479
19.70983
26.50898
16
3.244545
4.741882
6.43983
7.403564
9.244188
11.3677
13.80327
17.11646
21.39601
28.42934
17
3.795687
5.45401
7.306523
8.348542
10.30968
12.56867
15.14466
18.61616
23.06564
30.29378
18
4.394473
6.214227
8.218512
9.337373
11.41246
13.79945
16.50521
20.11822
24.71421
32.10127
19
5.040161
7.020506
9.172684
10.36638
12.54832
15.05515
17.87963
21.61774
26.33825
33.85171
20
5.73169
7.870595
10.16583
11.43186
13.71313
16.33117
19.26321
23.11057
27.93509
35.54569
21
6.46772
8.762054
11.19469
12.5301
14.90297
17.62325
20.6517
24.59321
29.50278
37.18431
22
7.246658
9.692304
12.25598
13.65746
16.11404
18.92745
22.04136
26.0627
31.03994
38.76899
23
8.066698
10.65866
13.34646
14.8104
17.34277
20.24016
23.42888
27.51662
32.54564
40.30142
24
8.925853
11.65839
14.46293
15.98547
18.58578
21.5581
24.81138
28.95299
34.01935
41.78342
25
9.821992
12.68869
15.60228
17.17938
19.83993
22.87827
26.18633
30.37017
35.46081
43.21689
26
10.75286
13.74678
16.76147
18.38899
21.10225
24.198
27.55155
31.7669
36.87004
44.60376
27
11.71613
14.8299
17.93762
19.61131
22.37004
25.51487
28.90518
33.14216
38.24723
45.94597
28
12.7094
15.93531
19.12794
20.84355
23.64078
26.82673
30.24562
34.49519
39.59272
47.24542
29
13.73024
17.06036
20.32978
22.08308
24.91216
28.13165
31.57149
35.82542
40.90695
48.50395
30
14.77622
18.20244
21.54064
23.32744
26.18207
29.42795
32.88165
37.13246
42.19047
49.72335
 
Default Rate





Schedule 3

--------------------------------------------------------------------------------





Maturity (years)
Initial Liability Rating
“BB+”
“BB”
“BB‑”
“B+”
“B”
“B‑”
“CCC+”
“CCC”
“CCC‑”
0
0
0
0
0
0
0
0
0
0
1
1.051627
2.109451
2.600238
3.221175
7.848052
10.88213
15.6886
20.49498
25.30128
2
2.499656
4.644348
5.87207
7.597534
14.78199
20.0102
28.03982
34.62268
40.10483
3
4.296729
7.47588
9.536299
12.37911
20.93499
27.61683
37.42981
44.48618
49.82318
4
6.375706
10.48837
13.36997
17.16387
26.39658
33.95673
44.58549
51.60283
56.64489
5
8.664544
13.58682
17.21456
21.74845
31.24634
39.27213
50.13534
56.92299
61.66141
6
11.09536
16.69781
20.96648
26.04106
35.55962
43.77065
54.54077
61.0357
65.49158
7
13.60903
19.7674
24.5636
30.01111
39.40643
47.62
58.12299
64.313
68.5123
8
16.15689
22.75794
27.97284
33.66031
42.84981
50.95151
61.10237
66.99561
70.96316
9
18.70058
25.64468
31.18056
37.00627
45.94504
53.8665
63.63063
69.24307
73.00116
10
21.21108
28.41268
34.18538
40.07344
48.73974
56.44278
65.81345
71.16357
74.7318
11
23.66731
31.05426
36.99339
42.88815
51.27445
58.74034
67.7257
72.83211
76.22764
12
26.05467
33.56697
39.61476
45.47609
53.58343
60.80568
69.42144
74.30191
77.53971
13
28.36366
35.95191
42.06173
47.86108
55.69561
62.67524
70.94049
75.61152
78.7047
14
30.58876
38.2126
44.34719
50.06466
57.63539
64.37792
72.31281
76.78949
79.74959
15
32.72741
40.35409
46.48397
52.10596
59.42341
65.93687
73.56138
77.85744
80.69466
16
34.7792
42.38231
48.48431
54.00187
61.07718
67.37093
74.70418
78.83208
81.55545
17
36.74531
44.30362
50.35967
55.76723
62.61164
68.69555
75.75553
79.72654
82.34412
18
38.62798
46.12452
52.12065
57.41506
64.0396
69.92361
76.72703
80.55138
83.07037
19
40.43013
47.85144
53.7769
58.9568
65.37208
71.0659
77.62821
81.31517
83.74205
20
42.15517
49.4906
55.33723
60.4025
66.61864
72.13161
78.46704
82.02503
84.36563
21
43.80672
51.04792
56.80959
61.76104
67.7876
73.12858
79.2502
82.68689
84.9465
22
45.38848
52.529
58.20121
63.04025
68.88622
74.06358
79.98342
83.30581
85.48923
23
46.90418
53.93906
59.51859
64.24709
69.92092
74.9425
80.67161
83.8861
85.99768
24
48.35744
55.283
60.76762
65.38775
70.89732
75.77049
81.31904
84.43149
86.47522
25
49.75178
56.56532
61.95364
66.46773
71.82044
76.55208
81.92942
84.94521
86.92475
26
51.09054
57.79021
63.08145
67.49196
72.69473
77.29125
82.50604
85.43011
87.34881
27
52.37692
58.96153
64.15542
68.46489
73.52417
77.99157
83.05178
85.88869
87.74962
28
53.6139
60.08283
65.17951
69.39046
74.3123
78.65619
83.56921
86.32318
88.12917
29
54.80432
61.15739
66.15732
70.27229
75.06234
79.28795
84.06061
86.73553
88.48922
30
55.95082
62.18822
67.09211
71.11358
75.77716
79.88939
84.52804
87.12751
88.83132
 
Default Rate



Section 3.    S&P Rating Definitions
“Required S&P Credit Estimate Information”: S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.
“S&P Rating”: The S&P Rating of any Collateral Obligation (excluding Current Pay
Obligations whose issuer has made a Distressed Exchange) will be determined as
follows:
(a)    with respect to a Collateral Obligation that is not a DIP Collateral
Obligation (i) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation (which
form of guarantee will comply with S&P’s then‑current criteria on guarantees)
then the S&P Rating shall be such rating (regardless of whether there is a
published rating by S&P on the Collateral Obligations of such issuer held by the
Issuer) or (ii) if there is no issuer credit rating of the issuer by S&P but (A)
if there is a senior unsecured


Schedule 3

--------------------------------------------------------------------------------





rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Obligation shall equal such rating; (B) if there is a senior secured
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one subcategory below such rating; and (C) if
there is a subordinated rating on any obligation or security of the issuer, then
the S&P Rating of such Collateral Obligation shall be one subcategory above such
rating;
(b)    with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P, or if such DIP Collateral Obligation was assigned a point in time
rating by S&P that was withdrawn, such withdrawn rating may be used for a
maximum of 12 months from its initial assignment (provided, that if any such
Collateral Obligation that is a DIP Collateral Obligation is newly issued and
the Collateral Manager expects an S&P credit rating within 90 days, the S&P
Rating of such Collateral Obligation shall be “CCC‑” until such credit rating is
obtained from S&P); provided that the Collateral Manager (on behalf of the
Issuer) shall use commercially reasonable efforts to notify S&P if the
Collateral Manager becomes aware of any material change that the Collateral
Manager reasonably believes could have a material adverse effect on the credit
of such Collateral Obligation, including any nonpayment of interest or
principal, maturity extension or other modification to the amortization schedule
of such Collateral Obligation, rescheduling or other change in principal amount
or interest rate in any part of the capital structure, material breach of any
representation or warranty, any breach of covenant(s), the likelihood (more than
50%) of a breach of covenant(s) occurring in the next six months, material
financial underperformance (more than 20% off base case) either at the operating
profit or cash flow level, any restructuring of debt (including proposed debt),
the occurrence of significant transactions (sale or acquisitions of assets),
changes in payment terms (that is, the addition of payment‑in‑kind terms,
changes in maturity dates, and changes in spreads or coupon rates), or release
of any obligor or guarantor of obligations if such release would have a material
effect on such Collateral Obligation;
(c)    if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (i) through
(iv) below:
(i)
if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody’s, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody’s Rating set forth above
except that the S&P Rating of such obligation will be (1) one subcategory below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two subcategories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower; provided that the Aggregate Principal
Balance of the Collateral Obligations that may have an S&P Rating derived from a
Moody’s Rating as set forth in this clause (i) may not exceed 10.0% of the
Collateral Principal Amount;

(ii)
the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within thirty
(30) days after the



Schedule 3

--------------------------------------------------------------------------------





acquisition of such Collateral Obligation, apply (and concurrently submit all
available Required S&P Credit Estimate Information in respect of such
application) to S&P for a credit estimate which shall be its S&P Rating;
provided that, until the receipt from S&P of such estimate, such Collateral
Obligation shall have an S&P Rating as determined by the Collateral Manager in
its sole discretion if the Collateral Manager certifies to the Trustee that it
believes that such S&P Rating determined by the Collateral Manager is
commercially reasonable and will be at least equal to such rating; provided,
further, that if such Required S&P Credit Estimate Information is not submitted
within such thirty (30) day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Collateral Manager for a period of up to ninety (90) days after the
acquisition of such Collateral Obligation (and submission of all Required S&P
Credit Estimate Information in respect of such application) and (2) an S&P
Rating of “CCC‑” following such ninety day period; unless, during such ninety
day period, the Collateral Manager has requested the extension of such period
and S&P, in its sole discretion, has granted such request; provided, further,
that (x) with respect to any Collateral Obligation for which S&P has provided a
credit estimate, the Collateral Manager (on behalf of the Issuer) will request
that S&P confirm or update such estimate annually (and pending receipt of such
confirmation or new estimate, the Collateral Obligation will have the prior
estimate); and (y) if at any time, with respect to any Collateral Obligation for
which S&P has provided a credit estimate or any Collateral Obligation for which
a credit estimate is being sought pursuant to this clause (ii), there is a
material change in the creditworthiness of the issuer of such Collateral
Obligation (as determined by the Collateral Manager in its sole discretion), the
Issuer, the Collateral Manager on behalf of the Issuer or the issuer of such
Collateral Obligation will provide updated Required S&P Credit Estimate
Information to S&P;
(iii)
with respect to a DIP Collateral Obligation, if the S&P Rating cannot otherwise
be determined pursuant to this definition, the S&P Rating of such Collateral
Obligation shall be “CCC‑”; and

(iv)
with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Collateral Manager) be “CCC‑”; provided that (A) the
Collateral Manager expects the Obligor in respect of such Collateral Obligation
to continue to meet its payment obligations under such Collateral Obligation,
(B) such Obligor is not currently in reorganization or bankruptcy and (C) such
Obligor has not defaulted on any of its debts during the immediately preceding
two year period; provided further, that if, as of any date of determination,
more than 10% of the Collateral Principal Amount consists of Collateral
Obligations having an S&P Rating of “CCC‑” solely because of the operation of
this provision, the Issuer or the Collateral Manager on behalf of the Issuer
shall provide Required S&P Credit Estimate Information to S&P in respect of the
Collateral Obligations included in such excess over 10% of the Collateral
Principal Amount.



Schedule 3

--------------------------------------------------------------------------------





provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on
“CreditWatch positive” by S&P, such rating will be treated as being one
subcategory above such assigned rating, (y) if the applicable rating assigned by
S&P to an obligor or its obligations is on “CreditWatch negative” by S&P, such
rating will be treated as being one subcategory below such assigned rating and
(z) any reference to the S&P rating in this definition shall mean the public S&P
rating and shall not include any private or confidential S&P rating unless (a)
the obligor and any other relevant party has provided written consent to S&P for
the use of such rating; and (b) such rating is subject to continuous monitoring
by S&P.
The S&P Rating of any Collateral Obligation that is a Current Pay Obligation
whose issuer has made a Distressed Exchange will be determined as follows:
(a)    Subject to clause (d) below, if applicable, if the Collateral Obligation
is and will remain senior to the debt obligations on which the related
Distressed Exchange has been made and the issuer is not subject to a bankruptcy
proceeding, the issuer credit rating of the issuer published by S&P of the
Collateral Obligation is below “CCC‑” as a result of the Distressed Exchange and
S&P has not published revised ratings following the completion or withdrawal of
the Distressed Exchange and:
(i)
there is an issue credit rating published by S&P for the Collateral Obligation
and

(1)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of
1+, then the S&P Rating of such Collateral Obligation shall be the higher of (x)
three subcategories below such issue credit rating and (y) “CCC‑”;
(2)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of 1,
then the S&P Rating of such Collateral Obligation shall be the higher of (x) two
subcategories below such issue credit rating and (y) “CCC‑”;
(3)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of 2,
then the S&P Rating of such Collateral Obligation shall be the higher of (x) one
subcategory below such issue credit rating and (y) “CCC‑”;
(4)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of 3
or 4, then the S&P Rating of such Collateral Obligation shall be the higher of
(x) such issue credit rating and (y) “CCC‑”;
(5)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of 5,
then the S&P Rating of such Collateral Obligation shall be the higher of (x) one
subcategory above such issue credit rating and (y) “CCC‑”; or
(6)    the Collateral Obligation has an S&P Asset Specific Recovery Rating of 6,
then the S&P Rating of such Collateral Obligation shall be the


Schedule 3

--------------------------------------------------------------------------------





higher of (x) two subcategories above such issue credit rating and (y) “CCC‑”;
or
(ii)
there is either no issue credit rating or no S&P Asset Specific Recovery Rating
for the Collateral Obligation, then the S&P Rating of such Collateral
Obligations shall be “CCC‑”;

(b)    Subject to clause (d) below, if applicable, if the Collateral Obligation
is the debt obligation on which the related Distressed Exchange has been made,
until S&P publishes revised ratings following the completion or withdrawal of
the offer, the S&P Rating of such Collateral Obligation shall be “CCC‑”;
(c)    Subject to clause (d) below, if applicable, if the Collateral Obligation
is subordinate to the debt obligation on which the related Distressed Exchange
has been made, until S&P publishes revised ratings following the completion or
withdrawal of the offer the S&P Rating of such Collateral Obligation shall be
“CCC‑”;
(d)    If multiple Collateral Obligations have the same issuer and such issuer
made a Distressed Exchange, the S&P Rating for each such Collateral Obligation
shall be determined as follows:
(i)
first, an S&P Rating for each such Collateral Obligation shall be determined in
accordance with clauses (a), (b) and (c) of this definition;

(ii)
second, the S&P Rating for each such Collateral Obligation determined in
accordance with sub‑clause (d)(i) above shall be converted into “Rating Points”
equivalent pursuant to the table set forth below:



Schedule 3

--------------------------------------------------------------------------------





S&P Rating
“Rating Points”
“Weighted Average Rating Points”
AAA
1
1
AA+
2
2
AA
3
3
AA‑
4
4
A+
5
5
A
6
6
A‑
7
7
BBB+
8
8
BBB
9
9
BBB‑
10
10
BB+
11
11
BB
12
12
BB‑
13
13
B+
14
14
B
15
15
B‑
16
16
CCC+
17
17
CCC
18
18
CCC‑
19
19

(iii)
third, “Weighted Average Rating Points” for each such Collateral Obligation
shall be calculated by dividing “X” by “Y” where:

“X” shall equal the sum of each of the products obtained by multiplying the
Rating Points of each such Collateral Obligation by the Collateral Principal
Amount of such Collateral Obligation, and
“Y” shall equal the Aggregate Principal Balance of all the Collateral
Obligations subject to the same Distressed Exchange
(iv)
fourth, the “Weighted Average Rating Points” determined in accordance with
sub‑clause (d)(iii) above shall be rounded to the nearest whole number and
converted into an S&P Rating by matching the “Weighted Average Rating Points” of
such Collateral Obligation with the S&P Rating set forth in the table in
sub‑clause (d)(ii) above. The S&P Rating that matches the “Weighted Average
Rating Points” for such Collateral Obligations shall be the S&P Rating for each
Collateral Obligation for which an S&P Rating is required to be determined
pursuant to this clause (d).







Schedule 3

--------------------------------------------------------------------------------






SCHEDULE 4

S&P NON‑MODEL VERSION CDO MONITOR DEFINITIONS
If so elected by the Collateral Manager by written notice to the Issuer, the
Collateral Administrator, the Trustee and S&P, the S&P CDO Monitor Test will be
defined as follows:
The “S&P CDO Monitor Test” will be satisfied on any date of determination during
the Reinvestment Period if, after giving effect to the purchase of any
additional Collateral Obligation, during an S&P CDO Monitor Formula Election
Period, the S&P CDO Monitor Adjusted BDR is equal to or greater than the S&P CDO
Monitor SDR. The S&P CDO Monitor Test will only be applicable to the junior‑most
Class of Notes rated “AAA”.
As used for purposes of the S&P CDO Monitor Test, the following terms shall have
the meanings set forth below:
“S&P CDO Monitor Adjusted BDR”: The threshold value for the S&P CDO Monitor
Test, calculated as a percentage by adjusting the S&P CDO Monitor BDR for
changes in the Principal Balance of the Collateral Obligations relative to the
Target Initial Par Amount as follows:
S&P CDO Monitor BDR * (OP / NP) + (NP ‑ OP) / (NP * (1 – S&P Weighted Average
Recovery Rate)), where OP = Target Initial Par Amount; and NP = the sum of the
Aggregate Principal Balances of the Collateral Obligations with an S&P Rating of
“CCC‑” or higher, Principal Proceeds, and the sum of the lower of S&P Recovery
Amount or the Market Value of each obligation with an S&P Rating below “CCC‑”.
“S&P CDO Monitor BDR”: The value calculated using the following formula relating
to the Issuer’s portfolio: C0 + (C1 * Weighted Average Floating Spread) + (C2 *
S&P Weighted Average Recovery Rate), where C0 = 0.382377, C1 = 1.879133 and C2 =
0.840716.
“S&P CDO Monitor SDR”: The percentage derived from the following equation:
0.329915 + (1.210322 * EPDR) – (0.586627 * DRD) + (2.538684 /ODM) + (0.216729 /
IDM) + (0.0575539 / RDM) – (0.0136662 * WAL), where EPDR is the S&P Expected
Portfolio Default Rate; DRD is the S&P Default Rate Dispersion; ODM is the S&P
Obligor Diversity Measure; IDM is the S&P Industry Diversity Measure; RDM is the
S&P Regional Diversity Measure; and WAL is the S&P Weighted Average Life.
“S&P Default Rate”: With respect to all Collateral Obligations with an S&P
Rating of “CCC‑” or higher, the default rate determined in accordance with Table
1 below using such Collateral Obligation’s S&P Rating and the number of years to
maturity (determined using linear interpolation if the number of years to
maturity is not an integer).
“S&P Default Rate Dispersion”: With respect to all Collateral Obligations with
an S&P Rating of “CCC‑” or higher, (A) the sum of the product of (i) the
Principal Balance of each such Collateral Obligation and (ii) the absolute value
of (x) the S&P Default Rate minus (y) the


Schedule 4

--------------------------------------------------------------------------------





S&P Expected Portfolio Default Rate divided by (B) the Aggregate Principal
Balance for all such Collateral Obligations.
“S&P Expected Portfolio Default Rate”: With respect to all Collateral
Obligations with an S&P Rating of “CCC‑” or higher, (i) the sum of the product
of (x) the Principal Balance of each such Collateral Obligation and (y) the S&P
Default Rate divided by (ii) the Aggregate Principal Balance for all such
Collateral Obligations.
“S&P Industry Diversity Measure”: A measure calculated by determining the
Aggregate Principal Balance of the Collateral Obligations (with an S&P Rating of
“CCC‑” or higher) within each S&P Industry Classification in the portfolio, then
dividing each of these amounts by the Aggregate Principal Balance of the
Collateral Obligations (with an S&P Rating of “CCC‑” or higher) from all the S&P
Industry Classifications in the portfolio, squaring the result for each
industry, then taking the reciprocal of the sum of these squares.
“S&P Obligor Diversity Measure”: A measure calculated by determining the
Aggregate Principal Balance of the Collateral Obligations (with an S&P Rating of
“CCC‑” or higher) from each obligor and its affiliates, then dividing each such
Aggregate Principal Balance by the Aggregate Principal Balance of Collateral
Obligations (with an S&P Rating of “CCC‑” or higher) from all the obligors in
the portfolio, then squaring the result for each obligor, then taking the
reciprocal of the sum of these squares.
“S&P Regional Diversity Measure”: A measure calculated by determining the
Aggregate Principal Balance of the Collateral Obligations (with an S&P Rating of
“CCC‑” or higher) within each S&P region set forth in Table 2 below, then
dividing each of these amounts by the Aggregate Principal Balance of the
Collateral Obligations (with an S&P Rating of “CCC‑” or higher) from all S&P
regions in the portfolio, squaring the result for each region, then taking the
reciprocal of the sum of these squares.
“S&P Weighted Average Life”: On any date of determination, a number calculated
by determining the number of years between the current date and the maturity
date of each Collateral Obligation (with an S&P Rating of “CCC‑” or higher),
multiplying each Collateral Obligation’s Principal Balance by its number of
years, summing the results of all Collateral Obligations in the portfolio, and
dividing such amount by the Aggregate Principal Balance of all Collateral
Obligations (with an S&P Rating of “CCC‑” or higher).
Table 1


Schedule 4

--------------------------------------------------------------------------------





Tenor
Rating
AAA
AA+
AA
AA‑
A+
A
A‑
BBB+
BBB
BBB‑
0
0
0
0
0
0
0
0
0
0
0
1
0.003249
0.008324
0.017659
0.049443
0.100435
0.198336
0.305284
0.403669
0.461619
0.524294
2
0.015699
0.036996
0.073622
0.139938
0.257400
0.452472
0.667329
0.892889
1.091719
1.445989
3
0.041484
0.091325
0.172278
0.276841
0.474538
0.770505
1.100045
1.484175
1.895696
2.702054
4
0.084784
0.176281
0.317753
0.464897
0.755269
1.158808
1.613532
2.186032
2.867799
4.229668
5
0.149746
0.296441
0.513749
0.708173
1.102407
1.621846
2.213969
3.000396
3.994693
5.969443
6
0.240402
0.455938
0.763415
1.009969
1.517930
2.162163
2.903924
3.924151
5.258484
7.867654
7
0.360599
0.658408
1.069266
1.372767
2.002861
2.780489
3.682872
4.950544
6.639097
9.877442
8
0.513925
0.906953
1.433135
1.798206
2.557255
3.475934
4.547804
6.070420
8.116014
11.959164
9
0.703660
1.204112
1.856168
2.287090
3.180245
4.246223
5.493831
7.273226
9.669463
14.080160
10
0.932722
1.551859
2.338835
2.839430
3.870134
5.087962
6.514747
8.547804
11.281152
16.214169
11
1.203636
1.951593
2.880967
3.454496
4.624506
5.996889
7.603506
9.882975
12.934676
18.340556
12
1.518511
2.404163
3.481806
4.130896
5.440351
6.968119
8.752625
11.267955
14.615674
20.443492
13
1.879017
2.909885
4.140061
4.866660
6.314188
7.996356
9.954495
12.692626
16.311827
22.511146
14
2.286393
3.468577
4.853976
5.659322
7.242183
9.076083
11.201627
14.147698
18.012750
24.534955
15
2.741441
4.079595
5.621395
6.506018
8.220258
10.201710
12.486816
15.624793
19.709826
26.508977
16
3.244545
4.741882
6.439830
7.403564
9.244188
11.367700
13.803266
17.116461
21.396011
28.429339
17
3.795687
5.454010
7.306523
8.348542
10.309683
12.568668
15.144662
18.616162
23.065636
30.293780
18
4.394473
6.214227
8.218512
9.337373
11.412464
13.799448
16.505206
20.118217
24.714212
32.101269
19
5.040161
7.020506
9.172684
10.366381
12.548315
15.055145
17.879633
21.617740
26.338248
33.851709
20
5.731690
7.870595
10.165829
11.431855
13.713133
16.331168
19.263208
23.110574
27.935091
35.545692
21
6.467720
8.762054
11.194685
12.530097
14.902967
17.623250
20.651699
24.593206
29.502784
37.184306
22
7.246658
9.692304
12.255978
13.657463
16.114039
18.927451
22.041357
26.062700
31.039941
38.768990
23
8.066698
10.658664
13.346459
14.810401
17.342769
20.240163
23.428880
27.516624
32.545643
40.301420
24
8.925853
11.658386
14.462930
15.985473
18.585784
21.558096
24.811375
28.952986
34.019346
41.783417
25
9.821992
12.688687
15.602275
17.179384
19.839925
22.878270
26.186325
30.370173
35.460813
43.216885
26
10.752863
13.746781
16.761474
18.388990
21.102252
24.197998
27.551553
31.766900
36.870044
44.603759
27
11.716131
14.829898
17.937621
19.611314
22.370042
25.514868
28.905184
33.142161
38.247233
45.945970
28
12.709401
15.935312
19.127936
20.843553
23.640779
26.826725
30.245615
34.495190
39.592717
47.245417
29
13.730244
17.060358
20.329775
22.083077
24.912158
28.131652
31.571487
35.825422
40.906950
48.503948
30
14.776220
18.202443
21.540635
23.327436
26.182066
29.427952
32.881653
37.132462
42.190470
49.723352





Schedule 4

--------------------------------------------------------------------------------





Tenor
Rating
BB+
BB
BB‑
B+
B
B‑
CCC+
CCC
CCC‑
0
0
0
0
0
0
0
0
0
0
1
1.051627
2.109451
2.600238
3.221175
7.848052
10.882127
15.688600
20.494984
25.301275
2
2.499656
4.644348
5.872070
7.597534
14.781994
20.010198
28.039819
34.622676
40.104827
3
4.296729
7.475880
9.536299
12.379110
20.934989
27.616832
37.429809
44.486183
49.823181
4
6.375706
10.488373
13.369967
17.163869
26.396576
33.956728
44.585491
51.602827
56.644894
5
8.664544
13.586821
17.214556
21.748448
31.246336
39.272130
50.135335
56.922985
61.661407
6
11.095356
16.697807
20.966483
26.041061
35.559617
43.770645
54.540771
61.035699
65.491579
7
13.609032
19.767400
24.563596
30.011114
39.406428
47.620000
58.122986
64.312999
68.512300
8
16.156890
22.757944
27.972842
33.660308
42.849805
50.951513
61.102369
66.995611
70.963159
9
18.700581
25.644678
31.180555
37.006268
45.945037
53.866495
63.630626
69.243071
73.001159
10
21.211084
28.412675
34.185384
40.073439
48.739741
56.442784
65.813448
71.163565
74.731801
11
23.667314
31.054264
36.993388
42.888153
51.274446
58.740339
67.725700
72.832114
76.227640
12
26.054666
33.566968
39.614764
45.476090
53.583431
60.805678
69.421440
74.301912
77.539705
13
28.363660
35.951906
42.061729
47.861084
55.695612
62.675243
70.940493
75.611515
78.704697
14
30.588762
38.212600
44.347194
50.064659
57.635391
64.377918
72.312813
76.789485
79.749592
15
32.727407
40.354091
46.483968
52.105958
59.423407
65.936872
73.561381
77.857439
80.694661
16
34.779204
42.382307
48.484306
54.001869
61.077177
67.370926
74.704179
78.832075
81.555449
17
36.745314
44.303617
50.359673
55.767228
62.611640
68.695550
75.755528
79.726540
82.344119
18
38.627975
46.124519
52.120647
57.415059
64.039598
69.923606
76.727026
80.551376
83.070367
19
40.430133
47.851440
53.776900
58.956797
65.372082
71.065901
77.628212
81.315171
83.742047
20
42.155172
49.490597
55.337225
60.402500
66.618643
72.131608
78.467035
82.025027
84.365628
21
43.806716
51.047918
56.809591
61.761037
67.787598
73.128577
79.250199
82.686894
84.946502
22
45.388482
52.528995
58.201208
63.040250
68.886224
74.063579
79.983418
83.305814
85.489225
23
46.904180
53.939064
59.518589
64.247092
69.920916
74.942503
80.671609
83.886103
85.997683
24
48.357444
55.282998
60.767623
65.387746
70.897320
75.770492
81.319036
84.431487
86.475223
25
49.751780
56.565320
61.953636
66.467726
71.820441
76.552075
81.929422
84.945209
86.924750
26
51.090543
57.790210
63.081447
67.491964
72.694731
77.291249
82.506039
85.430110
87.348805
27
52.376916
58.961526
64.155419
68.464885
73.524165
77.991566
83.051779
85.888693
87.749621
28
53.613901
60.082826
65.179512
69.390464
74.312302
78.656191
83.569207
86.323175
88.129173
29
54.804319
61.157385
66.157321
70.272285
75.062339
79.287952
84.060611
86.735528
88.489217
30
55.950815
62.188218
67.092112
71.113583
75.777155
79.889391
84.528038
87.127511
88.831318



Table 2
Region Code
Region Name
Country Code
Country Name
17
Africa: Eastern
253
Djibouti
17
Africa: Eastern
291
Eritrea
17
Africa: Eastern
251
Ethiopia
17
Africa: Eastern
254
Kenya
17
Africa: Eastern
252
Somalia
17
Africa: Eastern
249
Sudan
12
Africa: Southern
247
Ascension
12
Africa: Southern
267
Botswana
12
Africa: Southern
266
Lesotho
12
Africa: Southern
230
Mauritius
12
Africa: Southern
264
Namibia



Schedule 4

--------------------------------------------------------------------------------





Region Code
Region Name
Country Code
Country Name
12
Africa: Southern
248
Seychelles
12
Africa: Southern
27
South Africa
12
Africa: Southern
290
St. Helena
12
Africa: Southern
268
Swaziland
13
Africa: Sub‑Saharan
244
Angola
13
Africa: Sub‑Saharan
226
Burkina Faso
13
Africa: Sub‑Saharan
257
Burundi
13
Africa: Sub‑Saharan
225
Cote d’lvoire
13
Africa: Sub‑Saharan
240
Equatorial Guinea
13
Africa: Sub‑Saharan
241
Gabonese Republic
13
Africa: Sub‑Saharan
220
Gambia
13
Africa: Sub‑Saharan
233
Ghana
13
Africa: Sub‑Saharan
224
Guinea
13
Africa: Sub‑Saharan
245
Guinea‑Bissau
13
Africa: Sub‑Saharan
231
Liberia
13
Africa: Sub‑Saharan
261
Madagascar
13
Africa: Sub‑Saharan
265
Malawi
13
Africa: Sub‑Saharan
223
Mali
13
Africa: Sub‑Saharan
222
Mauritania
13
Africa: Sub‑Saharan
258
Mozambique
13
Africa: Sub‑Saharan
227
Niger
13
Africa: Sub‑Saharan
234
Nigeria
13
Africa: Sub‑Saharan
250
Rwanda
13
Africa: Sub‑Saharan
239
Sao Tome & Principe
13
Africa: Sub‑Saharan
221
Senegal
13
Africa: Sub‑Saharan
232
Sierra Leone
13
Africa: Sub‑Saharan
255
Tanzania/Zanzibar
13
Africa: Sub‑Saharan
228
Togo
13
Africa: Sub‑Saharan
256
Uganda
13
Africa: Sub‑Saharan
260
Zambia
13
Africa: Sub‑Saharan
263
Zimbabwe
13
Africa: Sub‑Saharan
229
Benin
13
Africa: Sub‑Saharan
237
Cameroon
13
Africa: Sub‑Saharan
238
Cape Verde Islands
13
Africa: Sub‑Saharan
236
Central African Republic
13
Africa: Sub‑Saharan
235
Chad
13
Africa: Sub‑Saharan
269
Comoros
13
Africa: Sub‑Saharan
242
Congo‑Brazzaville
13
Africa: Sub‑Saharan
243
Congo‑Kinshasa
3
Americas: Andean
591
Bolivia
3
Americas: Andean
57
Colombia
3
Americas: Andean
593
Ecuador
3
Americas: Andean
51
Peru
3
Americas: Andean
58
Venezuela
4
Americas: Mercosur and Southern Cone
54
Argentina
4
Americas: Mercosur and Southern Cone
55
Brazil
4
Americas: Mercosur and Southern Cone
56
Chile



Schedule 4

--------------------------------------------------------------------------------





Region Code
Region Name
Country Code
Country Name
4
Americas: Mercosur and Southern Cone
595
Paraguay
4
Americas: Mercosur and Southern Cone
598
Uruguay
1
Americas: Mexico
52
Mexico
2
Americas: Other Central and Caribbean
1264
Anguilla
2
Americas: Other Central and Caribbean
1268
Antigua
2
Americas: Other Central and Caribbean
1242
Bahamas
2
Americas: Other Central and Caribbean
246
Barbados
2
Americas: Other Central and Caribbean
501
Belize
2
Americas: Other Central and Caribbean
441
Bermuda
2
Americas: Other Central and Caribbean
284
British Virgin Islands
2
Americas: Other Central and Caribbean
345
Cayman Islands
2
Americas: Other Central and Caribbean
506
Costa Rica
2
Americas: Other Central and Caribbean
809
Dominican Republic
2
Americas: Other Central and Caribbean
503
El Salvador
2
Americas: Other Central and Caribbean
473
Grenada
2
Americas: Other Central and Caribbean
590
Guadeloupe
2
Americas: Other Central and Caribbean
502
Guatemala
2
Americas: Other Central and Caribbean
504
Honduras
2
Americas: Other Central and Caribbean
876
Jamaica
2
Americas: Other Central and Caribbean
596
Martinique
2
Americas: Other Central and Caribbean
505
Nicaragua
2
Americas: Other Central and Caribbean
507
Panama
2
Americas: Other Central and Caribbean
869
St. Kitts/Nevis
2
Americas: Other Central and Caribbean
758
St. Lucia
2
Americas: Other Central and Caribbean
784
St. Vincent & Grenadines
2
Americas: Other Central and Caribbean
597
Suriname
2
Americas: Other Central and Caribbean
868
Trinidad& Tobago
2
Americas: Other Central and Caribbean
649
Turks & Caicos
2
Americas: Other Central and Caribbean
297
Aruba
2
Americas: Other Central and Caribbean
53
Cuba
2
Americas: Other Central and Caribbean
599
Curacao
2
Americas: Other Central and Caribbean
767
Dominica
2
Americas: Other Central and Caribbean
594
French Guiana
2
Americas: Other Central and Caribbean
592
Guyana
2
Americas: Other Central and Caribbean
509
Haiti
2
Americas: Other Central and Caribbean
664
Montserrat
101
Americas: U.S. and Canada
2
Canada
101
Americas: U.S. and Canada
1
USA
7
Asia: China, Hong Kong, Taiwan
86
China
7
Asia: China, Hong Kong, Taiwan
852
Hong Kong
7
Asia: China, Hong Kong, Taiwan
886
Taiwan
5
Asia: India, Pakistan and Afghanistan
93
Afghanistan
5
Asia: India, Pakistan and Afghanistan
91
India
5
Asia: India, Pakistan and Afghanistan
92
Pakistan
6
Asia: Other South
880
Bangladesh
6
Asia: Other South
975
Bhutan
6
Asia: Other South
960
Maldives



Schedule 4

--------------------------------------------------------------------------------





Region Code
Region Name
Country Code
Country Name
6
Asia: Other South
977
Nepal
6
Asia: Other South
94
Sri Lanka
8
Asia: Southeast, Korea and Japan
673
Brunei
8
Asia: Southeast, Korea and Japan
855
Cambodia
8
Asia: Southeast, Korea and Japan
62
Indonesia
8
Asia: Southeast, Korea and Japan
81
Japan
8
Asia: Southeast, Korea and Japan
856
Laos
8
Asia: Southeast, Korea and Japan
60
Malaysia
8
Asia: Southeast, Korea and Japan
95
Myanmar
8
Asia: Southeast, Korea and Japan
850
North Korea
8
Asia: Southeast, Korea and Japan
63
Philippines
8
Asia: Southeast, Korea and Japan
65
Singapore
8
Asia: Southeast, Korea and Japan
82
South Korea
8
Asia: Southeast, Korea and Japan
66
Thailand
8
Asia: Southeast, Korea and Japan
84
Vietnam
8
Asia: Southeast, Korea and Japan
670
East Timor
105
Asia‑Pacific: Australia and New Zealand
61
Australia
105
Asia‑Pacific: Australia and New Zealand
682
Cook Islands
105
Asia‑Pacific: Australia and New Zealand
64
New Zealand
9
Asia‑Pacific: Islands
679
Fiji
9
Asia‑Pacific: Islands
689
French Polynesia
9
Asia‑Pacific: Islands
686
Kiribati
9
Asia‑Pacific: Islands
691
Micronesia
9
Asia‑Pacific: Islands
674
Nauru
9
Asia‑Pacific: Islands
687
New Caledonia
9
Asia‑Pacific: Islands
680
Palau
9
Asia‑Pacific: Islands
675
Papua New Guinea
9
Asia‑Pacific: Islands
685
Samoa
9
Asia‑Pacific: Islands
677
Solomon Islands
9
Asia‑Pacific: Islands
676
Tonga
9
Asia‑Pacific: Islands
688
Tuvalu
9
Asia‑Pacific: Islands
678
Vanuatu
15
Europe: Central
420
Czech Republic
15
Europe: Central
372
Estonia
15
Europe: Central
36
Hungary
15
Europe: Central
371
Latvia
15
Europe: Central
370
Lithuania
15
Europe: Central
48
Poland
15
Europe: Central
421
Slovak Republic
16
Europe: Eastern
355
Albania
16
Europe: Eastern
387
Bosnia and Herzegovina
16
Europe: Eastern
359
Bulgaria
16
Europe: Eastern
385
Croatia
16
Europe: Eastern
383
Kosovo
16
Europe: Eastern
389
Macedonia
16
Europe: Eastern
382
Montenegro
16
Europe: Eastern
40
Romania



Schedule 4

--------------------------------------------------------------------------------





Region Code
Region Name
Country Code
Country Name
16
Europe. Eastern
381
Serbia
16
Europe: Eastern
90
Turkey
14
Europe: Russia & CIS
374
Armenia
14
Europe: Russia & CIS
994
Azerbaijan
14
Europe: Russia & CIS
375
Belarus
14
Europe: Russia & CIS
995
Georgia
14
Europe: Russia & CIS
8
Kazakhstan
14
Europe: Russia & CIS
996
Kyrgyzstan
14
Europe: Russia & CIS
373
Moldova
14
Europe: Russia & CIS
976
Mongolia
14
Europe: Russia & CIS
7
Russia
14
Europe: Russia & CIS
992
Tajikistan
14
Europe: Russia & CIS
993
Turkmenistan
14
Europe: Russia & CIS
380
Ukraine
14
Europe: Russia & CIS
998
Uzbekistan
102
Europe: Western
376
Andorra
102
Europe: Western
43
Austria
102
Europe: Western
32
Belgium
102
Europe: Western
357
Cyprus
102
Europe: Western
45
Denmark
102
Europe: Western
358
Finland
102
Europe: Western
33
France
102
Europe: Western
49
Germany
102
Europe: Western
30
Greece
102
Europe: Western
354
Iceland
102
Europe: Western
353
Ireland
102
Europe: Western
101
Isle of Man
102
Europe: Western
39
Italy
102
Europe: Western
102
Liechtenstein
102
Europe: Western
352
Luxembourg
102
Europe: Western
356
Malta
102
Europe: Western
377
Monaco
102
Europe: Western
31
Netherlands
102
Europe: Western
47
Norway
102
Europe: Western
351
Portugal
102
Europe: Western
386
Slovenia
102
Europe: Western
34
Spain
102
Europe: Western
46
Sweden
102
Europe: Western
41
Switzerland
102
Europe: Western
44
United Kingdom
10
Middle East: Gulf States
973
Bahrain
10
Middle East: Gulf States
98
Iran
10
Middle East: Gulf States
964
Iraq
10
Middle East: Gulf States
965
Kuwait
10
Middle East: Gulf States
968
Oman
10
Middle East: Gulf States
974
Qatar
10
Middle East: Gulf States
966
Saudi Arabia



Schedule 4

--------------------------------------------------------------------------------





Region Code
Region Name
Country Code
Country Name
10
Middle East: Gulf States
971
United Arab Emirates
10
Middle East: Gulf States
967
Yemen
11
Middle East: MENA
213
Algeria
11
Middle East: MENA
20
Egypt
11
Middle East: MENA
972
Israel
11
Middle East MENA
962
Jordan
11
Middle East: MENA
961
Lebanon
11
Middle East: MENA
212
Morocco
11
Middle East: MENA
970
Palestinian Settlements
11
Middle East: MENA
963
Syrian Arab Republic
11
Middle East: MENA
216
Tunisia
11
Middle East: MENA
1212
Western Sahara
11
Middle East: MENA
218
Libya





Schedule 4

--------------------------------------------------------------------------------






SCHEDULE 5

FITCH RATING DEFINITIONS
“Fitch Rating”: As of any date of determination, the Fitch Rating of any
Collateral Obligation will be determined as follows:
(a)
if Fitch has publicly issued an issuer default rating (or assigned an issuer
default rating in the context of provision by Fitch of a credit opinion) with
respect to the issuer of such Collateral Obligation, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation, then the
Fitch Rating will be such issuer default rating (regardless of whether there is
a published rating by Fitch on the Collateral Obligations of such issuer held by
the Issuer);

(b)
if Fitch has not issued an issuer default rating with respect to the issuer or
guarantor of such Collateral Obligation but Fitch has issued an outstanding
long‑term financial strength rating with respect to such issuer, the Fitch
Rating of such Collateral Obligation will be one sub‑category below such rating;

(c)
if a Fitch Rating cannot be determined pursuant to clause (a) or (b), but

(i)
Fitch has issued a senior unsecured rating on any obligation or security of the
issuer of such Collateral Obligation, then the Fitch Rating of such Collateral
Obligation will equal such rating; or

(ii)
Fitch has not issued a senior unsecured rating on any obligation or security of
the issuer of such Collateral Obligation but Fitch has issued a senior rating,
senior secured rating or a subordinated secured rating on any obligation or
security of the issuer of such Collateral Obligation, then the Fitch Rating of
such Collateral Obligation will (x) equal such rating if such rating is “BBB‑”
or higher and (y) be one sub‑category below such rating if such rating is “BB+”
or lower; or

(iii)
Fitch has not issued a senior unsecured rating or a senior rating, senior
secured rating or a subordinated secured rating on any obligation or security of
the issuer of such Collateral Obligation but Fitch has issued a subordinated,
junior subordinated or senior subordinated rating on any obligation or security
of the issuer of such Collateral Obligation, then the Fitch Rating of such
Collateral Obligation will be (x) one sub‑category above such rating if such
rating is “B+” or higher and (y) two sub‑categories above such rating if such
rating is “B” or lower;

(d)
if a Fitch Rating cannot be determined pursuant to clause (a), (b) or (c) and

(i)
Moody’s has issued a publicly available corporate family rating for the issuer
of such Collateral Obligation, then, subject to subclause (viii) below, the



Schedule 5

--------------------------------------------------------------------------------





Fitch Rating of such Collateral Obligation will be the Fitch equivalent of such
Moody’s rating;
(ii)
Moody’s has not issued a publicly available corporate family rating for the
issuer of such Collateral Obligation but has issued a publicly available
long‑term issuer rating for such issuer, then, subject to subclause (viii)
below, the Fitch Rating of such Collateral Obligation will be the Fitch
equivalent of such Moody’s rating;

(iii)
Moody’s has not issued a publicly available corporate family rating for the
issuer of such Collateral Obligation but Moody’s has issued a publicly available
outstanding insurance financial strength rating for such issuer, then, subject
to subclause (viii) below, the Fitch Rating of such Collateral Obligation will
be one sub‑category below the Fitch equivalent of such Moody’s rating;

(iv)
Moody’s has not issued a publicly available corporate family rating for the
issuer of such Collateral Obligation but has issued publicly available
outstanding corporate issue ratings for such issuer, then, subject to
subclause (viii) below, the Fitch Rating of such Collateral Obligation will be
(x) if such publicly available corporate issue rating relates to senior
unsecured obligations of such issuer, the Fitch equivalent of the Moody’s rating
for such issue, if there is no such corporate issue ratings relating to senior
unsecured obligations of the issuer then (y) if such publicly available
corporate issue rating relates to senior, senior secured or subordinated secured
obligations of such issuer, (1) one sub‑category below the Fitch equivalent of
such Moody’s rating if such obligations are rated “Ba1” or above or “Ca” by
Moody’s or (2) two sub‑categories below the Fitch equivalent of such Moody’s
rating if such obligations are rated “Ba2” or below but above “Ca” by Moody’s,
or if there is no such corporate issue ratings relating to senior unsecured,
senior, senior secured or subordinated secured obligations of the issuer then
(z) if such publicly available corporate issue rating relates to subordinated,
junior subordinated or senior subordinated obligations of such issuer, (1) one
sub‑category above the Fitch equivalent of such Moody’s rating if such
obligations are rated “B1” or above by Moody’s or (2) two sub‑categories above
the Fitch equivalent of such Moody’s rating if such obligations are rated “B2”
or below by Moody’s;

(v)
S&P has issued a publicly available issuer credit rating for the issuer of such
Collateral Obligation, then, subject to subclause (viii) below, the Fitch Rating
of such Collateral Obligation will be the Fitch equivalent of such S&P rating;

(vi)
S&P has not issued a publicly available issuer credit rating for the issuer of
such Collateral Obligation but S&P has issued a publicly available outstanding
insurance financial strength rating for such issuer, then, subject



Schedule 5

--------------------------------------------------------------------------------





to subclause (viii) below, the Fitch Rating of such Collateral Obligation will
be one sub‑category below the Fitch equivalent of such S&P rating;
(vii)
S&P has not issued a publicly available issuer credit rating for the issuer of
such Collateral Obligation but has issued publicly available outstanding
corporate issue ratings for such issuer, then, subject to subclause (viii)
below, the Fitch Rating of such Collateral Obligation will be (x) if such
publicly available corporate issue rating relates to senior unsecured
obligations of such issuer, the Fitch equivalent of the S&P rating for such
issue, if there is no such corporate issue ratings relating to senior unsecured
obligations of the issuer then (y) if such publicly available corporate issue
rating relates to senior, senior secured or subordinated secured obligations of
such issuer, (1) the Fitch equivalent of such S&P rating if such obligations are
rated “BBB‑” or above by S&P or (2) one sub‑category below the Fitch equivalent
of such S&P rating if such obligations are rated “BB+” or below by S&P, or if
there is no such corporate issue ratings relating to senior unsecured, senior,
senior secured or subordinated secured obligations of the issuer then (z) if
such publicly available corporate issue rating relates to subordinated, junior
subordinated or senior subordinated obligations of such issuer, (1) one
sub‑category above the Fitch equivalent of such S&P rating if such obligations
are rated “B+” or above by S&P or (2) two sub‑categories above the Fitch
equivalent of such S&P rating if such obligations are rated “B” or below by S&P;
and

(viii)
both Moody’s and S&P provide a public rating of the issuer of such Collateral
Obligation or a publicly available corporate issue of such issuer, then the
Fitch Rating will be the lowest of the Fitch Ratings determined pursuant to any
of the subclauses of this clause (d).

(a)
if a rating cannot be determined pursuant to clauses (a) through (d) then,
(i) at the discretion of the Collateral Manager, the Collateral Manager on
behalf of the Issuer may apply to Fitch for a Fitch credit opinion, and the
issuer default rating provided in connection with such rating will then be the
Fitch Rating, or (ii) the Issuer may assign a Fitch Rating of “CCC” or lower to
such Collateral Obligation which is not in default;

provided, that after the First Refinancing Date, if any rating described above
is (i) on rating watch negative or negative credit watch, the rating will be
adjusted down by one‑sub‑category, or (ii) on outlook negative, the rating will
not be adjusted; provided, further, that the Fitch Rating may be updated by
Fitch from time to time as indicated in the “CLOs and Corporate CDOs Rating
Criteria” report issued by Fitch and available at www.fitchratings.com. For the
avoidance of doubt, the Fitch Rating takes into account adjustments for assets
that are on rating watch negative or negative credit watch prior to determining
the issue rating or in the determination of the lower of the Moody’s and S&P
rating public ratings.


Schedule 5

--------------------------------------------------------------------------------





Fitch Equivalent Ratings
Fitch Rating
Moody’s rating
S&P rating
AAA
Aaa
AAA
AA+
Aa1
AA+
AA
Aa2
AA
AA‑
Aa3
AA‑
A+
A1
A+
A
A2
A
A‑
A3
A‑
BBB+
Baa1
BBB+
BBB
Baa2
BBB
BBB‑
Baa3
BBB‑
BB+
Bal
BB+
BB
Ba2
BB
BB‑
Ba3
BB‑
B+
B‑1
B+
B
B‑2
B
B‑
B3
B‑
CCC+
Caa1
CCC+
CCC
Caa2
CCC
CCC‑
Caa3
CCC‑
CC
Ca
CC
C
C
C





“Fitch Rating Factor”: In respect of any Collateral Obligation, the number set
forth in the table below opposite the Fitch Rating in respect of such Collateral
Obligation:


Schedule 5

--------------------------------------------------------------------------------





Fitch Rating
Fitch Rating Factor
AAA
0.19
AA+
0.35
AA
0.64
AA-
0.86
A+
1.17
A
1.58
A-
2.25
BBB+
3.19
BBB
4.54
BBB-
7.13
BB+
12.19
BB
17.43
BB-
22.80
B+
27.80
B
32.18
B-
40.60
CCC+
62.80
CCC
62.80
CCC-
62.80
CC
100.00
C
100.00
D
100.00



“Fitch Recovery Rate”: With respect to a Collateral Obligation, the recovery
rate determined in accordance with paragraphs (a) to (c) below or (in any case)
such other recovery rate as Fitch may notify the Collateral Manager from time to
time:
a)
if such Collateral Obligation has a public Fitch recovery rating, or a recovery
rating is assigned by Fitch in the context of provision by Fitch of a credit
opinion to the Collateral Manager, the recovery rate corresponding to such
recovery rating in the table below (unless a specific recovery rate (expressed
as a percentage) is provided by Fitch in which case such recovery rate shall be
used):

Fitch recovery rating
Fitch recovery rate %
RR1
95
RR2
80
RR3
60
RR4
40
RR5
20
RR6
5



Schedule 5

--------------------------------------------------------------------------------





b)
if such Collateral Obligation is a DIP Collateral Obligation and has neither a
public Fitch recovery rating, nor a recovery rating assigned to it by Fitch in
the context of provision by Fitch of a credit opinion, the Issuer or the
Collateral Manager on behalf of the Issuer shall apply to Fitch for a Fitch
recovery rating; provided that the Fitch recovery rating in respect of such DIP
Collateral Obligation shall be considered to be “RR3” pending provision by Fitch
of such Fitch recovery rating, and the recovery rate applicable to such DIP
Collateral Obligation shall be the recovery rate corresponding to such Fitch
recovery rating in the table above; and



c)
if such Collateral Obligation has no public Fitch recovery rating and no
recovery rating is assigned by Fitch in the context of provision by Fitch of a
credit opinion to the Collateral Manager, the recovery rate applicable will be
the rate determined in accordance with the table below, for purposes of which
the Collateral Obligation will be categorized as “Strong Recovery” if it is a
Senior Secured Loan or Senior Secured Bond, “Moderate Recovery” if it is a
Senior Unsecured Bond and otherwise “Weak Recovery,” and will fall into the
country group corresponding to the country in which the Obligor thereof is
Domiciled:

 
Group 1
Group 2
Group 3
Strong Recovery
80
70
35
Moderate Recovery
45
45
25
Weak
Recovery
20
20
5

Group 1: Australia, Bermuda, Canada, Cayman Islands, New Zealand, Puerto Rico,
United States.
Group 2: Austria, Barbados, Belgium, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Gibraltar, Hong Kong, Iceland, Ireland, Israel, Italy, Japan,
Jersey, Latvia , Liechtenstein, Lithuania, Luxembourg, Netherlands, Norway,
Poland, Portugal, Singapore, Slovakia, Slovenia, South Korea, Spain, Sweden,
Switzerland, Taiwan, United Kingdom.
Group 3: Albania, Argentina, Asia Others, Bahamas, Bosnia and Herzegovina,
Brazil, Bulgaria, Chile, China, Colombia, Costa Rica, Croatia, Cyprus, Dominican
Republic, Eastern Europe Others, Ecuador, Egypt, El Salvador, Greece, Guatemala,
Hungary, India, Indonesia, Iran, Jamaica, Kazakhstan, Liberia, Macedonia,
Malaysia, Malta, Marshall Islands, Mauritius, Mexico, Middle East and North
Africa Others, Moldova, Morocco, Other Central America, Other South America,
Other Sub Saharan Africa, Pakistan, Panama, Peru, Philippines, Qatar, Romania,
Russia, Saudi Arabia, Serbia and Montenegro, South Africa, Thailand, Tunisia,
Turkey, Ukraine, Uruguay, Venezuela, Vietnam.






Schedule 5

--------------------------------------------------------------------------------







Fitch IDR Equivalency Map from Corporate Ratings
Rating Type
Rating Agency(s)
Issue Rating
Mapping Rule
Corporate Family Rating LT Issuer Rating
Moody’s
NA
0
Issuer Credit Rating
S&P
NA
0
Senior unsecured
Fitch, Moody’s, S&P
Any
0
Senior, Senior secured or Subordinated secured
Fitch, S&P
“BBB‑” or above
0
 
Fitch, S&P
“BB+” or below
‑1
 
Moody’s
“Bal” or above
‑1
 
Moody’s
“Ba2 “or below
‑2
 
Moody’s
“Ca”
‑1
Subordinated, Junior subordinated or Senior subordinated
Fitch, Moody’s, S&P
“B+”, “B1” or above
1
 
Fitch, Moody’s, S&P
“B,” “B2” or below
2



The following steps are used to calculate the Fitch IDR equivalent ratings:
(1)
Public or private Fitch‑issued IDR and Fitch credit opinions.

(2)
If Fitch has not issued an IDR, but has an outstanding long‑term financial
strength rating, then the IDR equivalent is one rating lower.

(3)
If Fitch has not issued an IDR, but has outstanding corporate issue ratings,
then the IDR equivalent is calculated using the mapping in the table above.

(4)
If Fitch does not rate the issuer or any associated issuance, then determine a
Moody’s and S&P equivalent to Fitch’s IDR pursuant to steps 5 and 6.

(5)
(a)    A public Moody’s‑issued Corporate Family Rating (CFR) is equivalent in
definition terms to the Fitch IDR. If Moody’s has not issued a CFR, but has an
outstanding LT issuer Rating, then this is equivalent to the Fitch IDR.

(a)
If Moody’s has not issued a CFR, but has an outstanding Insurance Financial
Strength Rating, then the Fitch IDR equivalent is one rating lower.

(b)
If Moody’s has not issued a CFR, but has outstanding corporate issue ratings,
then the Fitch IDR equivalent is calculated using the mapping in the table
above.



Schedule 5

--------------------------------------------------------------------------------





(6)
(a)    A public S&P‑issued Issuer Credit Rating (ICR) is equivalent in terms of
definition to the Fitch IDR.

(a)
If S&P has not issued an ICR, but has an outstanding insurance financial
strength rating, then the Fitch IDR equivalent is one rating lower.

(b)
If S&P has not issued an ICR, but has outstanding corporate issue ratings, then
the Fitch IDR equivalent is calculated using the mapping in the table above.

(7)
If both Moody’s and S&P provide a public rating on the issuer or an issue, the
lower of the two Fitch IDR equivalent ratings will be used in “Portfolio Credit
Model”. Otherwise the sole public Fitch IDR equivalent rating from Moody’s or
S&P will be applied.

Fitch Test Matrix
Subject to the provisions provided below, on or after the first Payment Date
after the First Refinancing Date, the Collateral Manager will have the option to
elect which of the cases set forth in the matrix below (the “Fitch Test Matrix”)
shall be applicable for purposes of the Maximum Fitch Rating Factor Test, the
Minimum Weighted Average Fitch Recovery Rate Test and the Minimum Fitch Floating
Spread Test. For any given case:
a)
the applicable value for determining satisfaction of the Maximum Fitch Rating
Factor Test will be the value set forth in the column header (or linear
interpolation between two adjacent columns, as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager;



b)
the applicable value for determining satisfaction of the Minimum Fitch Floating
Spread Test will be the percentage set forth in the row header (or linear
interpolation between two adjacent rows as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager; and



c)
the applicable value for determining satisfaction of the Minimum Weighted
Average Fitch Recovery Rate Test will be the value in the intersection cell (or
linear interpolation between two adjacent rows and/or two adjacent columns, as
applicable) of the row-column combination in the Fitch Test Matrix selected by
the Collateral Manager in relation to (a) and (b) above.

On the first Payment Date after the First Refinancing Date, the Collateral
Manager will be required to elect which case shall apply initially by written
notice to the Issuer and Fitch. Thereafter, on two Business Days’ notice to the
Issuer and Fitch, the Collateral Manager may elect to have a different case
apply, provided that the Maximum Fitch Rating Factor Test, the Minimum Weighted
Average Fitch Recovery Rate Test and the Minimum Fitch Floating Spread Test
applicable to the case to which the Collateral Manager desires to change are
satisfied after giving effect to such change or, in the case of any tests that
are not satisfied, the Issuer’s level of compliance with such tests is improved
after giving effect to the application of the different case.




Schedule 5

--------------------------------------------------------------------------------





Minimum Fitch Floating Spread
Maximum Weighted Average Fitch Rating Factor
 
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
3.85%
62.20%
63.70%
65.10%
66.60%
68.10%
69.60%
71.10%
72.70%
74.30%
75.80%
77.10%
78.40%
79.60%
80.70%
81.70%
4.05%
61.00%
62.50%
63.90%
65.30%
66.90%
68.50%
70.10%
71.80%
73.40%
75.00%
76.40%
77.70%
79.00%
80.20%
81.10%
4.25%
59.90%
61.40%
63.00%
64.50%
66.10%
67.70%
69.30%
70.90%
72.60%
74.20%
75.60%
76.90%
78.20%
79.40%
80.50%
4.45%
58.90%
60.60%
62.10%
63.70%
65.20%
66.80%
68.40%
69.90%
71.50%
73.10%
74.70%
76.00%
77.30%
78.50%
79.70%
4.65%
57.90%
59.70%
61.30%
62.80%
64.20%
65.70%
67.30%
68.90%
70.40%
72.00%
73.60%
75.10%
76.40%
77.60%
78.90%
4.85%
56.70%
58.50%
60.20%
61.70%
63.20%
64.70%
66.20%
67.80%
69.30%
70.90%
72.50%
74.00%
75.50%
76.70%
78.10%
5.05%
55.50%
57.30%
59.10%
60.70%
62.20%
63.70%
65.10%
66.70%
68.30%
69.80%
71.40%
73.10%
74.70%
76.10%
77.50%
5.25%
54.30%
56.10%
57.90%
59.60%
61.20%
62.70%
64.20%
65.80%
67.40%
69.00%
70.70%
72.30%
74.00%
75.50%
76.80%
5.45%
53.20%
55.10%
57.00%
58.80%
60.50%
62.00%
63.50%
65.00%
66.60%
68.20%
69.80%
71.40%
73.10%
74.70%
76.10%
5.65%
52.20%
54.20%
56.00%
57.80%
59.60%
61.10%
62.70%
64.20%
65.70%
67.30%
68.90%
70.50%
72.10%
73.70%
75.30%
5.85%
51.10%
53.10%
55.00%
56.80%
58.60%
60.30%
61.80%
63.30%
64.80%
66.40%
68.00%
69.50%
71.10%
72.80%
74.40%
6.05%
50.00%
52.00%
53.90%
55.80%
57.60%
59.30%
60.90%
62.40%
63.90%
65.40%
67.00%
68.60%
70.10%
71.80%
73.40%
6.25%
48.90%
50.80%
52.80%
54.70%
56.50%
58.30%
60.00%
61.60%
63.10%
64.50%
66.10%
67.70%
69.20%
70.90%
72.60%
6.45%
47.80%
49.70%
51.70%
53.70%
55.50%
57.30%
59.10%
60.70%
62.20%
63.70%
65.20%
66.90%
68.60%
70.20%
71.90%
6.65%
46.80%
48.70%
50.60%
52.60%
54.50%
56.30%
58.10%
59.90%
61.50%
63.10%
64.60%
66.20%
67.90%
69.50%
71.20%
6.85%
45.70%
47.60%
49.60%
51.50%
53.50%
55.40%
57.30%
59.10%
60.80%
62.40%
64.00%
65.50%
67.20%
68.80%
70.30%









Schedule 5

--------------------------------------------------------------------------------






Schedule 6

S&P Industry Classifications
1.
1020000
Energy Equipment & Services
 
39.
6030000
Health Care Providers & Services
2.
1030000
Oil, Gas & Consumable Fuels
 
40.
6110000
Biotechnology
3.
2020000
Chemicals
 
41.
6120000
Pharmaceuticals
4.
2030000
Construction Materials
 
42.
7011000
Banks
5.
2040000
Containers & Packaging
 
43.
7020000
Thrifts & Mortgage Finance
6.
2050000
Metals & Mining
 
44.
7110000
Diversified Financial Services
7.
2060000
Paper & Forest Products
 
45.
7120000
Consumer Finance
8.
3020000
Aerospace & Defense
 
46.
7130000
Capital Markets
9.
3030000
Building Products
 
47.
7210000
Insurance
10.
3040000
Construction & Engineering
 
48.
7310000
Real Estate Management & Development
11.
3050000
Electrical Equipment
 
49.
7311000
Real Estate Investment Trusts (REITs)
12.
3060000
Industrial Conglomerates
 
50.
8020000
Internet Software & Services
13.
3070000
Machinery
 
51.
8030000
IT Services
14.
3080000
Trading Companies & Distributors
 
52.
8040000
Software
15.
3110000
Commercial Services & Supplies
 
53.
8110000
Communications Equipment
16.
3210000
Air Freight & Logistics
 
54.
8120000
Technology Hardware, Storage & Peripherals
17.
3220000
Airlines
 
55.
8130000
Electronic Equipment, Instruments & Components



Schedule 6

--------------------------------------------------------------------------------





18.
3230000
Marine
 
56.
8210000
Semiconductors & Semiconductor Equipment
19.
3240000
Road & Rail
 
57.
9020000
Diversified Telecommunication Services
20.
3250000
Transportation Infrastructure
 
58.
9030000
Wireless Telecommunication Services
21.
4011000
Auto Components
 
59.
9520000
Electric Utilities
22.
4020000
Automobiles
 
60.
9530000
Gas Utilities
23.
4110000
Household Durables
 
61.
9540000
Multi‑Utilities
24.
4120000
Leisure Products
 
62.
9550000
Water Utilities
25.
4130000
Textiles, Apparel & Luxury Goods
 
63.
9551701
Diversified Consumer Services
26.
4210000
Hotels, Restaurants & Leisure
 
64.
9551702
Independent Power and Renewable Electricity Producers
27.
4310000
Media
 
65.
9551727
Life Sciences Tools & Services
28.
4410000
Distributors
 
66.
9551729
Health Care Technology
29.
4420000
Internet and Catalog Retail
 
67.
9612010
Professional Services
30.
4430000
Multiline Retail
 
 
 
 
31.
4440000
Specialty Retail
 
 
PF1
Project finance: Industrial equipment
32.
5020000
Food & Staples Retailing
 
 
PF2
Project finance: Leisure and gaming
33.
5110000
Beverages
 
 
PF3
Project finance: Natural resources and mining



11

--------------------------------------------------------------------------------





34.
5120000
Food Products
 
 
PF4
Project finance: Oil and gas
35.
5130000
Tobacco
 
 
PF5
Project finance: Power
36.
5210000
Household Products
 
 
PF6
Project finance: Public finance and real estate
37.
5220000
Personal Products
 
 
PF7
Project finance: Telecommunications
38.
6020000
Health Care Equipment & Supplies
 
 
PF8
Project finance: Transport







12